EXECUTION VERSION

Exhibit 10.1

 

 



 

INDENTURE

 

 

by and among

 

 

GARRISON FUNDING 2016-2 Ltd.
Issuer

 

 

Garrison Funding 2016-2 LLC
Co-Issuer

 

 

and

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
Trustee

 

 

 

 

Dated as of September 29, 2016

 





 

 



Table of Contents

 

Page





ARTICLE I Definitions 3 Section 1.1   Definitions 3 Section 1.2   Usage of
Terms. 66 Section 1.3   Assumptions as to Assets 66 ARTICLE II The Notes 69
Section 2.1   Forms Generally 69 Section 2.2   Forms of Notes 69 Section
2.3   Authorized Amount; Stated Maturity; Denominations 71 Section
2.4   Execution, Authentication, Delivery and Dating 72 Section
2.5   Registration, Registration of Transfer and Exchange 73 Section
2.6   Mutilated, Defaced, Destroyed, Lost or Stolen Note 82 Section
2.7   Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved 83 Section 2.8   Persons Deemed Owners 86 Section
2.9   Cancellation 86 Section 2.10   DTC Ceases to be Depository 87 Section
2.11   Non-Permitted Holders 88 Section 2.12   Treatment and Tax Certification
89 Section 2.13   Additional Issuance 90 Section 2.14   Class A-1R Notes 92
Section 2.15   Key Person Event; Approved Replacement 93 ARTICLE III Conditions
Precedent 94 Section 3.1   Conditions to Issuance of Notes on Closing Date 94
Section 3.2   Conditions to Additional Issuance 98 Section 3.3   Custodianship;
Delivery of Collateral Obligations and Eligible Investments 101 ARTICLE IV
Satisfaction And Discharge 101 Section 4.1   Satisfaction and Discharge of
Indenture 101 Section 4.2   Application of Trust Money 103 Section
4.3   Repayment of Monies Held by Paying Agent 103 ARTICLE V Remedies 103
Section 5.1   Events of Default 103 Section 5.2   Acceleration of Maturity;
Rescission and Annulment 105 Section 5.3   Collection of Indebtedness and Suits
for Enforcement by Trustee 106 Section 5.4   Remedies 108 Section 5.5   Optional
Preservation of Assets 111 Section 5.6   Trustee May Enforce Claims Without
Possession of Notes 113 Section 5.7   Application of Money Collected 113 Section
5.8   Limitation on Suits 113 Section 5.9   Unconditional Rights of Secured
Noteholders to Receive Principal and Interest 114 Section 5.10   Restoration of
Rights and Remedies 114 Section 5.11   Rights and Remedies Cumulative 114
Section 5.12   Delay or Omission Not Waiver 114 Section 5.13   Control by
Majority of Controlling Class 114 Section 5.14   Waiver of Past Defaults 115
Section 5.15   Undertaking for Costs 115 Section 5.16   Waiver of Stay or
Extension Laws 116 Section 5.17   Sale of Assets. 116 Section 5.18   Action on
the Notes 117    

i 

 

Table of Contents

(continued)



  Page ARTICLE VI The Trustee 117 Section 6.1   Certain Duties and
Responsibilities 117 Section 6.2   Notice of Event of Default 119 Section
6.3   Certain Rights of Trustee 119 Section 6.4   Not Responsible for Recitals
or Issuance of Notes 123 Section 6.5   May Hold Notes 123 Section 6.6   Money
Held in Trust 123 Section 6.7   Compensation and Reimbursement 123 Section
6.8   Corporate Trustee Required; Eligibility 124 Section 6.9   Resignation and
Removal; Appointment of Successor 125 Section 6.10   Acceptance of Appointment
by Successor 126 Section 6.11   Merger, Conversion, Consolidation or Succession
to Business of Trustee 126 Section 6.12   Co-Trustees 127 Section 6.13   Certain
Duties of Trustee Related to Delayed Payment of Proceeds 128 Section
6.14   Authenticating Agents 129 Section 6.15   Withholding 129 Section
6.16   Fiduciary for Secured Noteholders Only; Agent for each other Secured
Party and the Holders of the Subordinated Notes 130 Section
6.17   Representations and Warranties of the Bank 130 Section
6.18   Communications with Rating Agencies 131 Section 6.19   Custodian of
Underlying Instruments 131 ARTICLE VII Covenants 131 Section 7.1   Payment of
Principal and Interest 131 Section 7.2   Maintenance of Office or Agency 132
Section 7.3   Money for Note Payments to be Held in Trust. 132 Section
7.4   Existence of Co-Issuers 134 Section 7.5   Protection of Assets 135 Section
7.6   Opinions as to Assets 136 Section 7.7   Performance of Obligations 136
Section 7.8   Negative Covenants 137 Section 7.9   Statement as to Compliance
138 Section 7.10   Co-Issuers May Consolidate, etc., Only on Certain Terms 139
Section 7.11   Successor Substituted 140 Section 7.12   No Other Business 141
Section 7.13   Maintenance of Listing 141 Section 7.14   Annual Rating Review
141 Section 7.15   Reporting 141 Section 7.16   Calculation Agent 142 Section
7.17   Certain Tax Matters 142 Section 7.18   Effective Date 145 Section
7.19   Representations Relating to Security Interests in the Assets 146 Section
7.20   Information 149 Section 7.21   Credit Estimates 149 ARTICLE VIII
Supplemental Indentures 150 Section 8.1   Supplemental Indentures Without
Consent of Holders of Notes 150 Section 8.2   Supplemental Indentures With
Consent of Holders of Notes. 152 Section 8.3   Execution of Supplemental
Indentures 154 Section 8.4   Effect of Supplemental Indentures 156 Section
8.5   Reference in Notes to Supplemental Indentures 156    

ii 

 

Table of Contents

(continued)

  Page ARTICLE IX Redemption Of Notes 156 Section 9.1   Mandatory Redemption 156
Section 9.2   Optional Redemption 156 Section 9.3   Tax Redemption 159 Section
9.4   Redemption Procedures 159 Section 9.5   Notes Payable on Redemption Date
162 Section 9.6   Special Redemption and Effective Date-Related Redemption 162
Section 9.7   Prepayments; Reduction of Commitments. 163 ARTICLE X Accounts,
Accountings And Releases 165 Section 10.1   Collection of Money 165 Section
10.2   Collection Account 165 Section 10.3   Transaction Accounts 167 Section
10.4   The Revolver Funding Account 168 Section 10.5   [Reserved] 169 Section
10.6   Class A-1R Purchaser Collateral Account 169 Section 10.7   [Reserved] 170
Section 10.8   Reports to Rating Agencies and Additional Recipients 170 Section
10.9   Reinvestment of Funds in Accounts; Reports by Trustee 170 Section
10.10   Accountings 171 Section 10.11   Release of Collateral. 178 Section
10.12   Reports by Independent Accountants 179 Section 10.13   [Reserved] 180
Section 10.14   Procedures Relating to the Establishment of Accounts Controlled
by the Trustee 180 Section 10.15   Section 3(c)(7) Procedures 180 ARTICLE XI
Application Of Monies 183 Section 11.1   Disbursements of Monies from Payment
Account 183 ARTICLE XII SALE OF COLLATERAL OBLIGATIONS;  PURCHASE OF ADDITIONAL
COLLATERAL OBLIGATIONS 190 Section 12.1   Sales of Collateral Obligations 190
Section 12.2   Purchase of Additional Collateral Obligations 193 Section
12.3   Conditions Applicable to All Sale and Purchase Transactions 196 Section
12.4   Amendments to Underlying Instruments 197 ARTICLE XIII Noteholders'
Relations 198 Section 13.1   Subordination 198 Section 13.2   Standard of
Conduct 199 ARTICLE XIV MISCELLANEOUS 199 Section 14.1   Form of Documents
Delivered to Trustee 199 Section 14.2   Acts of Holders 200 Section
14.3   Notices, etc., to Trustee, the Co-Issuers, the Collateral Manager, the
Placement Agent, the Collateral Administrator, the Paying Agent, each Hedge
Counterparty and S&P 201 Section 14.4   Notices to Holders; Waiver 203 Section
14.5   Effect of Headings and Table of Contents 204 Section 14.6   Successors
and Assigns 204    

iii 

 

Table of Contents

(continued)

 

Page

Section 14.7   Severability 204 Section 14.8   Benefits of Indenture 205 Section
14.9   Legal Holidays 205 Section 14.10   Governing Law 205 Section
14.11   Submission to Jurisdiction 205 Section 14.12   WAIVER OF JURY TRIAL 205
Section 14.13   Counterparts 206 Section 14.14   Acts of Issuer 206 Section
14.15   Liability of Co-Issuers 206 Section 14.16   Communications with Rating
Agencies. 206 Section 14.17   17g-5 Information. 207 Section 14.18   Special
Provisions Applicable to CP Conduits. 208 Section 14.19   Confidential
Information. 209 ARTICLE XV Assignment Of COLLATERAL MANAGEMENT Agreement 211
Section 15.1   Assignment of Collateral Management Agreement 211 ARTICLE XVI
HEDGE AGREEMENTS 213 Section 16.1   Hedge Agreements. 213

 

 

 

 



iv 

 



Schedules and Exhibits

 



Schedule 1 List of Collateral Obligations Schedule 2 S&P Industry
Classifications Schedule 3 S&P Recovery Rate Tables Schedule 4 Diversity Score
Calculation     Exhibit A Forms of Notes A-1 Form of Global Secured Note A-2
Form of Certificated Secured Note A-3 Form of Certificated Subordinated Note
Exhibit B Forms of Transfer and Exchange Certificates B-1 Form of Transferor
Certificate for Transfer of Rule 144A Global Secured Note or Certificated
Secured Note to Regulation S Global Secured Note B-2 Form of Purchaser
Representation Letter for Certificated Secured Notes B-3 Form of Transferor
Certificate for Transfer of Regulation S Global Secured Note or Certificated
Secured Note to Rule 144A Global Secured Note B-4 Form of Purchaser
Representation Letter for Certificated Subordinated Notes B-5 Form of ERISA
Certificate B-6 Form of Transferee Certificate of Rule 144A Global Secured Note
B-7 Form of Transferee Certificate of Regulation S Global Secured Note Exhibit C
Calculation of LIBOR Exhibit D Form of Note Owner Certificate Exhibit E Approved
Appraisal Firms Exhibit F Form of Retention Letter      







 



v 

 



INDENTURE, dated as of September 29, 2016, among GARRISON FUNDING 2016-2 LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands (the "Issuer"), GARRISON FUNDING 2016-2 LLC, a limited liability
company organized under the laws of the State of Delaware (the "Co-Issuer," and
together with the Issuer, the "Co-Issuers"), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as trustee (herein, together with its permitted successors and assigns
in the trusts hereunder, the "Trustee").

 

PRELIMINARY STATEMENT

 

The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the Notes issuable as provided in this Indenture. Except as
otherwise provided herein, all covenants and agreements made by the Co-Issuers
herein are for the benefit and security of the Secured Parties. The Co-Issuers
are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with the agreement's terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, each Hedge Counterparty, the
Administrator, the Collateral Administrator and the Note Agent (collectively,
the "Secured Parties"), all of its right, title and interest in, to and under
all property of the Issuer, in each case, whether now owned or existing, or
hereafter acquired or arising and wherever located, including, without
limitation, the following property of the Issuer (all such property, excluding
the Excepted Property, is collectively referred to as the "Assets"):

 

(a)       the Collateral Obligations (listed, as of the Closing Date, in
Schedule 1 to this Indenture) which the Issuer causes to be Delivered to the
Trustee (directly or through an intermediary or bailee) herewith and all
payments thereon or with respect thereto, and all Collateral Obligations which
are Delivered to the Trustee in the future pursuant to the terms hereof and all
payments thereon or with respect thereto;

 

(b)       each of the Accounts (other than the Class A-1R Purchaser Collateral
Account, except to the extent set forth herein), each Class A-1R Purchaser
Collateral Account (but only to the extent that the Issuer is entitled to
amounts on deposit in such account and subject to the rights of the applicable
Holder of the Class A-1R Notes set forth in the Class A-1R Note Purchase
Agreement), and any Eligible Investments purchased with funds on deposit therein
and, except with respect to any Class A-1R Purchaser Collateral Account, all
income from the investment of funds therein;

 

(c)       all income from the investment of funds in each Hedge Counterparty
Collateral Account, subject to the rights of the Hedge Counterparty therein;

 

(d)       the Collateral Management Agreement as set forth in Article XV hereof,
the Sub-Collateral Management Agreement, the Placement Agreement, the Hedge
Agreements, the Collateral Administration Agreement, the Administration
Agreement, the Registered Office Terms, the Closing Date Sale Agreement, the
Closing Date Transfer Agreement, the Retention Letter and the Class A-1R Note
Purchase Agreement;

 



 1 

 

(e)       all Cash or Money Delivered to the Trustee (or its bailee) from any
source for the benefit of the Secured Parties or the Issuer;

 

(f)       all accounts, chattel paper, deposit accounts, financial assets,
general intangibles, instruments, investment property, letter-of-credit rights
and other supporting obligations relating to the foregoing (in each case as
defined in the UCC);

 

(g)       any other property otherwise Delivered to the Trustee by or on behalf
of the Issuer (whether or not constituting Collateral Obligations or Eligible
Investments);

 

(h)       any Equity Securities received by the Issuer; and

 

(i)       all proceeds with respect to the foregoing;

 

provided that such Grants shall not include amounts (if any) remaining from the
U.S.$250 transaction fee paid to the Issuer in consideration of the issuance of
the Secured Notes and Subordinated Notes, the funds attributable to the issuance
and allotment of the Issuer's ordinary shares and the bank account in the Cayman
Islands in which such funds are deposited (and any interest thereon)
(collectively, the "Excepted Property").

 

The above Grant is made to secure the Secured Notes and certain other amounts
payable by the Issuer as described herein. Except as set forth in the Priority
of Payments and Article XIII of this Indenture, the Secured Notes are secured by
the Grant equally and ratably without prejudice, priority or distinction between
any Secured Note and any other Secured Note by reason of difference in time of
issuance or otherwise. Such Grant is made to secure, in accordance with the
priorities set forth in the Priority of Payments and Article XIII of this
Indenture, (i) the payment of all amounts due on the Secured Notes in accordance
with their terms, (ii) the payment of all other sums (other than in respect of
the Subordinated Notes) payable under this Indenture, (iii) the payment of
amounts owing by the Issuer under the Collateral Management Agreement, the
Securities Account Control Agreement and the Collateral Administration Agreement
and (iv) compliance with the provisions of this Indenture, all as provided in
this Indenture. The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted to the Trustee by or on behalf of the
Issuer, whether or not such securities or investments satisfy the criteria set
forth in the definitions of "Collateral Obligation" or "Eligible Investments,"
as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.



 



 2 

 



ARTICLE I

Definitions

 

Section 1.1            Definitions. Except as otherwise specified herein or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Indenture, and the definitions
of such terms are equally applicable both to the singular and plural forms of
such terms and to the masculine, feminine and neuter genders of such terms.

 

"17g-5 Information": The meaning specified in Section 14.17(a).

 

"17g-5 Website": The internet website of the Information Agent, initially
located at https://tss.sfs.db.com/investpublic/ under the tab "NRSRO Reports,"
specified by Issuer's name, access to which is limited to Rating Agencies and
NRSROs who have provided an NRSRO Certification.

 

"25% Limitation": A limitation that is exceeded only if Benefit Plan Investors
hold 25% or more of the value of any class of equity interests in the Issuer, as
calculated under 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.

 

"2013 CLO Indenture": The indenture dated as of September 25, 2013 (as amended
from time to time) among the 2013 CLO Issuer, Garrison Funding 2013-2 LLC, as
co-issuer, and Deutsche Bank Trust Company Americas, as trustee.

 

"2013 CLO Issuer": Garrison Funding 2013-2 Ltd.

 

"2013 CLO Portfolio": Collectively, the 2013 CLO Transfer Portfolio and the 2013
CLO Sale Portfolio.

 

"2013 CLO Sale Portfolio": The Collateral Obligations (as defined in the 2013
CLO Indenture) transferred to the Issuer under the Closing Date Sale Agreement,
and listed on schedule I thereto.

 

"2013 CLO Transfer Portfolio": The Collateral Obligations (as defined in the
2013 CLO Indenture) transferred to the Issuer under the Closing Date Transfer
Agreement, and listed on schedule I thereto.

 

"Accountants' Certificate": A certificate, of the firm or firms appointed by the
Issuer pursuant to Section 10.12(a).

 

"Accounts": (i) the Payment Account, (ii) the Collection Account, (iii) the
Revolver Funding Account, (iv) the Custodial Account, (v) each Hedge
Counterparty Collateral Account, and (vi) each Class A-1R Purchaser Collateral
Account.

 

"Accredited Investor": The meaning set forth in Rule 501(a) under the Securities
Act.

 

"Act" and "Act of Holders": The meanings specified in Section 14.2.

 



 3 

 

"Adjusted Break-even Default Rate": As of any date of determination:

 

(a)       prior to the S&P CDO Monitor Election Date, the sum of:

 

(i)       the product of (x) the Break-even Default Rate, multiplied by (y) the
quotient of (1) the Target Initial Par Amount divided by (2) the Monitor
Principal Amount; plus

 

(ii)       the quotient of (x) the sum of (1) the Monitor Principal Amount minus
(2) the Target Initial Par Amount, divided by (y) the product of (1) the Monitor
Principal Amount multiplied by (2) 1 minus the Weighted Average S&P Recovery
Rate;

 

(b)       on and after the S&P CDO Monitor Election Date, the maximum percentage
of defaults, at any time, that the Current Portfolio or the Proposed Portfolio,
as applicable, can sustain, determined through application of the applicable S&P
CDO Monitor chosen by the Collateral Manager in accordance with the definition
of "S&P CDO Monitor" that is applicable to the portfolio of Collateral
Obligations, which, after giving effect to S&P's assumptions on recoveries,
defaults and timing and to the Priority of Payments, will result in sufficient
funds remaining for the payment of the Class A-1 Notes in full. After the S&P
CDO Monitor Election Date, S&P will provide the Collateral Manager and the
Collateral Administrator with the Adjusted Break-even Default Rate for each S&P
CDO Monitor based upon the Weighted Average Spread and the Weighted Average S&P
Recovery Rate to be associated with such S&P CDO Monitor as selected by the
Collateral Manager from Section 2 of Schedule 3 or any other Weighted Average
Spread and Weighted Average S&P Recovery Rate selected by the Collateral Manager
from time to time.

 

"Administration Agreement": An agreement between the Administrator and the
Issuer (as amended from time to time) relating to the various corporate
management functions that the Administrator will perform on behalf of the
Issuer, including communications with shareholders and the general public, and
the provision of certain clerical, administrative and other services in the
Cayman Islands during the term of such agreement.

 

"Administrative Expense Cap": An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.02% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Aggregate Principal Balance of the Assets
(excluding any Assets that constitute Interest Proceeds) as of the first day of
the related Collection Period and (b) U.S.$250,000 per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months); provided that in respect of the third Payment Date
following the Closing Date and any Payment Date thereafter, if the aggregate
amount of Administrative Expenses paid pursuant to Sections 11.1(a)(i)(A),
11.1(a)(ii)(A) and 11.1(a)(iii)(A) (including any excess applied in accordance
with this proviso) on the three immediately preceding Payment Dates (or the two
immediately preceding Payment Dates in the case of the third Payment Date
following the Closing Date) and during the related Collection Periods is less
than the stated Administrative Expense Cap (without regard to any excess applied
in accordance with this proviso) in the aggregate for such three preceding
Payment Dates, then the excess may be applied to the Administrative Expense Cap
with respect to the then-current Payment Date, except that, in respect of the
third Payment Date following the Closing Date, such excess amount shall be
calculated based on the Payment Dates preceding such Payment Date.

 



 4 

 

"Administrative Expenses": The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer or the Co-Issuer: first, on a pari passu basis to
(x) the Trustee pursuant to Section 6.7 and the other provisions of this
Indenture and the Transaction Documents, (y) without duplication to clause (x),
to the Bank in all of its capacities under the Transaction Documents and (z) the
Collateral Administrator pursuant to the Collateral Administration Agreement,
second, to the Note Agent the Agency Fee, third, on a pro rata basis, the
following amounts (excluding indemnities) to the following parties: (i) the
Independent accountants, agents (other than the Collateral Manager) and counsel
of the Co-Issuers for fees, costs and expenses; (ii) on a pro rata basis, (x)
S&P for fees and expenses (including any annual fee, amendment fees and
surveillance fees) in connection with any rating of the Rated Notes or in
connection with the rating of (or provision of credit estimates in respect
of) any Collateral Obligations and (y) any person in respect of any fees or
expenses incurred as a result of compliance with Rule 17g-5 of the Exchange Act;
(iii) the Collateral Manager under this Indenture and pursuant to the Collateral
Management Agreement but excluding the Collateral Management Fee; (iv) the
Administrator pursuant to the Administration Agreement and the Registered Office
Terms; (v) the independent manager of the Co-Issuer for fees and expenses; (vi)
any person in respect of any governmental fee, charge or tax (including any tax
or other amount payable pursuant to, or incurred as a result of compliance with,
the Tax Account Reporting Rules); and (vii) any other Person in respect of any
other fees or expenses permitted under this Indenture and the documents
delivered pursuant to or in connection with this Indenture (including the
payment of all legal and other fees and expenses incurred in connection with the
purchase or sale of any Collateral Obligations and any other expenses incurred
in connection with the Collateral Obligations) and the Notes, including but not
limited to, amounts owed to the Co-Issuer pursuant to Section 7.1, any amounts
due in respect of the listing of any Notes on any stock exchange or trading
system and fourth, on a pro rata basis, indemnities payable to any Person
pursuant to any Transaction Document; provided that (x) amounts due in respect
of actions taken on or before the Closing Date shall not be payable as
Administrative Expenses and (y) for the avoidance of doubt, amounts that are
expressly payable to any Person under the Priority of Payments in respect of an
amount that is stated to be payable as an amount other than as Administrative
Expenses (including, without limitation, interest and principal in respect of
the Notes) shall not constitute Administrative Expenses.

 

"Administrator": MaplesFS Limited and any successor thereto.

 

"Affected Class": Any Class of Secured Notes that, as a result of the occurrence
of a Tax Event described in the definition of "Tax Redemption," has not received
100% of the aggregate amount of principal and interest that would otherwise be
due and payable to such Class on any Payment Date.

 



 5 

 

"Affected Investor": A Noteholder that is subject to regulation under any
Retention Requirement Law or party to liquidity or credit support arrangements
by a financial institution that is subject to regulation under any Retention
Requirement Law.

 

"Affiliate": With respect to a Person, (a) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (b) any other Person who is a director, Officer, employee or
general partner (i) of such Person, (ii) of any subsidiary or parent company of
such Person or (iii) of any Person described in clause (a) of this sentence;
provided that (i) investment vehicles or funds or accounts managed by the
Collateral Manager or Affiliates of the Collateral Manager shall be excluded
from the definition hereof and (ii) neither the Issuer nor the Co-Issuer shall
be deemed to be an Affiliate of the Collateral Manager or any of its Affiliates
solely by reason of the Collateral Management Agreement. For the purposes of
this definition, "control" of a Person shall mean the power, direct or indirect,
(x) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Persons or (y) to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise. For
purposes of this definition, no entity shall be deemed an Affiliate of the
Issuer or the Co-Issuer solely because the Administrator or any of its
Affiliates acts as administrator or share trustee for such entity and the
Administrator shall not in any case be an Affiliate of either Co-Issuer.

 

"Agency Fee": The fee payable to the Note Agent for services rendered by the
Note Agent in connection with the Class A-1R Note Purchase Agreement in an
amount equal to $50,000 per annum.

 

"Agent Members": Members of, or participants in, DTC, Euroclear or Clearstream.

 

"Aggregate Funded Spread": As of any date, in the case of each Collateral
Obligation that is not a Fixed Rate Obligation (and excluding any PIK Loan to
the extent of any non-cash interest and excluding the unfunded portion of any
Delayed Drawdown Collateral Obligation and any Revolving Collateral Obligation)
the sum of the products of (i) the excess of the stated interest rate (giving
effect to any floor rate) with respect to each such Collateral Obligation over
LIBOR applicable to the Secured Notes during the Interest Accrual Period in
which such date occurs (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the Principal Balance of each such Collateral
Obligation (excluding the unfunded portion of any Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation).

 

"Aggregate Outstanding Amount": With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding (including any
Deferred Interest previously added to the principal amount of any of the Class B
Notes and the Class C Notes that remains unpaid except to the extent otherwise
expressly provided herein). The Aggregate Outstanding Amount of the Class A-1R
Notes at any time shall not include the Aggregate Undrawn Amount, except (1)
during the Reinvestment Period, in determining whether the Holders of the
requisite Aggregate Outstanding Amount of the Class A-1R Notes have given any
request, demand, authorization, direction, notice, consent or waiver, the
Aggregate Undrawn Amount shall be deemed to be part of the Aggregate Outstanding
Amount of the Class A-1R Notes and (2) as otherwise provided herein.

 



 6 

 

"Aggregate Participation Exposure": At any time, the Aggregate Principal Balance
of all Collateral Obligations that are in the form of Participation Interests
owned by the Issuer at such time.

 

"Aggregate Participation Percentage": For any Selling Institution at any time,
the percentage of Total Capitalization represented by the Aggregate
Participation Exposure at such time for such Selling Institution.

 

"Aggregate Principal Balance": When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

 

"Aggregate Undrawn Amount": At any time, the excess (if any) of (i) the
aggregate amount of the Commitments (including, for the avoidance of doubt,
without duplication, any amounts on deposit in any Class A-1R Purchaser
Collateral Account) (whether or not utilized) at such time over (ii) the
Aggregate Outstanding Amount of the Class A-1R Notes at such time.

 

"Aggregate Unfunded Spread": As of any date, the sum of the products obtained by
multiplying (a) for each Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation, the related commitment fee or other analogous fees
(expressed at a per annum rate) then in effect as of such date by (b) the
undrawn commitments under each such Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation as of such date.

 

"AIFMD": European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.

 

"AIFMD Level 2 Regulation: Commission Delegated Regulation 231/2013
supplementing the AIFMD.

 

"Applicable Issuer" or "Applicable Issuers": With respect to the Secured Notes,
the Co-Issuers; with respect to the Subordinated Notes, the Issuer only; and
with respect to any additional notes issued in accordance with Sections 2.13 and
3.2, the Issuer and, if such notes are co-issued, the Co-Issuer.

 

"Appraised Value": With respect to any Collateral Obligation, the value of such
Collateral Obligation, as determined by the applicable Approved Appraisal Firm,
as set forth in the related appraisal (or, if a range of values is set forth
therein, the midpoint of such values), adjusted appropriately if the Issuer owns
less than 100% of the total lenders' interests secured by the assets securing
any Collateral Obligation or, if it has sold participation interests in such
Collateral Obligation.

 

"Approval Period": The meaning specified in Section 2.15(c).

 

"Approved Appraisal Firm": (a) each independent appraisal firm set forth on
Exhibit E hereto or (b) (i) with respect to a Collateral Obligation that is a
loan, an independent appraisal firm recognized as being experienced in
conducting valuations of secured loans and with respect to a Collateral
Obligation that is a debt obligation, an independent appraisal firm recognized
as being experienced in conducting valuations of debt obligations, or (ii) an
independent financial adviser of recognized standing retained by the Issuer, the
Collateral Manager or the agent or lenders under any Collateral Obligation, in
the case of each of the preceding clauses (b)(i) and (b)(ii) as approved by each
of the Collateral Manager and a Majority of the Controlling Class for so long as
any such Notes remain Outstanding.

 



 7 

 

"Approved Foreign Jurisdiction": Each of the United Kingdom, Japan, Germany,
France, Canada, Australia, the Netherlands and each Approved Tax Jurisdiction;
provided that each such country has a foreign currency borrower credit rating
that is at least "AA" by S&P.

 

"Approved Replacement": The meaning specified in Section 2.15(c).

 

"Approved Tax Jurisdiction": Each of Bahamas, Bermuda, Luxembourg, the British
Virgin Islands, the U.S. Virgin Islands, Jersey, the Cayman Islands, the Channel
Islands and the Marshall Islands; provided that each such country has a foreign
currency borrower credit rating that is at least "AA" by S&P.

 

"Article 17": Article 17 of the AIFMD.

 

"Article 51": Article 51 of the AIFMD Level 2 Regulation.

 

"Article 254": Article 254 of the Solvency II Level 2 Regulation.

 

"Articles 404-410": Articles 404-410 of the CRR.

 

"Assets": The meaning assigned in the Granting Clauses hereof.

 

"Assumed Reinvestment Rate": LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date); provided that the Assumed Reinvestment Rate shall not
be less than 0.00%.

 

"Authenticating Agent": With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

 

"Authorized Officer": With respect to the Issuer or the Co-Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co-Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co-Issuer. With respect to the Collateral Manager (if not the same party as the
Bank), any Officer, employee, member or agent of the Collateral Manager who is
authorized to act for the Collateral Manager in matters relating to, and binding
upon, the Collateral Manager with respect to the subject matter of the request,
certificate or order in question. With respect to the Collateral Administrator,
any Officer, employee, partner or agent of the Collateral Administrator who is
authorized to act for the Collateral Administrator in matters relating to, and
binding upon, the Collateral Administrator with respect to the subject matter of
the request, certificate or order in question. With respect to the Trustee, the
Bank (in all of its capacities) or any other bank or trust company acting as
trustee of an express trust or as custodian, a Trust Officer. With respect to
any Authenticating Agent, any Officer or Trust Officer of such Authenticating
Agent who is authorized to authenticate the Notes. Each party may receive and
accept a certification of the authority of any other party as conclusive
evidence of the authority of any person to act, and such certification may be
considered as in full force and effect until receipt by such other party of
written notice to the contrary.

 



 8 

 

"Balance": On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate of the (i) current balance of any Cash, demand deposits,
time deposits, certificates of deposit and federal funds; (ii) principal amount
of interest-bearing corporate and government securities, money market accounts
and repurchase obligations; and (iii) purchase price (but not greater than the
face amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

"Bank": Deutsche Bank Trust Company Americas, a New York banking corporation
with trust powers (including any organization or entity succeeding to all or
substantially all of its corporate trust business) in its individual capacity
and not as Trustee, and any successor thereto.

 

"Bankruptcy Law": The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time, and any successor statute or any other
applicable federal or state bankruptcy law or similar law, including, without
limitation, Part V of the Companies Law (2016 Revision) of the Cayman Islands,
as amended from time to time, and any bankruptcy, insolvency, winding up,
reorganization or similar law enacted under the laws of the Cayman Islands or
any other applicable jurisdiction.

 

"Bankruptcy Subordination Agreement": The meaning specified in Section
5.4(d)(ii).

 

"BDC": Garrison Capital Inc., a Delaware corporation.

 

"Benefit Plan Investor": A benefit plan investor as defined in 29 C.F.R. Section
2510.3-101 and Section 3(42) of ERISA, which includes an employee benefit plan
(as defined in Section 3(3) of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to
Section 4975 of the Code or an entity whose underlying assets include "plan
assets" by reason of any such employee benefit plan's or plan's investment in
the entity.

 

"Board of Directors": The directors of the Issuer duly appointed by the
shareholders of the Issuer or the board of directors of the Issuer pursuant to
the Memorandum and Articles of Association in accordance with the laws of the
Cayman Islands.

 

"Board Resolution": With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution of the
managers of the Co-Issuer.

 

"Bond": Any obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Loan or
Participation Interest).

 

"Borrowing": Each borrowing made under the Class A-1R Notes made pursuant to
Section 2.14 and the Class A-1R Note Purchase Agreement.

 

"Borrowing Request": The meaning specified in the Class A-1R Note Purchase
Agreement.

 



 9 

 

"Breakage Costs": The meaning specified in the Class A-1R Note Purchase
Agreement.

 

"Break-even Default Rate": With respect to the Class A-1 Notes, as of any date
of determination, the sum of:

 

(a)       0.515884, plus

 

(b)       the product of (i) 2.117657 multiplied by (ii) the Weighted Average
Spread, plus

 

(c)       the product of (i) 0.621403 multiplied by (ii) the Weighted Average
S&P Recovery Rate.

 

"Bridge Loan": Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 

"Business Day": Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, London, England or in the
city in which the Corporate Trust Office of the Trustee is located or, for any
final payment of principal, in the relevant place of presentation.

 

"Calculation Agent": The meaning specified in Section 7.16.

 

"Capped Amounts": Any amounts in excess of the Interest Rate Cap on any Class
A-1R Note that pays interest based on the CP Rate and that would otherwise be
payable under Section 11.1(a)(i)(D) if not for the Interest Rate Cap.

 

"Cash": Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

 

"Cayman FATCA Legislation": The U.S. Cayman IGA, the UK/Cayman AIEA and the
Cayman Islands Tax Information Authority Law (2016 Revision) (as amended)
together with regulations and guidance notes made pursuant to such law.

 

"CCC Collateral Obligation": A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of "CCC+" or lower.

 

"CCC Excess": With respect to any date of determination, the excess, if any, of
(a) the Aggregate Principal Balance of all CCC Collateral Obligations over (b)
30.0% of Total Capitalization as of such date of determination; provided that in
determining which of the CCC Collateral Obligations will be included in the CCC
Excess, the CCC Collateral Obligations with the lowest Market Value expressed as
a percentage of par will be deemed to constitute such CCC Excess.

 



 10 

 

"Certificate of Authentication": The meaning specified in Section 2.1.

 

"Certificated Notes": The meaning specified in Section 2.2(b)(ii).

 

"Certificated Secured Note": The meaning specified in Section 2.2(b)(ii).

 

"Certificated Security": The meaning specified in Section 8-102(a)(4) of the
UCC.

 

"Certificated Subordinated Note": The meaning specified in Section 2.2(b)(ii).

 

"CFTC": The U.S. Commodity Futures Trading Commission.

 

"Change of Law": (i) The adoption of any law, rule or regulation after the
Closing Date or (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any governmental authority (including
any central bank or other similar entity), including any directive or request
made by any such governmental authority, after the Closing Date; provided that
notwithstanding anything to the contrary herein, all requests, rules,
guidelines, requirements and directives promulgated (x) by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), the Committee of European Banking Supervisors
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III or similar capital requirements directive existing on the Closing
Date impacting European banks and other regulated financial institutions and (y)
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
shall, in each case, be deemed to be a "Change of Law", regardless of the date
enacted, adopted, issued or implemented.

 

"Change of Tax Law": Any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of the Cayman Islands or any
political subdivision or taxing authority thereof, affecting taxation, or any
proposed change in such laws or change in the official application, enforcement
or interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction), or any other action taken by a taxing
authority or court of competent jurisdiction in the relevant jurisdiction, or
the official proposal of any such action.

 

"Class": All of the Notes having the same priority (as a single class); provided
that (i) except as provided in clause (ii) of this proviso, the Class A-1R
Notes, the Class A-1T Notes and the Class A-1F Notes shall constitute, and vote
together as, a single Class and (ii) the Class A-1R Notes, the Class A-1T Notes
and the Class A-1F Notes shall be treated as separate Classes, and shall vote
separately, to the extent expressly specified in this Indenture or any other
Transaction Document and for purposes of any determination as to whether a
proposed supplemental indenture or amendment would directly affect the holders
of any such Class exclusively and differently from the holders of any other
Class.

 

"Class A Notes": The Class A-1 Notes and the Class A-2 Notes, collectively.

 



 11 

 

"Class A Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class A Notes.

 

"Class A-1 Notes": The Class A-1R Notes, the Class A-1T Notes and the Class A-1F
Notes, collectively.

 

"Class A-1F Notes": The Class A-1F Senior Secured Fixed Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

"Class A-1R Borrowing": The meaning specified in the Class A-1R Note Purchase
Agreement.

 

"Class A-1R Note Additional Amounts": With respect to any Class A-1R Note and
the holder thereof, any Breakage Costs, Increased Costs, Class A-1R Note
Gross-Up Amounts and Capped Amounts payable in respect of such Note or otherwise
to such holder under the Class A-1R Note Purchase Agreement or this Indenture.

 

"Class A-1R Note Gross-Up Amount": The meaning specified in Section 7.17(m).

 

"Class A-1R Note Purchase Agreement": The Class A-1R Note Purchase Agreement
dated as of the Closing Date among the Issuer, the Co-Issuer, the Note Agent,
and each purchaser of Class A-1R Notes.

 

"Class A-1R Notes": The Class A-1R Senior Secured Revolving Floating Rate Notes
issued pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

"Class A-1R Purchaser Collateral Account": The meaning specified in Section
10.6.

 

"Class A-1T Notes": The Class A-1T Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

"Class A-2 Notes": The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

"Class B Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class B Notes.

 

"Class B Notes": The Class B Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

"Class C Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.

 

"Class C Notes": The Class C Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

"Clearing Agency": An organization registered as a "clearing agency" pursuant to
Section 17A of the Exchange Act.

 



 12 

 

"Clearing Corporation": (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of "clearing corporation" under
Section 8-102(a)(5) of the UCC.

 

"Clearing Corporation Security": Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

"Clearstream": Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

"Closing Date": September 29, 2016.

 

"Closing Date Sale Agreement": The Loan Sale Agreement dated as of the Closing
Date between the 2013 CLO Issuer, as seller, and the Issuer, as purchaser,
relating to the assignment of the 2013 CLO Sale Portfolio.

 

"Closing Date Transfer Agreement": The Loan Assignment Agreement dated as of the
Closing Date between the 2013 CLO Issuer, as transferor, and the Issuer, as
transferee, relating to the assignment of the 2013 CLO Transfer Portfolio.

 

"Code": The United States Internal Revenue Code of 1986, as amended.

 

"Co-Issuer": The Person named as such on the first page of this Indenture, until
a successor Person shall have become the Co-Issuer pursuant to the applicable
provisions of this Indenture, and thereafter "Co-Issuer" shall mean such
successor Person.

 

"Co-Issuers": The Issuer and the Co-Issuer.

 

"Collateral Administration Agreement": An agreement dated as of the Closing
Date, among the Issuer, the Collateral Manager and the Collateral Administrator,
as amended from time to time, in accordance with the terms thereof.

 

"Collateral Administrator": Deutsche Bank Trust Company Americas, in its
capacity as collateral administrator under the Collateral Administration
Agreement, and any successor thereto.

 

"Collateral Interest Amount": As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations and PIK Loans, but including Interest
Proceeds actually received from Defaulted Obligations and PIK Loans), in each
case during the Collection Period in which such date of determination occurs (or
after such Collection Period but on or prior to the related Payment Date if such
Interest Proceeds would be treated as Interest Proceeds with respect to such
Collection Period).

 

"Collateral Management Agreement": The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms hereof
and thereof.

 



 13 

 

"Collateral Management Fee": The Senior Collateral Management Fee and the
Subordinated Collateral Management Fee.

 

"Collateral Manager": The BDC, until a successor Person shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement, and thereafter "Collateral Manager" shall mean such successor Person.

 

"Collateral Manager Notes": Any Notes owned by the Collateral Manager, an
Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary authority.

 

"Collateral Obligation": A Senior Secured Loan or a Second Lien Loan, or
Participation Interest therein, pledged by the Issuer to the Trustee that as of
the date of acquisition by the Issuer (or its binding commitment to acquire the
same) meets each of the following criteria:

 

(i)                 is able to be pledged to the Trustee pursuant to its
Underlying Instruments;

 

(ii)               is an obligation of an Obligor Domiciled in the United States
(or any state thereof but excluding any territory thereof) or an Approved
Foreign Jurisdiction;

 

(iii)             is U.S. Dollar denominated and is neither convertible by the
issuer thereof into, nor payable in, any other currency, and is governed by the
law of a state of the United States or the law of an Approved Foreign
Jurisdiction (other than an Approved Tax Jurisdiction);

 

(iv)             is not a Defaulted Obligation or a Credit Risk Obligation;

 

(v)               is not an Equity Security, a component of an Equity Security,
an Equity Kicker (including any Equity Security acquired as part of a "unit" in
connection with the purchase of a Collateral Obligation) or exchangeable or
convertible into an Equity Security;

 

(vi)             has an S&P Rating;

 

(vii)           does not have (A) an "f," "r," "p," "pi," "q," "t" or "sf"
subscript assigned by S&P or (B) an "sf" subscript assigned by any other rating
agency;

 

(viii)         does not pay interest less frequently than semi-annually;

 

(ix)             is not a Structured Finance Obligation, a finance lease or
chattel paper;

 



 14 

 

(x)               provides for a fixed amount of principal payable in Cash on
scheduled payment dates and/or at maturity and does not by its terms provide for
earlier amortization or prepayment at a price of less than par;

 

(xi)             does not mature after the Stated Maturity of the Notes;

 

(xii)           is not a Real Estate Loan;

 

(xiii)         does not constitute Margin Stock;

 

(xiv)         the Issuer will receive payments due under the terms of such asset
and proceeds from disposing of such asset free and clear of withholding tax,
other than with respect to (A) FATCA withholding or (B) withholding tax as to
which the obligor or issuer must make additional payments so that the net amount
received by the Issuer after satisfaction of such tax is the amount due to the
Issuer before the imposition of any withholding tax; provided that this clause
(xiv) shall not apply to commitment fees and other similar fees associated with
Revolving Collateral Obligations or Delayed Drawdown Collateral Obligations;

 

(xv)           is not a debt obligation whose repayment is subject to
substantial non-credit related risk (such as the occurrence of a catastrophe) as
determined by the Collateral Manager;

 

(xvi)         except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the borrower or the obligor thereof may be required to
be made by the Issuer;

 

(xvii)       is not a Zero Coupon Obligation or a Bridge Loan;

 

(xviii)     will not require the Issuer, the Co-Issuer or the pool of Assets to
be registered as an investment company under the Investment Company Act;

 

(xix)         if such Collateral Obligation is a Participation Interest, then
such Participation Interest is acquired from (a) a Selling Institution
incorporated or organized under the laws of the United States (or any state
thereof but excluding any territory thereof) or any U.S. branch of a Selling
Institution incorporated or organized outside the United States or (b) with
respect to Collateral Obligations the Obligors of which are organized or
incorporated in an Approved Foreign Jurisdiction (other than an Approved Tax
Jurisdiction), a Selling Institution organized or incorporated in an Approved
Foreign Jurisdiction (other than an Approved Tax Jurisdiction), in each case to
the extent such Selling Institution satisfies the S&P Counterparty Criteria;

 

(xx)           is not the subject of an Offer of exchange, or tender by its
issuer, for Cash, securities or any other type of consideration other than (a) a
Permitted Offer or (b) an exchange offer in which a security that is not
registered under the Securities Act is exchanged for a security that has
substantially identical terms (except for transfer restrictions) but is
registered under the Securities Act or a security that would otherwise qualify
for purchase under the Eligibility Criteria described herein;

 



 15 

 

(xxi)         other than in the case of a Fixed Rate Obligation, accrues
interest at a floating rate determined by reference to (a) the Dollar prime
rate, federal funds rate or LIBOR or (b) a similar interbank offered rate,
commercial deposit rate or any other index;

 

(xxii)       is Registered;

 

(xxiii)     is not a Synthetic Security;

 

(xxiv)     neither is nor supports a letter of credit;

 

(xxv)       is not an interest in a grantor trust;

 

(xxvi)     is not (a) a Bond, (b) a derivative or (c) a commodity forward
contract; and

 

(xxvii)   is not a Related Obligation.

 

"Collateral Obligation Funding Amount": The meaning specified in Section
2.14(b).

 

"Collateral Quality Test": A test satisfied on any Measurement Date on and after
the Effective Date and during the Reinvestment Period if, in the aggregate, the
Collateral Obligations owned (or in relation to a proposed purchase of a
Collateral Obligation, proposed to be owned) by the Issuer satisfy each of the
tests set forth below or if a test is not satisfied on such date, the degree of
compliance with such test is maintained or improved after giving effect to the
investment, calculated in each case as required by Section 1.3 herein:

 

(i)the Minimum Weighted Average Spread Test;    

(ii)the Minimum Weighted Average Fixed Rate Coupon Test;    

(iii)the Maximum Weighted Average Life Test;    

(iv)the S&P CDO Monitor Test; and    

(v)the Minimum Weighted Average S&P Recovery Rate Test.

 

"Collection Account": The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 

"Collection Period": (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the eighth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Notes, on the day of such
Stated Maturity, (b) in the case of the final Collection Period preceding an
Optional Redemption or Tax Redemption in whole of the Notes, on the Redemption
Date and (c) in any other case, at the close of business on the eighth Business
Day prior to such Payment Date.

 



 16 

 

"Commercial Paper Notes": With respect to a CP Conduit, commercial paper notes
or secured liquidity notes issued by a CP Conduit or an entity providing funding
to a CP Conduit from time to time.

 

"Commitment Fee Rate": A rate equal to 1.0% per annum.

 

"Commitment Fee Shortfall": Any unpaid Commitment Fees plus the amount of
interest which accrues on such unpaid Commitment Fees.

 

"Commitment Fees": The fees payable in respect of the Aggregate Undrawn Amount
which will accrue for each Interest Accrual Period from (and including) the
Closing Date to (and including) the last day of the Reinvestment Period at the
Commitment Fee Rate.

 

"Commitment Shortfall": The amount by which:

 

(a)       the aggregate Unfunded Amount exceeds

 

(b)       the sum of (i) the Aggregate Undrawn Amount plus (ii) amounts on
deposit in the Collection Account, including Eligible Investments credited
thereto, representing Principal Proceeds plus (iii) amounts on deposit in the
Revolver Funding Account, including Eligible Investments credited thereto.

 

"Commitments": The aggregate amount that the Holders of the Class A-1R Notes
have committed to advance to the Issuer pursuant to the Class A-1R Note Purchase
Agreement from time to time during the Reinvestment Period to fund Borrowings
under the Class A-1R Notes. The commitments (whether or not utilized) of a
Holder of Class A-1R Notes to fund a portion of each Borrowing are referred to
herein as the Commitments of such Holder. The Commitments are subject to
adjustment as set forth in Section 9.7.

 

"Commodity Exchange Act": The United States Commodity Exchange Act of 1936, as
amended.

 

"Concentration Limitations": Limitations satisfied on any Measurement Date or
other date of determination, in each case on and after the Effective Date, and
during the Reinvestment Period if the Aggregate Principal Balance of the
Collateral Obligations owned (or in relation to a proposed purchase of a
Collateral Obligation, proposed to be owned) by the Issuer comply with all of
the requirements set forth below (or in relation to a proposed purchase, if not
in compliance, the relevant requirements must be maintained or improved after
giving effect to the purchase), calculated in each case as required by Section
1.3 herein, calculated as a percentage of Total Capitalization:

 

(i)                 at least 85.0% shall consist of Collateral Obligations that
are Senior Secured Loans;

 



 17 

 

(ii)               not more than 15.0% may consist of Collateral Obligations
that are Second Lien Loans;

 

(iii)             not more than 5.0% may consist of Fixed Rate Obligations;

 

(iv)             not more than 5.0% may consist of Current Pay Obligations;

 

(v)               not more than 3.0% may consist of obligations issued by a
single Obligor and its Affiliates; provided that obligations issued by up to
three Obligors (and their respective Affiliates) may each constitute up to 4.0%
of Total Capitalization; provided further that the obligations included in the
immediately prior proviso shall not be (A) issued by Obligors belonging to the
S&P Industry Classification "Oil, Gas and Consumable Fuels" or "Energy Equipment
and Services" or (B) a Second Lien Loan;

 

(vi)             not more than 12.0% may consist of Collateral Obligations that
are issued by Obligors that belong to any single S&P Industry Classification,
except that the largest S&P Industry Classification may represent up to 15.0%
unless the largest S&P Industry Classification is the S&P Industry
Classification "Oil, Gas and Consumable Fuels" or "Energy Equipment and
Services";

 

(vii)           not more than 10.0% may consist of Collateral Obligations as to
which the S&P Rating is derived from a publicly monitored rating by Moody's (but
not from a replacement of Moody's selected in accordance with the definition of
"Rating Agency");

 

(viii)         not more than 10.0% may consist of DIP Collateral Obligations;

 

(ix)             not more than 5.0% may consist of Collateral Obligations that
pay interest less frequently than quarterly;

 

(x)               not more than 10.0% may consist, in the aggregate, of
Revolving Collateral Obligations and any undrawn commitments with respect to
Delayed Drawdown Collateral Obligations;

 

(xi)             not more than 5.0% may consist of Obligors Domiciled in an
Approved Foreign Jurisdiction; provided that not more than 3.0% may consist of
Collateral Obligations whose Obligors are Domiciled in an Approved Tax
Jurisdiction (provided that a majority of the assets owned by, and revenue of,
each such Obligor that is Domiciled in an Approved Tax Jurisdiction is located
in or from the United States or an Approved Foreign Jurisdiction other than an
Approved Tax Jurisdiction);

 

(xii)           not more than 25.0% may consist of Eligible Cov-Lite Loans;

 

(xiii)         not more than 20.0% may consist of Participation Interests;

 

(xiv)         not more than 10.0% may consist of PIK Loans;

 

(xv)           not more than 15.0% may consist of Deemed Rated Obligations;

 



 18 

 

(xvi)       not more than 25.0% may consist of Discount Obligations; and

 

(xvii)       not more than 30.0% may consist of CCC Collateral Obligations.

 

"Conduit Rating Agency": Each nationally recognized investment rating agency
that is then rating the Commercial Paper Notes of any CP Conduit.

 

"Conduit Support Provider": Without duplication, (i) a provider of a Credit
Facility or Liquidity Facility to or for the benefit of any CP Conduit, and any
guarantor of such provider or (ii) an entity that issues commercial paper or
other debt obligations, the proceeds of which are used (directly or indirectly)
to fund the obligations of any CP Conduit.

 

"Confidential Information": The meaning specified in Section 14.19(b).

 

"Consent Amendment": The meaning specified in Section 8.3(b).

 

"Controlling Class": The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; and then the Subordinated Notes.

 

"Controlling Person": A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
"affiliate" of a person includes any person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the person. "Control," with respect to a person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such person.

 

"Corporate Trust Office": The corporate trust office of the Trustee (a) for Note
transfer purposes and presentment of the Notes for final payment thereon, DB
Services Americas, Inc., 5022 Gate Parkway, Suite 200, Jacksonville, Florida,
32256, Attention: Transfer Unit and (b) for all other purposes, Deutsche Bank
Trust Company Americas, 1761 East St. Andrew Place, Santa Ana, California,
92705, Attention: Structured Credit Services – Garrison Funding 2016-2, or such
other address as the Trustee may designate from time to time by notice to the
Holders, the Collateral Manager and the Issuer or the principal corporate trust
office of any successor Trustee.

 

"Coverage Tests": The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class or Classes of Secured Notes.

 

"Cov-Lite Loan": A Collateral Obligation the Underlying Instruments for which do
not (i) contain any financial covenants or (ii) require the borrower thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Instruments); provided that other than for purposes of the S&P Recovery Rate, a
Collateral Obligation shall not constitute a Cov-Lite Loan if the Underlying
Instruments contain a cross-default or cross-acceleration provision to, or such
Collateral Obligation is pari passu with, another loan of the applicable Obligor
forming part of the same loan facility that contains one or more Maintenance
Covenants.

 



 19 

 

"CP Conduit" Any limited-purpose entity established to use the direct or
indirect proceeds of the issuance of commercial paper notes to finance financial
assets and that is a holder of Class A-1R Notes. For the avoidance of doubt, for
all purposes under this Indenture and the other Transaction Documents, the term
"CP Conduit" shall include (i) Versailles Assets LLC, (ii) Bleachers Finance 1
Limited, (iii) any other commercial paper program or vehicle established or
administered by Natixis, New York Branch, and (iv) any other commercial paper
program or vehicle established or administered by 20 Gates Management LLC.

 

"CP Rate": For any CP Conduit that is a Holder of Class A-1R Notes, a rate per
annum equal to the sum of (i) the rate or, if more than one rate, the weighted
average of the rates, determined if necessary by converting to an
interest-bearing equivalent rate per annum (based on a year of 360 days and
actual days elapsed) the discount rate (or rates) at which Commercial Paper
Notes are sold by any placement agent or commercial paper dealer of a commercial
paper conduit providing funding to a CP Conduit, plus (ii) if not included in
the calculations in clause (i), the commissions and charges charged by such
placement agent or commercial paper dealer with respect to such Commercial Paper
Notes, incremental carrying costs incurred with respect to such Commercial Paper
Notes maturing on dates other than those on which corresponding funds are
received by such CP Conduit, other borrowings by such CP Conduit and any other
costs (such as interest rate or currency swaps) associated with the issuance of
Commercial Paper Notes that are allocated, in whole or in part, by such CP
Conduit or its program manager or funding agent to fund or maintain such portion
of the Class A-1R Notes (and which may be also allocated in part to the funding
of other assets of such CP Conduit) and discount on Commercial Paper Notes
issued to fund the discount on maturing Commercial Paper Notes, in all cases
expressed as a percentage of the face amount thereof and converted to an
interest-bearing equivalent rate per annum (based on a year of 360 days and
actual days elapsed); provided, that the CP Rate shall not exceed LIBOR plus
0.50% per annum.

 

"CPO": A "commodity pool operator" as defined under the Commodity Exchange Act.

 

"Credit Facility": With respect to any Class A-1R Note funded by any CP Conduit,
a credit asset purchase agreement or other similar facility that provides credit
support for defaults in respect of the failure to fund such Class A-1R Note, and
any guaranty of any such agreement or facility.

 

"Credit Improved Obligation": Any Collateral Obligation that, in the reasonable
business judgment of the Collateral Manager, has significantly improved in
credit quality after it was acquired by the Issuer.

 

"Credit Risk Obligation": Any Collateral Obligation that is not a Defaulted
Obligation but that, in the reasonable business judgment of the Collateral
Manager, has a material risk of declining in credit quality and, with the lapse
of time, becoming a Defaulted Obligation and is designated as a "Credit Risk
Obligation" by the Collateral Manager.

 

"CRR": EU Regulation 575/2013 (on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) 648/2012).

 

"CTA": A "commodity trading adviser" as defined under the Commodity Exchange
Act.

 



 20 

 

"Cumulative Deferred Senior Collateral Management Fee": The meaning specified in
the Collateral Management Agreement.

 

"Cumulative Deferred Subordinated Collateral Management Fee": The meaning
specified in the Collateral Management Agreement.

 

"Current Deferred Senior Collateral Management Fee": The meaning specified in
the Collateral Management Agreement.

 

"Current Deferred Subordinated Collateral Management Fee": The meaning specified
in the Collateral Management Agreement.

 

"Current Pay Obligation": A Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be a Defaulted Obligation as to which (i) all
scheduled payments due (other than those due as a result of any bankruptcy,
insolvency, receivership or other analogous proceeding) were paid in Cash and
the Issuer or the Collateral Manager reasonably expects, and delivers to S&P a
certificate of an Authorized Officer certifying, that such remaining scheduled
payments due will be paid in cash, (ii) the S&P Rating of such Collateral
Obligation is at least "CCC" and is not on a watch list for possible downgrade,
(iii) the Market Value (which is not determined pursuant to clause (iv) of the
definition thereof) of such Collateral Obligation is at least 85% of par and
(iv) if the Obligor of such Collateral Obligation is the subject of a
bankruptcy, insolvency, receivership or other analogous proceeding, the
bankruptcy court or other authorized official has authorized the payment of
interest due and payable on such Collateral Obligation; provided that to the
extent that more than 5% of Total Capitalization would otherwise constitute
Current Pay Obligations, one or more Collateral Obligations designated by the
Issuer having a Principal Balance at least equal to such excess shall be deemed
not to constitute Current Pay Obligations (and shall therefore constitute
Defaulted Obligations).

 

"Current Portfolio": At any time, the portfolio of Collateral Obligations and
Eligible Investments, representing Principal Proceeds (determined in accordance
with Section 1.2 to the extent applicable), then held by the Issuer.

 

"Custodial Account": The custodial account established pursuant to
Section 10.3(b).

 

"Custodian": The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

"Deemed Rated Obligation": Any Collateral Obligation which does not have a
publicly monitored S&P Rating and pending receipt of a credit estimate is deemed
to have an S&P Rating (i) as determined by the Collateral Manager or (ii) of
"CCC-", in each case pursuant to the procedures set forth in clause (iii)(b) of
the definition of the term "S&P Rating".

 

"Default": Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 



 21 

 

"Default Differential": With respect to the Class A-1 Notes, as of any date of
determination, the rate calculated by subtracting the Scenario Default Rate at
such time from the Adjusted Break-even Default Rate at such time.

 

"Default Rate Dispersion": As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Default Rate of such
Collateral Obligation minus (y) the Expected Portfolio Default Rate by (ii) the
Principal Balance at such time of such Collateral Obligation and (b) dividing
such sum by the Aggregate Principal Balance on such date of all Collateral
Obligations (other than Defaulted Obligations).

 

"Defaulted Obligation": Any Collateral Obligation, (i) as to which (a) any
payment due (whether scheduled, unscheduled, by way of acceleration or
otherwise) under the Underlying Instruments is not made when due and such
nonpayment is continuing for the lesser of (x) any applicable grace period and
(y) three Business Days, provided that in the event the payment is received
after three Business Days but within any applicable grace period (up to a
maximum of five Business Days), such Collateral Obligation will no longer be
considered a Defaulted Obligation, (b) the nonpayment event described in clause
(a) above occurs on another material obligation for borrowed money of the
obligor that is senior or pari passu in right of payment with such Collateral
Obligation, (c) except in the case of a Collateral Obligation which is a DIP
Collateral Obligation, the obligor in respect of such Collateral Obligation has,
or others have, instituted proceedings to have such Obligor adjudicated as
bankrupt or insolvent or placed into receivership and such proceedings have not
been stayed or dismissed and the Collateral Obligation has not received adequate
protection and current interest, or such Obligor has filed for protection under
Chapter 11 of the United States Bankruptcy Code, or (d) except in the case of a
Collateral Obligation (or, in the case of a Participation Interest, the
underlying Senior Secured Loan) which is a DIP Collateral Obligation, such
Collateral Obligation or the obligor in respect of such Collateral Obligation or
another obligation for borrowed money of such Obligor is rated "CC", "D" or "SD"
by a Rating Agency; (ii) that is a Participation Interest in a loan or other
debt security that would, if such loan or other debt security were a debt
obligation, constitute a "Defaulted Obligation" under clause (i) above (a
"Defaulted Participation Interest"); (iii) that is a Participation Interest
(other than a Defaulted Participation Interest) with respect to which (a) the
long-term debt or deposit obligations of the selling institution are rated "CC",
"D" or "SD" by S&P or any such debt or deposit obligations shall cease to be
rated by S&P; or (b) the selling institution has defaulted in the performance of
any of its payment obligations with respect to such Participations under the
related participation agreement; or (iv) that, in the reasonable business
judgment of the Collateral Manager, is a Defaulted Obligation; provided that for
purposes of this definition, with respect to a Collateral Obligation already
owned by the Issuer whose S&P Rating is withdrawn, the S&P Rating shall be the
last outstanding S&P Rating before the withdrawal. The identity of each
Defaulted Obligation will be included in each Monthly Report.

 

"Deferred Interest": With respect to the Class B Notes and the Class C Notes,
the meaning specified in Section 2.7(a).

 

"Delayed Drawdown Collateral Obligation": A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

 



 22 

 

"Delayed Drawdown Funding Amount": The meaning specified in Section 2.14(b).

 

"Deliver" or "Delivered" or "Delivery": The taking of the following steps:

 

(i)in the case of each Certificated Security (other than a Clearing Corporation
Security), Instrument and Participation Interest in which the underlying loan is
represented by an Instrument,    

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;    

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and    

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;    

(ii)in the case of each Uncertificated Security (other than a Clearing
Corporation Security),    

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and    

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;    

(iii)in the case of each Clearing Corporation Security,    

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and    

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;    

(iv)in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank ("FRB") (each such security, a
"Government Security"),    

 23 

 

   

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and    

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;    

(v)in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,    

(a)causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian's
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquiring the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian's
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary's
securities account,    

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian's securities account, and    

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;
   

(vi)in the case of Cash or Money,

   

(a)causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,    

(b)if delivered to the Custodian, causing the Custodian to treat such Cash or
Money as a Financial Asset maintained by such Custodian for credit to the
applicable Account in accordance with the provisions of Article 8 of the UCC or
causing the Custodian to deposit such Cash or Money to a deposit account over
which the Custodian has control (within the meaning of Section 9-104 of the
UCC), and    

(c)causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and    

(vii)in the case of each general intangible (including any Participation
Interest which is not represented by an Instrument),    

 24 

 

   

(a)causing the filing of a Financing Statement in the office of the Recorder of
Deeds of the District of Columbia, Washington, D.C., and    

(b)causing the registration of the security granted under this Indenture in the
Register of Mortgages of the Issuer at the Issuer's registered office in the
Cayman Islands.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

"Determination Date": The last day of each Collection Period.

 

"DIP Collateral Obligation": A loan made to a debtor-in-possession pursuant to
Section 364 of the U.S. Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the U.S. Bankruptcy Code and fully secured by senior
liens.

 

"Direct Tax Owner": With respect to the Class A-1R Notes, the meaning specified
in Section 2.5(q) and with respect to the Subordinated Notes, the meaning
specified in Section 2.5(p).

 

"Discount Obligation": Any Collateral Obligation which was purchased (as
determined without averaging prices of purchases on different dates) for less
than (a) 80.0% of its principal balance, or (b) if such Collateral Obligation
has an S&P Rating below "B-", 85.0% of its principal balance; provided that such
Collateral Obligation shall cease to be a Discount Obligation at such time as
the Market Value (expressed as a percentage of the par amount of such Collateral
Obligation) determined for such Collateral Obligation on each day during any
period of 30 consecutive days since the acquisition by the Issuer of such
Collateral Obligation, equals or exceeds 90% of its Principal Balance as of the
end of such 30 consecutive day period.

 

"Distribution": Any payment of principal or interest or any dividend or premium
payment made on, or any other distribution in respect of, a Collateral
Obligation or other Asset.

 

"Distribution Report": The meaning specified in Section 10.10(b).

 

"Diversity Score": A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.

 

"Document Custody Office": The meaning specified in Section 6.19(a).

 

"Dollar" or "U.S.$": A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

 

"Domicile" or "Domiciled": With respect to any issuer of, or Obligor with
respect to, a Collateral Obligation: (a) except as provided in clause (b) below,
its country of organization; or (b) if it is organized in an Approved Tax
Jurisdiction, each of such jurisdiction and the country in which, in the
Collateral Manager's good faith estimate, a substantial portion of its
operations are located or from which a substantial portion of its revenue is
derived, in each case directly or through subsidiaries (which shall be any
jurisdiction and country known at the time of designation by the Collateral
Manager to be the source of the majority of revenues, if any, of such issuer or
Obligor).

 



 25 

 

"Draft CRR Amendment Regulation": The proposal to amend the CRR, adopted by the
European Commission on September 30, 2015.

 

"DTC": The Depository Trust Company, its nominees, and their respective
successors.

 

"Due Date": Each date on which a Distribution is due on a Collateral Obligation
or other Asset, each in accordance with its terms.

 

"EBA": The European Banking Authority (including any successor or replacement
organization thereto).

 

"Effective Date": The earlier to occur of (i) January 20, 2017 and (ii) the
first date on which the Collateral Manager certifies to the Trustee and the
Collateral Administrator that the conditions set forth in Section 7.18 are
satisfied.

 

"Effective Date-Related Redemption": The meaning specified in Section 9.6.

 

"Effective Date-Related Redemption Amount": The meaning specified in Section
9.6.

 

"Effective Date-Related Redemption Date": The meaning specified in Section 9.6.

 

"Effective Date Report": The meaning specified in Section 7.18(b).

 

"EIOPA": The European Insurance and Occupational Pensions Authority (including
any successor or replacement organization thereto).

 

"Eligible Cov-Lite Loan": A Collateral Obligation that (i) is a Cov-Lite Loan,
(ii) is a Senior Secured Loan, (iii) has a public rating by S&P of "B-" or
higher, and (iv) constitutes all, or part, of a tranche at least equal to
$100,000,000 at the time such tranche is issued.

 

"Eligibility Criteria": The criteria specified in Section 12.2(a).

 

"Eligible Investment Required Ratings": In the case of each Eligible Investment,
a ratings requirement satisfied if (a) such obligation or security (i) has both
a long-term and a short-term credit rating from Moody's, such ratings are "Aa3"
or better (not on credit watch for possible downgrade) and "P-1" (not on credit
watch for possible downgrade), respectively, (ii) has only a long-term credit
rating from Moody's, such rating is "Aaa" (not on credit watch for possible
downgrade) or (iii) has only a short-term credit rating from Moody's, such
rating is "P-1" (not on credit watch for possible downgrade) and (b) such
obligation or security (or the sovereign guaranteeing such obligation or
security) has both a long-term and a short-term credit rating from S&P, such
ratings are "A" and "A-1" or better (or, in the absence of a short-term credit
rating, "A+" or better).

 



 26 

 

"Eligible Investments": Either Cash or any Dollar investment that, at the time
it is Delivered (directly or through an intermediary or bailee), is one or more
of the following obligations or securities:

 

(i)direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America the obligations of which are expressly backed by the full
faith and credit of the United States of America and which satisfy clause (b) of
the Eligible Investment Required Ratings;    

(ii)demand and time deposits in, certificates of deposit of, trust accounts
with, bankers' acceptances payable within 183 days of issuance by, or federal
funds sold by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities, so long
as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;    

(iii)commercial paper (excluding extendible commercial paper or asset backed
commercial paper) which satisfies the Eligible Investment Required Ratings;    

(iv)money market funds which have, at all times, credit ratings of "AAAm" by S&P
(or, if not rated by S&P, credit ratings of "Aaa" and "MR1+" by Moody's); and
   

(v)Cash;    

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (iv) above, as mature (or are putable at par to the issuer
thereof) no later than the earlier of (x) 90 days after the date of acquisition
thereof or (y) the Business Day prior to the next Payment Date unless such
Eligible Investments are issued by the Trustee in its capacity as a banking
institution, in which event such Eligible Investments may mature on such Payment
Date; and (2) none of the foregoing obligations or securities shall constitute
Eligible Investments if (a) such obligation or security has an "f," "r," "p,"
"pi," "q," "sf" or "t" subscript assigned by S&P, (b) all, or substantially all,
of the remaining amounts payable thereunder consist of interest and not
principal payments, (c) payments with respect to such obligations or securities
or proceeds of disposition are subject to withholding taxes by any jurisdiction
unless the payor is required to make "gross-up" payments that cover the full
amount of any such withholding tax on an after-tax basis (other than any
withholding tax imposed pursuant to FATCA), (d) such obligation or security is
secured by real property, (e) such obligation or security is purchased at a
price greater than 100% of the principal or face amount thereof, (f) such
obligation or security is the subject of a tender offer, voluntary redemption,
exchange offer, conversion or other similar action, (g) in the Collateral
Manager's judgment, such obligation or security is subject to material
non-credit related risks, (h) such obligation is a Structured Finance Obligation
or (i) such obligation or security is represented by a certificate of interest
in a grantor trust. Eligible Investments may include, without limitation, those
investments issued by or made with the Bank or for which the Bank or the Trustee
or an Affiliate of the Bank or the Trustee provides services and receives
compensation.

 



 27 

 

"Enforcement Event": The meaning specified in Section 11.1(a)(iii).

 

"EoD Overcollateralization Ratio": As of any Measurement Date or other date of
determination, the percentage derived from:

 

(a)       the sum of (x) the Principal Collateralization Amount on such date
(provided that, for purposes of this calculation, all Defaulted Obligations will
be valued at their Market Value) plus (y) the Net Aggregate Exposure Amount;
divided by

 

(b)       the sum of (x) Aggregate Outstanding Amount on such date of the Class
A-1 Notes plus (y) the Net Aggregate Exposure Amount.

 

"Equity Kicker": A warrant (or other "attached" Equity Security) that is
received with respect to a Collateral Obligation or purchased as part of a
"unit" with a Collateral Obligation (so long as such warrant or other Equity
Security is not Margin Stock and is not convertible or exchangeable into Margin
Stock). The term "Equity Kicker" does not include any warrant that is detached
or detachable from the underlying Collateral Obligation.

 

"Equity Security": Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security that is not eligible for purchase by the
Issuer as a Collateral Obligation and is not an Eligible Investment; it being
understood that Equity Securities may not be purchased by the Issuer but may be
received by the Issuer in exchange for a Collateral Obligation or a portion
thereof in connection with an insolvency, bankruptcy, reorganization, debt
restructuring or workout of the issuer thereof.

 

"ERISA": The United States Employee Retirement Income Security Act of 1974, as
amended.

 

"ESMA": The European Securities and Markets Authority (including any successor
or replacement organization thereto).

 

"Euroclear": Euroclear Bank S.A./N.V.

 

"European Supervisory Authorities": Together, the EBA, ESMA and EIOPA.

 

"Event of Default": The meaning specified in Section 5.1.

 

"Excel Default Model Input File": A Microsoft Excel file that provides all of
the inputs required to determine whether the S&P CDO Monitor Test has been
satisfied, including, at a minimum, the following data with respect to each
Collateral Obligation: CUSIP number (if any), LoanX identification or LIN # (if
any), name of Obligor, coupon, spread (if applicable), LIBOR floor (if
applicable), legal final maturity date, average life, principal balance,
identification as a Senior Secured Loan or a Second Lien Loan, whether it is a
Cov-Lite Loan, settlement date, S&P Industry Classification and S&P Recovery
Rate.

 



 28 

 

"Excepted Property": The meaning assigned in the Granting Clauses hereof.

 

"Excess CCC Adjustment Amount": As of any date of determination, an amount equal
to the excess, if any, of:

 

(a)       the Aggregate Principal Balance of all Collateral Obligations included
in the CCC Excess; over

 

(b)       the sum of the Market Values of all Collateral Obligations included in
the CCC Excess.

 

"Exchange Act": The United States Securities Exchange Act of 1934, as amended.

 

"Expected Portfolio Default Rate": As of any date of determination, the number
obtained by (a) summing the products for each Collateral Obligation (other than
Defaulted Obligations) of (i) the Principal Balance on such date of such
Collateral Obligation by (ii) the S&P Default Rate of such Collateral Obligation
and (b) dividing such sum by the Aggregate Principal Balance on such date of all
Collateral Obligations (other than Defaulted Obligations).

 

"Exposure Amount": With respect to any Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the excess, if any, of (i) the maximum
funding commitment of the Issuer over (ii) the outstanding principal balance of
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation.

 

"FATCA": Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with either the
implementation of such Sections of the Code.

 

"Federal Reserve Board": The Board of Governors of the Federal Reserve System.

 

"Final RTS": Commission Delegated Regulation (EU) No. 625/2014 of 13 March 2014,
supplementing the CRR.

 

"Financial Asset": The meaning specified in Section 8-102(a)(9) of the UCC.

 

"Financing Statements": The meaning specified in Section 9-102(a)(39) of the
UCC.

 

"Fixed Rate Notes": Notes that bear interest at fixed rates.

 



 29 

 

"Fixed Rate Obligation": Any Collateral Obligation that bears a fixed rate of
interest.

 

"Floating Rate Notes": Notes that bear interest at floating rates.

 

"Floating Rate Obligation": Any Collateral Obligation that bears a floating rate
of interest.

 

"Flowthrough Entity": A partnership, grantor trust or S corporation for United
States Federal income tax purposes.

 

"GAAP": The meaning specified in Section 6.3(j).

 

"Garrison": Garrison Investment Group, LP.

 

"Global Secured Note": Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.

 

"Grant" or "Granted": To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

"Hedge Agreement": Any interest rate swap, floor and/or cap agreements,
including without limitation one or more interest rate basis swap agreements,
between the Issuer and any Hedge Counterparty, as amended from time to time, and
any replacement agreement entered into in accordance with this Indenture.

 

"Hedge Counterparty": Any one or more institutions entering into or guaranteeing
a Hedge Agreement with the Issuer that either satisfies the Required Hedge
Counterparty Rating or with respect to which the Rating Agency Condition has
been satisfied and that has entered into a Hedge Agreement with the Issuer,
including any permitted assignee or successor under the Hedge Agreements.

 

"Hedge Counterparty Collateral Account": The account established pursuant to
Section 10.3(e).

 

"Holder" or "holder": With respect to any Note, the Person whose name appears on
the Register as the registered holder of such Note.

 

"Holder Tax Obligations": The meaning specified in Section 2.12(d).

 

"Increased Costs": With respect to any Payment Date, the amount, as set forth in
a certificate of a holder of a Class A-1R Note or Conduit Support Provider
therefor (each, a "Funding Entity"), as the case may be, delivered to the
Trustee, the Issuer and the Note Agent on or prior to the related Determination
Date, necessary to compensate such Funding Entity, for (a) any increase in cost
to a Funding Entity of making or maintaining any loan or asset purchase under
the Class A-1R Note Purchase Agreement or a Credit Facility or Liquidity
Facility related thereto (or of maintaining its obligation to make any such loan
or asset purchase) resulting from a Change of Law after the Closing Date (or, if
later, the date such holder acquired its Class A-1R Note) applicable to such
Funding Entity, (b) any reduction in any amount received or receivable by a
Funding Entity under the Class A-1R Note Purchase Agreement or a Credit Facility
or Liquidity Facility related thereto resulting from a Change of Law applicable
to such Funding Entity or (c) any reduction in the rate of return on the capital
of a Funding Entity or its parent/holding company resulting from a Change of Law
after the Closing Date (or, if later, the date such holder acquired its Class
A-1R Note) applicable to such Funding Entity or parent/holding company to a
level below that which such Funding Entity or parent/holding company could have
achieved but for such Change of Law (or, if later, the date such holder acquired
its Class A-1R Note); provided that, calculation and payment of Increased Costs
is subject to the provisions of the Class A-1R Note Purchase Agreement and shall
exclude all Class A-1R Note Gross-Up Amounts.

 



 30 

 

"Incurrence Covenant" means a covenant by any borrower to comply with one or
more financial covenants (including without limitation any covenant relating to
a borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
drawing a revolver, dividend payment, share purchase, merger, acquisition or
divestiture.

 

"Indemnifiable Tax": Any tax which, as a result of a Change of Tax Law after the
Closing Date, is imposed by any governmental authority of the Cayman Islands by
withholding or deduction from a payment under a Class A-1R Note other than (i) a
tax that would not have been imposed but for (a) a present or former connection
between the Cayman Islands and the Holder of such Class A-1R Note, any Person
holding an interest in such Class A-1R Note through a partnership, trust,
financial intermediary or otherwise or any Person related to the Holder or
Person holding an interest in such Class A-1R Note (other than a connection
arising solely from having received a payment under, or enforced, such Class
A-1R Note) or (b) presentation of such Class A-1R Note for payment (where
presentation is required) on a day more than 30 Business Days after the date on
which such payment became due except to the extent that additional amounts would
have been payable on account of the withholding or deduction of taxes had
presentation been made on such 30th Business Day, (ii) any tax imposed on
account of the location of the paying agent, (iii) any estate, inheritance,
gift, sales, transfer, personal property, wealth or similar tax, (iv) any tax
imposed due to the inability or the failure of the affected Holder or Person to
deliver, to the Issuer or to such governmental authority as the Issuer may
direct, any document, form or certification required or reasonably requested in
writing in order to allow the Issuer to make a payment without any deduction or
withholding for or on account of any tax, (v) any tax that would not have been
imposed had any representation or covenant from a Class A-1R Note Holder been
accurate or (vi) any combination of taxes under clauses (i), (ii), (iii), (iv)
and (v) above.

 

"Indenture": This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 



 31 

 

"Independent": As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
"Independent" when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants. For purposes of this definition, no
manager or director of any Person will fail to be Independent solely because
such Person acts as an independent manager or independent director thereof or of
any such Person's affiliates. With respect to the Issuer, the Collateral Manager
or Affiliates of the Collateral Manager, funds or accounts managed by the
Collateral Manager or Affiliates of the Collateral Manager shall not be
Independent of the Issuer, the Collateral Manager or Affiliates of the
Collateral Manager.

 

Whenever any Independent Person's opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

"Industry Diversity Measure": As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the Aggregate
Principal Balance at such time of all Collateral Obligations (other than
Defaulted Obligations) issued by Obligors that belong to such S&P Industry
Classification by (ii) the Aggregate Principal Balance at such time of all
Collateral Obligations (other than Defaulted Obligations).

 

"Information" means S&P's "Credit Estimate Information Requirements" dated
April 2011 and any other available information S&P reasonably requests in order
to produce a credit estimate for a particular asset.

 

"Information Agent": The meaning specified in Section 14.17(a).

 

"Initial Rating": With respect to the Rated Notes, the rating or ratings, if
any, indicated in Section 2.3. The rating assigned to the Class A-1R Notes by
S&P do not address the payment of any Class A-1R Note Additional Amounts.

 

"Institutional Accredited Investor": An Accredited Investor under clauses (1),
(2), (3) or (7) of Rule 501(a) under the Securities Act.

 

"Instrument": The meaning specified in Section 9-102(a)(47) of the UCC.

 



 32 

 

"Interest Accrual Period": (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date
(or, with respect to any Borrowing made under the Class A-1R Notes, the period
from, and including, the date of such Borrowing to, but excluding, the earlier
to occur of the Payment Date immediately following the Interest Accrual Period
in which such Borrowing is made and the date on which such Borrowing is repaid
in accordance with this Indenture); and (ii) with respect to each succeeding
Payment Date, the period from and including the immediately preceding Payment
Date to but excluding the following Payment Date (or, with respect to any
Borrowing made under the Class A-1R Notes, the period from, and including, the
date of such Borrowing to, but excluding, the earlier to occur of the Payment
Date immediately following the Interest Accrual Period in which such Borrowing
is made and the date on which such Borrowing is repaid in accordance with this
Indenture) until the principal of the Secured Notes is paid or made available
for payment; provided that for purposes of determining any Interest Accrual
Period with respect to any Fixed Rate Notes, the Payment Date (notwithstanding
the definition thereof) shall be assumed to be the 20th day of the relevant
month (irrespective of whether such day is a Business Day).

 

"Interest Collection Subaccount": The meaning specified in Section 10.2(a).

 

"Interest Coverage Ratio": For any designated Class or Classes of Secured Notes,
as of any Measurement Date or other date of determination on, or subsequent to,
the Determination Date occurring immediately prior to the second Payment Date,
the percentage derived from the following equation: (A – B) / C, where:

 

A = The Collateral Interest Amount as of such Measurement Date or other date of
determination;

 

B = Amounts payable (or expected as of the Measurement Date or other date of
determination to be payable) on the following Payment Date as set forth in
clauses (A), (B) and

(C) in Section 11.1(a)(i); and

 

C = Interest (and, with respect to the Class A-1R Notes, Commitment Fees) due
and payable on the Secured Notes of such Class or Classes and each Class of
Secured Notes that rank senior to or pari passu with such Class or Classes
(excluding Deferred Interest but including any interest on Deferred Interest
with respect to the Class B Notes or the Class C Notes) on such Payment Date.

 

"Interest Coverage Test": A test that is satisfied with respect to any Class or
Classes of Secured Notes as of any Measurement Date or other date of
determination on, or subsequent to, the Determination Date occurring immediately
prior to the second Payment Date, if (i) the applicable Interest Coverage Ratio
is at least equal to the Required Interest Coverage Ratio for such Class or
Classes or (ii) such Class or Classes of Secured Notes are no longer
Outstanding.

 

"Interest Determination Date": The second London Banking Day preceding the first
day of each Interest Accrual Period (which first day, in the case of the first
Interest Accrual Period in respect of a Borrowing, is the date of such
Borrowing); provided that, in the case of a Borrowing made on less than two
London Banking Days' notice, the Interest Determination Date will be the date of
the related borrowing request.

 



 33 

 

"Interest Diversion Test": A test that will be satisfied on any Measurement Date
after the Reinvestment Period on which any Notes remain outstanding if the
Overcollateralization Ratio with respect to the Class C Notes is equal to or
greater than 150.0%.

 

"Interest Proceeds": With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)all payments of interest and delayed compensation (representing compensation
for delayed settlement) received in Cash by the Issuer during the related
Collection Period on the Collateral Obligations and Eligible Investments (other
than Eligible Investments credited to any Class A-1R Purchaser Collateral
Account), including the accrued interest received in connection with a sale
thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest;    

(ii)all principal and interest payments received by the Issuer during the
related Collection Period on Eligible Investments purchased with Interest
Proceeds;    

(iii)all upfront fees, anniversary fees, redemption fees, collateral monitoring
fees, success fees, termination fees, amendment and waiver fees, late payment
fees, ticking fees and all other fees received by the Issuer during the related
Collection Period, except for (A) those in connection with (1) the reduction of
the par amount of the related Collateral Obligation, (2) the extension of the
maturity of the related Collateral Obligation, (3) the reduction of the interest
rate of the related Collateral Obligation or (4) any other fees received in
connection with a Specified Change to an Underlying Instrument of the related
Collateral Obligation and (B) origination fees or amounts payable in respect of
original issue discount of the related Collateral Obligation, in each case, as
determined by the Collateral Manager with notice to the Trustee and the
Collateral Administrator;    

(iv)commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations; and    

(v)any payment received with respect to any Hedge Agreement other than (a) an
upfront payment received upon entering into such Hedge Agreement or (b) a
payment received as a result of the termination of any Hedge Agreement (net of
any amounts due and payable by the Issuer to the related Hedge Counterparty in
connection with such termination) to the extent not used by the Issuer to enter
into a new or replacement Hedge Agreement;    

provided that (i) any amounts received in respect of any Defaulted Obligation
will constitute Principal Proceeds (and not Interest Proceeds) until the
aggregate of all collections in respect of such Defaulted Obligation since it
became a Defaulted Obligation equals the outstanding principal balance of such
Collateral Obligation at the time it became a Defaulted Obligation, (ii) with
respect to any Collateral Obligation that, as a result of any exchange,
amendment or waiver of or supplement thereto, ceases to qualify as a Collateral
Obligation, for so long as it remains unqualified to be a Collateral Obligation,
any amounts received in respect of such Collateral Obligation will constitute
Principal Proceeds (and not Interest Proceeds) until the aggregate of all
collections in respect of such Collateral Obligation equals the outstanding
principal balance of such Collateral Obligation at the time it ceased to qualify
as a Collateral Obligation, (iii) the portion of any prepayment of a Collateral
Obligation that is above the par amount of such Collateral Obligation will
constitute Principal Proceeds (and not Interest Proceeds), (iv) if after giving
effect to any amendment with respect to the terms of a Collateral Obligation
that would (1) extend the due date or maturity with respect to the payment of
any amount of principal of such Collateral Obligation or (2) reduce the spread
or coupon of such Collateral Obligation, such Collateral Obligation (after
giving effect to such amendment) would not satisfy clauses (i), (iii) and (iv)
of the definition of "Eligibility Criteria" (assuming such Collateral Obligation
was evaluated as a new purchase), any distribution related to such Collateral
Obligation will constitute Principal Proceeds until such time as such Collateral
Obligation would satisfy clauses (i), (iii) and (iv) of the definition of
"Eligibility Criteria" (assuming such Collateral Obligation was evaluated as a
new purchase) and (v) any distributions related to any Collateral Obligation
received while such Collateral Obligation is a Stale Rated Obligation shall be
considered Principal Proceeds (and not Interest Proceeds).

 



 34 

 

"Interest Rate": With respect to each Class of Secured Notes, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to LIBOR (or, for any CP Conduit that is a Holder of Class A-1R
Notes, the CP Rate) for such Interest Accrual Period plus the spread specified
in Section 2.3.

 

"Interest Rate Cap": With respect to each Interest Accrual Period, the sum of
(i) LIBOR applicable to such Interest Accrual Period plus (ii) 2.20% per annum.

 

"Intermediary": Any agent or broker through which a Holder purchases its Notes,
or any nominee or other entity through which a Holder holds its Notes.

 

"Investment Company Act": The Investment Company Act of 1940, as amended from
time to time.

 

"Investment Criteria Adjusted Balance": With respect to any Collateral
Obligation, the Principal Balance of such Collateral Obligation; provided that
for all purposes the Investment Criteria Adjusted Balance of any Discount
Obligation shall be the purchase price of such Discount Obligation.

 

"IRS": United States Internal Revenue Service.

 

"Issuer": The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter "Issuer" shall mean such successor
Person.

 

"Issuer Order" and "Issuer Request": A written order, request or direction
(which may be a standing order, request or direction) dated and signed in the
name of the Applicable Issuers or by an Authorized Officer of the Issuer or the
Co-Issuer, as applicable, or by the Collateral Manager by an Authorized Officer
thereof, on behalf of the Issuer; provided that, for purposes of Section 10.11
and Article XII and the release, sale or acquisition of any Assets thereunder,
"Issuer Order" or "Issuer Request" shall mean delivery to the Trustee on behalf
of the Issuer or the Collateral Manager on its behalf, by email or otherwise in
writing, of a trade ticket, confirmation of trade, instruction to post or to
commit to the trade, "SWIFT" messages or similar electronic communication or
language, which shall constitute a direction and certification that the
transaction is in compliance with and satisfies all applicable provisions of
Section 10.11 and Article XII of this Indenture.

 



 35 

 

"Issuer Par Amount": On any date and with respect to each Obligor under a
Collateral Obligation, the Aggregate Principal Balances of all Collateral
Obligations issued by each Obligor and all affiliates.

 

"Junior Class": With respect to a particular Class of Notes, each Class of Notes
that is subordinated to such Class, as indicated in Section 2.3.

 

"Key Person": The meaning specified in Section 2.15(a).

 

"Key Person Event": The meaning specified in Section 2.15(a).

 

"LIBOR": The meaning set forth in Exhibit C hereto.

 

"LIBOR Floor Obligation": As of any date of determination, a Floating Rate
Obligation (a) the interest in respect of which is paid based on a London
interbank offered rate and (b) that provides that such London interbank offered
rate is (in effect) calculated as the greater of (i) a specified "floor" rate
per annum and (ii) the London interbank offered rate for the applicable interest
period for such Collateral Obligation.

 

"Liquidity Facility": With respect to any Class A-1R Note funded by any CP
Conduit, a liquidity asset purchase agreement, swap transaction or other
facility that provides liquidity for Commercial Paper Notes, and any guaranty of
any such agreement or facility.

 

"Listed Notes": The Notes specified as such in Section 2.3.

 

"Loan": Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

"London Banking Day": A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

"Maintenance Covenant": A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) during each
reporting period, that exists regardless of whether or not such borrower has
taken any specified action.

 

"Majority": With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes; provided that, during the Reinvestment Period, in determining whether
the Holders of the requisite Aggregate Outstanding Amount have given any
request, demand, authorization, direction, notice, consent or waiver hereunder,
the Aggregate Undrawn Amount shall be deemed to be part of the Aggregate
Outstanding Amount of the Class A-1R Notes.

 



 36 

 

"Mandatory Redemption": The meaning specified in Section 9.1.

 

"Margin Stock": "Margin Stock" as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into "Margin Stock."

 

"Market Value": With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price (as a percentage of par) determined in the
following manner:

 

(i)the bid price determined by the Loan Pricing Corporation, LoanX Inc. or
Markit Group Limited;    

(ii)if the price described in clause (i) is not available,    

(A)the average of the bid prices determined by three broker-dealers active in
the trading of such asset that are Independent from each other and the Issuer
and the Collateral Manager;    

(B)if only two such bids can be obtained, the lower of the bid prices of such
two bids; or    

(C)if only one such bid can be obtained, and such bid was obtained from a
Qualified Broker/Dealer, such bid;    

(iii)if the Market Value of an asset cannot be determined in accordance with
clause (i) or (ii) above, then the Market Value shall be the Appraised Value;
provided that the Appraised Value of such Collateral Obligation has been
obtained or updated within the immediately preceding month or, if such asset is
a Collateral Obligation acquired from an unaffiliated third party in an arms'
length transaction within the immediately preceding 30 days and there has been
no material adverse change with respect to the Obligor or the Collateral
Obligation to the actual knowledge of the Collateral Manager, then the original
purchase price paid for such Collateral Obligation (after adjustment for any
borrowing or repayments and exclusive of interest);    

(iv)if a price or such bid described in clause (i), (ii) or (iii) is not
available, then the Market Value of an asset will be the lower of (x) such
asset's S&P Recovery Rate and (y) the price at which the Collateral Manager
reasonably believes such asset could be sold in the market within 30 days, as
certified by the Collateral Manager to the Trustee and determined by the
Collateral Manager consistent with the manner in which it would determine the
market value of an asset for purposes of other funds or accounts managed by it;
provided, that, if the Collateral Manager or Garrison Capital Advisers LLC is
not a Registered Investment Adviser, (1) the Market Value of any such asset may
not be determined in accordance with this clause (iv) for more than 30 days and
(2) if such Collateral Obligation has a public rating from Moody's or S&P, the
Market Value of such Collateral Obligation for such 30-day period shall be the
lower of:    

 37 

 

   

(A)the bid side market value thereof as reasonably determined by the Collateral
Manager consistent with the Standard of Care and certified by the Collateral
Manager to the Trustee; and    

(B)the higher of (x) 70% multiplied by the Principal Balance of such Collateral
Obligation and (y) the applicable S&P Recovery Rate multiplied by the Principal
Balance of such Collateral Obligation,    

and, following such 30-day period, the Market Value of such Collateral
Obligation shall be zero; or

 

(v)if the Market Value of an asset is not determined in accordance with clause
(i), (ii), (iii) or (iv) above, then such Market Value shall be deemed to be
zero until such determination is made in accordance with clause (i), (ii) or
(iii) above.

 

"Material Adverse Effect": With respect to any event or circumstance, a material
adverse effect on (a) the business, financial condition (other than the
performance of the Assets) or operations of the Issuer, taken as a whole, (b)
the validity or enforceability of this Indenture, the Collateral Management
Agreement or the Issuer's Memorandum and Articles of Association or (c) the
existence, perfection, priority or enforceability of the Trustee's lien on the
Assets.

 

"Maturity": With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

"Maximum Weighted Average Life Test": A test satisfied on any date of
determination if the Weighted Average Life of all Collateral Obligations as of
such date is less than the number of years (rounded to the nearest one hundredth
thereof) during the period from such date of determination to September 29,
2024.

 

"Measurement Date": (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days prior written
notice, any Business Day requested by S&P and (v) the Effective Date.

 

"Merging Entity": The meaning specified in Section 7.10.

 

"Memorandum and Articles of Association": The Issuer's Memorandum and Articles
of Association, as they may be amended, revised or restated from time to time.

 

"Minimum Weighted Average Fixed Rate Coupon Test": A test that will be satisfied
on any date of determination if the Weighted Average Fixed Rate Coupon equals or
exceeds 8.00%.

 



 38 

 

"Minimum Weighted Average S&P Recovery Rate Test": A test that will be satisfied
on any date of determination if the Weighted Average S&P Recovery Rate for the
Class A-1 Notes Outstanding equals or exceeds the Weighted Average S&P Recovery
Rate for the Class A-1 Notes selected by the Collateral Manager in connection
with the S&P CDO Monitor Test.

 

"Minimum Weighted Average Spread Test": A test that will be satisfied on any
date of determination if the Weighted Average Spread equals or exceeds the
Weighted Average Spread selected by the Collateral Manager in connection with
the S&P CDO Monitor Test.

 

"Money": The meaning specified in Section 1-201(24) of the UCC.

 

"Monitor Principal Amount": As of any date of determination, an amount equal to
the sum, without duplication, of the following: (a) the Aggregate Principal
Balance of all Collateral Obligations (excluding Defaulted Obligations and
Current Pay Obligations (each as to which the applicable rule below shall
apply)), plus (b) the aggregate amount of funds on deposit in the Collection
Account and the Revolver Funding Account, including Eligible Investments,
constituting Principal Proceeds, plus (c)(i) for each Defaulted Obligation that
has been a Defaulted Obligation for less than one year, the lower of (A) an
amount equal to the Market Value at such time of such Defaulted Obligation and
(B) the S&P Recovery Rate multiplied by the principal balance thereof at such
time and (ii) for any Defaulted Obligation which has been a Defaulted Obligation
for one year or more, zero, plus (d) for each Current Pay Obligation, 95% of
such Current Pay Obligation's Market Value (but no greater than the par value of
such Current Pay Obligation).

 

"Monthly Report": The meaning specified in Section 10.10(a).

 

"Monthly Report Determination Date": The meaning specified in Section 10.10(a).

 

"Moody's": Moody's Investors Service, Inc. and any successor thereto.

 

"Natixis": Natixis Securities Americas LLC.

 

"Natixis Placed Notes": The Secured Notes.

 

"Net Aggregate Exposure Amount": The excess of the aggregate of the Exposure
Amounts of the Revolving Collateral Obligations and Delayed Drawdown Collateral
Obligations over the amount of Principal Proceeds in the Revolver Funding
Account.

 

"Non-Call Period": The period from the Closing Date to and including the earlier
of (i) September 29, 2018 and (ii) the date of an S&P Withdrawal.

 

"Non-Elevated 2013 CLO Participation Interest": Any participation interest in a
Loan constituting part of the 2013 CLO Portfolio that is a Participation
Interest as a result of the failure to elevate such participation interest
within the applicable time period specified in clause (b) of the proviso in the
definition of Participation Interest.

 

"Non-Permitted ERISA Holder": The meaning specified in Section 2.11(d).

 



 39 

 

"Non-Permitted Holder": The meaning specified in Section 2.11(b).

 

"Note Agent": Natixis, New York Branch.

 

"Note Interest Amount": With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 Outstanding principal amount of such
Class of Secured Notes.

 

"Note Payment Sequence": The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i)       to the payment, pro rata based on the amounts payable under clauses
(x), (y) and (z) below, of (x) principal of the Class A-1R Notes (together with
any defaulted interest and defaulted Commitment Fees), (y) principal of the
Class A-1T Notes (together with any defaulted interest) and (z) principal of the
Class A-1F Notes (together with any defaulted interest), until all such amounts
have been paid in full; provided that in connection with any payment under this
clause (i), the Commitments shall be reduced in accordance with Section 9.7(f);

 

(ii)       to the payment of principal of the Class A-2 Notes (together with any
defaulted interest) until such amounts have been paid in full;

 

(iii)       to the payment of any accrued and unpaid interest and any Deferred
Interest on the Class B Notes until such amounts have been paid in full;

 

(iv)       to the payment of principal of the Class B Notes until such amounts
have been paid in full;

 

(v)       to the payment of any accrued and unpaid interest and any Deferred
Interest on the Class C Notes until such amounts have been paid in full;

 

(vi)       to the payment of principal of the Class C Notes until such amounts
have been paid in full; and

 

(vii)       to any applicable Holders of the Class A-1R Notes on a pro rata
basis for payment of accrued and unpaid Class A-1R Note Additional Amounts.

 

"Noteholder": With respect to any Note, the Person whose name appears on the
Register as the registered holder of such Note.

 

"Notes": Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Section 2.3).

 

"NRSRO": Any nationally recognized statistical rating organization, other than
any Rating Agency.

 

"NRSRO Certification": A certification executed by a NRSRO in favor of the
Issuer and the Information Agent that states that such NRSRO has provided the
Issuer with the appropriate certifications under Exchange Act Rule
17g-5(a)(3)(iii)(B) and that such NRSRO has access to the 17g-5 Website.

 



 40 

 

"Obligor": Any borrower, obligor or guarantor under a Loan.

 

"Obligor Diversity Measure": As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the Aggregate Principal Balance at such
time of all Collateral Obligations (other than Defaulted Obligations) issued by
such Obligor by (ii) the Aggregate Principal Balance at such time of all
Collateral Obligations (other than Defaulted Obligations).

 

"Offer": The meaning specified in Section 10.11(c).

 

"Offering": The offering of any Notes pursuant to the relevant Offering
Circular.

 

"Offering Circular": The offering circular relating to the offer and sale of the
Secured Notes dated September 26, 2016, and including any supplements thereto.

 

"Officer": (a) With respect to any corporation, the Chairman of the Board of
Directors or, with respect to the Issuer, any director, the President, any Vice
President, the Secretary, an Assistant Secretary, the Treasurer or an Assistant
Treasurer of such entity or any Person authorized by such entity and shall, for
the avoidance of doubt, include any duly appointed attorney-in-fact of the
Issuer, and (b) with respect to the Co-Issuer and any limited liability company,
any managing member or manager thereof or any person to whom the rights and
powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company.

 

"offshore transaction": The meaning specified in Regulation S.

 

"Opinion of Counsel": A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency then rating a Class of Rated
Notes, in form and substance reasonably satisfactory to the Trustee (and, if so
addressed, each Rating Agency then rating a Class of Rated Notes), of a
nationally or internationally recognized and reputable law firm one or more of
the partners of which are admitted to practice, before the highest court of any
State of the United States or the District of Columbia (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney or law firm, as the case may be, may, except as otherwise expressly
provided in this Indenture, be counsel for the Issuer or the Co-Issuer, and
which attorney or law firm, as the case may be, shall be reasonably satisfactory
to the Trustee. Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory, which opinions of other counsel shall accompany such Opinion of
Counsel and shall be addressed to the Trustee (and, if required by the terms
hereof, each Rating Agency then rating a Class of Rated Notes) or shall state
that the Trustee (and, if required by the terms hereof, each Rating Agency then
rating a Class of Rated Notes) shall be entitled to rely thereon.

 

"Optional Redemption": A redemption of Notes in accordance with Section 9.2.

 

"Origination Measurement Date": Each date upon which the Issuer commits to
originate or acquire a Collateral Obligation and the Closing Date.

 



 41 

 

"Origination Requirement": The requirement which will be satisfied if, on any
Origination Measurement Date:

 

(a)       the Aggregate Principal Balance of all Collateral Obligations in
respect of which the Retention Provider is the Originator; divided by

 

(b)       the Aggregate Principal Balance of all Collateral Obligations and
Eligible Investments owned by the Issuer (including any Collateral Obligations
and Eligible Investments that the Issuer has made a binding commitment to
acquire),

 

is greater than 50%.

 

"Originator": An entity which, either itself or through related entities
(including the Issuer and the 2013 CLO Issuer), directly or indirectly, was
involved or will be involved in the original agreement creating a Collateral
Obligation.

 

"Other Plan Law": Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

"Outstanding": With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:

 

(i)Notes theretofore canceled by the Registrar or delivered to the Registrar for
cancellation in accordance with the terms of Section 2.9 or registered in the
Register on the date that the Trustee provides notice to the Holders that this
Indenture has been discharged in accordance with Article IV;    

(ii)Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Trustee or
any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;    

(iii)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
"protected purchaser" (within the meaning of Section 8-303 of the UCC); and    

(iv)Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

 

In determining whether the Holders of the requisite Aggregate Outstanding Amount
have given any request, demand, authorization, direction, notice, consent or
waiver hereunder, (a) Notes owned by the Issuer or the Co-Issuer (or, only in
the case of (x) a vote on the removal of the Collateral Manager for "Cause" (as
defined in the Collateral Management Agreement), (y) a waiver of an event
constituting "Cause" under the Collateral Management Agreement as a basis for
termination of the Collateral Management Agreement or removal of the Collateral
Manager thereunder or (z) a vote in connection with the appointment of an
Approved Replacement pursuant to Section 2.15, the Collateral Manager, any
Affiliate thereof or any funds or accounts managed by the Collateral Manager or
one of its Affiliates as to which the Collateral Manager or one of its
Affiliates has discretionary voting authority) shall be disregarded and deemed
not to be Outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Trust Officer of the Trustee has
actual knowledge to be so owned shall be so disregarded and (b) Notes so owned
that have been pledged in good faith shall be regarded as Outstanding if the
pledgee establishes to the reasonable satisfaction of the Trustee the pledgee's
right so to act with respect to such Notes and that the pledgee is not one of
the Persons specified above.

 



 42 

 

"Overcollateralization Ratio": With respect to any specified Class or Classes of
Secured Notes as of any Measurement Date or other date of determination, the
percentage derived from: (i) the sum of (x) the Principal Collateralization
Amount on such date plus (y) the Net Aggregate Exposure Amount divided by
(ii) the sum of (x) Aggregate Outstanding Amount on such date of the Secured
Notes of such Class or Classes, each Priority Class of Secured Notes and each
Pari Passu Class of Secured Notes plus (y) the Net Aggregate Exposure Amount.

 

"Overcollateralization Ratio Test": A test that is satisfied with respect to any
designated Class or Classes of Secured Notes as of any Measurement Date or other
date of determination on which such test is applicable if (i) the
Overcollateralization Ratio for such Class or Classes on such date is at least
equal to the Required Overcollateralization Ratio for such Class or Classes or
(ii) such Class or Classes of Secured Notes are no longer Outstanding.

 

'"Pari Passu Class": With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.

 

"Participation Interest": A participation interest in a Loan; provided that,
with respect to any participation interest in a Loan constituting part of the
2013 CLO Portfolio, such participation interest shall be deemed to (a) be a
Collateral Obligation for all purposes hereunder (provided that the related
Senior Secured Loan or Second Lien Loan in which such participation interest is
granted satisfies the definition of Collateral Obligation) and (b) not be a
Participation Interest until the 30th day following the Closing Date if such
participation interest has not been elevated by such day (provided that up to
five participation interests that are part of the 2013 CLO Portfolio shall not
be considered to be Participation Interests until the 90th day following the
Closing Date if such participation interest has not been elevated by such day).

 

"Party": The meaning specified in Section 14.15.

 

"Passing Report": The meaning specified in Section 7.18(c).

 

"Paying Agent": Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

"Payment Account": The payment account of the Trustee established pursuant to
Section 10.3(a).

 



 43 

 

"Payment Date": The 20th day of February, May, August and November of each year
(or, if such day is not a Business Day, the next succeeding Business Day),
commencing in November 2016, except that (x) "Payment Date" shall include each
date fixed by the Trustee on which payments are made in accordance with Section
5.7 and (y) the final Payment Date (subject to any earlier redemption or payment
of the Notes) shall be the Stated Maturity (or, if such day is not a Business
Day, the next succeeding Business Day).

 

"PBGC": The United States Pension Benefit Guaranty Corporation.

 

"Pending Collateral Obligation Purchase Funding Amount": The meaning specified
in Section 2.14(b).

 

"Permitted Liens": (a) Liens in favor of the Trustee for the benefit of the
Secured Parties granted pursuant to this Indenture and any other Transaction
Document; (b) liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded (provided
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor); and (c) the interests of
lessees and lessors under leases of real or personal property made in the
ordinary course of business which interests would not have a Material Adverse
Effect.

 

"Permitted Offer": An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligations being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Obligations plus any accrued and
unpaid interest in Cash and (ii) as to which the Collateral Manager has
determined in its reasonable commercial judgment that the offeror has sufficient
access to financing to consummate the Offer.

 

"Person": An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

"PIK Loan" Any loan on which a portion (but not all) of the interest accrued for
a specified portion of time or until the maturity thereof is, or at the option
of the Obligor may be, added to the principal balance of such loan or otherwise
deferred rather than being paid in cash, which carries a current cash pay
interest rate of not less than (a) in the case of a Floating Rate Obligation,
LIBOR plus 1.00% per annum or (b) in the case of a Fixed Rate Obligation, the
zero-coupon swap rate in a fixed/floating interest rate swap with a term equal
to five years; provided that a loan that, in addition to any capitalized
interest, requires by the terms of its applicable Underlying Instrument interest
to be paid in cash at a rate of (in the case of a PIK Loan that is a Fixed Rate
Obligation) at least 4.00% and (in the case of a PIK Loan that is a Floating
Rate Obligation) at least LIBOR plus 3.00% per annum shall be deemed not to be a
PIK Loan hereunder. For the avoidance of doubt, (i) a Zero Coupon Obligation
shall be deemed not to be a PIK Loan hereunder and (ii) if the Obligor under a
PIK Loan fails to make a required cash interest payment thereunder, such PIK
Loan shall become a Defaulted Obligation.

 



 44 

 

"Placement Agent": Natixis Securities Americas LLC, in its capacity as placement
agent of the Notes.

 

"Placement Agreement": The agreement dated as of September 29, 2016 by and among
the Co-Issuers and the Placement Agent relating to the placement of the Natixis
Placed Notes, as amended from time to time.

 

"Posting": The forwarding by the Collateral Administrator of emails received at
the Rule 17g-5 Address to the 17g-5 Website.

 

"Prepayment": The meaning specified in Section 9.7(a).

 

"Prepayment Notice Date": The meaning specified in Section 9.7(c).

 

"Principal Balance": Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth in this Indenture) any undrawn
commitments that have not been irrevocably reduced or withdrawn with respect to
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for purposes of calculating the Overcollateralization Ratio and
Total Capitalization, the Principal Balance of any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation shall not include any
undrawn commitments with respect to such Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation; provided further that for all purposes
(other than the determination of compliance with the Retention Requirement Laws,
the calculation of the Retained Amount and whether a Retention Deficiency has
occurred) the Principal Balance of any Equity Security or interest only strip
shall be deemed to be zero. For purposes of determining compliance with the
Retention Requirement Laws, calculating the Retained Amount and determining
whether a Retention Deficiency has occurred, the Principal Balance of any Asset
shall be its Principal Balance in each case without any adjustments for purchase
price or the application of haircuts or other adjustments.

 

"Principal Collateralization Amount": As of any date, an amount equal to the
sum, without duplication, of the following:

 

(a)       the Aggregate Principal Balance of all Collateral Obligations
(excluding Defaulted Obligations, Discount Obligations, Current Pay Obligations
and Non-Elevated 2013 CLO Participation Interests (each as to which the
applicable rule below shall apply)), plus

 



 45 

 

(b)       the aggregate amount of funds on deposit in the Collection Account and
the Revolver Funding Account, including Eligible Investments, constituting
Principal Proceeds, plus

 

(c)       for each Defaulted Obligation that has been a Defaulted Obligation for
less than one year, the lower of (i) an amount equal to the Market Value at such
time of such Defaulted Obligation and (ii) the S&P Recovery Rate multiplied by
the principal balance thereof at such time, plus

 

(d)       for each Discount Obligation, the aggregate purchase price, excluding
accrued interest, expressed as a Dollar amount, for such Discount Obligations
(after adding the amount of any subsequent borrowings and/or subtracting the
amount of any subsequent repayments thereof), plus

 

(e)       for each Current Pay Obligation, 95% of such Current Pay Obligation's
Market Value (but no greater than the par value of such Current Pay Obligation),
minus

 

(f)       the Excess CCC Adjustment Amount;

provided that, (i) with respect to any Collateral Obligation that satisfies more
than one of the definitions of Defaulted Obligation, Discount Obligation,
Current Pay Obligation or CCC Collateral Obligation, such Collateral Obligation
shall, for the purposes of this definition, be treated as belonging to the
category of Collateral Obligations which results in the lowest Principal
Collateralization Amount on any date of determination and (ii) the Principal
Collateralization Amount for any Defaulted Obligation which has been a Defaulted
Obligation for one year or more will be zero. For the avoidance of doubt, any
Collateral Obligation that is a Non-Elevated 2013 CLO Participation Interest
shall have a value of zero for purposes of the Principal Collateralization
Amount.

 

"Principal Collection Subaccount": The meaning specified in Section 10.2(a).

 

"Principal Financed Accrued Interest": With respect to (i) any Collateral
Obligation owned or purchased by the Issuer on the Closing Date if purchased
with Principal Proceeds, an amount equal to the unpaid interest on such
Collateral Obligation that accrued prior to the Closing Date that is owing to
the Issuer and remains unpaid as of the Closing Date and (ii) any Collateral
Obligation purchased after the Closing Date, the amount of Principal Proceeds,
if any, applied towards the purchase of accrued interest on such Collateral
Obligation.

 

"Principal Proceeds": With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture. For
the avoidance of doubt, Principal Proceeds shall not include any Excepted
Property.

 

"Priority Class": With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

 

"Priority of Payments": The meaning specified in Section 11.1(a).

 



 46 

 

"Priority Termination Event": The meaning specified in the relevant Hedge
Agreement, which may include, without limitation, the occurrence of (i) the
Issuer's failure to make required payments or deliveries pursuant to a Hedge
Agreement with respect to which the Issuer is the sole Defaulting Party (as
defined in the relevant Hedge Agreement), (ii) the occurrence of certain events
of bankruptcy, dissolution or insolvency with respect to the Issuer with respect
to which the Issuer is the sole Defaulting Party (as defined in the relevant
Hedge Agreement), (iii) the liquidation of the Assets due to an Event of Default
under this Indenture or (iv) a change in law after the Closing Date which makes
it unlawful for either the Issuer or a Hedge Counterparty to perform its
obligations under a Hedge Agreement.

 

"Proceeding": Any suit in equity, action at law or other judicial or
administrative proceeding.

 

"Process Agent": The meaning specified in Section 7.2.

 

"Program Manager": The investment manager or administrator of a CP Conduit, as
applicable.

 

"Proposal Period": The meaning specified in Section 2.15(b).

 

"Proposed Portfolio": The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

"Proposed Replacement": The meaning specified in Section 2.15(b).

 

"Purchaser Rating Criteria": A test satisfied with respect to any Holder of the
Class A-1R Notes on each day during the Reinvestment Period if: (i) such Holder
or the CP Conduit providing the funding for such Holder has a short-term credit
rating from S&P of at least "A-1"; (ii) such Holder's obligations are guaranteed
by an entity meeting the requirements under clause (i) at such time; or (iii)
the Rating Agency Condition is satisfied with respect to such Holder's failure
to satisfy the requirements under either of clause (i) or (ii) at such time and
both the Issuer and the Note Agent have consented thereto. The Purchaser Rating
Criteria will not apply after the Reinvestment Period.

 

"QIB/QP": Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both (i) a Qualified Institutional Buyer and
(ii) either (x) a Qualified Purchaser or (y) a corporation, partnership, limited
liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser.

 

"Qualified Broker/Dealer": Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon, N.A.; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Citadel Securities LLC; Credit Agricole CIB; Citibank,
N.A.; Credit Agricole S.A.; Canadian Imperial Bank of Commerce; Commerzbank;
Credit Suisse; Deutsche Bank AG; Dresdner Bank AG; GE Capital; Goldman Sachs &
Co.; HSBC Bank; Imperial Capital LLC; ING Financial Partners, Inc.; Jefferies &
Co.; J.P. Morgan Securities LLC; KeyBank; KKR Capital Markets LLC; Lazard;
Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan
Stanley & Co.; Natixis; Northern Trust Company; Oppenheimer & Co. Inc.; Royal
Bank of Canada; The Royal Bank of Scotland plc; Scotia Capital; Societe
Generale; SunTrust Bank; The Toronto-Dominion Bank; UBS AG; U.S. Bank National
Association; Wells Fargo Bank, National Association; Cantor Fitzgerald, L.P.;
Seaport Group; Stifel Nicolaus & Company, Incorporated; FBR & Co.; CIT Group
Inc.; Gleacher & Company, Inc.; and Macquarie Capital.

 



 47 

 

"Qualified Institutional Buyer": The meaning specified in Rule 144A under the
Securities Act.

 

"Qualified Purchaser": The meaning specified in Section 2(a)(51) of the
Investment Company Act and Rule 2a51-2 or 2a51-3 under the Investment Company
Act.

 

"Rated Notes": The Class A-1 Notes, the Class A-2 Notes, the Class B Notes and
the Class C Notes.

 

"Rating Agency": S&P, or, with respect to the Assets generally, Moody's or S&P
or, if at any time Moody's or S&P ceases to provide rating services with respect
to debt obligations, any other nationally recognized investment rating agency
selected by the Issuer (or the Collateral Manager on behalf of the Issuer). If
at any time any of the rating agencies referred to above ceases to be a "Rating
Agency" and a replacement rating agency is selected in accordance with the
preceding sentence, then references to rating categories of such replaced rating
agency in this Indenture shall be deemed instead to be references to the
equivalent categories of such replacement rating agency as of the most recent
date on which such replacement rating agency and such replaced rating agency
published ratings for the type of obligation in respect of which such
replacement rating agency is used; provided that a replacement rating agency
selected to replace Moody's shall not be applicable for purposes of the
determination of an S&P Rating.

 

"Rating Agency Condition": With respect to any event or any action taken or to
be taken by or on behalf of the Issuer, a condition that is satisfied if S&P
provides written confirmation (which may take the form of a press release or
other written communication which may be in electronic form or posted on S&P's
website) that no immediate withdrawal or reduction with respect to its
then-current rating by S&P of any Class of Rated Notes will occur as a result of
such event or action; provided that the Rating Agency Condition will be deemed
to be satisfied if (i) no Class of Rated Notes then outstanding is then rated by
S&P (including due to the withdrawal by S&P of its rating on such Notes) or (ii)
S&P makes a public announcement or informs the Issuer, the Collateral Manager or
the Trustee in writing that (A) it believes that satisfaction of the Rating
Agency Condition is not required with respect to such event or action, (B) its
practice is not to give such confirmations or (C) it will not review such event
or action for purposes of evaluating whether to confirm the then-current ratings
(or initial ratings) of the Rated Notes.

 

"Real Estate Loan": A loan or other debt obligation that is (a) secured
primarily by a mortgage, deed of trust or similar lien on commercial real estate
(other than hotels and casinos), residential real estate or undeveloped land or
(b) made to a company engaged primarily in acquiring and developing undeveloped
land (whether or not such loan or other debt obligation is secured by real
estate).

 



 48 

 

"Record Date": With respect to the Notes, the date that is 15 days prior to the
applicable Payment Date.

 

"Redemption Date": Any date specified for a redemption of Notes (other than a
Mandatory Redemption) pursuant to Article IX.

 

"Redemption Price": (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon (including interest on any accrued and unpaid Deferred
Interest, in the case of the Class B Notes and the Class C Notes) to the
Redemption Date, plus (z) in the case of any Class A-1R Note being redeemed, any
Class A-1R Note Additional Amounts in respect thereof and an amount equal to the
accrued and unpaid Commitment Fees and any Commitment Fee Shortfalls and (b) for
each Subordinated Note, its proportional share (based on the outstanding
principal amount of such Subordinated Notes) of the amount of the proceeds of
the Assets remaining after giving effect to the Optional Redemption or Tax
Redemption, as applicable, of the Secured Notes in whole or after all of the
Secured Notes have been repaid in full and payment in full of (and/or creation
of a reserve for) all expenses (including all Collateral Management Fees and
Administrative Expenses, which shall not be subject to the Administrative
Expense Cap) of the Co-Issuers; provided that, in connection with any Optional
Redemption or Tax Redemption, Holders of 100% of the Aggregate Outstanding
Amount of any Class of Secured Notes by notifying the Trustee in writing prior
to the Redemption Date may elect to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class of Secured
Notes.

 

"Reduced Interest Class": The meaning specified in Section 8.2(b).

 

"Reference Banks": The meaning specified in Exhibit C hereto.

 

"Refinancing": A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Secured
Notes in connection with an Optional Redemption.

 

"Refinancing Proceeds": The Cash proceeds from a Refinancing.

 

"Regional Diversity Measure": As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P region classification, obtained by dividing (i) the Aggregate Principal
Balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by Obligors that belong to such S&P region classification by
(ii) the Aggregate Principal Balance at such time of all Collateral Obligations
(other than Defaulted Obligations).

 

"Register" and "Registrar": The respective meanings specified in Section 2.5(a).

 

"Registered": In registered form for U.S. federal income tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

 



 49 

 

"Registered Investment Adviser": A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act of 1940, as amended.

 

"Registered Office Terms": The Administrator's standard Terms and Conditions for
the Provision of Registered Office Services, as published at
http://www.maplesfiduciaryservices.com/terms/.

 

"Regulation S": Regulation S, as amended, under the Securities Act.

 

"Regulation S Global Secured Note": The meaning specified in Section 2.2(b)(i).

 

"Reinvestment Borrowing": The meaning specified in Section 2.14(b).

 

"Reinvestment Borrowing Date": The last day of the Reinvestment Period (or, if
any such date is not a Business Day, the Business Day following such date).

 

"Reinvestment Period": The period from and including the Closing Date to and
including the earliest of (i) September 29, 2020, (ii) the date of the
acceleration of the Maturity of any Class of Secured Notes pursuant to Section
5.2, (iii) the date on which the Collateral Manager reasonably determines that
it can no longer reinvest in additional Collateral Obligations in accordance
with Section 9.6 or the Collateral Management Agreement, (iv) the date of an
occurrence of a Key Person Event and (v) the date of an S&P Withdrawal.

 

"Reinvestment Target Par Balance": As of any date of determination on and after
the Effective Date, the Target Initial Par Amount, minus (i) the amount of any
reduction or prepayment in the aggregate outstanding principal amount of the
Notes, plus (ii) the amount of any subsequent increase in the aggregate
outstanding principal amount of the Class A-1R Notes as a result of a Borrowing
thereunder, plus (iii) the aggregate amount of Principal Proceeds that result
from the issuance of any additional notes pursuant to Sections 2.13 and 3.2
(after giving effect to such issuance of any additional notes).

 

"Related Obligation": A loan issued by (or the Obligor of which is) (i) the BDC
(or any of its Affiliates) or any other Person whose investments are primarily
managed by the BDC or any of its Affiliates (other than, in each case, any
investor in any fund managed by the BDC or any of its Affiliates) or (ii) an
entity 25% or more of which is owned by an entity described in the preceding
clause (i).

 

"Required Hedge Counterparty Rating": With respect to any Hedge Counterparty,
the ratings required by the criteria of S&P in effect at the time of execution
of the related Hedge Agreement.

 

"Required Interest Coverage Ratio": (a) for the Class A Notes, 135.0%; (b) for
the Class B Notes, 125.0% and (c) for the Class C Notes, 115.0%.

 

"Required Overcollateralization Ratio": (a) for the Class A Notes, 173.4%; (b)
for the Class B Notes, 156.1% and (c) for the Class C Notes, 148.1%.

 



 50 

 

"Retained Amount": A material net economic interest in the securitisation
position comprised by the Notes which, in any event, shall not be less than 5%
(or such lower amount, including 0%, if such lower amount is required or allowed
under the applicable Retention Requirement Law as a result of amendment, repeal
or otherwise) of the nominal value of the Collateral Obligations and Eligible
Investments from time to time, as calculated and measured at each origination or
acquisition of a Collateral Obligation or Eligible Investment by the Issuer.

 

"Retention Deficiency": An event which shall occur if the Subordinated Notes
held by the Retention Provider are insufficient to constitute the Retained
Amount.

 

"Retention Letter": Each letter relating to the retention of net economic
interest in substantially the form of Exhibit F hereto, from the Retention
Provider and addressed to the Issuer, the Trustee and the Placement Agent.

 

"Retention Provider": The BDC.

 

"Retention Requirement": The requirements and obligations of the Retention
Provider as set forth in the Retention Letter.

 

"Retention Requirement Laws": Each of: (a) Articles 404-410, the CRR and the
Final RTS, together with any applicable guidance, regulatory technical
standards, implementing technical standards or related documents published by
any European Supervisory Authority, the European Central Bank (or any successor
or replacement agency or authority) and any delegated regulations of the
European Commission, (b) Article 51 and Article 17 as implemented by Section 5
of Chapter III of the AIFMD Level 2 Regulation supplementing the AIFMD, the
AIFMD and the AIFMD Level 2 Regulation, and (c) Article 254, Solvency II and the
Solvency II Level 2 Regulation, in each case including any further technical
standards, any similar or successor laws (including any retention requirements
applicable to UCITS funds), any implementing laws or regulations in force in any
Member State of the European Union, any guidelines or other materials published
by the European Supervisory Authorities (jointly or individually) in relation
thereto and any delegated regulations of the European Commission (in each case
including any amendments, replacements or successors thereto).

 

"Revolver Funding Account": The account established pursuant to Section 10.4.

 

"Revolving Collateral Obligation": Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the borrower by the
Issuer; provided that any such Collateral Obligation will be a Revolving
Collateral Obligation only until all commitments to make advances to the
borrower expire or are terminated or irrevocably reduced to zero.

 

"Rule 144A": Rule 144A, as amended, under the Securities Act.

 

"Rule 144A Global Secured Note": The meaning specified in Section 2.2(b)(ii).

 



 51 

 

"Rule 144A Information": The meaning specified in Section 7.15.

 

"Rule 17g-5": The meaning specified in Section 14.17(a).

 

"Rule 17g-5 Address": The meaning specified in Section 14.3(e).

 

"S&P": Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business, and any successor or successors thereto.

 

"S&P CDO Monitor": Each dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P's proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Manager, the
Collateral Administrator and the Trustee. Each S&P CDO Monitor shall be chosen
by the Collateral Manager and associated with either (x) a Weighted Average S&P
Recovery Rate and a Weighted Average Spread from Section 2 of Schedule 3 or (y)
a Weighted Average S&P Recovery Rate and a Weighted Average Spread confirmed by
S&P; provided that as of any date of determination the Weighted Average S&P
Recovery Rate for the Class A-1 Notes equals or exceeds the Weighted Average S&P
Recovery Rate for the Class A-1 Notes chosen by the Collateral Manager and the
Weighted Average Spread equals or exceeds the Weighted Average Spread chosen by
the Collateral Manager.

 

"S&P CDO Monitor Election Date": The meaning specified in Section 7.18(d).

 

"S&P CDO Monitor Test": A test that will be satisfied on any date of
determination on or after the Effective Date (and, on and after the S&P CDO
Monitor Election Date, following receipt by the Collateral Manager and the
Collateral Administrator of the Adjusted Break-even Default Rate for each S&P
CDO Monitor (in accordance with the definition of "Adjusted Break-even Default
Rate")) if, after giving effect to the sale of a Collateral Obligation or the
purchase of a Collateral Obligation, the Default Differential of the Proposed
Portfolio is positive. The S&P CDO Monitor Test will be considered to be
improved if the Default Differential of the Proposed Portfolio is greater than
the Default Differential of the Current Portfolio.

 

"S&P Counterparty Criteria": With respect to any Participation Interest acquired
or sold by the Issuer, criteria that will be met if, immediately after giving
effect to such acquisition or sale, the Aggregate Participation Percentages of
all Selling Institutions and participants that have the same or a lower S&P
Rating does not exceed the "Aggregate Percentage Limit" set forth below for such
S&P Rating, and the Aggregate Participation Percentage of any single Selling
Institution or participant that has the S&P Rating set forth below or a lower
credit rating does not exceed the "Individual Percentage Limit" set forth below
for such S&P Rating:

 



 52 

 

 

S&P Rating of Selling Institution or Participant (at or below) Aggregate
Percentage
Limit Individual
Percentage
Limit AAA 20.0% 20.0% AA+ 20.0% 10.0% AA 20.0% 10.0% AA- 15.0% 10.0% A+ 10.0%
5.0% A (with an A-l short-term rating) 5.0% 5.0% A-    or below 0% 0%

 

"S&P Default Rate": With respect to a Collateral Obligation, the default rate as
determined in accordance with Section 3 of Schedule 3 hereto.

 

"S&P Industry Classification": Each industry identified in Schedule 2.

 

"S&P Rating": With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)(a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer;
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition if the related obligor has
consented to the disclosure thereof and a copy of such consent has been provided
to S&P) or (b) if there is no issuer credit rating of the issuer by S&P but
(1) there is a senior secured rating on any obligation or security of the
issuer, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on any obligation or security of the issuer,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but there is a subordinated
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category above such rating if such rating
is higher than "BB+", and shall be two sub-categories above such rating if such
rating is "BB+" or lower;    

(ii)with respect to any Collateral Obligation that is a DIP Collateral
Obligation, the S&P Rating thereof shall be the credit rating assigned to such
issue by S&P; provided that such credit rating shall expire on the earlier of
(i) the 12-month anniversary of the date S&P assigned such credit rating to such
DIP Collateral Obligation, unless S&P renews such credit rating, in which case,
the credit rating shall expire on the 12-month anniversary of the date of
renewal and (ii) the date S&P provides notice to the Collateral Manager that the
credit quality of such DIP Collateral Obligation has deteriorated since S&P
assigned or renewed such credit rating;    

(iii)if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (a) through
(c) below:    

 53 

 

   

(a)if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody's, then the S&P Rating will be the rating equivalent of
the public rating by Moody's of such Collateral Obligation except that the S&P
Rating of such obligation will be (1) one sub category below the S&P equivalent
of the rating by Moody's if such rating is "Baa3" or higher and (2) two
sub-categories below the S&P equivalent of the rating by Moody's if such rating
is "Ba1" or lower;

 

(b)subject to the limitations with respect to Deemed Rated Obligations as set
forth in the definition of the term "Concentration Limitations", the S&P Rating
may be based on a credit estimate provided by S&P, and in connection therewith,
the Issuer, the Collateral Manager on behalf of the Issuer or the issuer of such
Collateral Obligation shall, prior to or within 30 days after the acquisition of
such Collateral Obligation, apply (and concurrently submit all available
Information in respect of such application) to S&P for a credit estimate which
shall be its S&P Rating; provided that, if such Information is submitted within
such 30-day period, then, pending receipt from S&P of such estimate, such
Collateral Obligation shall have an S&P Rating as determined by the Collateral
Manager in its sole discretion if the Collateral Manager certifies to the
Trustee and the Collateral Administrator that it believes that such S&P Rating
determined by the Collateral Manager is commercially reasonable and that the
credit estimate provided by S&P will be at least equal to such S&P Rating
determined by the Collateral Manager; provided further, that if such Information
is not submitted within such 30-day period, then, pending receipt from S&P of
such estimate, the Collateral Obligation shall have (1) the S&P Rating as
determined by the Collateral Manager for a period of up to 90 days after the
acquisition of such Collateral Obligation and (2) an S&P Rating of "CCC-"
following such 90-day period; unless, during such 90-day period, the Collateral
Manager has requested the extension of such period and S&P, in its sole
discretion, has granted such request; provided further, that if such 90-day
period (or other extended period) elapses pending S&P's decision with respect to
such application, the S&P Rating of such Collateral Obligation shall be "CCC-";
provided further, that if the Collateral Obligation has had a public rating by
S&P that S&P has withdrawn or suspended within six months prior to the date of
such application for a credit estimate in respect of such Collateral Obligation,
the S&P Rating in respect thereof shall be "CCC-" pending receipt from S&P of
such estimate, and S&P may elect not to provide such estimate until a period of
six months have elapsed after the withdrawal or suspension of the public rating;
provided further that the S&P Rating may not be determined pursuant to this
clause (b) if the Collateral Obligation is a DIP Collateral Obligation; provided
further that such credit estimate shall expire 12 months after the acquisition
of such Collateral Obligation, following which such Collateral Obligation shall
have an S&P Rating of "CCC-" unless, during such 12-month period, the Issuer
applies for renewal thereof in accordance with this Indenture, in which case
such credit estimate shall continue to be the S&P Rating of such Collateral
Obligation until S&P has confirmed or revised such credit estimate, upon which
such confirmed or revised credit estimate shall be the S&P Rating of such
Collateral Obligation; provided further that such confirmed or revised credit
estimate shall expire on the next succeeding 12-month anniversary of the date of
the acquisition of such Collateral Obligation and (when renewed annually in
accordance with this Indenture) on each 12-month anniversary thereafter;

 



 54 

 

 

(c)with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be "CCC-" provided (i) neither the
issuer of such Collateral Obligation nor any of its Affiliates are subject to
any bankruptcy or reorganization proceedings and (ii) the issuer has not
defaulted on any payment obligation in respect of any debt security or other
obligation of the issuer at any time within the two year period ending on such
date of determination, all such debt securities and other obligations of the
issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided further that the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall submit all available
Information in respect of such Collateral Obligation to S&P prior to or within
30 days after the election of the Issuer (at the direction of the Collateral
Manager); or

 

(iv)with respect to a DIP Collateral Obligation that has no issue rating by S&P
or a Current Pay Obligation that is rated "D" or "SD" by S&P, the S&P Rating of
such DIP Collateral Obligation or Current Pay Obligation, as applicable, will
be, at the election of the Issuer (at the direction of the Collateral Manager),
"CCC-" or the S&P Rating determined pursuant to clause (iii)(b) above;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on "credit
watch positive" by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on "credit watch negative" by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

"S&P Rating Confirmation Failure": The meaning specified in Section 7.18(c).

 

"S&P Recovery Rate": With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 3 using the Initial Rating of the most senior
Class of Secured Notes outstanding at the time of determination.

 

"S&P Recovery Rating": With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the "Recovery Rating" assigned by S&P to such
Collateral Obligation.

 

"S&P Withdrawal": Any event which results in S&P no longer assigning or
maintaining a rating on any of the Rated Notes. For the avoidance of doubt, any
downgrade of S&P's rating on any of the Rated Notes shall not constitute an S&P
Withdrawal.

 

"Sale": The meaning specified in Section 5.17.

 



 55 

 

"Sale Proceeds": All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII and the termination of any Hedge Agreement, in each case less any reasonable
expenses incurred by the Collateral Manager, the Collateral Administrator or the
Trustee (other than amounts payable as Administrative Expenses) in connection
with such sales and net of any amounts due and payable by the Issuer to the
related Hedge Counterparty in connection with any such termination. Sale
Proceeds will include Principal Financed Accrued Interest received in respect of
such sale.

 

"Scenario Default Rate": With respect to the Class A-1 Notes, as of any date of
determination, the sum of:

 

(a)        prior to the S&P CDO Monitor Election Date:

 

(i)       0.329915; plus

 

(ii)       the product of (x) 1.210322 multiplied by (y) the Expected Portfolio
Default Rate, minus

 

(iii)       the product of (x) 0.586627 multiplied by (y) the Default Rate
Dispersion, plus

 

(iv)       the quotient of (x) 2.538684 divided by (y) the Obligor Diversity
Measure, plus

 

(v)       the quotient of (x) 0.216729 divided by (y) the Industry Diversity
Measure, plus

 

(vi)       the quotient of (x) 0.0575539 divided by (y) the Regional Diversity
Measure, minus

 

(vii)       the product of (x) 0.0136662 multiplied by (y) the Weighted Average
Life;

 

(b)        on and after the S&P CDO Monitor Election Date, an estimate of the
cumulative default rate for the Current Portfolio or the Proposed Portfolio, as
applicable, consistent with S&P's initial rating of the Class A-1 Notes,
determined by the Collateral Manager and the Collateral Administrator (which
determination shall be made solely by application of the S&P CDO Monitor at such
time).

 

"Schedule of Collateral Obligations": The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity and the S&P Rating (unless
such rating is based on a credit estimate or is a private or confidential rating
from S&P) for each Collateral Obligation and the percentage of the aggregate
commitment under each Revolving Collateral Obligation and Delayed Drawdown
Collateral Obligation that is funded, as amended from time to time (without the
consent of or any action on the part of any Person) to reflect the release of
Collateral Obligations pursuant to Article X hereof and the inclusion of
additional Collateral Obligations as provided in Section 12.2 hereof.

 



 56 

 

"Scheduled Distribution": With respect to any Asset, for each Due Date, the
scheduled payment of principal and/or interest and/or fee due on such Due Date
with respect to such Asset, determined in accordance with the assumptions
specified in Section 1.3 hereof.

 

"Second Lien Loan": Any assignment of or other interest in a Loan that (i) is
not (and that by its terms is not permitted to become) subordinate in right of
payment to any other obligation of the obligor of the loan other than a Senior
Secured Loan with respect to the liquidation of such obligor or the collateral
for such Loan, (ii) is secured by a valid second priority perfected security
interest or lien in, to or on specified collateral securing the obligor's
obligations under the Loan, the value of which is adequate (in the commercially
reasonable judgment of the Collateral Manager) to repay the Loan in accordance
with its terms and to repay all other Loans of equal or higher seniority secured
by a lien or security interest in the same collateral, which security interest
or lien is not subordinate to the security interest or lien securing any other
debt for borrowed money other than a Senior Secured Loan on such specified
collateral and (iii) is not secured solely or primarily by common stock or other
equity interests.

 

"Secured Noteholders": The Holders of the Secured Notes.

 

"Secured Notes": The Class A-1 Notes, the Class A-2 Notes, the Class B Notes and
the Class C Notes.

 

"Secured Parties": The meaning specified in the Granting Clauses.

 

"Securities Account Control Agreement": The Securities Account Control Agreement
dated as of the Closing Date among the Issuer, the Trustee and Deutsche Bank
Trust Company Americas, as securities intermediary.

 

"Securities Act": The United States Securities Act of 1933, as amended.

 

"Securities Intermediary": The meaning specified in Section 8-102(a)(14) of the
UCC.

 

"Securitisation Framework": The proposal for a new regulation relating to a
European framework for simple, transparent and standardised securitisation,
adopted by the European Commission on September 30, 2015.

 

"Securitisation Regulation": Together, the Draft CRR Amendment Regulation and
the Securitisation Framework, including any implementing regulation, technical
standards and official guidelines related thereto.

 

"Security Entitlement": The meaning specified in Section 8-102(a)(17) of the
UCC.

 

"Selling Institution": The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

 

"Senior Collateral Management Fee": The meaning specified in the Collateral
Management Agreement.

 



 57 

 

"Senior Secured Loan": Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (subject to customary
exceptions for permitted liens); (b) is secured by a valid first-priority
perfected security interest or lien in, to or on specified collateral securing
the obligor's obligations under the Loan (subject to customary exceptions for
permitted liens); (c) the value of the collateral securing the Loan at the time
of purchase together with other attributes of the obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Collateral Manager) to repay the
Loan in accordance with its terms and to repay all other Loans of equal
seniority secured by a first lien or security interest in the same collateral
and (d) is not secured solely or primarily by common stock or other equity
interests; provided that, except for purposes of determining the S&P Recovery
Rate, the limitation set forth in this clause (d) shall not apply with respect
to a Loan made to a parent entity that is secured solely or primarily by the
stock of one or more of the subsidiaries of such parent entity to the extent
that the granting by any such subsidiary of a lien on its own property would
violate law or regulations applicable to such subsidiary (whether the obligation
secured is such Loan or any other similar type of indebtedness owing to third
parties). Notwithstanding the foregoing, for purposes of determining the S&P
Recovery Rate of a Collateral Obligation that is a Senior Secured Loan under the
proviso to clause (d) of this definition, such Collateral Obligation shall be
deemed to be an Unsecured Loan.

 

"Similar Law": Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other persons
responsible for the investment and operation of the Issuer's assets) to Other
Plan Law.

 

"Solvency II": EU Directive 2009/138/EC.

 

"Solvency II Level 2 Regulation": Commission Delegated Regulation (EU) No
2015/35 of 10 October 2014 supplementing Solvency II.

 

"Special Redemption": The meaning specified in Section 9.6.

 

"Special Redemption Amount": The meaning specified in Section 9.6.

 

"Special Redemption Date": The meaning specified in Section 9.6.

 

"Specified Change": With respect to any Collateral Obligation, any exchange,
amendment, consent, modification or waiver of, or supplement to, an Underlying
Instrument that (a) extends the final maturity of a Collateral Obligation beyond
the Stated Maturity, (b) reduces or forgives the principal amount of a
Collateral Obligation (other than a Defaulted Obligation that has been a
Defaulted Obligation for one year or more), (c) reduces the rate of interest
payable on a Collateral Obligation by more than 25% for a Credit Risk Obligation
or a Defaulted Obligation and more than 50% for other Collateral Obligations,
(d) postpones the Due Date of any Scheduled Distribution in respect of a
Collateral Obligation, unless the Maximum Weighted Average Life Test is
satisfied after giving effect to such change, (e) subordinates (in right of
payment, with respect to liquidation preferences or otherwise) a Collateral
Obligation if such subordination causes any of the Coverage Tests or the
Collateral Quality Test to cease to be in compliance (or, if any of the Coverage
Tests or the Collateral Quality Test is not satisfied prior to such
subordination, causes any such Coverage Test or the Collateral Quality Test to
be worsened), (f) releases any material guarantor or co-obligor of a Collateral
Obligation from its obligations, (g) releases a material portion of the
collateral securing such Collateral Obligation (excluding Defaulted Obligations
and any such releases associated with a prepayment), (h) with respect to
Defaulted Obligations that have been Defaulted Obligations for less than one
year, provides for a return that is less than the Principal Collateralization
Amount for any such Defaulted Obligation as determined pursuant to clause (c) of
the definition of "Principal Collateralization Amount" or (i) changes any of the
provisions of an Underlying Instrument specifying the number or percentage of
lenders required to effect any of the foregoing; provided that, in the case of
clauses (d) and (e) above, such tests have been calculated, if applicable, after
the Underlying Instrument has been re-evaluated by the Rating Agency.

 



 58 

 

"Specified Change Condition": A condition that shall be satisfied on any day if
the Aggregate Principal Balance of Collateral Obligations with an S&P Rating
below "CCC" as a result of a Specified Change is less than 7.5% of Total
Capitalization.

 

"Specified Event": With respect to any Collateral Obligation that is the subject
of a credit estimate by S&P, the occurrence of any of the following events:

 

(a)nonpayment of interest or principal;    

(b)the rescheduling of any interest or principal in any part of the capital
structure of the related Obligor;    

(c)any breach of a covenant by such Obligor;    

(d)any act or omission that, in the determination of the Collateral Manager
using commercially reasonable efforts, absent a cure by such Obligor, will
result in a breach of a covenant occurring the next six months;    

(e)any restructuring of debt (including proposed debt) of such Obligor;    

(f)the occurrence of significant transactions (including any sale or acquisition
of assets);    

(g)the reduction or increase in the Cash interest rate payable by the Obligor
thereunder (excluding any increase in an interest rate arising by operation of a
default or penalty interest clause under a Collateral Obligation);    

(h)the extension of the stated maturity date of such Collateral Obligation; or
   

(i)the addition of payment-in-kind terms of such Collateral Obligation.

 

"Stale Rated Obligation": Any Collateral Obligation as to which (a) the
information the Collateral Manager reasonably believes is required to receive a
credit estimate on such Collateral Obligation from S&P is (i) not submitted
within a 30-day period of the Issuer acquiring such Collateral Obligation or
(ii) not submitted within 30 days after each 12-month anniversary of S&P
assigning a credit estimate to such Collateral Obligation; provided that, once
the Collateral Manager submits information that it reasonably believes is
required to receive such credit estimate, such Collateral Obligation will no
longer be considered a Stale Rated Obligation, unless twelve months have elapsed
since such submission, as provided in clause (b) below; or (b) twelve months
have elapsed since the Collateral Manager's submission of the information it
reasonably believes is required to receive a credit estimate on such Collateral
Obligation and a credit estimate has not been provided by S&P; provided that,
once a credit estimate is received after such information is submitted, such
Collateral Obligation will no longer be considered a Stale Rated Obligation.

 



 59 

 

"STAMP": The meaning specified in Section 2.5(a).

 

"Standard of Care": The meaning specified in the Collateral Management
Agreement.

 

"Standby Directed Investment": Initially, a non-interest bearing cash account
(which investment is, for the avoidance of doubt, an Eligible Investment);
provided that the Issuer, or the Collateral Manager on behalf of the Issuer, may
by written notice to the Trustee change the Standby Directed Investment to any
other Eligible Investment of the type described in clause (ii) of the definition
of "Eligible Investments", as certified to the Trustee in such notice, maturing
not later than the earlier of (i) 30 days after the date of such investment
(unless putable at par to the issuer thereof) or (ii) the Business Day
immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein).

 

"Stated Maturity": With respect to the Notes of any Class, the date specified as
such in Section 2.3.

 

"Step-Down Obligation": An obligation which by the terms of the related
Underlying Instruments provides for a decrease in the per annum interest rate on
such obligation (other than by reason of any change in the applicable index or
benchmark rate used to determine such interest rate) or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that, an obligation providing for payment of a constant rate of
interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Down Obligation.

 

"Step-Up Obligation": An obligation which by the terms of the related Underlying
Instruments provides for an increase in the per annum interest rate on such
obligation, or in the spread over the applicable index or benchmark rate, solely
as a function of the passage of time (and does not provide for any subsequent
decrease); provided that, an obligation providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.

 

"Structured Finance Obligation": Any obligation of a special purpose vehicle
secured directly by, referenced to, or representing ownership of, a pool of
receivables, loans, securities or other assets, including collateralized debt
obligations.

 



 60 

 

"Sub-Collateral Management Agreement": The Sub-Collateral Management Agreement
dated as of the Closing Date between the Collateral Manager and the
Sub-Collateral Manager, as amended from time to time in accordance with the
terms hereof and thereof.

 

"Sub-Collateral Manager": Garrison Capital Advisers LLC.

 

"Subordinated Collateral Management Fee": The meaning set forth in the
Collateral Management Agreement.

 

"Subordinated Notes": The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.

 

"Subsequent Delivery Date": The settlement date with respect to the Issuer's
acquisition of a Collateral Obligation to be pledged to the Trustee after the
Closing Date.

 

"Successor Entity": The meaning specified in Section 7.10.

 

"Synthetic Security": A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

"Target Initial Par Amount": U.S.$300,000,000.

 

"Target Initial Par Condition": A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations that are held by
the Issuer and that the Issuer has committed to purchase on such date, together
with the amount of any proceeds of prepayments, maturities or redemptions of
Collateral Obligations purchased by the Issuer prior to such date (other than
any such proceeds that have been reinvested in Collateral Obligations held by
the Issuer on the Effective Date), will equal or exceed the Target Initial Par
Amount; provided that for purposes of this definition, any Collateral Obligation
that becomes a Defaulted Obligation prior to the Effective Date shall be treated
as having a Principal Balance equal to its Principal Collateralization Amount.

 

"Tax": Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

 

"Tax Account Reporting Rules": FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Indenture, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, including but not limited to the Cayman
FATCA Legislation, and any laws, intergovernmental agreements or other guidance
adopted pursuant to the global standard for automatic exchange of financial
account information issued by the OECD.

 

"Tax Account Reporting Rules Compliance": Compliance with the Tax Account
Reporting Rules as necessary to avoid (a) fines, penalties, or other sanctions
imposed on the Issuer or any of its directors or (b) the withholding or
imposition of tax from or in respect of payments to or for the benefit of the
Issuer.

 



 61 

 

"Tax Event": An event that occurs if a change in or the adoption of any U.S. or
foreign tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), rule, ruling, practice,
procedure or judicial decision or interpretation of the foregoing after the
Closing Date results in (i)(x) any obligor under any Collateral Obligation being
required to deduct or withhold from any payment under such Collateral Obligation
to the Issuer for or on account of any Tax for whatever reason and such obligor
is not required to pay to the Issuer such additional amount as is necessary to
ensure that the net amount actually received by the Issuer (free and clear of
Taxes, whether assessed against such obligor or the Issuer) will equal the full
amount that the Issuer would have received had no such deduction or withholding
occurred and (y) the total amount of such deductions or withholdings on the
Assets results in a payment by, or charge or tax burden to, the Issuer that
results or will result in the withholding of 5% or more of scheduled
distributions for any Collection Period, (ii) any jurisdiction imposing net
income, profits or similar Tax on the Issuer, (iii) a Hedge Counterparty is or
will be required to deduct or withhold from any payment under a Hedge Agreement
for or on account of any tax for whatever reason and such Hedge Counterparty is
not required to pay to the Issuer such additional amount as is necessary to
ensure that the net amount actually received by the Issuer (after payment of all
taxes, whether assessed against such Hedge Counterparty or the Issuer) will
equal the full amount that the Issuer would have received had no such taxes been
imposed or (iv) the Issuer is or will be required to deduct or withhold from any
payment to another Person for or on account of any tax for whatever reason and
the Issuer is required to pay to such Person such additional amount as is
necessary to ensure that the net amount actually received by such Person (after
payment of all taxes, whether assessed against such Person or the Issuer) will
equal the full amount that the Person would have received had no such taxes been
imposed, and the aggregate amount of such a tax or taxes imposed on the Issuer
or withheld from payments to the Issuer and with respect to which the Issuer
receives less than the full amount that the Issuer would have received had no
such deduction occurred, and of "gross up payments" required to be made by the
Issuer (x) is in excess of $1,000,000 during the Collection Period in which such
event occurs or (y) the aggregate of all such amounts imposed, and "gross up
payment" requirements required to be made by the Issuer, during any 12-month
period is, in excess of $1,000,000.

 

"Tax Redemption": The meaning specified in Section 9.3(a).

 

"Total Capitalization": An amount equal to, without duplication (i) the
Aggregate Principal Balance of all Collateral Obligations (other than Defaulted
Obligations), plus (ii) the aggregate amount of Principal Proceeds on deposit in
the Collection Account and the Revolver Funding Account, plus (iii) the
Aggregate Undrawn Amount, plus (iv) the Principal Collateralization Amount for
all Defaulted Obligations.

 

"Trading Plan": The meaning specified in Section 12.2(b).

 

"Trading Plan Period": The meaning specified in Section 12.2(b).

 

"Transaction Documents": This Indenture, the Securities Account Control
Agreement, the Collateral Management Agreement, the Sub-Collateral Management
Agreement, the Placement Agreement, the Collateral Administration Agreement, the
Closing Date Sale Agreement, the Closing Date Transfer Agreement, the Class A-1R
Note Purchase Agreement, the Administration Agreement and the Retention Letter.

 



 62 

 

"Transfer Agent": The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

"Trust Officer": When used with respect to the Trustee and the Bank (in all of
its capacities), any officer within the Corporate Trust Office (or any successor
group of the Trustee) including any vice president, assistant vice president or
officer of the Trustee and the Bank (in all of its capacities) customarily
performing functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such person's knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

 

"Trustee": The meaning specified in the first sentence of this Indenture, and
any successor thereto.

 

"Trustee's Website": The meaning specified in Section 10.10(g).

 

"UCC": The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.

 

"UK/Cayman AIEA": The automatic information exchange agreement between the
Government of the United Kingdom of Great Britain and Northern Ireland and the
Government of the Cayman Islands to Improve International Tax Compliance dated
November 5, 2013.

 

"Uncertificated Security": The meaning specified in Section 8-102(a)(18) of the
UCC.

 

"Underlying Instrument": The indenture or other agreement pursuant to which an
Asset has been issued or created and each other agreement that governs the terms
of or secures the obligations represented by such Asset or of which the holders
of such Asset are the beneficiaries.

 

"Unfunded Amount": At any time, the sum of (i) the aggregate Exposure Amount at
such time plus (ii) the aggregate Unsettled Amount at such time.

 

"United States Person" The meaning specified in Section 7701(a)(30) of the Code.

 

"Unregistered Securities": The meaning specified in Section 5.17(c).

 

"Unsaleable Asset": (a)(i) A Defaulted Obligation, (ii) an Equity Security or
(iii) an obligation received in connection with an Offer or a Permitted Offer,
in a restructuring or plan of reorganization with respect to the obligor, in
each case, in respect of which the Issuer has not received a payment in cash
during the preceding 12 months or (b) any Collateral Obligation identified in an
officer's certificate of the Collateral Manager as having a current Market Value
(and such Market Value shall not be determined pursuant to clause (iv) of the
definition thereof) of less than $1,000, in the case of each of (a) and (b) with
respect to which the Collateral Manager certifies to the Trustee that (x) it has
made commercially reasonable efforts to dispose of such obligation for at least
90 days and (y) in its commercially reasonable judgment such obligation is not
expected to be saleable in the foreseeable future.

 

"Unsecured Loan": A senior unsecured Loan which is not (and by its terms is not
permitted to become) subordinate in right of payment to any other debt for
borrowed money incurred by the obligor under such Loan.

 



 63 

 

"Unsettled Amount": As of any date, all amounts due in respect of any Collateral
Obligations that the Issuer has entered into a binding commitment to originate
or purchase but has not yet settled.

 



"U.S. Cayman FATCA Legislation": The Cayman Islands Tax Information Authority
Law (2016 Revision), as amended from time to time, and the U.S. Cayman IGA.

 

"U.S. Cayman IGA": The intergovernmental agreement between the Cayman Islands
and the United States to implement FATCA.

 

"U.S. person": The meaning specified in Regulation S.

 

"U.S. Risk Retention Regulations": The final rules implementing the credit risk
retention requirements of Section 941 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

 

"Weighted Average Fixed Rate Coupon": As of any date, the number, expressed as a
percentage, determined by summing the products obtained by multiplying:

 

For each Fixed Rate Obligation, the stated interest coupon on such Collateral
Obligation X The Principal Balance of such Collateral Obligation (excluding the
unfunded portion of any Delayed Drawdown Collateral Obligations or Revolving
Collateral Obligations)

 

and dividing such sum by:

 

the Aggregate Principal Balance of all Fixed Rate Obligations as of such date
(in each case, excluding any PIK Loan to the extent of any non-cash interest and
excluding the unfunded portion of any Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations that are Fixed Rate Obligations);

 

provided that if the foregoing amount is less than 8.00%, then all or a portion
of the Weighted Average Fixed Rate Coupon Adjustment, if any, as of such date,
to the extent not exceeding such shortfall, shall be added to such result.

 

"Weighted Average Fixed Rate Coupon Adjustment": As of any date of
determination, a fraction (expressed as a percentage), the numerator of which is
equal to the product of (i) the excess, if any, of the Weighted Average Spread
for such date over the Weighted Average Spread selected by the Collateral
Manager at such time in connection with the S&P CDO Monitor Test, and (ii) the
Aggregate Principal Balance of all Collateral Obligations that are not Fixed
Rate Obligations as of such date, and the denominator of which is the Aggregate
Principal Balance of all Fixed Rate Obligations as of such date (in each case,
excluding the unfunded portion of any Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations that are Fixed Rate Obligations). In computing
the Weighted Average Fixed Rate Coupon Adjustment on any date, the Weighted
Average Spread for such date shall be computed as if the Weighted Average Spread
Adjustment was equal to zero.

 



 64 

 

"Weighted Average Life": As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

 

(a) the Average Life at such time of each such Collateral Obligation by (b) the
outstanding Principal Balance of such Collateral Obligation;

 

and dividing such sum by:

 

(b) the Aggregate Principal Balance at such time of each such Collateral
Obligation.

 

For the purposes of the foregoing, the "Average Life" is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date to the respective dates of
each successive Scheduled Distribution of principal of such Collateral
Obligation and (b) the respective amounts of principal of such Scheduled
Distributions by (ii) the sum of all successive Scheduled Distributions of
principal on such Collateral Obligation.

 

"Weighted Average S&P Recovery Rate": With respect to the Class A-1 Notes, as of
any date of determination, the number, expressed as a percentage, determined by
summing the products obtained by multiplying the outstanding Principal Balance
of each Collateral Obligation by its corresponding recovery rate as determined
in accordance with Section 1 of Schedule 3, dividing such sum by the Aggregate
Principal Balance of all Collateral Obligations, and rounding to the nearest
tenth of a percent.

 

"Weighted Average Spread": As of any date, the number determined by summing the
number obtained by adding:

 

The Aggregate Funded Spread (with respect to all Collateral Obligations that are
not Fixed Rate Obligations) + The Aggregate Unfunded Spread

 

 

and dividing such sum by:

 

The Aggregate Principal Balance of all Floating Rate Obligations as of such
date, in each case, excluding, any PIK Loan to the extent of any non-cash
interest;

provided that if the foregoing amount is less than Weighted Average Spread
selected by the Collateral Manager in connection with the S&P CDO Monitor Test,
then all or a portion of the Weighted Average Spread Adjustment, if any, as of
such date, to the extent not exceeding such shortfall, shall be added to such
result.

 



 65 

 

"Weighted Average Spread Adjustment": As of any date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (i) the excess,
if any, of the Weighted Average Fixed Rate Coupon for such date over 8.00% and
(ii) the Aggregate Principal Balance of all Fixed Rate Obligations as of such
date (in each case, excluding the unfunded portion of any Delayed Drawdown
Collateral Obligations or Revolving Collateral Obligations that are Fixed Rate
Obligations), and the denominator of which is the Aggregate Principal Balance of
all Collateral Obligations that are not Fixed Rate Obligations as of such date.
In computing the Weighted Average Spread Adjustment on any date, the Weighted
Average Fixed Rate Coupon for such date shall be computed as if the Weighted
Average Fixed Rate Coupon Adjustment was equal to zero.

 

"Zero Coupon Obligation": Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2            Usage of Terms.

 

With respect to all terms in this Indenture, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to "writing" include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Indenture; references to Persons include their
permitted successors and assigns; and the term "including" means "including
without limitation." All references in this Indenture to designated "Articles,"
"Sections," "subsections" and other subdivisions are to the designated articles,
sections, sub-sections and other subdivisions of this Indenture. The words
"herein," "hereof," "hereunder" and other words of similar import refer to this
Indenture as a whole and not to any particular article, section, subsection or
other subdivision.

 

Section 1.3            Assumptions as to Assets. In connection with all
calculations required to be made pursuant to this Indenture with respect to
Scheduled Distributions on any Asset, or any payments on any other assets
included in the Assets, with respect to the sale of and reinvestment in
Collateral Obligations, and with respect to the income that can be earned on
Scheduled Distributions on such Assets and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.3 shall be applied. The provisions of this Section 1.3 shall be
applicable to any determination or calculation that is covered by this
Section 1.3, whether or not reference is specifically made to Section 1.3,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a)                For purposes of calculating all Concentration Limitations, in
both the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations will be treated as having a principal balance
equal to the Principal Collateralization Amount of such Defaulted Obligations.
Except where expressly referenced herein for inclusion in such calculations,
Defaulted Obligations will not be included in the calculation of the Collateral
Quality Test.

 



 66 

 

(b)               If withholding tax is imposed on (i) any late payment fees,
prepayment fees or other similar fees, (ii) any amendment, waiver, consent or
extension fees or (iii) commitment fees or other similar fees in respect of
Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations,
the Collateral Quality Test and the Coverage Tests shall be calculated
thereafter net of the full amount of such withholding tax unless the related
obligor is required to make "gross-up" payments to the Issuer that cover the
full amount of any such withholding tax on an after-tax basis pursuant to the
underlying instruments with respect thereto.

 

(c)                For purposes of calculating the Coverage Tests, except as
otherwise specified in the Coverage Tests, such calculations will not include
scheduled interest and principal payments on Defaulted Obligations unless or
until such payments are actually made.

 

(d)               For purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.1%.
All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.

 

(e)                For each Collection Period and as of any date of
determination, the Scheduled Distribution on any Asset (excluding Defaulted
Obligations, which, except as otherwise provided herein, shall be assumed to
have a Scheduled Distribution of zero, except to the extent any payments have
actually been received) shall be the sum of (i) the total amount of payments and
collections anticipated to be received during such Collection Period in respect
of such Asset (including the proceeds of the sale of such Asset received and, in
the case of sales which have not yet settled, to be received during the
Collection Period and not reinvested in additional Collateral Obligations or
Eligible Investments or retained in the Collection Account for subsequent
reinvestment pursuant to Section 12.2) that, if paid as scheduled, will be
available in the Collection Account at the end of the Collection Period and
(ii) any such amounts received by the Issuer in prior Collection Periods that
were not disbursed on a previous Payment Date.

 

(f)                Each Scheduled Distribution receivable with respect to an
Asset shall be assumed to be received on the applicable Due Date, and each such
Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate. All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.10(b)(iv), Article XII and the
definition of "Interest Coverage Ratio," the expected interest on the Secured
Notes and Floating Rate Obligations will be calculated using the then current
interest rates applicable thereto.

 



 67 

 

(g)               All calculations with respect to Scheduled Distributions on
the Assets securing the Notes shall be made on the basis of information as to
the terms of each such Asset and upon reports of payments, if any, received on
such Asset that are furnished by or on behalf of the issuer of such Asset and,
to the extent they are not manifestly in error, such information or reports may
be conclusively relied upon in making such calculations.

 

(h)               References in Section 11.1(a) to calculations made on a "pro
forma basis" shall mean such calculations after giving effect to all payments,
in accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.

 

(i)                 Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations under this Indenture shall be in Dollars.

 

(j)                 Any reference in this Indenture to an amount of the
Trustee's or the Collateral Administrator's fees calculated with respect to a
period at a per annum rate shall be computed on the basis of a 360-day year of
twelve 30-day months prorated for the related Interest Accrual Period and shall
be based on the Aggregate Principal Balance of the Assets (excluding any Assets
that constitute Interest Proceeds) as of the first day of the related Collection
Period.

 

(k)               To the extent there is, in the reasonable determination of the
Collateral Administrator or the Trustee, any ambiguity in the interpretation of
any definition or term contained in this Indenture or to the extent the
Collateral Administrator and/or the Trustee reasonably determine that more than
one methodology can be used to make any of the determinations or calculations
set forth herein, the Collateral Administrator and/or the Trustee shall be
entitled to request direction from the Collateral Manager as to the
interpretation and/or methodology to be used, and the Collateral Administrator
shall follow such direction, and together with the Trustee, shall be entitled to
conclusively rely thereon without any responsibility or liability therefor.

 

(l)                 For purposes of calculating the Weighted Average Spread or
Weighted Average Fixed Rate Coupon, (i) a Collateral Obligation that is a
Step-Down Obligation will be treated as having the lowest per annum interest
rate or spread over the applicable index or benchmark rate over the remaining
maturity of such Collateral Obligation and (ii) a Collateral Obligation that is
a Step-Up Obligation will be treated as having the then current per annum
interest rate or spread over the applicable index or benchmark rate.

 

(m)             For purposes of calculating compliance with any tests under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.

 

(n)               For purposes of determining the Coverage Tests, the Collateral
Quality Test and the Concentration Limitations (and related computations of
stated interest coupons and Aggregate Funded Spread), capitalized or deferred
interest (and any other interest that is not paid in cash) will be excluded.

 



 68 

 

(o)       For purposes of determining compliance with the Retention Requirement
Laws, calculating the Retained Amount and determining whether a Retention
Deficiency has occurred, the Principal Balance of any Asset shall be its
Principal Balance in each case without any adjustments for purchase price or the
application of haircuts or other adjustments.

 

ARTICLE II

The Notes

 

Section 2.1            Forms Generally. The Notes and the Trustee's or
Authenticating Agent's certificate of authentication thereon (the "Certificate
of Authentication") shall be in substantially the forms required by this
Article, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be consistent herewith, determined by the
Authorized Officers of the Applicable Issuer executing such Notes as evidenced
by their execution of such Notes. Any portion of the text of any Note may be set
forth on the reverse thereof, with an appropriate reference thereto on the face
of the Note.

 

Section 2.2            Forms of Notes. (a) The forms of the Notes, including the
forms of Certificated Secured Notes, Certificated Subordinated Notes,
Regulation S Global Secured Notes and Rule 144A Global Secured Notes, shall be
as set forth in the applicable part of Exhibit A hereto.

 

(b)               Secured Notes and Subordinated Notes.

 

(i)                 The Secured Notes of each Class (other than the Class A-1R
Notes) sold to persons who are not U.S. persons in offshore transactions in
reliance on Regulation S shall each be issued initially in the form of one
permanent Global Secured Note per Class in definitive, fully registered form
without interest coupons substantially in the applicable form attached as
Exhibit A-1 hereto, in the case of the Secured Notes (each, a "Regulation S
Global Secured Note"), and shall be deposited on behalf of the subscribers for
such Notes represented thereby with the Trustee as custodian for, and registered
in the name of a nominee of, DTC for the respective accounts of Euroclear and
Clearstream, duly executed by the Applicable Issuers and authenticated by the
Trustee as hereinafter provided.

 

(ii)               The Secured Notes of each Class (other than the Class A-1R
Notes) sold to persons that are QIB/QPs shall each be issued initially in the
form of one permanent Global Secured Note per Class in definitive, fully
registered form without interest coupons substantially in the applicable form
attached as Exhibit A-1 hereto (each, a "Rule 144A Global Secured Note") and
shall be deposited on behalf of the subscribers for such Notes represented
thereby with the Trustee as custodian for, and registered in the name of a
nominee of, DTC, duly executed by the Applicable Issuers and authenticated by
the Trustee as hereinafter provided unless such person notifies the Trustee and
the Issuer in writing that it elects to receive a Certificated Secured Note and
complies with all transfer requirements related to such acquisition. Any (i)
Class A-1R Notes or (ii) any Secured Notes of any Class other than the Class
A-1R Notes that are sold to persons that, at the time of the acquisition,
purported acquisition or proposed acquisition of any such Secured Note, are
Institutional Accredited Investors (or, if so elected by such persons, Qualified
Institutional Buyers) and Qualified Purchasers (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser), shall be issued in the form of definitive, fully registered notes
without coupons substantially in the applicable form attached as Exhibit A-2
hereto (a "Certificated Secured Note") which shall be registered in the name of
the beneficial owner or a nominee thereof, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided. The Subordinated Notes
sold to (i) QIB/QPs or (ii) Institutional Accredited Investors and either
Qualified Purchasers or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser shall be issued in the form of
definitive, fully registered notes without coupons substantially in the form
attached as Exhibit A-3 hereto (each, a "Certificated Subordinated Note" and,
together with the Certificated Secured Notes, "Certificated Notes") which shall
be registered in the name of the beneficial owner or a nominee thereof, duly
executed by the Issuer and authenticated by the Trustee upon Issuer Order as
hereinafter provided.

 



 69 

 

(iii)             The aggregate principal amount of the Global Secured Notes may
from time to time be increased or decreased by adjustments made on the records
of the Trustee or DTC or its nominee, as the case may be, as hereinafter
provided.

 

(c)                Book Entry Provisions. This Section 2.2(c) shall apply only
to Global Secured Notes deposited with or on behalf of DTC.

The provisions of the "Operating Procedures of the Euroclear System" of
Euroclear and the "Terms and Conditions Governing Use of Participants" of
Clearstream, respectively, will be applicable to the Global Secured Notes
insofar as interests in such Global Secured Notes are held by the Agent Members
of Euroclear or Clearstream, as the case may be.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Secured Notes held on their behalf by the Trustee, as custodian for DTC
and DTC may be treated by the Applicable Issuer, the Trustee, and any agent of
the Applicable Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Applicable Issuer, the Trustee, or any agent of the Applicable Issuer or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Note.

 





 70 

 

Section 2.3            Authorized Amount; Stated Maturity; Denominations. The
aggregate principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to U.S.$300,000,000
aggregate principal amount of Notes (except for (i) Deferred Interest with
respect to the Class B Notes and the Class C Notes, (ii) Notes authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Section 2.5, Section 2.6 or Section 8.5 of this
Indenture or (iii) additional notes issued in accordance with Sections 2.13 and
3.2).

 

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

 

 

 

 

 

 

 

 

 

 

 





 71 

 



 

Designation

Class A-1R Notes

Class A-1T Notes

Class A-1F Notes

Class A-2 Notes

Class B Notes

Class C Notes

Subordinated Notes

Type Senior Secured Revolving Floating Rate Senior Secured Floating Rate Senior
Secured Fixed Rate Senior Secured Floating Rate Secured Deferrable Floating Rate
Secured Deferrable Floating Rate Subordinated Issuer(s) Co-Issuers Co-Issuers
Co-Issuers Co-Issuers Co-Issuers Co-Issuers Issuer Original Principal Amount
(U.S.$) $25,000,000 $88,150,000 $25,000,000 $20,700,000 $21,450,000 $11,700,000
$108,000,000 S&P Initial Rating "AAA(sf)" "AAA(sf)" "AAA(sf)" "AA(sf)" "A(sf)"
"BBB(sf)" N/A Interest Rate CP Rate + 2.20% or LIBOR + 2.20% LIBOR + 2.20% 3.41%
LIBOR + 3.15% LIBOR + 4.00% LIBOR + 6.00% N/A Listed Notes No Yes Yes Yes Yes
Yes No Interest Deferrable No No No No Yes Yes N/A Stated Maturity September 29,
2027 September 29, 2027 September 29, 2027 September 29, 2027 September 29, 2027
September 29, 2027 September 29, 2027 Minimum Denominations (U.S.$) (Integral
Multiples) $250,000 ($1.00) $250,000 ($1.00) $250,000 ($1.00) $250,000 ($1.00)
$250,000 ($1.00) $250,000 ($1.00) $250,000 ($1.00) Priority Classes None None
None A-1R, A-1T,  A-1F A-1R, A-1T,  A-1F, A-2 A-1R, A-1T,  A-1F, A-2, B A-1R,
A-1T, A-1F, A-2, B, C Pari Passu Classes A-1T, A-1F A-1R, A-1F A-1R, A-1T None
None None None Junior Classes A-2, B, C,  Subordinated Notes A-2, B,
C,  Subordinated Notes A-2, B, C,  Subordinated Notes B, C, Subordinated Notes
C, Subordinated Notes Subordinated Notes None

 

The Notes shall be issued in minimum denominations of U.S.$250,000 and integral
multiples of U.S.$1.00 in excess thereof. Notes shall only be transferred or
resold in compliance with the terms of this Indenture.

 

Section 2.4            Execution, Authentication, Delivery and Dating. The Notes
shall be executed on behalf of each of the Applicable Issuers by one of their
respective Authorized Officers. The signature of such Authorized Officer on the
Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Applicable Issuer, shall bind the Issuer and
the Co-Issuer, as applicable, notwithstanding the fact that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Notes or did not hold such offices at the date of issuance of
such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the
Applicable Issuers to the Trustee or the Authenticating Agent for authentication
and the Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise.

 



 72 

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.5            Registration, Registration of Transfer and Exchange. (a)
The Issuer shall cause the Notes to be Registered and shall cause to be kept a
register (the "Register") at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the "Registrar") for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Placement
Agent or any Holder a current list of Holders (and their holdings) as reflected
in the Register. In addition and upon written request at any time, the Registrar
shall provide to the Issuer, the Collateral Manager, the Placement Agent or any
Holder any information the Registrar actually possesses regarding the nature and
identity of any beneficial owner of any Note (and its holdings) and each Holder
is deemed to agree by acceptance of its Note that the Registrar shall not have
any liability with respect to the release of such information to such Persons as
requested.

 



 73 

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Co-Issuers to be maintained as provided in
Section 7.2, the Applicable Issuers shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal or face amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Applicable Issuers shall execute, and the
Trustee shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, solely in the case of
the Secured Notes, the Co-Issuer, evidencing the same debt (to the extent they
evidence debt), and entitled to the same benefits under this Indenture as the
Notes surrendered upon such registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Registrar duly executed by the Holder thereof or such
Holder's attorney duly authorized in writing with such signature guaranteed by
an "eligible guarantor institution" meeting the requirements of the Registrar,
which requirements include membership or participation in the Securities
Transfer Agents Medallion Program ("STAMP") or such other "signature guarantee
program" as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee or the Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Trustee or the Registrar shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or
signatures of the transferor and transferee.

 

(b)               No Note may be sold or transferred (including, without
limitation, by pledge or hypothecation) unless such sale or transfer is exempt
from the registration requirements of the Securities Act, is exempt from the
registration requirements under applicable state securities laws and will not
cause either of the Co-Issuers to become subject to the requirement that it
register as an investment company under the Investment Company Act.

 

(c)                No transfer of an interest in the Subordinated Notes will be
effective, and no such transfer will be recognized, if it may result in 25% or
more of the value of the Subordinated Notes being held by Benefit Plan
Investors. For purposes of this determination, the value of Notes held by
Natixis, the Trustee, the Collateral Manager and certain of their affiliates
(other than those interests held by a Benefit Plan Investor) or a Person (other
than a Benefit Plan Investor) who is a Controlling Person is disregarded. The
Trustee shall be entitled to rely exclusively upon the information set forth on
the face of the transfer certificates received pursuant to the terms of this
Section 2.5 and only Notes that a Trust Officer of the Trustee has actual
knowledge (solely in reliance upon such information) to be so held shall be
disregarded.

 



 74 

 

(d)               Notwithstanding anything contained herein to the contrary, the
Trustee shall not be responsible for ascertaining whether any transfer complies
with, or for otherwise monitoring or determining compliance with, the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code, the Investment Company Act, or the terms hereof; provided that if a
certificate is specifically required by the terms of this Section 2.5 to be
provided to the Trustee by a prospective transferor or transferee, the Trustee
shall be under a duty to receive and examine the same to determine whether or
not the certificate substantially conforms on its face to the applicable
requirements of this Indenture and shall promptly notify the party delivering
the same if such certificate does not comply with such terms.

 

(e)                For so long as any of the Notes are Outstanding, the Issuer
shall not issue or permit the transfer of any ordinary shares of the Issuer to
U.S. persons; provided that this clause shall not apply to issuances and
transfers of Subordinated Notes or any other Class of Notes treated as equity
for U.S. federal income tax purposes.

 

(f)                Transfers of Global Secured Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(f).

 

(i)                 Rule 144A Global Secured Note to Regulation S Global Secured
Note. If a holder of a beneficial interest in a Rule 144A Global Secured Note
deposited with DTC wishes at any time to exchange its interest in such Rule 144A
Global Secured Note for an interest in the corresponding Regulation S Global
Secured Note, or to transfer its interest in such Rule 144A Global Secured Note
to a Person who wishes to take delivery thereof in the form of an interest in
the corresponding Regulation S Global Secured Note, such holder (provided that
such holder or, in the case of a transfer, the transferee is not a U.S. person
and is acquiring such interest in an offshore transaction) may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Secured Note. Upon
receipt by the Registrar of (A) instructions given in accordance with DTC's
procedures from an Agent Member directing the Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Secured
Note, but not less than the minimum denomination applicable to such holder's
Notes, in an amount equal to the beneficial interest in the Rule 144A Global
Secured Note to be exchanged or transferred, (B) a written order given in
accordance with DTC's procedures containing information regarding the
participant account of DTC and the Euroclear or Clearstream account to be
credited with such increase, (C) a certificate in the form of Exhibit B-1
attached hereto given by the holder of such beneficial interest stating that the
exchange or transfer of such interest has been made in compliance with the
transfer restrictions applicable to the Global Secured Notes, including that the
holder or the transferee, as applicable, is not a U.S. person, and in an
offshore transaction pursuant to and in accordance with Regulation S, and (D) a
written certification in the form of Exhibit B-7 attached hereto given by the
transferee in respect of such beneficial interest stating, among other things,
that such transferee is a non-U.S. person purchasing such beneficial interest in
an offshore transaction pursuant to Regulation S, then the Registrar shall
approve the instructions at DTC to reduce the principal amount of the Rule 144A
Global Secured Note and to increase the principal amount of the Regulation S
Global Secured Note by the aggregate principal amount of the beneficial interest
in the Rule 144A Global Secured Note to be exchanged or transferred, and to
credit or cause to be credited to the securities account of the Person specified
in such instructions a beneficial interest in the corresponding Regulation S
Global Secured Note equal to the reduction in the principal amount of the Rule
144A Global Secured Note.

 



 75 

 

(ii)               Regulation S Global Secured Note to Rule 144A Global Secured
Note. If a holder of a beneficial interest in a Regulation S Global Secured Note
deposited with DTC wishes at any time to exchange its interest in such
Regulation S Global Secured Note for an interest in the corresponding Rule 144A
Global Secured Note or to transfer its interest in such Regulation S Global
Secured Note to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Rule 144A Global Secured Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Secured Note. Upon receipt by the
Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Secured Note in an amount equal
to the beneficial interest in such Regulation S Global Secured Note, but not
less than the minimum denomination applicable to such holder's Notes to be
exchanged or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase, (B) a
certificate in the form of Exhibit B-3 attached hereto given by the holder of
such beneficial interest and stating, among other things, that, in the case of a
transfer, the Person transferring such interest in such Regulation S Global
Secured Note reasonably believes that the Person acquiring such interest in a
Rule 144A Global Secured Note is a Qualified Purchaser (or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) and a Qualified Institutional Buyer, is obtaining such beneficial
interest in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction and (C) a written certification in the form of
Exhibit B-6 attached hereto given by the transferee in respect of such
beneficial interest stating, among other things, that such transferee is a
Qualified Institutional Buyer and a Qualified Purchaser (or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a Qualified
Purchaser), then the Registrar will approve the instructions at DTC to reduce,
or cause to be reduced, the Regulation S Global Secured Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Secured
Note to be transferred or exchanged and the Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Secured Note equal to the
reduction in the principal amount of the Regulation S Global Secured Note.

 



 76 

 

(iii)             Global Secured Note to Certificated Secured Note. Subject to
Section 2.10(a), if a holder of a beneficial interest in a Global Secured Note
deposited with DTC wishes at any time to transfer its interest in such Global
Secured Note to a Person who wishes to take delivery thereof in the form of a
corresponding Certificated Secured Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, transfer, or cause the transfer of,
such interest for a Certificated Secured Note. Upon receipt by the Registrar of
(A) a certificate substantially in the form of Exhibit B-2 attached hereto
executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar will approve the instructions at DTC to reduce, or cause
to be reduced, the Global Secured Note by the aggregate principal amount of the
beneficial interest in the Global Secured Note to be transferred, record the
transfer in the Register in accordance with Section 2.5(a) and upon execution by
the Issuer and authentication and delivery by the Trustee, one or more
corresponding Certificated Secured Notes, registered in the names specified in
the instructions described in clause (B) above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Secured Note
transferred by the transferor), and in authorized denominations.

 

(g)               Transfers of Certificated Secured Notes shall only be made in
accordance with Section 2.2(b)  and this Section 2.5(g).

 

(i)                 Transfer of Certificated Secured Notes to Global Secured
Notes. If a Holder of a Certificated Secured Note (other than a Class A-1R Note)
wishes at any time to transfer such Certificated Secured Note to a Person who
wishes to take delivery thereof in the form of a beneficial interest in a
corresponding Global Secured Note, such Holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such Certificated Secured Note for a beneficial interest in a
corresponding Global Secured Note. Upon receipt by the Registrar of (A) a
Holder's Certificated Secured Note properly endorsed for assignment to the
transferee, (B) a certificate substantially in the form of Exhibit B-1 or B-3
attached hereto executed by the transferor and certificates substantially in the
forms of Exhibit B-6 or B-7 (as applicable) attached hereto executed by the
transferee, (C) instructions given in accordance with Euroclear, Clearstream or
DTC's procedures, as the case may be, from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the applicable Global Secured
Notes in an amount equal to the Certificated Secured Notes to be transferred or
exchanged, and (D) a written order given in accordance with DTC's procedures
containing information regarding the participant's account at DTC and/or
Euroclear or Clearstream to be credited with such increase, the Registrar shall
cancel such Certificated Secured Note in accordance with Section 2.9, record the
transfer in the Register in accordance with Section 2.5(a) and approve the
instructions at DTC, concurrently with such cancellation, to credit or cause to
be credited to the securities account of the Person specified in such
instructions a beneficial interest in the corresponding Global Secured Note
equal to the principal amount of the Certificated Secured Note transferred or
exchanged.

 



 77 

 

(ii)               Transfer of Certificated Secured Notes to Certificated
Secured Notes. Upon receipt by the Registrar of (A) a Holder's Certificated
Secured Note properly endorsed for assignment to the transferee, and (B) except
for in the case of a Class A-1R Note, a certificate substantially in the form of
Exhibit B-2 attached hereto executed by the transferee, the Registrar shall
cancel such Certificated Secured Note in accordance with Section 2.9, record the
transfer in the Register in accordance with Section 2.5(a) and upon execution by
the Issuer and authentication and delivery by the Trustee, deliver one or more
Certificated Secured Notes bearing the same designation as the Certificated
Secured Note endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the aggregate of such principal amounts being equal to the aggregate
principal amount of the Certificated Secured Note surrendered by the
transferor), and in authorized denominations.

 

(h)               Transfers and exchanges of Subordinated Notes shall only be
made in accordance with Section 2.5(c) and this Section 2.5(h).

 

(i)       Certificated Subordinated Note to Certificated Subordinated Note. Upon
receipt by the Registrar of (A) a Holder's Certificated Subordinated Note
properly endorsed for assignment to the transferee, and (B) certificates in the
form of Exhibits B-4 and B-5 attached hereto given by the transferee of such
Certificated Subordinated Note, the Registrar shall cancel such Certificated
Subordinated Note in accordance with Section 2.9, record the transfer in the
Register in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.

 

(i)                 If Notes are issued upon the transfer, exchange or
replacement of Notes bearing the applicable legends set forth in the applicable
part of Exhibit A hereto, and if a request is made to remove such applicable
legend on such Notes, the Notes so issued shall bear such applicable legend, or
such applicable legend shall not be removed, as the case may be, unless there is
delivered to the Trustee and the Applicable Issuers such satisfactory evidence,
which may include an Opinion of Counsel acceptable to them, as may be reasonably
required by the Applicable Issuers (and which shall by its terms permit reliance
by the Trustee), to the effect that neither such applicable legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of the Securities Act, the Investment Company
Act, ERISA or the Code. Upon provision of such satisfactory evidence, the
Trustee or its Authenticating Agent, at the written direction of the Applicable
Issuers shall, after due execution by the Applicable Issuers authenticate and
deliver Notes that do not bear such applicable legend.

 



 78 

 

(j)                 Each Person who becomes a beneficial owner of Notes
represented by an interest in a Global Secured Note will be deemed to have
represented and agreed as follows:

 

(i)                 In connection with the purchase of such Notes: (A) none of
the Co-Issuers, the Collateral Manager, the Placement Agent, the Trustee, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for such beneficial owner; (B) such
beneficial owner is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the Co-Issuers, the Collateral Manager, the Trustee, the Collateral
Administrator, the Placement Agent or any of their respective Affiliates other
than any statements in the final Offering Circular for such Notes, and such
beneficial owner has read and understands such final Offering Circular; (C) such
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Co-Issuers, the Collateral
Manager, the Trustee, the Collateral Administrator, the Placement Agent or any
of their respective Affiliates; (D) such beneficial owner is either (1) (in the
case of a beneficial owner of an interest in a Rule 144A Global Secured Note) 
both (a) a Qualified Institutional Buyer that is not a broker-dealer which owns
and invests on a discretionary basis less than U.S.$25,000,000 in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(d) or (a)(1)(e) of Rule 144A under the Securities Act or
a trust fund referred to in paragraph (a)(1)(f) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan and (b) a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser)) or (2) with respect to the
Class A-1 Notes, Class A-2 Notes, Class B Notes and Class C Notes, not a "U.S.
person" as defined in Regulation S and is acquiring the Notes in an offshore
transaction (as defined in Regulation S) in reliance on the exemption from
registration provided by Regulation S; (E) such beneficial owner is acquiring
its interest in such Notes for its own account; (F) such beneficial owner was
not formed for the purpose of investing in such Notes; (G) such beneficial owner
understands that the Issuer may receive a list of participants holding interests
in the Notes from one or more book-entry depositories, (H) such beneficial owner
will hold and transfer at least the minimum denomination of such Notes, (I) such
beneficial owner is a sophisticated investor and is purchasing the Notes with a
full understanding of all of the terms, conditions and risks thereof, and is
capable of and willing to assume those risks, (J) such beneficial owner will
provide notice of the relevant transfer restrictions to subsequent transferees
and (K) if it is not a U.S. person, it is not acquiring any Note as part of a
plan to reduce, avoid or evade U.S. federal income tax; provided that any
purchaser or transferee of Notes, which purchaser or transferee is any of (I)
the Collateral Manager, (II) an Affiliate of the Collateral Manager or (III) a
fund or account managed by the Collateral Manager (or any of its Affiliates) as
to which the Collateral Manager (or such Affiliate) has discretionary voting
authority, in each case shall not be required or deemed to make the
representations set forth in clauses (A), (B) and (C) above with respect to the
Collateral Manager.

 



 79 

 

(ii)               (1) If such Person is, or is acting on behalf of, a Benefit
Plan Investor, its acquisition, holding and disposition of such Notes will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, and (2) if such Person is a governmental,
church, non-U.S. or other plan which is subject to any Other Plan Law, its
acquisition, holding and disposition of such Notes do not and will not
constitute or result in a non-exempt violation of any such Other Plan Law.

 

(iii)             Such beneficial owner understands that such Notes are being
offered only in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, such Notes have not been and
will not be registered under the Securities Act, and, if in the future such
beneficial owner decides to offer, resell, pledge or otherwise transfer such
Notes, such Notes may be offered, resold, pledged or otherwise transferred only
in accordance with the provisions of this Indenture and the legend on such
Notes. Such beneficial owner acknowledges that no representation has been made
as to the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes. Such beneficial owner understands that
neither of the Co-Issuers has been registered under the Investment Company Act,
and that the Issuer is exempt from registration as such by virtue of
Section 3(c)(7) of the Investment Company Act.

 

(iv)             Such beneficial owner is aware that, except as otherwise
provided in this Indenture, any Notes being sold to it in reliance on
Regulation S will be represented by one or more Regulation S Global Secured
Notes, and that beneficial interests therein may be held only through DTC for
the respective accounts of Euroclear or Clearstream.

 

(v)               Such beneficial owner will provide notice to each person to
whom it proposes to transfer any interest in the Notes of the transfer
restrictions and representations set forth in this Section 2.5, including the
Exhibits referenced herein.

 

(vi)             Such beneficial owner agrees to be subject to the Bankruptcy
Subordination Agreement.

 

(vii)           Such beneficial owner is not a member of the public in the
Cayman Islands.

 

(viii)         Such beneficial owner agrees that it will not, prior to the date
which is one year (or if longer, any applicable preference period) and one day
after the payment in full of all Notes, institute against, or join any other
Person in instituting against, the Issuer or the Co-Issuer any bankruptcy,
reorganization, arrangement, insolvency, winding up, moratorium or liquidation
proceedings, or other proceedings under Cayman Islands, U.S. federal or state
bankruptcy or similar laws.

 

(k)               Each Person who becomes an owner of a Certificated Secured
Note (other than a Class A-1R Note) will be required to make the representations
and agreements set forth in Exhibit B-2. becomes an owner of a Certificated
Subordinated Notewill be required to make the representations and agreements set
forth in Exhibit B-4 and Exhibit B-5.

 



 80 

 

(l)                 Any purported transfer of a Note not in accordance with this
Section 2.5 shall be null and void and shall not be given effect for any purpose
whatsoever.

 

(m)             To the extent required by the Issuer, as determined by the
Issuer or the Collateral Manager on behalf of the Issuer, the Issuer may, upon
written notice to the Trustee, impose additional transfer restrictions on the
Subordinated Notes to comply with the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 and other similar laws or regulations, including, without limitation,
requiring each transferee of a Subordinated Note to make representations to the
Issuer in connection with such compliance.

 

(n)               The Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on the information set forth on the face of any transferor and
transferee certificate delivered pursuant to this Section 2.5 and shall be able
to presume conclusively the continuing accuracy thereof, in each case without
further inquiry or investigation. Notwithstanding anything in this Indenture to
the contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.5 if the Trustee is not
notified of any transfer requiring such certificate to be presented by the
proposed transferor or transferee.

 

(o)               For the avoidance of doubt, notwithstanding anything in this
Indenture to the contrary, the Placement Agent may hold a position in a
Regulation S Global Secured Note prior to the distribution of the applicable
Notes represented by such position.

 

(p)               Each Person who becomes a beneficial owner of Subordinated
Notes shall represent, warrant and agree that (x) it is not and will not be
treated as a Flowthrough Entity or (y) if it is at the time it becomes a
Flowthrough Entity less than 40% of the assets of such Flowthrough Entity are
represented, directly or indirectly, by the Subordinated Notes (each person that
is described in, and makes the representation in either clause (x) or (y), a
"Direct Tax Owner" with respect to the Subordinated Notes). No transfer of an
interest in the Subordinated Notes will be effective, and no such transfer will
be recognized, if (i) such transfer results in there being more than 70 Direct
Tax Owners of the Subordinated Notes or such transfer would otherwise cause the
Issuer to be treated as a publicly traded partnership as defined in Section
7704(b) of the Code or (ii) such Notes are transferred on or through (A) an
established securities market or (B) a secondary market (or the substantial
equivalent thereof) within the meaning of Section 7704(b) of the Code (and the
Treasury Regulations thereunder).

 

(q)               Each Person who becomes a beneficial owner of Class A-1R Notes
shall represent, warrant and agree that (x) it is not and will not be treated as
a Flowthrough Entity or (y) if it is at the time it becomes a Flowthrough Entity
less than 40% of the assets of such Flowthrough Entity are represented, directly
or indirectly, by the Class A-1R Notes (each person that is described in, and
makes the representation in either clause (x) or (y), a "Direct Tax Owner" with
respect to the Class A-1R Notes). No transfer of an interest in the Class A-1R
Notes will be effective, and no such transfer will be recognized, if (i) such
transfer results in there being more than 28 Direct Tax Owners of the Class A-1R
Notes or such transfer would otherwise cause the Issuer to be treated as a
publicly traded partnership as defined in Section 7704(b) of the Code or (ii)
such Class A-1R Notes are transferred on or through (A) an established
securities market or (B) a secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704(b) of the Code (and the Treasury
Regulations thereunder).

 



 81 

 

(r)                 No transfer of an interest in the Subordinated Notes by the
BDC will be effective other than, subject to its obligations as Retention
Provider to retain the Retained Amount pursuant to the Retention Letter, to an
affiliate that is a United States Person; provided that the Subordinated Notes
may only be transferred if the BDC provides an Officer's certificate or Opinion
of Counsel that the Collateral Manager will be in compliance with the
registration requirements of the Investment Advisers Act of 1940, as amended,
after giving effect to such transfer.

 

(q)       No transfer of an interest in the Class A-1R Notes will be effective
other than to (i) a United States Person or (ii) a Person that has provided an
IRS Form W-8ECI to the Note Agent on or prior to the date it becomes a Holder of
Class A-1R Notes.

 

Section 2.6            Mutilated, Defaced, Destroyed, Lost or Stolen Note. If
(a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Applicable Issuers, the Trustee and the relevant
Transfer Agent evidence to their reasonable satisfaction of the destruction,
loss or theft of any Note, and (b) there is delivered to the Applicable Issuers,
the Trustee and such Transfer Agent such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of notice
to the Applicable Issuers, the Trustee or such Transfer Agent that such Note has
been acquired by a protected purchaser, the Applicable Issuers shall execute
and, upon Issuer Order, the Trustee shall authenticate and deliver to the
Holder, in lieu of any such mutilated, defaced, destroyed, lost or stolen Note,
a new Note, of like tenor (including the same date of issuance) and equal
principal or face amount, registered in the same manner, dated the date of its
authentication, bearing interest from the date to which interest has been paid
on the mutilated, defaced, destroyed, lost or stolen Note and bearing a number
not contemporaneously outstanding.

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuers, the Transfer Agent and the Trustee shall be entitled to
recover such new Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Applicable Issuers, the Trustee and the Transfer Agent in
connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuers in their discretion may, instead of
issuing a new Note pay such Note without requiring surrender thereof except that
any mutilated or defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Applicable Issuers
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.

 



 82 

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuers and such new Note shall be
entitled, subject to the second paragraph of this Section 2.6, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7            Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved. (a) The Secured Notes of each Class
shall accrue interest during each Interest Accrual Period at the applicable
Interest Rate and such interest will be payable in arrears on each Payment Date
on the Aggregate Outstanding Amount thereof (x) in the case of the Secured Notes
other than the Class A-1R Notes, on the first day of the related Interest
Accrual Period (in each case after giving effect to payments of principal
thereof on such date) and (y) in the case of each Borrowing, on the average
daily balance of such Borrowing during the applicable Interest Accrual Period,
in each case, except as otherwise set forth below; provided, however, that, if
the applicable Borrowing is made after the end of a Collection Period and before
the related Payment Date, interest accrued during such period will not be
payable on such Payment Date and will be payable instead on the following
Payment Date. Payment of interest on each Class of Secured Notes (and payments
of available Interest Proceeds to the Holders of the Subordinated Notes) will be
subordinated to the payment of interest on each related Priority Class as
provided in Section 11.1. Solely for purposes of calculating interest on the
drawn balance of the Class A-1R Notes during the Reinvestment Period, if one or
more Borrowings is made during an Interest Accrual Period during the
Reinvestment Period, and, during such Interest Accrual Period one or more
Prepayments is made in accordance with Section 9.7, such Prepayment shall be
made among the draws on such Class A-1R Notes in the priority directed by the
Collateral Manager. So long as any Priority Class is Outstanding with respect to
the Class B Notes or the Class C Notes, any payment of interest due on the Class
B Notes or the Class C Notes, respectively, which is not available to be paid
("Deferred Interest") in accordance with the Priority of Payments on any Payment
Date shall not be considered "due and payable" for the purposes of Section
5.1(a) (and the failure to pay such interest shall not be an Event of Default)
until the earliest of (i) the Payment Date on which funds are available to pay
such Deferred Interest in accordance with the Priority of Payments, (ii) the
Redemption Date with respect to such Class of Notes and (iii) the Stated
Maturity of such Class of Notes. Deferred Interest on the Class B Notes or the
Class C Notes shall be added to the principal balance of the Class B Notes or
the Class C Notes, respectively, and shall be payable on the first Payment Date
on which funds are available to be used for such purpose in accordance with the
Priority of Payments, but in any event no later than the earlier of the Payment
Date (i) which is the Redemption Date with respect to such Class of Notes and
(ii) which is the Stated Maturity of such Class of Notes. So long as any
Priority Class is Outstanding with respect to the Class B Notes or the Class C
Notes, to the extent that funds are not available on any Payment Date (other
than the Redemption Date with respect to, or Stated Maturity of, such Class of
Notes) to pay previously accrued Deferred Interest, such previously accrued
Deferred Interest will not be due and payable on such Payment Date and any
failure to pay such previously accrued Deferred Interest on such Payment Date
will not be an Event of Default. Interest will cease to accrue on each Secured
Note, or in the case of a partial repayment, on such repaid part, from the date
of repayment. To the extent lawful and enforceable, interest on any interest
that is not paid when due on any Class A Note or, if no Class A Notes are
Outstanding, any Class B Notes, or if no Class B Notes are Outstanding, any
Class C Notes shall accrue at the Interest Rate for such Class until paid as
provided herein.

 



 83 

 

(b)               The principal of each Secured Note of each Class matures at
par and is due and payable on the date of the Stated Maturity for such Class,
unless such principal has been previously repaid or unless the unpaid principal
of such Secured Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise. Notwithstanding the
foregoing, the payment of principal of each Class of Secured Notes (and payments
of Principal Proceeds to the Holders of the Subordinated Notes) may only occur
in accordance with the Priority of Payments. Payments of principal on any Class
of Secured Notes, and distributions of Principal Proceeds to Holders of
Subordinated Notes, which are not paid, in accordance with the Priority of
Payments, on any Payment Date (other than the Payment Date which is the Stated
Maturity of such Class of Notes or any Redemption Date), because of insufficient
funds therefor shall not be considered "due and payable" for purposes of
Section 5.1(a) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all Priority Classes with respect to
such Class have been paid in full.

 

(c)                Principal payments on the Notes will be made in accordance
with the Priority of Payments and Article IX.

 

(d)               The Paying Agent shall require the previous delivery of
properly completed and signed applicable tax certifications (generally, in the
case of U.S. federal income tax, an IRS Form W-9 (or applicable successor form)
in the case of a United States Person or the applicable IRS Form W-8 (or
applicable successor form) in the case of a Person that is not a United States
Person) or other certification (including, with respect to FATCA, waivers of
foreign law confidentiality) acceptable to it to enable the Issuer, the
Co-Issuer, the Trustee and any Paying Agent, as applicable, to determine their
duties and liabilities with respect to any taxes or other charges that they may
be required to pay, deduct or withhold from payments in respect of such Note or
the Holder or beneficial owner of such Note under any present or future law or
regulation of the Cayman Islands, the United States, any other jurisdiction or
any political subdivision thereof or taxing authority therein or to comply with
any reporting or other requirements under any such law or regulation and, if
instructed by the Issuer, the delivery of any information required under FATCA
to determine if the Issuer is subject to withholding or payments by the Issuer
are subject to withholding. Subject to Section 7.17(m), the Co-Issuers shall not
be obligated to pay any additional amounts to the Holders or beneficial owners
of the Notes as a result of deduction or withholding for or on account of any
present or future taxes, duties, assessments or governmental charges with
respect to the Notes. Nothing herein shall be construed to obligate the Paying
Agent or the Trustee to determine the duties or liabilities of the Issuer or any
other Person with respect to any tax certification or withholding requirements,
or any tax certification or withholding requirements of any jurisdiction,
political subdivision or taxing authority outside the United States.

 



 84 

 

(e)                Payments in respect of interest on and principal of any
Secured Note and any payment with respect to any Subordinated Note shall be made
by the Trustee in Dollars to DTC or its designee with respect to a Global
Secured Note and to the Holder or its nominee with respect to a Certificated
Note, by wire transfer, as directed by the Holder, in immediately available
funds to a Dollar account maintained by DTC or its nominee with respect to a
Global Secured Note, and to the Holder or its nominee with respect to a
Certificated Note; provided that (1) in the case of a Certificated Note, the
Holder thereof shall have provided written wiring instructions to the Trustee on
or before the related Record Date and (2) if appropriate instructions for any
such wire transfer are not received by the related Record Date, then such
payment shall be made by check drawn on a U.S. bank mailed to the address of the
Holder specified in the Register. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the Corporate
Trust Office of the Trustee or at the office of any Paying Agent on or prior to
such Maturity; provided that if the Trustee and the Applicable Issuers shall
have been furnished such security or indemnity as may be required by them to
save each of them harmless and an undertaking thereafter to surrender such
certificate, then, in the absence of notice to the Applicable Issuers or the
Trustee that the applicable Note has been acquired by a protected purchaser,
such final payment shall be made without presentation or surrender. Neither the
Co-Issuers, the Trustee, the Collateral Manager, nor any Paying Agent will have
any responsibility or liability for any aspects of the records maintained by
DTC, Euroclear, Clearstream or any of the Agent Members relating to or for
payments made thereby on account of beneficial interests in a Global Secured
Note. In the case where any final payment of principal and interest is to be
made on any Secured Note (other than on the Stated Maturity thereof) or any
final payment is to be made on any Subordinated Note (other than on the Stated
Maturity thereof), the Trustee, in the name and at the expense of the Applicable
Issuers shall, prior to the date on which such payment is to be made, mail (by
first class mail, postage prepaid) to the Persons entitled thereto at their
addresses appearing on the Register a notice which shall specify the date on
which such payment will be made, the amount of such payment per U.S.$1,000
original principal amount of Secured Notes, original principal amount of
Subordinated Notes and the place where such Notes may be presented and
surrendered for such payment.

 

(f)                Payments of principal to Holders of the Secured Notes of each
Class shall be made in the proportion that the Aggregate Outstanding Amount of
the Secured Notes of such Class registered in the name of each such Holder on
the applicable Record Date bears to the Aggregate Outstanding Amount of all
Secured Notes of such Class on such Record Date. Payments to the Holders of the
Subordinated Notes from Interest Proceeds and Principal Proceeds shall be made
in the proportion that the Aggregate Outstanding Amount of the Subordinated
Notes registered in the name of each such Holder on the applicable Record Date
bears to the Aggregate Outstanding Amount of all Subordinated Notes on such
Record Date.

 

(g)               Interest accrued with respect to the Floating Rate Notes shall
be calculated on the basis of the actual number of days elapsed in the
applicable Interest Accrual Period divided by 360. Interest on the Fixed Rate
Notes shall be calculated on the basis of a 360-day year consisting of twelve
30-day months.

 

(h)               All reductions in the principal amount of a Note (or one or
more predecessor Notes) effected by payments of installments of principal made
on any Payment Date or Redemption Date shall be binding upon all future Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

 



 85 

 

(i)                 Notwithstanding any other provision of this Indenture, the
obligations of the Applicable Issuers under the Notes and the Transaction
Documents are limited recourse obligations of the Applicable Issuers payable
solely from the Assets and following realization of the Assets, and application
of the proceeds thereof in accordance with this Indenture, all obligations of
and any claims against the Co-Issuers hereunder or in connection herewith after
such realization shall be extinguished and shall not thereafter revive. No
recourse shall be had against any Officer, director, employee, shareholder,
authorized person or incorporator of the Co-Issuers, the Collateral Manager or
their respective Affiliates, successors or assigns for any amounts payable under
the Notes or the Transaction Documents. It is understood that the foregoing
provisions of this paragraph (i) shall not (i) prevent recourse to the Assets
for the sums due or to become due under any security, instrument or agreement
which is part of the Assets or (ii) constitute a waiver, release or discharge of
any indebtedness or obligation evidenced by the Notes or secured by this
Indenture until such Assets have been realized. It is further understood that
the foregoing provisions of this paragraph (i) shall not limit the right of any
Person to name the Issuer or the Co-Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity. The Subordinated Notes are not secured hereunder.

 

(j)                 Subject to the foregoing provisions of this Section 2.7,
each Note delivered under this Indenture and upon registration of transfer of or
in exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

 

(k)               The Holders of the Class A-1R Notes shall be entitled to
receive Commitment Fees. The Commitment Fees shall accrue on the Aggregate
Undrawn Amount as of the close of business on each day during each Interest
Accrual Period during the Reinvestment Period at the applicable Commitment Fee
Rate and will be payable in arrears on each Payment Date in accordance with the
Priority of Payments. Any Commitment Fees accrued but not paid on prior Payment
Dates shall accrue interest at the applicable Interest Rate. Commitment Fees
shall be computed on the basis of a 360 day year and the actual number of days
elapsed during the applicable Interest Accrual Period.

 

Section 2.8            Persons Deemed Owners. The Issuer, the Co-Issuer, the
Trustee, and any agent of the Issuer, the Co-Issuer or the Trustee shall treat
as the owner of each Note the Person in whose name such Note is registered on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and none of the
Issuer, the Co-Issuer, the Trustee or any agent of the Issuer, the Co-Issuer or
the Trustee shall be affected by notice to the contrary.

 

Section 2.9            Cancellation. All Notes surrendered for payment,
registration of transfer, exchange or redemption, or deemed lost or stolen,
shall be promptly canceled by the Trustee and may not be reissued or resold. No
Note may be surrendered (including any surrender in connection with any
abandonment) except for payment as provided herein, or for registration of
transfer, exchange or redemption in accordance with Article IX hereof (in the
case of Special Redemption, Effective Date-Related Redemption or a Mandatory
Redemption, only to the extent that such Special Redemption, Effective
Date-Related Redemption or Mandatory Redemption results in payment in full of
the applicable Class of Notes), or for replacement in connection with any Note
deemed lost or stolen. Any Notes surrendered for cancellation as permitted by
this Section 2.9 shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee. No Notes shall be authenticated in lieu of or in
exchange for any Notes canceled as provided in this Section 2.9, except as
expressly permitted by this Indenture. All canceled Notes held by the Trustee
shall be destroyed or held by the Trustee in accordance with its standard policy
unless the Applicable Issuers shall direct by an Issuer Order received prior to
destruction that they be returned to it.

 



 86 

 

Section 2.10                                DTC Ceases to be Depository. (a) A
Global Secured Note deposited with DTC pursuant to Section 2.2 shall be
transferred in the form of a corresponding Certificated Note to the beneficial
owners thereof only if (A) such transfer complies with Section 2.5 of this
Indenture or (B) any of (x) (i) DTC notifies the Applicable Issuers that it is
unwilling or unable to continue as depository for such Global Secured Note or
(ii) DTC ceases to be a Clearing Agency registered under the Exchange Act and,
in each case, a successor depository is not appointed by the Co-Issuers within
90 days after such event or (y) an Event of Default has occurred and is
continuing and such transfer is requested by any beneficial owner of an interest
in such Global Secured Note.

 

(b)               Any Global Secured Note that is transferable in the form of a
corresponding Certificated Note to the beneficial owner thereof pursuant to this
Section 2.10 shall be surrendered by DTC to the Trustee's office located in the
Borough of Manhattan, the City of New York to be so transferred, in whole or
from time to time in part, without charge, and the Applicable Issuers shall
execute and the Trustee shall authenticate and deliver, upon such transfer of
each portion of such Global Secured Note, an equal aggregate principal amount of
definitive physical certificates (pursuant to the instructions of DTC) in
authorized denominations. Any Certificated Note delivered in exchange for an
interest in a Global Secured Note shall, except as otherwise provided by
Section 2.5, bear the legends set forth in the applicable Exhibit A and shall be
subject to the transfer restrictions referred to in such legends.

 

(c)                Subject to the provisions of paragraph (b) of this
Section 2.10, the Holder of a Global Secured Note may grant proxies and
otherwise authorize any Person, including Agent Members and Persons that may
hold interests through Agent Members, to take any action which such Holder is
entitled to take under this Indenture or the Notes.

 

(d)               In the event of the occurrence of either of the events
specified in subsection (a) of this Section 2.10, the Co-Issuers will promptly
make available to the Trustee a reasonable supply of Certificated Notes.

 

If Certificated Notes are not so issued by the Applicable Issuers to such
beneficial owners of interests in Global Secured Notes as required by
subsection (a) of this Section 2.10, the Issuer expressly acknowledges that the
beneficial owners shall be entitled to pursue any remedy that the Holders of a
Global Secured Note would be entitled to pursue in accordance with Article V of
this Indenture (but only to the extent of such beneficial owner's interest in
the Global Secured Note) as if corresponding Certificated Notes had been issued;
provided that the Trustee shall be entitled to rely upon any certificate of
ownership provided by such beneficial owners (including a certificate in the
form of Exhibit D) and/or other forms of reasonable evidence of such ownership.

 



 87 

 

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the depository and may conclusively rely on, and
shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names such Certificated Notes shall be registered or
as to delivery instructions for such Certificated Notes.

 

Section 2.11                                Non-Permitted Holders. (a)
Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a U.S. person that is not a
QIB/QP (other than a U.S. person that is an Institutional Accredited Investor
and is also a Qualified Purchaser or a corporation, partnership, limited
liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser) shall
be null and void and any such purported transfer of which the Issuer, the
Co-Issuer or the Trustee shall have notice may be disregarded by the Issuer, the
Co-Issuer and the Trustee for all purposes.

 

(b)               If (x) any U.S. person that is not both (i) either a Qualified
Institutional Buyer or an Institutional Accredited Investor and (ii) a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser) shall become the Holder or beneficial
owner of an interest in any Note, (y) any Holder or beneficial owner of Notes
shall fail to comply with its Holder Tax Obligations or the Issuer determines,
in its reasonable discretion, that such Holder or beneficial owner's
acquisition, ownership or transfer of the Notes otherwise causes the Issuer to
fail to comply with the Tax Account Reporting Rules or (z) in the reasonable
determination of the Issuer, any beneficial owner of the Subordinated Notes is
not a United States Person (any such Person, a "Non-Permitted Holder"), the
acquisition of Notes (other than under clause (y)) by such Holder or beneficial
owner shall be null and void ab initio. The Issuer (or the Collateral Manager on
behalf of the Issuer) shall, promptly after discovery that such Person is a
Non-Permitted Holder by the Issuer, the Co-Issuer or the Trustee (and notice by
the Trustee (if a Trust Officer of the Trustee obtains actual knowledge)  or the
Co-Issuer to the Issuer, if either of them makes the discovery), send notice to
such Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest in the Notes held by such Person to a Person that is not a
Non-Permitted Holder within 30 days after the date of such notice. If such
Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest such bidder;
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager shall
be entitled to bid in any such sale. However, the Issuer or the Collateral
Manager may select a purchaser by any other means determined by it in its sole
discretion. The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with the Issuer, the
Collateral Manager and the Trustee to effect such transfers. The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder. The terms and
conditions of any sale under this sub-section shall be determined in the sole
discretion of the Issuer, and none of the Issuer, the Co-Issuer, the Trustee or
the Collateral Manager shall be liable to any Person having an interest in the
Notes sold as a result of any such sale or the exercise of such discretion.

 



 88 

 

(c)                Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a beneficial interest in any Note to a Person who has
made an ERISA-related representation required by Section 2.5 that is
subsequently shown to be false or misleading shall be null and void and any such
purported transfer of which the Issuer, the Co-Issuer or the Trustee shall have
notice may be disregarded by the Issuer, the Co-Issuer and the Trustee for all
purposes.

 

(d)               If any Person shall become the Holder or beneficial owner of
an interest in any Note who has made or is deemed to have made a prohibited
transaction, Benefit Plan Investor, Controlling Person, Similar Law or Other
Plan Law representation required by Section 2.5 that is subsequently shown to be
false or misleading or whose beneficial ownership otherwise causes a violation
of the 25% Limitation (any such person a "Non-Permitted ERISA Holder"), the
Issuer (or the Collateral Manager on behalf of the Issuer) shall, promptly after
discovery that such person is a Non-Permitted ERISA Holder by the Issuer or upon
notice from the Trustee (if a Trust Officer of the Trustee obtains actual
knowledge) or the Co-Issuer to the Issuer, if either of them makes the discovery
and who, in each case, agree to notify the Issuer of such discovery, send notice
to such Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA
Holder transfer all or any portion of the Notes held by such Person to a Person
that is not a Non-Permitted ERISA Holder within 14 days after the date of such
notice. If such Non-Permitted ERISA Holder fails to so transfer such Notes the
Issuer shall have the right, without further notice to the Non-Permitted ERISA
Holder, to sell such Notes or interest in such Notes to a purchaser selected by
the Issuer that is not a Non-Permitted ERISA Holder on such terms as the Issuer
may choose. The Issuer may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest such bidder.
The Holder and beneficial owner of each Note, the Non-Permitted ERISA Holder and
each other Person in the chain of title from the Holder to the Non-Permitted
ERISA Holder, by its acceptance of an interest in the Notes agrees to cooperate
with the Issuer, the Collateral Manager and the Trustee to effect such
transfers. The proceeds of such sale, net of any commissions, expenses and taxes
due in connection with such sale shall be remitted to the Non-Permitted ERISA
Holder. The terms and conditions of any sale under this subsection shall be
determined in the sole discretion of the Issuer, and none of the Issuer, the
Co-Issuer, the Trustee or the Collateral Manager shall be liable to any Person
having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.

 

Section 2.12                                Treatment and Tax Certification. (a)
The Issuer, the Co-Issuer and the Trustee agree, and each Holder and each
beneficial owner of a Secured Note, by acceptance of such Secured Note or an
interest in such Secured Note shall be deemed to have agreed, to treat, and
shall treat, the Secured Notes as debt for United States federal and, to the
extent permitted by law, state and local income and franchise tax purposes and
shall take no action inconsistent with such treatment unless required by any
relevant taxing authority. The Issuer will also treat the Secured Notes as debt
for legal, accounting and ratings purposes.

 



 89 

 

(b)               The Issuer, the Co-Issuer and the Trustee agree, and each
Holder and each beneficial owner of a Subordinated Note, by acceptance of such
Subordinated Note or an interest in such Subordinated Note shall be deemed to
have agreed, to treat, and shall treat, the Subordinated Notes as equity in the
Issuer for United States federal and, to the extent permitted by law, state and
local income and franchise tax purposes and shall take no action inconsistent
with such treatment unless required by any relevant taxing authority.

 

(c)                Each Holder and beneficial owner of a Note, by acceptance of
such Note or an interest in such Note, shall be deemed to understand and
acknowledge that failure to provide the Issuer, the Trustee or any Paying Agent
with the properly completed and signed applicable tax certifications (generally,
in the case of U.S. federal income tax, an IRS Form W-9 (or applicable successor
form) in the case of a United States Person or the applicable IRS Form W-8 (or
applicable successor form) in the case of a Person that is not a United States
Person) or the failure to comply with its Holder Tax Obligations may result in
withholding from payments in respect of such Note, including U.S. federal
withholding or back-up withholding.

 

(d)       Each purchaser, beneficial owner and subsequent transferee of a Note
or interest therein, by acceptance of such Note or an interest in such Note,
shall be deemed to have agreed to provide the Issuer, the Trustee, the
Collateral Manager, any relevant intermediary or other agent of the Issuer any
information or documentation, to correct and update such information and to take
such action that is required under the Tax Account Reporting Rules and/or to
avoid the imposition of tax under FATCA ("Holder Tax Obligations"). Each
purchaser and subsequent transferee of Notes will be required or deemed to
acknowledge that the Issuer may provide such information and any other
information concerning its investment in the Notes to the Cayman Islands Tax
Information Authority, the IRS and any other relevant taxing authority. Each
purchaser and subsequent transferee of Notes will be required or deemed to
acknowledge that the Issuer has the right, hereunder, to compel any beneficial
owner of an interest in a Note that fails to comply with the foregoing
requirements to sell its interest in such Note, or to sell such interest on
behalf of such owner following the procedures and timeframe relating to
Non-Permitted Holders specified in Section 2.11(b). The Issuer may also assign
such Notes a separate CUSIP or CUSIPs number in the Issuer's sole discretion. In
addition, each holder of Notes (or any interest therein) will be required or
deemed to understand and acknowledge that the Issuer has the right under this
Indenture to (1) withhold from any holder or beneficial owner of an interest in
Secured Notes that fails to comply with FATCA and (2) provide any information
and documentation provided to it in connection with Tax Account Reporting Rules
regarding such Notes to the Cayman Islands Tax Information Authority, the IRS
and any other relevant tax authority.

 

Section 2.13                                Additional Issuance. (a) At any time
during the Reinvestment Period (or, in the case of an issuance of Subordinated
Notes only, during or after the Reinvestment Period), the Co-Issuers or the
Issuer, as applicable, may issue and sell additional notes of any one or more
existing Classes and use the proceeds to purchase additional Collateral
Obligations or as otherwise permitted under this Indenture (except that the
proceeds of an additional issuance of Subordinated Notes after the Reinvestment
Period may not be used to purchase additional Collateral Obligations), provided
that the following conditions are met:

 



 90 

 

(i)                 the Collateral Manager consents to such issuance and such
issuance is approved by a Majority of the Subordinated Notes;

 

(ii)               the terms of the notes issued must be identical to the
respective terms of previously issued Notes of the applicable Class (except that
the interest due on additional Secured Notes will accrue from the issue date of
such additional Secured Notes and the interest rate and price of such Notes do
not have to be identical to those of the initial Notes of that Class);

 

(iii)             unless only additional Subordinated Notes are being issued,
additional notes of all Classes must be issued and such issuance of additional
notes must be proportional across all Classes; provided that the principal
amount of Subordinated Notes issued in any such issuance may exceed the
proportion otherwise applicable to the Subordinated Notes;

 

(iv)             unless only additional Subordinated Notes are being issued, the
Rating Agency Condition shall have been satisfied with respect to any Rated
Notes not constituting part of such additional issuance;

 

(v)               the proceeds of any additional notes (net of fees and expenses
incurred in connection with such issuance, which fees and expenses shall be paid
solely from the proceeds of such additional issuance) shall be treated as
Principal Proceeds and used to purchase additional Collateral Obligations, to
invest in Eligible Investments or to apply pursuant to the Priority of Payments;

 

(vi)             an opinion of tax counsel of nationally recognized standing in
the United States experienced in such matters shall be delivered to the Trustee
to the effect that (A) such issuance would not cause the Holders or beneficial
owners of Secured Notes previously issued for U.S. federal income tax purposes
to be deemed to have sold or exchanged such Notes under Section 1001 of the
Code, (B) any additional Secured Notes (other than additional Class A-1R Notes)
will be debt for U.S. federal income tax purposes, and (C) any additional Class
A-1R Notes will not cause the Issuer to be treated as an entity taxable as a
corporation for U.S. federal income tax purposes or otherwise subject to U.S.
federal tax on a net income basis;

 

(vii)           the ratings of such additional notes are no lower than the
Initial Ratings of such Classes;

 

(viii)         unless only additional Subordinated Notes are being issued,
immediately after giving effect to such additional issuance, (A) no Default or
Event of Default shall have occurred and be continuing and (B) (x) all Coverage
Tests are satisfied, (y) the Collateral Quality Test is satisfied (or if the
Collateral Quality Test is not satisfied at such time, is maintained or
improved) and (z) each Concentration Limitation is satisfied (or if any
Concentration Limitation is not satisfied at such time, is maintained or
improved);

 



 91 

 

(ix)             with respect to any additional Subordinated Notes, the
beneficial owner of such Notes is a United States Person;

 

(x)               any additional Subordinated Notes will not be sold to any
Person if such sale results in there being more than 70 beneficial owners of (or
Persons treated as "partners" in the Issuer, within the meaning of Treasury
Regulation Section 1.7704-1(h) by reason of their interests in) Subordinated
Notes or would otherwise cause the Issuer to be treated as a publicly traded
partnership as defined in Section 7704 of the Code;

 

(xi)             any additional Subordinated Notes (or any derivative interest
therein) may not be sold on or through (A) an established securities market or
(B) a secondary market (or the substantial equivalent thereof) within the
meaning of Section 7704(b) of the Code (and the Treasury Regulations
thereunder);

 

(xii)           any additional Secured Notes that are not fungible for U.S.
federal income tax purposes with the outstanding Secured Notes of the same Class
will be identified with separate CUSIP numbers;

 

(xiii)         the Retention Provider commits to acquire such additional
Subordinated Notes as may be required to satisfy the Retained Amount following
such additional issuance; and

 

(xiv)         the requirements of Section 3.2 have been satisfied.

 

(b)               Subject to the immediately following sentence, any additional
notes of an existing Class issued as described above will, to the extent
reasonably practicable, be offered first to Holders of that Class in such
amounts as are necessary to preserve their pro rata holdings of Notes of such
Class (unless such issuance is of additional Subordinated Notes that are
required to prevent or cure a Retention Deficiency). In connection with an
additional issuance, the Collateral Manager (or an affiliate thereof) shall have
the right to acquire one or more Notes of one or more Classes if the Collateral
Manager determines such acquisition is necessary to comply with the U.S. Risk
Retention Regulations.

 

(c)                Notwithstanding anything to the contrary contained herein, at
any time the Collateral Manager or its Affiliates may make capital contributions
of cash to the Issuer, which shall constitute Principal Proceeds.

 

Section 2.14                                Class A-1R Notes. (a) So long as any
Class A-1R Notes are Outstanding, the Issuer may request Borrowings from time to
time on any Business Day during the Reinvestment Period in accordance with the
following terms and the Class A-1R Note Purchase Agreement. The Issuer (or the
Collateral Manager on behalf of the Issuer) shall provide notice of each
Borrowing to the Trustee and the Note Agent as set forth in the Class A-1R Note
Purchase Agreement at least one Business Day prior to such Borrowing.

 

(b)               On the Reinvestment Borrowing Date, the Issuer (at the
direction of the Collateral Manager) shall make a Borrowing (such Borrowing, the
"Reinvestment Borrowing") in an aggregate amount equal to the Collateral
Obligation Funding Amount.

 



 92 

 

The "Collateral Obligation Funding Amount" means the sum of (x) the excess, if
any, of (A) the aggregate amount of all unfunded portions of all Collateral
Obligations that are Delayed Drawdown Collateral Obligations or Revolving
Collateral Obligations over (B) the aggregate amount on deposit in the Revolver
Funding Account (such excess, the "Delayed Drawdown Funding Amount"); and (y)
the excess, if any, of (A) the aggregate amount of any commitments to purchase
Collateral Obligations made by the Issuer but not settled at the time of such
termination of the Reinvestment Period over (B) the amount of any Principal
Proceeds on deposit in the Collection Account (determined as of the Reinvestment
Borrowing Date) (such excess, the "Pending Collateral Obligation Purchase
Funding Amount").

 

Upon receipt of such Reinvestment Borrowing, the Trustee shall make the
following deposits therefrom, at the written direction of the Collateral
Manager: (i) first, the Pending Collateral Obligation Purchase Funding Amount in
the Principal Collection Subaccount as Principal Proceeds and (ii) second, the
Delayed Drawdown Funding Amount in the Revolver Funding Account.

 

(c)                After the termination of the Reinvestment Period, no other
Borrowings will be permitted and the Commitments will thereafter equal the
funded portion of the Class A-1R Notes. If the Reinvestment Period has
terminated and the Issuer (or the Collateral Manager on behalf of the Issuer)
has failed to make a Borrowing Request in an amount equal to the Reinvestment
Borrowing in accordance with this Indenture and the Class A-1R Note Purchase
Agreement, then the Trustee shall make such Borrowing Request in a manner
consistent with that required of the Issuer (or the Collateral Manager on behalf
of the Issuer) under the Class A-1R Note Purchase Agreement.

 

Section 2.15                                Key Person Event; Approved
Replacement. (a) The Reinvestment Period shall terminate upon the occurrence of
a Key Person Event. A " Key Person Event" shall occur if any two of Joseph
Tansey, Mitch Drucker or Brian Chase (or, in each case, any Approved Replacement
therefor) (each, a "Key Person") are no longer acting in a management capacity
at Garrison or any of its affiliates unless an Approved Replacement therefor is
appointed in accordance with the procedures set forth below.

 

(b)       The Collateral Manager shall give prompt written notice to the Issuer
and the Trustee if a Key Person Event occurs or if any Key Person is no longer
acting in a management capacity at Garrison or any of its affiliates, and the
Trustee will promptly forward such notice to the Holders of the Notes. Within 75
days of any such event described above (the "Proposal Period"), the Collateral
Manager will have the right to provide written notice to the Issuer and the
Trustee (who shall forward it promptly to the Holders of the Notes) of its
proposal for a "Proposed Replacement" of any such Key Person(s), background
information regarding the Proposed Replacement(s) (including, without
limitation, relevant employment history and management experience) and a
schedule for implementation of such Proposed Replacement(s). The Collateral
Manager shall make each such Proposed Replacement reasonably available for
meetings and/or telephonic conferences with and to respond to questions from the
Issuer and Holders and beneficial owners of Notes. If the Trustee does not
receive affirmative written consent from a Majority of the Controlling Class,
the Collateral Manager may continue to seek an acceptable replacement and may
propose one or more further Proposed Replacements on or before the last day of
the Proposal Period.

 



 93 

 

(c)       Within the 15 day period beginning on the date of receipt by the
Trustee of any proposal for a Proposed Replacement (the "Approval Period"), a
Majority of the Controlling Class will have the right to approve or disapprove
(such approval not to be unreasonably withheld) of such Proposed Replacement. If
a Majority of the Controlling Class provide their affirmative written consent
during such 15 day period, the Collateral Manager will appoint such Proposed
Replacement (any such replacement appointed in accordance with this procedure,
an "Approved Replacement"). For the avoidance of doubt, the Collateral Manager
will have the right to propose any number of Proposed Replacements during the
Proposal Period.

 

(d)       If no response to a Proposed Replacement is provided by the Holders of
a Majority of the Notes constituting the Controlling Class to the Issuer, the
Collateral Manager or the Trustee within 90 days after a Key Person Event or
after any Key Person is no longer acting in a management capacity at Garrison or
any of its affiliates, as applicable, such Proposed Replacement will be deemed
to be an Approved Replacement. If no Approved Replacement is appointed on or
prior to the last day of the Approval Period (which, for the avoidance of doubt,
shall not be later than 90 days after the Key Person Event or after any Key
Person is no longer acting in a management capacity at Garrison or any of its
affiliates, as applicable) related to the final Proposed Replacement proposed by
the Collateral Manager during the Proposal Period, then the Issuer shall
promptly provide notice of such failure to the Trustee (who will forward a copy
to the Holders of the Notes). The Issuer shall also provide prompt notice of any
Approved Replacement to the Trustee (who will forward a copy to the Holders of
the Notes).

 

(e)       For purposes of the appointment of an Approved Replacement as
described above, any Notes of the Controlling Class that constitute Collateral
Manager Notes shall be disregarded and deemed not to be Outstanding or, if all
of the Notes of the Controlling Class are Collateral Manager Notes, a Majority
of the most senior Class of Notes that is not comprised entirely of Collateral
Manager Notes shall instead have the right to approve or disapprove of a
Proposed Replacement.

 

ARTICLE III

Conditions Precedent

 

Section 3.1            Conditions to Issuance of Notes on Closing Date.

 

(a)                The Notes to be issued on the Closing Date may be executed by
the Applicable Issuers and delivered to the Trustee for authentication and
thereupon the same shall be authenticated and delivered by the Trustee upon
Issuer Order and upon receipt by the Trustee of the following:

 

(i)                 Officers' Certificate of the Co-Issuers Regarding Corporate
Matters. An Officer's certificate of each of the Co-Issuers (A) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture, and in the case of the Issuer, the Collateral Management Agreement,
the Collateral Administration Agreement, the Securities Account Control
Agreement, the Administration Agreement, the Placement Agreement, the Class A-1R
Note Purchase Agreement, the Closing Date Sale Agreement, the Closing Date
Transfer Agreement and any subscription agreements and in each case the
execution, authentication and (with respect to the Issuer only) delivery of the
Notes applied for by it and specifying the Stated Maturity, principal amount and
Interest Rate of each Class of Secured Notes to be authenticated and delivered
and the Stated Maturity and principal amount of the Subordinated Notes to be
authenticated and delivered and (B) certifying that (1) the attached copy of the
Board Resolution is a true and complete copy thereof, (2) such resolutions have
not been rescinded and are in full force and effect on and as of the Closing
Date and (3) the Officers authorized to execute and deliver such documents hold
the offices and have the signatures indicated thereon.

 



 94 

 

(ii)               Governmental Approvals. From each of the Co-Issuers either
(A) a certificate of the Applicable Issuer or other official document evidencing
the due authorization, approval or consent of any governmental body or bodies,
at the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Applicable Issuer that no other authorization, approval or
consent of any governmental body is required for the valid issuance of the Notes
or (B) an Opinion of Counsel of such Applicable Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as has been given.

 

(iii)             U.S. Counsel Opinions. Opinions of Milbank, Tweed, Hadley &
McCloy LLP, counsel to the Placement Agent and the Co-Issuers, Dechert LLP,
special U.S. counsel to the Collateral Manager, the Retention Provider, the
Sub-Collateral Manager and the 2013 CLO Issuer, and Seyfarth Shaw LLP, counsel
to the Trustee and Collateral Administrator, each dated the Closing Date.

 

(iv)             Cayman Counsel Opinion. An opinion of Maples and Calder, Cayman
Islands counsel to the Issuer, dated the Closing Date.

 

(v)               Officers' Certificate of the Co-Issuers Regarding Indenture.
An Officer's certificate of each of the Co-Issuers stating that, to the best of
the Applicable Issuer's knowledge, the Applicable Issuer is not in default under
this Indenture and that the issuance of the Notes applied for by it will not
result in a default or a breach of any of the terms, conditions or provisions
of, or constitute a default under, its organizational documents, any indenture
or other agreement or instrument to which it is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which it is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for by it have been complied
with; and that all expenses due or accrued with respect to the Offering of such
Notes or relating to actions taken on or in connection with the Closing Date
have been paid or reserves therefor have been made. The Officer's certificate of
the Issuer shall also state that all of its representations and warranties
contained herein are true and correct as of the Closing Date.

 

(vi)             Transaction Documents. An executed counterpart of each
Transaction Document and a copy of the purchaser representation letters for
Certificated Secured Notes (other than Class A-1R Notes) and Certificated
Subordinated Notes, substantially in the forms set forth in Exhibit B-2 and
Exhibit B-4, respectively, relating to the Certificated Subordinated Notes and
Certificated Secured Notes (other than Class A-1R Notes) issued on the Closing
Date.

 



 95 

 

(vii)           Certificate of the Collateral Manager. An Officer's certificate
of the Collateral Manager, dated as of the Closing Date.

 



(viii)         Grant of Collateral Obligations. The Grant pursuant to the
Granting Clauses of this Indenture of all of the Issuer's right, title and
interest in and to the Collateral Obligations pledged to the Trustee for
inclusion in the Assets on the Closing Date shall be effective, and Delivery of
such Collateral Obligations (including any promissory note and all other
Underlying Instruments related thereto to the extent received by the Issuer) as
contemplated by Section 3.3 shall have been effected.

 

(ix)             Certificate of the Issuer Regarding Assets. A certificate of an
Authorized Officer of the Issuer, dated as of the Closing Date, to the effect
that:

 

(A)             in the case of each Collateral Obligation pledged to the Trustee
for inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(ii) below) on the Closing Date;

 

(I)                the Issuer is the owner of such Collateral Obligation free
and clear of any liens, claims or encumbrances of any nature whatsoever except
for (i) those which are being released on the Closing Date, (ii) those Granted
pursuant to this Indenture and (iii) any other Permitted Liens;

 

(II)             the Issuer has acquired its ownership in such Collateral
Obligation in good faith without notice of any adverse claim, except as
described in clause (I) above;

 

(III)          the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

(IV)          the Issuer has full right to Grant a security interest in and
assign and pledge such Collateral Obligation to the Trustee;

 

(V)             based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(a)(vii), the information set forth with respect to each
Collateral Obligation in the Schedule of Collateral Obligations is correct;

 

(VI)          (i) based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(a)(vii), each Collateral Obligation included in the
Assets satisfies the requirements of the definition of "Collateral Obligation"
and (ii) the requirements of Section 3.1(a)(viii) have been satisfied; and

 



 96 

 

(VII)       upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in the Collateral Obligations and other Assets, except as
permitted by this Indenture (assuming that any Clearing Corporation,
Intermediary or other entity not within the control of the Issuer involved in
the Delivery of such Collateral Obligations and other Assets takes the actions
required of it for perfection of that interest); and

 

(B)              based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(a)(vii), the Aggregate Principal Balance of the
Collateral Obligations which the Issuer has purchased or entered into binding
commitments to purchase on or prior to the Closing Date is approximately
U.S.$282,100,000.

 

(x)               Rating Letter. An Officer's certificate of the Issuer to the
effect that attached thereto is a true and correct copy of a letter signed by
S&P, and confirming that each Class of Rated Notes has been assigned the
applicable Initial Rating and that such ratings are in effect on the Closing
Date.

 

(xi)             Accounts. Evidence of the establishment of each of the
Accounts.

 

(xii)           Issuer Order for Deposit of Funds into Accounts. An Issuer Order
signed in the name of the Issuer by an Authorized Officer of the Issuer, dated
as of the Closing Date, authorizing the deposit of U.S.$1,864,711.63 from the
proceeds of the issuance of the Notes into the Revolver Funding Account for use
pursuant to Section 10.4.

 

(xiii)         Irish Listing. An Officer's certificate of the Issuer to the
effect that application has been made to the Irish Stock Exchange to admit the
Listed Notes to listing on the Official List of the Irish Stock Exchange and to
trading on the Global Exchange Market of the Irish Stock Exchange.

 

(xiv)         Financing Statements. (A) Financing statements, duly filed on or
before the Closing Date (and the Issuer hereby consents to such filing) under
the UCC in all jurisdictions necessary or desirable in order to perfect the
interests in the Assets contemplated by this Indenture and any other Transaction
Documents and (B) copies of proper financing statements necessary to release all
security interests and other rights of any Person in the Assets previously
granted by the Issuer or any other transferor; provided that nothing in this
clause (xiv) shall imply or impose a duty on the Trustee to determine in which
jurisdictions a financing statement should be filed.

 

(xv)           2013 CLO Indenture. Evidence that, after giving effect to the
issuance of the Notes on the Closing Date, (A) all amounts outstanding under the
2013 CLO Indenture and all other Transaction Documents (as defined in the 2013
CLO Indenture) have been repaid in full (other than any "Administrative
Expenses" under the 2013 CLO Indenture that will accrue on and after the Closing
Date) and (B) the Notes (as defined in the 2013 CLO Indenture) and any other
notes or instruments referred to in such Transaction Documents (as defined in
the 2013 CLO Indenture) have been repaid in full and cancelled.

 



 97 

 

(xvi)         Fees and Expenses. Evidence that the Collateral Manager or an
Affiliate thereof shall have paid all fees and expenses (including reasonable
fees and expenses of counsel) in connection with the issuance of the Notes.

 

(xvii)       Origination Requirement. A certificate of an Authorized Officer of
the Collateral Manager dated as of the Closing Date, confirming the satisfaction
of the Origination Requirement as of such date.

 

(xviii)     Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xviii) shall imply or impose a
duty on the part of the Trustee to require any other documents.

 

(b)               The Issuer shall post copies of the documents specified in
Section 3.1(a) (other than the rating letter specified in clause (x) thereof) on
the 17g-5 Website as soon as practicable after the Closing Date.

 

Section 3.2            Conditions to Additional Issuance. (a) Any additional
notes to be issued in accordance with Section 2.13 may be executed by the
Applicable Issuers and delivered to the Trustee for authentication and thereupon
the same shall be authenticated and delivered by the Trustee upon Issuer Order
(setting forth registration, delivery and authentication instructions) upon
satisfaction of the requirements set forth in Section 2.13 and upon receipt by
the Trustee of the following:

 

(i)                 Officers' Certificate of the Applicable Issuers Regarding
Corporate Matters. An Officer's certificate of each of the Applicable Issuers
(A) evidencing the authorization by Board Resolution of the execution,
authentication and (with respect to the Issuer only) delivery of the notes
applied for by it and specifying the Stated Maturity, principal amount and
Interest Rate (if applicable) of the notes to be authenticated and delivered and
(B) certifying that (1) the attached copy of the Board Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the date of issuance and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

 

(ii)               Governmental Approvals. From each of the Applicable Issuers
either (A) a certificate of the Applicable Issuer or other official document
evidencing the due authorization, approval or consent of any governmental body
or bodies, at the time having jurisdiction in the premises, together with an
Opinion of Counsel of such Applicable Issuer that no other authorization,
approval or consent of any governmental body is required for the valid issuance
of the additional notes or (B) an Opinion of Counsel of such Applicable Issuer
that no such authorization, approval or consent of any governmental body is
required for the valid issuance of such additional notes except as has been
given.

 



 98 

 

(iii)             Officers' Certificate of Applicable Issuers Regarding
Indenture. An Officer's certificate of each of the Applicable Issuers stating
that, to the best of the signing Officer's knowledge, such Applicable Issuer is
not in Default under this Indenture and that the issuance of the additional
notes applied for by it will not result in a Default under this Indenture or a
breach of any of the terms, conditions or provisions of, or constitute a default
under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; that the provisions
of Section 2.13 and all conditions precedent provided in this Indenture relating
to the authentication and delivery of the additional notes applied for by it
have been complied with; and that all expenses due or accrued with respect to
the offering of such notes or relating to actions taken on or in connection with
the additional issuance have been paid or reserves therefor have been made. The
Officer's certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
date of additional issuance.

 

(iv)             Supplemental Indenture. A fully executed counterpart of the
supplemental indenture making such changes to this Indenture as shall be
necessary to permit such additional issuance.

 

(v)               Rating Letter. Unless only additional Subordinated Notes are
being issued, an Officer's certificate of the Issuer to the effect that attached
thereto is a true and correct copy of a letter signed by S&P, confirming that
the Rating Agency Condition has been satisfied with respect to the additional
issuance.

 

(vi)             Issuer Order for Deposit of Funds into Accounts. An Issuer
Order signed in the name of the Issuer by an Authorized Officer of the Issuer,
dated as of the date of the additional issuance, authorizing the deposit of the
net proceeds of the issuance into the Principal Collection Subaccount for use
pursuant to Section 10.2.

 

(vii)           U.S. Counsel Opinions. Opinions of special U.S. counsel to the
Co-Issuers, dated the date of additional issuance, as to customary matters and
also to the effect that such additional issuance is authorized or permitted
pursuant to the terms of this Indenture and all conditions precedent have been
satisfied.

 

(viii)         Cayman Counsel Opinion. An opinion of Cayman Islands counsel to
the Issuer, dated the date of additional issuance, as to customary matters and
also to the effect that such additional issuance is authorized or permitted
under Cayman Island law and the Memorandum and Articles of Association.

 

(ix)             Evidence of Required Consents. A certificate of the Collateral
Manager consenting to such additional issuance and satisfactory evidence of the
consent of a Majority of the Subordinated Notes to such additional issuance
(which may be in the form of an Officer certificate of the Issuer).

 

(x)               Certificate of the Issuer Regarding Assets. A certificate of
an Authorized Officer of the Issuer, dated as of the date of the additional
issuance, to the effect that, in the case of each Collateral Obligation pledged
to the Trustee for inclusion in the Assets on the date of the additional
issuance and immediately prior to the delivery thereof on the date of the
additional issuance:

 



 99 

 

(A)       the Issuer is the owner of such Collateral Obligation free and clear
of any liens, claims or encumbrances of any nature whatsoever except for (i)
those which are being released on the date of the additional issuance or (ii)
those Granted pursuant to this Indenture;

 

(B)       the Issuer has acquired its ownership in such Collateral Obligation in
good faith without notice of any adverse claim, except as described in clause
(A) above;

 

(C)       the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released or is being
released on the date of the additional issuance) other than interests Granted
pursuant to this Indenture;

 

(D)       the Issuer has full right to Grant a security interest in and assign
and pledge such Collateral Obligation to the Trustee;

 

(E)       the information set forth with respect to such Collateral Obligation
in the Schedule of Collateral Obligations is correct;

 

(F)       the Collateral Obligations included in the Assets satisfy the
requirements of the definition of "Collateral Obligation";

 

(G)       after giving effect to the inclusion of the additional Collateral
Obligations in the Assets, the Collateral Quality Test and each Concentration
Limitation is satisfied, or, if not satisfied, maintained or improved; and

 

(H)       upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in such Collateral Obligations and other Assets, except as
permitted by this Indenture.

 

(xi)             Irish Listing. If the additional notes are of a Class of Listed
Notes, an Officer's certificate of the Issuer to the effect that attached
thereto is a true and correct copy of written confirmation from either the
applicable listing agent or the Irish Stock Exchange that such additional notes
will be accepted for listing on the Irish Stock Exchange.

 

(xii)           European Risk Retention Requirements. To the Note Agent and,
upon written request therefor, any Affected Investor an executed Retention
Letter in the form of Exhibit F hereto.

 

(xiii)         Fees and Expenses. Evidence that the Issuer shall have paid all
fees and expenses (including reasonable fees and expenses of counsel) in
connection with the issuance of such additional notes.

 



 100 

 

(xiv)         Other Documents. Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (xiv) shall imply or
impose a duty on the part of the Trustee to require any other documents.

 

Section 3.3            Custodianship; Delivery of Collateral Obligations and
Eligible Investments. (a) The Collateral Manager, on behalf of the Issuer, shall
deliver or cause to be delivered to a custodian appointed by the Issuer, which
shall be a Securities Intermediary (the "Custodian") or the Trustee, as
applicable, all Assets in accordance with the definition of "Deliver."
Initially, the Custodian shall be the Bank. Any successor custodian shall be a
state or national bank or trust company that has capital and surplus of at least
U.S.$200,000,000 and is a Securities Intermediary. Subject to the limited right
to relocate Assets as provided in Section 7.5(b), the Trustee or the Custodian,
as applicable, shall hold (i) all Collateral Obligations, Eligible Investments,
Cash and other investments purchased in accordance with this Indenture and
(ii) any other property of the Issuer otherwise Delivered to the Trustee or the
Custodian, as applicable, by or on behalf of the Issuer, in the relevant Account
established and maintained pursuant to Article X; as to which in each case the
Trustee shall have entered into the Securities Account Control Agreement with
the Custodian providing, inter alia, that the establishment and maintenance of
such Account will be governed by a law of a jurisdiction satisfactory to the
Issuer and the Trustee.

 

(b)               Each time that the Collateral Manager on behalf of the Issuer
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Collateral Manager (on behalf of the
Issuer) shall, if the Collateral Obligation, Eligible Investment or other
investment is required to be, but has not already been, transferred to the
relevant Account, cause the Collateral Obligation, Eligible Investment or other
investment to be Delivered to the Custodian to be held in the Custodial Account
(or in the case of any such investment that is not a Collateral Obligation, in
the Account in which the funds used to purchase the investment are held in
accordance with Article X) for the benefit of the Trustee in accordance with
this Indenture. The security interest of the Trustee in the funds or other
property used in connection with the acquisition shall, immediately and without
further action on the part of the Trustee, be released. The security interest of
the Trustee shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.

 

ARTICLE IV

Satisfaction And Discharge

 

Section 4.1            Satisfaction and Discharge of Indenture. This Indenture
shall be discharged and shall cease to be of further effect except as to
(i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, defaced, destroyed, lost or stolen Notes, (iii) rights of Holders to
receive payments of principal thereof and interest thereon, (iv) the rights and
immunities of the Trustee hereunder and its obligations under this Article IV,
(v) the rights, obligations and immunities of the Collateral Manager hereunder
and under the Collateral Management Agreement, (vi) the obligations of the
Collateral Administrator under Section 21 of the Collateral Administration
Agreement and the rights and immunities of the Collateral Administrator under
the Collateral Administration Agreement and (vii) the rights of Holders as
beneficiaries hereof with respect to the property deposited with the Trustee and
payable to all or any of them (and the Trustee, on demand of and at the expense
of the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture) when:

 



 101 

 

(a)                either:

 

(i)                 all Notes theretofore authenticated and delivered to Holders
(other than (A) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and
(B) Notes for whose payment Money has theretofore irrevocably been deposited in
trust and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.3) have been delivered to the Trustee for cancellation; or

 

(ii)               all Notes not theretofore delivered to the Trustee for
cancellation (A) have become due and payable, or (B) will become due and payable
at their Stated Maturity within one year, or (C) are to be called for redemption
pursuant to Article IX under an arrangement satisfactory to the Trustee for the
giving of notice of redemption by the Applicable Issuers pursuant to
Section 9.4 and either (1) the Issuer has irrevocably deposited or caused to be
deposited with the Trustee, in trust for such purpose, Cash or non-callable
direct obligations of the United States of America; provided that the
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated "AAA" by S&P or "Aaa" by
Moody's, in an amount sufficient, as verified by a firm of Independent certified
public accountants which are nationally recognized, to pay and discharge the
entire indebtedness on such Notes not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to their Stated Maturity or
Redemption Date, as the case may be, and shall have Granted to the Trustee a
valid perfected security interest in such Cash or non-callable direct
obligations of the United States of America that is of first priority or free of
any adverse claim, as applicable, and shall have furnished to the Trustee an
Opinion of Counsel with respect thereto or (2) in the event all of the Assets
are liquidated following the satisfaction of the conditions specified in Section
5.5(a), the Issuer shall have paid or caused to be paid all proceeds of such
liquidation of the Assets in accordance with the Priority of Payments; or

 

(iii)             the Issuer has delivered to the Trustee an Officer's
certificate stating that (A) there are no Assets that remain subject to the lien
of this Indenture and (B) all funds on deposit in the Accounts have been
distributed in accordance with the terms of this Indenture (including, without
limitation, the Priority of Payments) or have otherwise been irrevocably
deposited in trust with the Trustee for such purpose;

 

(b)               the Issuer has paid or caused to be paid all other sums then
due and payable hereunder (including, without limitation, any amounts then due
and payable pursuant to the Collateral Administration Agreement and the
Collateral Management Agreement, in each case, without regard to the
Administrative Expense Cap) by the Issuer and no other amounts are scheduled to
be due and payable by the Issuer, it being understood that the requirements of
this clause (b) may be satisfied as set forth in Section 5.7; and

 



 102 

 

(c)                the Co-Issuers have delivered to the Trustee, an Officer's
certificate from the Collateral Manager and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with.

 

In connection with delivery by the Co-Issuers of the Officer's certificate
referred to in clause (c) above, the Trustee will confirm to the Co-Issuers that
(i) to the knowledge of the Trust Officer, there are no Assets that remain
subject to the lien of this Indenture, (ii) to the knowledge of the Trust
Officer, all funds on deposit in the Accounts have been distributed in
accordance with the terms of this Indenture (including the Priority of Payments)
or have otherwise been irrevocably deposited in trust with the Trustee for such
purpose.

 

In connection with such discharge, the Trustee shall notify all Holders of
Outstanding Notes that this Indenture has been discharged. Upon the discharge of
this Indenture, the Trustee shall provide such information to the Issuer or the
Administrator as may be reasonably required by the Issuer or the Administrator
in order for the liquidation of the Issuer to be completed.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1 and 14.15 shall survive.

 

Section 4.2            Application of Trust Money. All Cash and obligations
deposited with the Trustee pursuant to Section 4.1 shall be held in trust and
applied by it in accordance with the provisions of the Notes and this Indenture,
including, without limitation, the Priority of Payments, to the payment of
principal and interest (or other amounts with respect to the Subordinated
Notes), either directly or through any Paying Agent, as the Trustee may
determine; and such Cash and obligations shall be held in a segregated account
identified as being held in trust for the benefit of the Secured Parties.

 

Section 4.3            Repayment of Monies Held by Paying Agent. In connection
with the satisfaction and discharge of this Indenture with respect to the Notes,
all Monies then held by any Paying Agent other than the Trustee under the
provisions of this Indenture shall, upon demand of the Co-Issuers, be paid to
the Trustee to be held and applied pursuant to Section 7.3 hereof and in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such Monies.

 

ARTICLE V

Remedies

 

Section 5.1            Events of Default. "Event of Default," wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 



 103 

 

(a)                a default in the payment, when due and payable, of (i) any
Commitment Fees and the continuation of such default for five Business Days,
(ii) any interest on any Class A Note or, if there are no Class A Notes
Outstanding and no Aggregate Undrawn Amount remains outstanding, any Secured
Note comprising the Controlling Class at such time and, in each case, the
continuation of any such default, for five Business Days, or (iii) any principal
of, or interest or Deferred Interest on, or any Redemption Price in respect of,
any Secured Note at its Stated Maturity or any Redemption Date or any
Subordinated Note at its Stated Maturity (and payment in full has not been
waived by each applicable Class); provided that the failure to effect any
Optional Redemption which is withdrawn by the Issuer in accordance with this
Indenture or with respect to which any refinancing fails to occur shall not
constitute an Event of Default and provided, further, that in the case of a
failure to disburse funds due to an administrative error or omission by the
Collateral Manager, the Trustee, the Collateral Administrator or any Paying
Agent and such failure is remedied within seven Business Days, such failure
shall not constitute an Event of Default;

 

(b)               the failure on any Payment Date to disburse amounts available
in the Payment Account in excess of $10,000 in accordance with the Priority of
Payments and continuation of such failure for a period of five  Business Days
or, in the case of a failure to disburse due to an administrative error or
omission by the Trustee, Collateral Administrator or any Paying Agent, such
failure continues for 15 Business Days after a Trust Officer of the Trustee
receives written notice or has actual knowledge of such administrative error or
omission;

 

(c)                either of the Co-Issuers or the Assets becomes an investment
company required to be registered under the Investment Company Act;

 

(d)               except as otherwise provided in this Section 5.1, a default in
a material respect in the performance by, or breach in a material respect of any
material covenant of, the Issuer or the Co-Issuer under this Indenture (it being
understood, without limiting the generality of the foregoing, that any failure
to meet any Concentration Limitation, the Collateral Quality Test or any
Coverage Test is not an Event of Default and any failure to satisfy the
requirements described under Section 7.18 is not an Event of Default, except in
either case to the extent provided in clause (g) below), or the failure of any
material representation or warranty of the Issuer or the Co-Issuer made in this
Indenture or in any certificate or other writing delivered pursuant hereto or in
connection herewith to be correct in each case in all material respects when the
same shall have been made, and the continuation of such default, breach or
failure for a period of 30 days after notice to the Issuer or the Co-Issuer, as
applicable, and the Collateral Manager by registered or certified mail or
overnight courier, by the Trustee at the direction of the Holders of at least a
Majority of the Controlling Class, specifying such default, breach or failure
and requiring it to be remedied and stating that such notice is a "Notice of
Default" hereunder;

 

(e)                the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or the Co-Issuer under
the Bankruptcy Law or any other applicable law, or appointing a receiver,
liquidator, assignee, or sequestrator (or other similar official) of the Issuer
or the Co-Issuer or of any substantial part of its property, respectively, or
ordering the winding up or liquidation of its affairs, respectively, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;

 



 104 

 

(f)                the institution by the Issuer or the Co-Issuer of Proceedings
to have the Issuer or the Co-Issuer, as the case may be, adjudicated as bankrupt
or insolvent, or the consent of the Issuer or the Co-Issuer to the institution
of bankruptcy or insolvency Proceedings against the Issuer or the Co-Issuer, as
the case may be, or the filing by the Issuer of a petition or answer or consent
seeking reorganization or relief under the Bankruptcy Law or any other similar
applicable law, or the consent by the Issuer or the Co-Issuer to the filing of
any such petition or to the appointment in a Proceeding of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or the making by the Issuer or the Co-Issuer of an assignment for
the benefit of creditors, or the admission by the Issuer or the Co-Issuer in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer or the Co-Issuer in furtherance of any such
action, or the passing of a resolution by the shareholders of the Issuer to have
the Issuer wound up on a voluntary basis;

 

(g)               for any reason the EoD Overcollateralization Ratio is less
than or equal to 125% as of any Measurement Date and remains so for ten Business
Days after such Measurement Date;

 

(h)               any lien on any Asset created pursuant to the Transaction
Documents shall, at any time after delivery of the respective Transaction
Documents, cease to be fully valid and perfected as a first priority lien
subject only to Permitted Liens (other than directly due to the action of the
holders of the Notes or the Trustee);

 

(i)                 any of the Transaction Documents ceases to be in full force
and effect (except for those provisions of any Transaction Document not
material, individually or in the aggregate with other affected provisions, to
the interests of any of the Holders of the Notes); or

 

(j)                 one or more judgments or decrees shall be entered against
the Issuer involving in the aggregate a liability of $1,000,000 or more in
excess of the amounts paid or fully covered by insurance and the same shall not
have been vacated, satisfied, undischarged, stayed or bonded pending appeal
within 10 days from the entry thereof.

 

Upon obtaining knowledge of the occurrence of an Event of Default, each of
(i) the Co-Issuers, (ii) the Trustee and (iii) the Collateral Manager shall
notify each other in writing. Upon the occurrence of an Event of Default known
to a Trust Officer of the Trustee, the Trustee shall, not later than three
Business Days thereafter, notify the Noteholders (as their names appear on the
Register), each Paying Agent, the Collateral Manager, the Issuer, each Rating
Agency then rating a Class of Secured Notes and the Irish Stock Exchange (for so
long as any Class of Secured Notes is listed on the Irish Stock Exchange and so
long as the guidelines of such exchange so require) of such Event of Default in
writing (unless such Event of Default has been waived as provided in
Section 5.14).

 

Section 5.2            Acceleration of Maturity; Rescission and Annulment. (a)
If an Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(e) or (f)), the Trustee may, and shall, upon the
written direction of a Majority of the Controlling Class, by notice to the
Co-Issuer, the Issuer (subject to Section 14.3(c), which notice the Issuer shall
provide to each Rating Agency then rating a Class of Secured Notes) and the
Collateral Manager, declare the principal of all the Secured Notes and all other
amounts whatsoever payable by the Issuer (including any Class A-1R Note
Additional Amounts) to be immediately due and payable, and upon any such
declaration such principal, together with all accrued and unpaid interest
thereon, and other amounts payable hereunder, shall become immediately due and
payable. If an Event of Default specified in Section 5.1(e) or (f) occurs, all
unpaid principal, together with all accrued and unpaid interest thereon, of all
the Secured Notes, and other amounts payable thereunder and hereunder, shall
automatically become due and payable without any declaration or other act on the
part of the Trustee or any Noteholder.

 



 105 

 

(b)               At any time after such a declaration of acceleration of
maturity has been made and before a judgment or decree for payment of the Money
due has been obtained by the Trustee as hereinafter provided in this Article V,
a Majority of the Controlling Class by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:

 

(i)                 The Issuer or the Co-Issuer has paid or deposited with the
Trustee a sum sufficient to pay:

 

(A)             all unpaid installments of interest, Commitment Fees, principal
and Class A-1R Note Additional Amounts then due on the Secured Notes (other than
any principal amounts due to the occurrence of an acceleration);

 

(B)              to the extent that the payment of such interest is lawful,
interest upon any Deferred Interest at the applicable Interest Rate; and

 

(C)              all unpaid Taxes and Administrative Expenses of the Co-Issuers
and other sums paid or advanced by the Trustee hereunder or by the Collateral
Administrator under the Collateral Administration Agreement or hereunder,
accrued and unpaid Collateral Management Fees and any other amounts then payable
by the Co-Issuers hereunder prior to such Administrative Expenses and such
Collateral Management Fees; and

 

(ii)               It has been determined that all Events of Default, other than
the nonpayment of the interest on or principal of the Secured Notes that has
become due solely by such acceleration, have (A) been cured, and a Majority of
the Controlling Class by written notice to the Trustee has agreed with such
determination (which agreement shall not be unreasonably withheld), or (B) been
waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

Section 5.3            Collection of Indebtedness and Suits for Enforcement by
Trustee. The Applicable Issuers covenant that if a default shall occur in
respect of the payment of any principal of or interest or Commitment Fees when
due and payable on any Secured Note, the Applicable Issuers will, upon demand of
the Trustee, pay to the Trustee, for the benefit of the Holder of such Secured
Note, the whole amount, if any, then due and payable on such Secured Note for
principal and interest (and Commitment Fees) with interest upon the overdue
principal and, to the extent that payments of such interest shall be legally
enforceable, upon overdue installments of interest, at the applicable Interest
Rate, and, in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel.

 



 106 

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may,
and shall, subject to the terms of this Indenture (including Section 6.3(e))
upon direction of a Majority of the Controlling Class, institute a Proceeding
for the collection of the sums so due and unpaid, may prosecute such Proceeding
to judgment or final decree, and may enforce the same against the Applicable
Issuers or any other obligor upon the Secured Notes and collect the Monies
adjudged or decreed to be payable in the manner provided by law out of the
Assets.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of the Majority of the Controlling Class, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.

 

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Secured Notes under the Bankruptcy Law
or any other applicable bankruptcy, insolvency or other similar law, or in case
a receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer, the Co-Issuer or their respective property or such
other obligor or its property, or in case of any other comparable Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Secured Notes,
or the creditors or property of the Issuer, the Co-Issuer or such other obligor,
the Trustee, regardless of whether the principal of any Secured Note shall then
be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:

 

(a)                to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Secured Notes upon
direction by a Majority of the Controlling Class and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Secured Noteholders allowed in any
Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Secured Notes or to the creditors or property of the Issuer, the Co-Issuer or
such other obligor;

 



 107 

 

(b)               unless prohibited by applicable law and regulations, to vote
on behalf of the Secured Noteholders upon the direction of a Majority of the
Controlling Class, in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
Proceedings or person performing similar functions in comparable Proceedings;
and

 

(c)                to collect and receive any Monies or other property payable
to or deliverable on any such claims, and to distribute all amounts received
with respect to the claims of the Noteholders and of the Trustee on their
behalf; and any trustee, receiver or liquidator, custodian or other similar
official is hereby authorized by each of the Secured Noteholders to make
payments to the Trustee, and, if the Trustee shall consent to the making of
payments directly to the Secured Noteholders to pay to the Trustee such amounts
as shall be sufficient to cover reasonable compensation to the Trustee, each
predecessor Trustee and their respective agents, attorneys and counsel, and all
other reasonable expenses and liabilities incurred, and all advances made, by
the Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

 

Section 5.4            Remedies. (a) If an Event of Default has occurred and is
continuing, and the Secured Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Co-Issuers agree that the Trustee may, and shall, subject to the terms of this
Indenture (including Sections 5.5 and 6.3(e)), upon written direction of a
Majority of the Controlling Class, to the extent permitted by applicable law,
exercise one or more of the following rights, privileges and remedies:

 

(i)                 institute Proceedings for the collection of all amounts then
payable on the Secured Notes or otherwise payable under this Indenture, whether
by declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;

 



 108 

 

(ii)               sell or cause the sale of all or a portion of the Assets or
rights or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with
Section 5.17 hereof;

 

(iii)             institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Assets;

 

(iv)             exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Trustee and the Holders of the Secured Notes hereunder (including exercising
all rights of the Trustee under the Securities Account Control Agreement); and

 

(v)               exercise any other rights and remedies that may be available
at law or in equity;

 

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion or advice of an
Independent investment banking firm of national reputation (the cost of which
shall be payable as an Administrative Expense) in structuring and distributing
securities similar to the Secured Notes, which may be the Placement Agent, as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility or sufficiency.

 

(b)               If an Event of Default as described in Section 5.1(d) hereof
shall have occurred and be continuing the Trustee may, and at the direction of
the Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, subject to the terms of this Indenture (including
Section 5.13 and Section 6.3(e)), institute a Proceeding solely to compel
performance of the covenant or agreement or to cure the representation or
warranty, the breach of which gave rise to the Event of Default under such
Section, and enforce any equitable decree or order arising from such Proceeding.

 

(c)                Upon any sale, whether made under the power of sale hereby
given or by virtue of judicial Proceedings, any Secured Party may bid for and
purchase the Assets or any part thereof and, upon compliance with the terms of
sale, may hold, retain, possess or dispose of such property in its or their own
absolute right without accountability. Any Holder at such sale may, in payment
of the purchase price, deliver to the Trustee for cancellation any of the Notes
in lieu of cash equal to the amount which shall, upon distribution of the net
proceeds of such sale, be payable on the Notes so delivered by such Holder
(taking into account the Class of such Notes, the Priority of Payments and
Article XIII).

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 



 109 

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Co-Issuers, the Trustee and the Holders of
the Secured Notes, shall operate to divest all right, title and interest
whatsoever, either at law or in equity, of each of them in and to the property
sold, and shall be a perpetual bar, both at law and in equity, against each of
them and their successors and assigns, and against any and all Persons claiming
through or under them.

 

(d)                   (i) Notwithstanding any other provision of this Indenture,
none of the Trustee, the Secured Parties or the Noteholders may, prior to the
date which is one year (or if longer, any applicable preference period) and one
day after the payment in full of all Notes, institute against, or join any other
Person in instituting against, the Issuer or the Co-Issuer any bankruptcy,
reorganization, arrangement, insolvency, winding up, moratorium or liquidation
Proceedings, or other Proceedings under Cayman Islands, U.S. federal or state
bankruptcy or similar laws. Notwithstanding anything to the contrary in this
Article V, in the event that any Proceeding described in the immediately
preceding sentence is commenced against the Issuer or the Co-Issuer, the Issuer
or the Co-Issuer, as applicable, subject to the availability of funds as
described in the immediately following sentence, will promptly object to the
institution of any such proceeding against it and take all necessary or
advisable steps to cause the dismissal of any such proceeding (including,
without limiting the generality of the foregoing, to timely file an answer and
any other appropriate pleading objecting to (i) the institution of any
proceeding to have the Issuer or the Co-Issuer, as the case may be, adjudicated
as bankrupt or insolvent or (ii) the filing of any petition seeking relief,
reorganization, arrangement, adjustment or composition or in respect of the
Issuer or the Co-Issuer, as the case may be, under applicable bankruptcy law or
any other applicable law). The reasonable fees, costs, charges and expenses
incurred by the Co-Issuer and the Issuer (including reasonable attorney's fees
and expenses) in connection with taking any such action will be paid as
Administrative Expenses. Any person who acquires a beneficial interest in a Note
shall be deemed to have accepted and agreed to the foregoing restrictions.

 

(ii)       In the event one or more Holders or beneficial owners of Notes cause
the filing of a petition in bankruptcy against the Issuer in violation of the
prohibition described above, such Holder(s) or beneficial owner(s) will be
deemed to acknowledge and agree that any claim that such Holder(s) or beneficial
owner(s) have against the Issuer or with respect to any Collateral (including
any proceeds thereof) shall, notwithstanding anything to the contrary in the
Priority of Payments, be fully subordinate in right of payment to the claims of
each Holder and beneficial owner of any Secured Note that does not seek to cause
any such filing, with such subordination being effective until each Secured Note
held by each Holder or beneficial owners of any Secured Note that does not seek
to cause any such filing is paid in full in accordance with the Priority of
Payments (after giving effect to such subordination). The terms described in the
immediately preceding sentence are referred to herein as the "Bankruptcy
Subordination Agreement." The Bankruptcy Subordination Agreement will constitute
a "subordination agreement" within the meaning of Section 510(a) of the U.S.
Bankruptcy Code (Title 11 of the United States Code, as amended from time to
time (or any successor statute)). The Trustee shall be entitled to rely upon an
Issuer Order with respect to the payment of any amounts payable to Holders,
which amounts are subordinated pursuant to this Section 5.4(d)(ii).

 



 110 

 

(iii)       Nothing in this Section 5.4 shall preclude, or be deemed to stop,
the Trustee (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Issuer or the Co-Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Trustee, or (ii) from
commencing against the Issuer or the Co-Issuer or any of their respective
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceeding.

 

(iv)       The parties hereto agree that the restrictions described in clause
(i) of this Section 5.4(d) are a material inducement for each Holder and
beneficial owner of the Notes to acquire such Notes and for the Issuer, the
Co-Issuer and the Collateral Manager to enter into this Indenture (in the case
of the Issuer and the Co-Issuer) and the other applicable transaction documents
and are an essential term of this Indenture. Any Holder or beneficial owner of
Note or either of the Co-Issuers may seek and obtain specific performance of
such restrictions (including injunctive relief), including, without limitation,
in any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, or other proceedings under Cayman Islands law, United
States federal or state bankruptcy law or similar laws.

 

Section 5.5            Optional Preservation of Assets. (a) Notwithstanding
anything to the contrary herein, if an Event of Default shall have occurred and
be continuing, the Trustee shall retain the Assets securing the Secured Notes
intact (provided, however, that certain types of Collateral Obligations (other
than Unsaleable Assets) may continue to be sold by the Issuer pursuant to this
Indenture as described under Article XII), collect and cause the collection of
the proceeds thereof and make and apply all payments and deposits and maintain
all accounts in respect of the Assets and the Notes in accordance with the
Priority of Payments and the provisions of Article X, Article XII and Article
XIII unless:

 

(i)                 the Trustee, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
anticipated reasonable expenses of such sale or liquidation) would be sufficient
to discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Notes for principal and interest (including
accrued and unpaid Deferred Interest) and Commitment Fees, and all other amounts
that, pursuant to the Priority of Payments, are required to be paid prior to
such payments on such Secured Notes (including amounts due and owing (or
anticipated to be due and owing) as Administrative Expenses (without regard to
the Administrative Expense Cap), any amounts payable to any Hedge Counterparty
pursuant to an early termination (or partial early termination) of the related
Hedge Agreement as a result of a Priority Termination Event and any due and
unpaid Senior Collateral Management Fee) and a Majority of the Controlling Class
agrees with such determination; or

 



 111 

 

(ii)               the Holders of at least 66-2/3% of the Aggregate Outstanding
Amount of each Class of Secured Notes (each voting separately by Class) (other
than any Collateral Manager Notes, which will be disregarded and deemed not to
be Outstanding for purposes of this clause (ii)) direct the sale and liquidation
of the Assets (without regard to whether another Event of Default has occurred
prior, contemporaneously or subsequent to such Event of Default); provided that
if the EoD Overcollateralization Ratio is less than or equal to 115% as of any
Measurement Date and remains so for ten Business Days after such Measurement
Date, and the Class A-1 Notes are Outstanding at such time, a Majority of the
Controlling Class (other than any Collateral Manager Notes, which will be
disregarded and deemed not to be Outstanding for purposes of this proviso) may
direct the sale and liquidation of the Assets (without regard to whether another
Event of Default has occurred prior, contemporaneously or subsequent to such
Event of Default).

 

The Trustee shall make the determinations required by clause (i) of the
preceding sentence within 30 days after an Event of Default and at the request
of a Majority of the Controlling Class at any time during which the Trustee
retains the Assets pursuant to this Indenture.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or (ii) exist.

 

(b)               Nothing contained in Section 5.5(a) shall be construed to
require the Trustee to sell the Assets securing the Secured Notes if the
conditions set forth in clause (i) or (ii) of Section 5.5(a) are not satisfied.
Nothing contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Assets securing the Notes if prohibited by applicable law.

 

(c)                In determining whether the condition specified in
Section 5.5(a)(i)  exists, the Trustee shall use reasonable efforts to obtain
bid prices with respect to the securities contained in the Assets from two
nationally recognized dealers with substantial experience buying and selling
such securities and shall compute the anticipated proceeds of sale or
liquidation on the basis of the lower of such bid prices for each such security
or group of securities. In the event that the Trustee is only able to obtain bid
prices with respect to the security or securities contained in the Assets from
one nationally recognized dealer at the time making a market in such securities,
the Trustee shall compute the anticipated proceeds of sale or liquidation on the
basis of such one bid price for such security or securities. In addition, for
the purposes of obtaining bid prices as provided for in this Section 5.5(c)
and/or determining issues relating to the execution of a sale or liquidation of
the Assets and the execution of a sale or other liquidation thereof in
connection with a determination whether the condition specified in
Section 5.5(a)(i) exists, the Trustee may retain and rely on an opinion or
advice of an Independent investment banking firm of national reputation or other
appropriate advisors (the reasonable cost of which shall be payable as an
Administrative Expense).

 

The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) within
30 days after an Event of Default and at the request of a Majority of the
Controlling Class at any time during which the Trustee retains the Assets
pursuant to Section 5.5(a)(i).

 



 112 

 

Section 5.6            Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or under any of the Secured
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Secured Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

 

Section 5.7            Application of Money Collected. Any Money collected by
the Trustee with respect to the Notes pursuant to this Article V and any Money
that may then be held or thereafter received by the Trustee with respect to the
Notes hereunder shall be applied, subject to Section 13.1 and in accordance with
the provisions of Section 11.1(a)(iii), on each Payment Date. Upon the final
distribution of all proceeds of any liquidation of the Assets effected
hereunder, the provisions of Section 4.1(a) and (b) shall be deemed satisfied
for the purposes of discharging this Indenture pursuant to Article IV.

 

Section 5.8            Limitation on Suits. No Holder of any Note shall have any
right to institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

 

(a)                such Holder has previously given to the Trustee written
notice of an Event of Default;

 

(b)               the Holders of not less than 25% of the then Aggregate
Outstanding Amount of the Notes of the Controlling Class shall have made written
request to the Trustee to institute Proceedings in respect of such Event of
Default in its own name as Trustee hereunder and such Holder or Holders have
provided the Trustee indemnity reasonably satisfactory to the Trustee against
the costs, expenses (including reasonable attorneys' fees and expenses) and
liabilities to be incurred in compliance with such request;

 

(c)                the Trustee, for 30 days after its receipt of such notice,
request and provision of such indemnity, has failed to institute any such
Proceeding; and

 

(d)               no direction inconsistent with such written request has been
given to the Trustee during such 30-day period by a Majority of the Controlling
Class; it being understood and intended that no one or more Holders of Notes
shall have any right in any manner whatever by virtue of, or by availing itself
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Holders of Notes of the same Class or to obtain or to seek to
obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture, except in the manner herein
provided and for the equal and ratable benefit of all the Holders of Notes of
the same Class subject to and in accordance with Section 13.1 and the Priority
of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

 



 113 

 

Section 5.9            Unconditional Rights of Secured Noteholders to Receive
Principal and Interest. Subject to Section 2.7(i), but notwithstanding any other
provision of this Indenture, the Holder of any Secured Note shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest (and Commitment Fees) on such Secured Note, as such principal,
interest and other amounts become due and payable in accordance with the
Priority of Payments and Section 13.1, as the case may be, and, subject to the
provisions of Section 5.4(d) and Section 5.8, to institute proceedings for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Holder. Holders of Secured Notes ranking junior to Notes
still Outstanding shall have no right to institute Proceedings for the
enforcement of any such payment until such time as no Secured Note ranking
senior to such Secured Note remains Outstanding, which right shall be subject to
the provisions of Section 5.4(d) and Section 5.8, and shall not be impaired
without the consent of any such Holder.

 

Section 5.10        Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Co-Issuers, the Trustee and the Noteholder
shall, subject to any determination in such Proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.

 

Section 5.11        Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

Section 5.12        Delay or Omission Not Waiver. No delay or omission of the
Trustee or any Holder of Secured Notes to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein or of a
subsequent Event of Default. Every right and remedy given by this Article V or
by law to the Trustee or to the Holders of the Secured Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Secured Notes.

 

Section 5.13        Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee; provided that:

 



 114 

 

(a)                such direction shall not conflict with any rule of law or
with any express provision of this Indenture;

 

(b)               the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction; provided that subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability or expense (unless the Trustee has received the
indemnity as set forth in (c) below);

 

(c)                the Trustee shall have been provided with indemnity
reasonably satisfactory to it; and

 

(d)               notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets shall be by the Holders of Notes representing the
requisite percentage of the Aggregate Outstanding Amount of Notes specified in
Section 5.4 and/or Section 5.5.

 

Section 5.14        Waiver of Past Defaults. Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Trustee, as
provided in this Article V, a Majority of the Controlling Class may on behalf of
the Holders of all the Notes waive any past Default or Event of Default and its
consequences, except a Default:

 

(a)                in the payment of the principal of any Secured Note (which
may be waived only with the consent of the Holder of such Secured Note);

 

(b)               in the payment of interest on any Secured Note (which may be
waived only with the consent of the Holder of such Secured Note);

 

(c)                in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note materially and adversely affected thereby (which
may be waived only with the consent of each such Holder); or

 

(d)               in respect of a representation contained in
Section 7.19 (which may be waived only by a Majority of the Controlling Class if
the Rating Agency Condition is satisfied).

 

In the case of any such waiver, the Co-Issuers, the Trustee and the Holders of
the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereto. The Trustee shall
promptly give written notice of any such waiver to the Collateral Manager, the
Issuer (and, subject to Section 14.3(c), the Issuer shall provide such notice to
each Rating Agency then rating a Class of Rated Notes) and each Holder. Upon any
such waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured, for every purpose of this
Indenture.

 

Section 5.15        Undertaking for Costs. All parties to this Indenture agree,
and each Holder of any Note by such Holder's acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken, or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys' fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.15 shall not apply to
any suit instituted by the Trustee, to any suit instituted by any Noteholder, or
group of Noteholders, holding in the aggregate more than 10% of the Aggregate
Outstanding Amount of the Controlling Class, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the applicable Stated Maturity (or, in the case of
redemption, on or after the applicable Redemption Date).

 



 115 

 

Section 5.16        Waiver of Stay or Extension Laws. The Co-Issuers covenant
(to the extent that they may lawfully do so) that they will not at any time
insist upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any valuation, appraisement,
redemption or marshalling law or rights, in each case wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Co-Issuers (to the extent that
they may lawfully do so) hereby expressly waive all benefit or advantage of any
such law or rights, and covenant that they will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted or
rights created.

 

Section 5.17        Sale of Assets.

 

(a)                The power to effect any sale (a "Sale") of any portion of the
Assets pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or
more Sales as to any portion of such Assets remaining unsold, but shall continue
unimpaired until the entire Assets shall have been sold or all amounts secured
by the Assets shall have been paid. The Trustee may upon notice to the
Noteholders and the Collateral Manager, and shall, upon direction of a Majority
of the Controlling Class, from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its rights to any amount fixed by law as compensation for any
Sale; provided that the Trustee shall be authorized to deduct the reasonable
costs, charges and expenses (including but not limited to costs and expenses of
counsel) incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 or other applicable terms hereof.

 

(b)               The Trustee and the Collateral Manager may bid for and acquire
any portion of the Assets in connection with a public Sale thereof, and the
Trustee may pay all or part of the purchase price by crediting against amounts
owing on the Secured Notes in the case of the Assets or other amounts secured by
the Assets, all or part of the net proceeds of such Sale after deducting the
reasonable costs, charges and expenses (including but not limited to costs and
expenses of counsel) incurred by the Trustee in connection with such Sale
notwithstanding the provisions of Section 6.7 hereof or other applicable terms
hereof. The Secured Notes need not be produced in order to complete any such
Sale, or in order for the net proceeds of such Sale to be credited against
amounts owing on the Notes. The Trustee may hold, lease, operate, manage or
otherwise deal with any property so acquired in any manner permitted by law in
accordance with this Indenture.

 



 116 

 

(c)                If any portion of the Assets consists of securities issued
without registration under the Securities Act ("Unregistered Securities"), the
Trustee may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

 

(d)               The Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Assets
in connection with a Sale thereof, without recourse, representation or warranty.
In addition, the Trustee is hereby irrevocably appointed the agent and attorney
in fact of the Issuer to transfer and convey its interest in any portion of the
Assets in connection with a Sale thereof, and to take all action necessary to
effect such Sale. No purchaser or transferee at such a sale shall be bound to
ascertain the Trustee's authority, to inquire into the satisfaction of any
conditions precedent or see to the application of any Monies.

 

(e)                The Trustee shall provide notice of any public Sale to the
Holders of the Subordinated Notes and the Collateral Manager at least 10 days
prior to such public Sale, and the Holders of the Subordinated Notes shall be
permitted to participate in any such public Sale to the extent permitted by
applicable law and such Holders or the Collateral Manager, as the case may be,
meet any applicable eligibility requirements with respect to such Sale.

 

Section 5.18        Action on the Notes. The Trustee's right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer or the Co-Issuer.

 

ARTICLE VI

The Trustee

 

Section 6.1            Certain Duties and Responsibilities. (a) Except during
the continuance of an Event of Default known to the Trustee:

 

(i)                 the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and

 

(ii)               in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided that in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they substantially
conform on their face to the requirements of this Indenture and shall promptly,
but in any event within three Business Days in the case of an Officer's
certificate furnished by the Collateral Manager, notify the party delivering the
same if such certificate or opinion does not conform. If a corrected form shall
not have been delivered to the Trustee within 15 days after such notice from the
Trustee, the Trustee shall so notify the Noteholders.

 



 117 

 

(b)               In case an Event of Default known to the Trustee has occurred
and is continuing, the Trustee shall, prior to the receipt of directions, if
any, from a Majority of the Controlling Class, or such other percentage as
permitted by this Indenture, exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in its exercise, as
a prudent person would exercise or use under the circumstances in the conduct of
such person's own affairs.

 

(c)                No provision of this Indenture shall be construed to relieve
the Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

 

(i)                 this subsection shall not be construed to limit the effect
of subsection (a) of this Section 6.1;

 

(ii)               the Trustee shall not be liable for any error of judgment
made in good faith by a Trust Officer, unless it shall be proven that the
Trustee was negligent in ascertaining the pertinent facts;

 

(iii)             the Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Issuer, the Co-Issuer or the Collateral Manager in accordance
with this Indenture and/or a Majority (or such other percentage as may be
required by the terms hereof) of the Controlling Class (or other Class if
required or permitted by the terms hereof), relating to the time, method and
place of conducting any Proceeding for any remedy available to the Trustee,
under this Indenture;

 

(iv)             no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial or other liability
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers contemplated hereunder, if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity satisfactory to
it against such risk or liability is not reasonably assured to it; and

 

(v)               in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage (including lost profits) even if the
Trustee has been advised of the likelihood of such damages and regardless of
such action.

 

(d)               For all purposes under this Indenture, the Trustee shall not
be deemed to have notice or knowledge of any Default or Event of Default
described in Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned
to and working in the Corporate Trust Office has actual knowledge thereof or
unless written notice of any event which is in fact such an Event of Default or
Default is received by the Trustee at the Corporate Trust Office, and such
notice references the Notes generally, the Issuer, the Co-Issuer, the Assets or
this Indenture. For purposes of determining the Trustee's responsibility and
liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee is deemed to have
notice as described in this Section 6.1.

 



 118 

 

(e)                Not later than one Business Day after the Trustee receives
(i) notice of assignment pursuant to Section 13(d) of the Collateral Management
Agreement, (ii) a Termination Notice (as defined in the Collateral Management
Agreement) or a Statement of Cause (as defined in the Collateral Management
Agreement) pursuant to Section 14(a) of the Collateral Management Agreement or
(iii) a notice from the Collateral Manager pursuant to Section 14(b) of the
Collateral Management Agreement, the Trustee shall forward a copy of such notice
to the Noteholders (as their names appear in the Register).

 

(f)                Whether or not therein expressly so provided, every provision
of this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

Section 6.2            Notice of Event of Default. Promptly (and in no event
later than three Business Days) after the occurrence of any Event of Default of
which a Trust Officer of the Trustee has actual knowledge or after any
declaration of acceleration has been made or delivered to the Trustee pursuant
to Section 5.2, the Trustee shall transmit by mail or e-mail to the Collateral
Manager, the Issuer (and, subject to Section 14.3(c), the Issuer shall provide
such notice to S&P), and all Holders, as their names and addresses appear on the
Register, and the Irish Stock Exchange, for so long as any Class of Secured
Notes is listed on the Irish Stock Exchange and so long as the guidelines of
such exchange so require, notice of all Event of Defaults hereunder known to the
Trustee, unless such Event of Default shall have been cured or waived.

 

Section 6.3            Certain Rights of Trustee. Except as otherwise provided
in Section 6.1:

 

(a)                the Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b)               any request or direction of the Issuer or the Co-Issuer
mentioned herein shall be sufficiently evidenced by an Issuer Request or Issuer
Order, as the case may be;

 

(c)                whenever in the administration of this Indenture the Trustee
shall (i) deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer's certificate or Issuer Order or (ii) be required
to determine the value of any Assets or funds hereunder or the cash flows
projected to be received therefrom, the Trustee may, in the absence of bad faith
on its part, rely on reports of nationally recognized accountants (which may or
may not be the accountants appointed by the Issuer pursuant to Section 10.12),
investment bankers or other persons qualified to provide the information
required to make such determination, including nationally recognized dealers in
securities of the type being valued and securities quotation services;

 



 119 

 

(d)               as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)                the Trustee shall be under no obligation to exercise or to
honor any of the rights or powers vested in it by this Indenture at the request
or direction of any of the Holders pursuant to this Indenture, unless such
Holders shall have provided to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable attorneys'
fees and expenses) and liabilities which might reasonably be incurred by it in
complying with such request or direction;

 

(f)                the Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document, but the Trustee, in its discretion, may, and upon the
written direction of a Majority of the Controlling Class or of a Rating Agency
shall (subject to the right hereunder to be indemnified reasonably satisfactory
to it for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior written notice
to the Co-Issuers and the Collateral Manager, to examine the books and records
relating to the Notes and the Assets, personally or by agent or attorney, during
the Co-Issuers' or the Collateral Manager's normal business hours; provided that
the Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law or by
any regulatory, administrative or governmental authority, (ii) as otherwise
required pursuant to this Indenture and (iii) to the extent that the Trustee, in
its sole discretion, may determine that such disclosure is consistent with its
obligations hereunder; provided, further, that the Trustee may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder;

 

(g)               the Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent appointed or attorney appointed, with due
care by it hereunder;

 

(h)               the Trustee shall not be liable for any action it takes or
omits to take in good faith that it reasonably believes to be authorized or
within its rights or powers hereunder, including actions or omissions to act at
the direction of the Collateral Manager;

 

(i)                 nothing herein shall be construed to impose an obligation on
the part of the Trustee to monitor, recalculate, evaluate or verify or
independently determine the accuracy of any report, certificate or information
received from the Issuer or Collateral Manager (unless and except to the extent
otherwise expressly set forth herein);

 



 120 

 

(j)                 to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles (as in effect
in the United States) ("GAAP"), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants
identified in the Accountants' Certificate (and in the absence of its receipt of
timely instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

(k)               the Trustee shall not be liable for the actions or omissions
of, or any inaccuracies in the records of, the Collateral Manager, the Issuer,
the Co-Issuer, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream, or any other clearing agency or depository or for the actions or
omissions of any such Person (including compliance with Rule 17g-5 requirements
in accordance with Section 14.17), and without limiting the foregoing, the
Trustee shall not be under any obligation to monitor, evaluate or verify
compliance by the Collateral Manager with the terms hereof or of the Collateral
Management Agreement, or to verify or independently determine the accuracy of
information received by the Trustee from the Collateral Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Assets;

 

(l)                 notwithstanding any term hereof (or any term of the UCC that
might otherwise be construed to be applicable to a "securities intermediary" as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Instrument, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

(m)             in the event the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Securities Account Control Agreement
or any other documents to which the Bank in such capacity is a party;

 

(n)               any permissive right of the Trustee to take or refrain from
taking actions enumerated in this Indenture shall not be construed as a duty;

 

(o)               the Trustee shall not be required to give any bond or surety
in respect of the execution of this Indenture or otherwise;

 

(p)               the Trustee shall not be deemed to have notice or knowledge of
any matter unless a Trust Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee at the Corporate Trust Office and such
notice references the Notes generally, the Issuer, the Co-Issuer or this
Indenture. Whenever reference is made in this Indenture to a Default or an Event
of Default such reference shall, insofar as determining any liability on the
part of the Trustee is concerned, be construed to refer only to a Default or an
Event of Default of which the Trustee is deemed to have knowledge in accordance
with this paragraph;

 



 121 

 

(q)               the Trustee shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war, loss or malfunctions of utilities, computer (hardware or software) or
communication services);

 

(r)                 to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee. The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account. The Trustee may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided;

 

(s)                to the extent not inconsistent herewith, the rights,
protections, immunities and indemnities afforded to the Trustee pursuant to this
Indenture also shall be afforded to the Collateral Administrator; provided that
such rights, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Collateral Administration Agreement;

 

(t)                 in making or disposing of any investment permitted by this
Indenture, the Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm's-length basis, whether it or such Affiliate is acting as a subagent of the
Trustee or for any third person or dealing as principal for its own account. If
otherwise qualified, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder;

 

(u)               the Trustee or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Trustee's economic
self-interest for (i) serving as investment adviser, administrator, shareholder,
servicing agent, custodian or subcustodian with respect to certain of the
Eligible Investments, (ii) using Affiliates to effect transactions in certain
Eligible Investments and (iii) effecting transactions in certain Eligible
Investments. Such compensation is not payable or reimbursable under Section 6.7
of this Indenture;

 

(v)               the Trustee shall have no duty (i) to see to any recording,
filing, or depositing of this Indenture or any supplemental indenture or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance;

 

(w)             neither the Trustee nor the Collateral Administrator shall have
any obligation to determine: (i) if a Collateral Obligation meets the criteria
or eligibility restrictions imposed by this Indenture or (ii) if the Collateral
Manager has not provided it with the information necessary for making such
determination, whether the conditions specified in the definition of "Delivered"
have been complied with; and

 



 122 

 

(x)               in accordance with the U.S. Unlawful Internet Gambling Act
(the Gambling Act), the Issuer may not use the Accounts or other Deutsche Bank
Trust Company Americas facilities in the United States to process "restricted
transactions" as such term is defined in U.S. 31 CFR Section 132.2(y).
Therefore, neither the Issuer nor any person who has an ownership interest in or
control over the Accounts may use it to process or facilitate payments for
prohibited internet gambling transactions.

 

Section 6.4            Not Responsible for Recitals or Issuance of Notes. The
recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Applicable
Issuers; and the Trustee assumes no responsibility for their correctness. The
Trustee makes no representation as to the validity or sufficiency of this
Indenture (except as may be made with respect to the validity of the Trustee's
obligations hereunder), the Assets or the Notes. The Trustee shall not be
accountable for the use or application by the Co-Issuers of the Notes or the
proceeds thereof or any Money paid to the Co-Issuers pursuant to the provisions
hereof.

 

Section 6.5            May Hold Notes. The Trustee, any Paying Agent, Registrar
or any other agent of the Co-Issuers, in its individual or any other capacity,
may become the owner or pledgee of Notes and may otherwise deal with the
Co-Issuers or any of their Affiliates with the same rights it would have if it
were not Trustee, Paying Agent, Registrar or such other agent.

 

Section 6.6            Money Held in Trust. Money held by the Trustee hereunder
shall be held in trust to the extent required herein. The Trustee shall be under
no liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

 

Section 6.7            Compensation and Reimbursement. (a) The Issuer agrees:

 

(i)                 to pay the Trustee on each Payment Date reasonable
compensation, as set forth in a separate fee schedule, for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust);

 

(ii)               except as otherwise expressly provided herein, to reimburse
the Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.10, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee's receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;

 



 123 

 

(iii)             to indemnify the Trustee and its officers, directors,
employees and agents for, and to hold them harmless against, any loss, liability
or expense (including reasonable attorneys fees and expenses) incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust or the
performance of its duties hereunder or under any of the other Transaction
Documents, including the costs and expenses of defending themselves (including
reasonable attorney's fees and costs) against any claim or liability in
connection with the exercise or performance of any of their powers or duties
hereunder and under any other agreement or instrument related hereto; and

 

(iv)             to pay the Trustee reasonable additional compensation together
with its expenses (including reasonable counsel fees) for any collection or
enforcement action taken pursuant to Section 6.13 or Article V, respectively.

 

(b)               The Trustee shall receive amounts pursuant to this Section 6.7
and any other amounts payable to it under this Indenture or in any of the
Transaction Documents to which the Trustee is a party only as provided in
Sections 11.1(a)(i), (ii) and (iii) but only to the extent that funds are
available for the payment thereof. Subject to Section 6.9, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due it hereunder; provided that
nothing herein shall impair or affect the Trustee's rights under Section 6.9. No
direction by the Noteholders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If on any date when a fee or an expense
shall be payable to the Trustee pursuant to this Indenture insufficient funds
are available for the payment thereof, any portion of a fee or an expense not so
paid shall be deferred and payable on such later date on which a fee or an
expense shall be payable and sufficient funds are available therefor.

 

(c)                The Trustee hereby agrees not to cause the filing of a
petition in bankruptcy for the non-payment to the Trustee of any amounts
provided by this Section 6.7 until at least one year, or if longer the
applicable preference period then in effect, and one day after the payment in
full of all Notes issued under this Indenture; provided that the foregoing shall
not prohibit the filing of proofs of claim in any such action that is filed or
commenced by a Person other than the Trustee or any Affiliate thereof.

 

(d)               The Issuer's payment obligations to the Trustee under this
Section 6.7 shall be secured by the lien of this Indenture payable in accordance
with the Priority of Payments, and shall survive the discharge of this Indenture
and the resignation or removal of the Trustee. When the Trustee incurs expenses
after the occurrence of a Default or an Event of Default under Section 5.1(e) or
(f), the expenses are intended to constitute expenses of administration under
Bankruptcy Law or any other applicable federal or state bankruptcy, insolvency
or similar law.

 

Section 6.8            Corporate Trustee Required; Eligibility. There shall at
all times be a Trustee hereunder which shall be an Independent organization or
entity organized and doing business under the laws of the United States of
America or of any state thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or state
authority, having a long-term senior debt rating of at least "BBB" by S&P (or
such lower rating for which a Rating Agency Condition has been satisfied) and
having an office within the United States. If such organization or entity
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.8, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report of condition. If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.

 



 124 

 

Section 6.9            Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.

 

(b)               The Trustee may resign at any time by giving not less than
30 days' written notice thereof to the Co-Issuers (and, subject to Section
14.3(c), the Issuer shall provide notice to each Rating Agency then rating a
Class of Rated Notes), the Collateral Manager and the Holders of the Notes. Upon
receiving such notice of resignation, the Co-Issuers shall promptly appoint a
successor trustee or trustees satisfying the requirements of Section 6.8 by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer, one copy of which shall be delivered to the Trustee so resigning and one
copy to the successor Trustee or Trustees, together with a copy to each Holder
and the Collateral Manager; provided that such successor Trustee shall be
appointed only upon the written consent of a Majority of the Secured Notes of
each Class (each voting separately by Class) or, at any time when an Event of
Default shall have occurred and be continuing or when a successor Trustee has
been appointed pursuant to Section 6.9(e), by an Act of a Majority of the
Controlling Class. If no successor Trustee shall have been appointed and an
instrument of acceptance by a successor Trustee shall not have been delivered to
the Trustee within 30 days after the giving of such notice of resignation, the
resigning Trustee or any Holder, on behalf of itself and all others similarly
situated, may petition any court of competent jurisdiction for the appointment
of a successor Trustee satisfying the requirements of Section 6.8.

 

(c)                The Trustee may be removed at any time by Act of a Majority
of each Class of Notes (each voting separately by Class) or, at any time when an
Event of Default shall have occurred and be continuing by an Act of a Majority
of the Controlling Class, delivered to the Trustee and to the Co-Issuers.

 

(d)               If at any time:

 

(i)                 the Trustee shall cease to be eligible under Section 6.8 and
shall fail to resign after written request therefor by the Co-Issuers or by any
Holder; or

 

(ii)               the Trustee shall become incapable of acting or shall be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Trustee or
of its property shall be appointed or any public officer shall take charge or
control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation;

 



 125 

 

then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by
Issuer Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder
may, on behalf of itself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee and the appointment of
a successor Trustee.

 

(e)                If the Trustee shall resign, be removed or become incapable
of acting, or if a vacancy shall occur in the office of the Trustee for any
reason (other than resignation), the Co-Issuers, by Issuer Order, shall promptly
appoint a successor Trustee. If the Co-Issuers shall fail to appoint a successor
Trustee within 60 days after such resignation, removal or incapability or the
occurrence of such vacancy, a successor Trustee may be appointed by a Majority
of the Controlling Class by written instrument delivered to the Issuer and the
retiring Trustee. The successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee and supersede any
successor Trustee proposed by the Co-Issuers. If no successor Trustee shall have
been so appointed by the Co-Issuers or a Majority of the Controlling Class and
shall have accepted appointment in the manner hereinafter provided, subject to
Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

(f)                The Co-Issuers shall give prompt notice of each resignation
and each removal of the Trustee and each appointment of a successor Trustee by
mailing written notice of such event by first class mail, postage prepaid, to
the Collateral Manager, subject to Section 14.3(c), each Rating Agency then
rating a Class of Rated Notes and to the Holders of the Notes as their names and
addresses appear in the Register. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office. If the
Co-Issuers fail to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause, subject
to Section 14.3(c), such notice to be given at the expense of the Co-Issuers.

 

Section 6.10        Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Co-Issuers and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Co-Issuers or a
Majority of any Class of Secured Notes or the successor Trustee, such retiring
Trustee shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and Money held by such retiring Trustee
hereunder. Upon request of any such successor Trustee, the Co-Issuers shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.

 

Section 6.11        Merger, Conversion, Consolidation or Succession to Business
of Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

 



 126 

 

Section 6.12        Co-Trustees. At any time or times, for the purpose of
meeting the legal requirements of any jurisdiction in which any part of the
Assets may at the time be located, the Co-Issuers and the Trustee shall have
power to appoint one or more Persons to act as co-trustee, jointly with the
Trustee, of all or any part of the Assets, with the power to file such proofs of
claim and take such other actions pursuant to Section 5.6 herein and to make
such claims and enforce such rights of action on behalf of the Holders, as such
Holders themselves may have the right to do, subject to the other provisions of
this Section 6.12.

 

The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have the
power to make such appointment.

 

Should any written instrument from the Co-Issuers be required by any co-trustee
so appointed, more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co-Issuers. The Co-Issuers agree to pay, to
the extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)                the Notes shall be authenticated and delivered and all
rights, powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

(b)               the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;

 

(c)                the Trustee at any time, by an instrument in writing executed
by it, with the concurrence of the Co-Issuers evidenced by an Issuer Order, may
accept the resignation of or remove any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Co-Issuers. A successor to any
co-trustee so resigned or removed may be appointed in the manner provided in
this Section 6.12;

 



 127 

 

(d)               no co-trustee hereunder shall be personally liable by reason
of any act or omission of the Trustee hereunder;

 

(e)                the Trustee shall not be liable by reason of any act or
omission of a co-trustee; and

 

(f)                any Act of Holders delivered to the Trustee shall be deemed
to have been delivered to each co-trustee.

 

Subject to Section 14.3(c), the Issuer shall notify each Rating Agency then
rating a Class of Rated Notes of the appointment of a co-trustee hereunder.

 

Section 6.13        Certain Duties of Trustee Related to Delayed Payment of
Proceeds. If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if any) after such notice
(x) such payment shall have been received by the Trustee or (y) the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall, not later than the Business
Day immediately following the last day of such period and in any case upon
request by the Collateral Manager, request the issuer of such Asset, the trustee
under the related Underlying Instrument or paying agent designated by either of
them, as the case may be, to make such payment not later than three Business
Days after the date of such request. If such payment is not made within such
time period, the Trustee, subject to the provisions of clause (iv) of
Section 6.1(c), shall take such action as the Collateral Manager shall direct.
Any such action shall be without prejudice to any right to claim a Default or
Event of Default under this Indenture. If the Issuer or the Collateral Manager
requests a release of an Asset and/or delivers an additional Collateral
Obligation in connection with any such action under the Collateral Management
Agreement, such release and/or substitution shall be subject to
Section 10.11 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Asset or any additional
Collateral Obligation received after the Due Date thereof to the extent the
Issuer previously made provisions for such payment satisfactory to the Trustee
in accordance with this Section 6.13 and such payment shall not be deemed part
of the Assets.

 

Reasonably promptly after receipt thereof, the Trustee will notify and provide
to the Collateral Manager on behalf of the Issuer a copy of any documents,
financial reports, legal opinions or any other information including, without
limitation, any notices, reports, requests for waiver, consent requests or any
other requests or communications relating to the Assets or any Obligor or to
actions affecting the Assets or any Obligor. Upon reasonable request by the
Collateral Manager, the Trustee further agrees to provide to the Collateral
Manager from time to time, on a timely basis, any information in its possession
relating to the Collateral Obligations, the Equity Securities and the Eligible
Investments as requested so as to enable the Collateral Manager to perform its
duties hereunder or under the Collateral Management Agreement.

 



 128 

 

Section 6.14        Authenticating Agents. Upon the request of the Co-Issuers,
the Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 6.14 shall be deemed to be the authentication of Notes by the Trustee.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Co-Issuers. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Co-Issuers.

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

Section 6.15        Withholding. Subject to Section 7.17(m), if any withholding
tax is imposed by applicable law on the Issuer's payment (or allocations of
income) under the Notes, such tax shall reduce the amount otherwise
distributable to the relevant Holder. For the avoidance of doubt, any
withholding tax required to be withheld under FATCA shall be treated as imposed
by applicable law. The Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to any Holder sufficient funds for the payment
of any such tax that is legally owed or required to be withheld by the Issuer,
including due to the failure by a Holder to comply with its Holder Tax
Obligations, and to timely remit such amounts to the appropriate taxing
authority. Such authorization, however, shall not prevent the Trustee from
contesting any such tax in appropriate Proceedings and withholding payment of
such tax, if permitted by law, pending the outcome of such Proceedings. The
amount of any withholding tax imposed with respect to any Note shall be treated
as Cash distributed to the relevant Holder at the time it is withheld by the
Trustee. If there is a possibility that withholding is required by applicable
law with respect to a distribution, the Paying Agent or the Trustee may, in its
sole discretion, withhold such amounts in accordance with this Section 6.15. If
any Holder or beneficial owner wishes to apply for a refund of any such
withholding tax, the Trustee shall reasonably cooperate with such Person in
providing readily available information so long as such Person agrees to
reimburse the Trustee for any out-of-pocket expenses incurred. Nothing herein
shall impose an obligation on the part of the Trustee to determine the amount of
any tax or withholding obligation on the part of the Issuer or in respect of the
Notes.

 



 129 

 

Upon written request, the Trustee shall provide to the Issuer or any agent
thereof any information specified by such persons as necessary for compliance
with FATCA and Cayman FATCA Legislation regarding the Holders of the Notes and
payments on the Notes that is reasonably available to the Trustee, as the case
may be.

 

Section 6.16        Fiduciary for Secured Noteholders Only; Agent for each other
Secured Party and the Holders of the Subordinated Notes. With respect to the
security interest created hereunder, the delivery of any Asset to the Trustee is
to the Trustee as representative of the Secured Noteholders and agent for each
other Secured Party and the Holders of the Subordinated Notes. In furtherance of
the foregoing, the possession by the Trustee of any Asset, the endorsement to or
registration in the name of the Trustee of any Asset (including without
limitation as entitlement holder of the Custodial Account) are all undertaken by
the Trustee in its capacity as representative of the Secured Noteholders, and
agent for each other Secured Party and the Holders of the Subordinated Notes.

 

Section 6.17        Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

 

(a)                Organization. The Bank has been duly organized and is validly
existing as a banking corporation with trust powers under the laws of the State
of New York and has the power to conduct its business and affairs as a trustee,
paying agent, registrar, transfer agent, custodian, calculation agent and
securities intermediary.

 

(b)               Authorization; Binding Obligations. The Bank has the corporate
power and authority to perform the duties and obligations of Trustee, Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
This Indenture has been duly authorized, executed and delivered by the Bank and
constitutes the legal, valid and binding obligation of the Bank enforceable in
accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors' rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Bank and (ii) to
general equitable principles (whether enforcement is considered in a Proceeding
at law or in equity).

 

(c)                Eligibility. The Bank is eligible under Section 6.8 to serve
as Trustee hereunder.

 

(d)               No Conflict. Neither the execution, delivery and performance
of this Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation or, to the best of its knowledge, judgment, order, writ, injunction
or decree that is binding upon the Bank, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any agreement to which the Bank is a party or by which it is bound, which, in
each of the foregoing cases, would have a material adverse effect on the Bank's
performance of its duties hereunder.

 



 130 

 

Section 6.18        Communications with Rating Agencies. Any written
communication, including any confirmation, from S&P provided for or required to
be obtained by the Trustee hereunder shall be sufficient in each case when such
communication or confirmation is received by the Trustee, including by
electronic message, facsimile, press release, posting to S&P's website, or other
means then considered industry standard. For the avoidance of doubt, no written
communication given by S&P under this Section 6.18 shall be deemed to satisfy
the Rating Agency Condition unless such communication is provided by S&P
specifically in satisfaction of the Rating Agency Condition.

 

Section 6.19        Custodian of Underlying Instruments. (a) Delivery of
Underlying Instruments. In connection with each Collateral Obligation included
in the Assets as of the Closing Date, and promptly following the acquisition of
a Collateral Obligation after the date hereof, the Issuer shall deliver, or
cause to be delivered, to the Trustee an electronic copy of the Underlying
Instruments in respect of each Collateral Obligation. In taking and retaining
custody of such electronic copies of the Underlying Instruments, the Trustee
shall be deemed to be acting as the agent of the Secured Parties. Except as
otherwise provided herein, the Trustee shall have no obligation to review or
monitor any Underlying Instruments but shall only be required to hold those
electronic copies of the Underlying Instruments received by it in safekeeping.

 

(b)       Duties. From the Closing Date until its resignation or removal
pursuant to Section 6.9, the Trustee shall accept delivery and retain custody of
electronic copies of the Underlying Instruments delivered by the Issuer pursuant
to clause (a) above in accordance with the terms and conditions of this
Indenture, all for the benefit of the Secured Parties.

 

(c)       Access to Certain Documentation and Information Regarding the
Underlying Instruments. The Trustee shall provide the Noteholders with access to
the electronic copies of the Underlying Instruments including in such cases
where the Trustee is required in connection with the enforcement of the rights
or interests of the Secured Parties, or by applicable statutes or regulations,
to review such documentation. Such access being afforded at the expense of the
Issuer pursuant to this Indenture and only (i) upon two Business Days' prior
written request, (ii) during normal business hours and (iii) subject to the
Trustee's normal security and confidentiality procedures. Without limiting the
foregoing provisions of this Section 6.19, from time to time on request of a
Majority of the Controlling Class, the Trustee shall permit certified public
accountants or other auditors acceptable to a Majority of the Controlling Class
to conduct, at the expense of the Issuer, a review of the Underlying
Instruments; provided that prior to the occurrence of an Event of Default, such
review shall be conducted no more than once in any calendar year.

 

ARTICLE VII

Covenants

 

Section 7.1            Payment of Principal and Interest. The Applicable Issuers
will duly and punctually pay the principal of and interest on the Secured Notes
(and Commitment Fees), in accordance with the terms of such Secured Notes and
this Indenture pursuant to the Priority of Payments. The Issuer will, to the
extent funds are available pursuant to the Priority of Payments, duly and
punctually pay all required distributions on the Subordinated Notes, in
accordance with the Subordinated Notes and this Indenture.

 



 131 

 

The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer
for any amounts paid by the Co-Issuer pursuant to the terms of the Notes or this
Indenture. The Co-Issuer shall not reimburse the Issuer for any amounts paid by
the Issuer pursuant to the terms of the Notes or this Indenture.

 

Subject to Section 7.17(m), amounts properly withheld under the Code or other
applicable law by any Person from a payment under a Note shall be considered as
having been paid by the Issuer to the relevant Holder for all purposes of this
Indenture.

 

Section 7.2            Maintenance of Office or Agency.

 

The Co-Issuers hereby appoint the Trustee as a Paying Agent for payments on the
Notes and the Co-Issuers hereby appoint the Trustee as Transfer Agent at its
applicable Corporate Trust Office, as the Co-Issuers' agent where Notes may be
surrendered for registration of transfer or exchange. The Co-Issuers hereby
appoint Corporation Service Company (the "Process Agent"), as their agent upon
whom process or demands may be served in any action arising out of or based on
this Indenture or the transactions contemplated hereby.

 

The Co-Issuers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (x) the Co-Issuers will maintain in the Borough of
Manhattan, The City of New York, an office or agency where notices and demands
to or upon the Co-Issuers in respect of such Notes and this Indenture may be
served and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented for payment;
and (y) no Paying Agent shall be appointed in a jurisdiction which subjects
payments on the Notes to withholding tax solely as a result of such Paying
Agent's activities. The Co-Issuers shall at all times maintain a duplicate copy
of the Register at the Corporate Trust Office. The Co-Issuers shall give prompt
written notice to the Trustee, each Rating Agency then rating a Class of Rated
Notes and the Holders of the appointment or termination of any such agent and of
the location and any change in the location of any such office or agency.

 

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at and notices and demands may be served on the
Co-Issuers, and Notes may be presented and surrendered for payment to the
appropriate Paying Agent at its designated office, and the Co-Issuers hereby
appoint the same as their agent to receive such respective presentations,
surrenders, notices and demands.

 

Section 7.3            Money for Note Payments to be Held in Trust. All payments
of amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.

 



 132 

 

When the Applicable Issuers shall have a Paying Agent that is not also the
Registrar, they shall furnish, or cause the Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held by each such
Holder.

 

Whenever the Applicable Issuers shall have a Paying Agent other than the
Trustee, they shall, on or before the Business Day next preceding each Payment
Date and any Redemption Date, as the case may be, direct the Trustee to deposit
on such Payment Date or such Redemption Date, as the case may be, with such
Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Applicable
Issuers shall promptly notify the Trustee of its action or failure so to act.
Any Monies deposited with a Paying Agent (other than the Trustee) in excess of
an amount sufficient to pay the amounts then becoming due on the Notes with
respect to which such deposit was made shall be paid over by such Paying Agent
to the Trustee for application in accordance with Article X.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee and S&P. The Co-Issuers shall not appoint any Paying
Agent that is not, at the time of such appointment, a depository institution or
trust company subject to supervision and examination by federal and/or state
and/or national banking authorities. The Co-Issuers shall cause each Paying
Agent other than the Trustee to execute and deliver to the Trustee an instrument
in which such Paying Agent shall agree with the Trustee and if the Trustee acts
as Paying Agent, it hereby so agrees, subject to the provisions of this
Section 7.3, that such Paying Agent will:

 

(a)                allocate all sums received for payment to the Holders of
Notes for which it acts as Paying Agent on each Payment Date and any Redemption
Date among such Holders in the proportion specified in the applicable
Distribution Report to the extent permitted by applicable law;

 

(b)               hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

 

(c)                if such Paying Agent is not the Trustee, immediately resign
as a Paying Agent and forthwith pay to the Trustee all sums held by it in trust
for the payment of Notes if at any time it ceases to meet the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

 

(d)               if such Paying Agent is not the Trustee, immediately give the
Trustee notice of any default by the Issuer or the Co-Issuer (or any other
obligor upon the Notes) in the making of any payment required to be made; and

 

(e)                if such Paying Agent is not the Trustee, during the
continuance of any such default, upon the written request of the Trustee,
forthwith pay to the Trustee all sums so held in trust by such Paying Agent.

 



 133 

 

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Co-Issuers or such Paying Agent, such sums to be held by the Trustee upon
the same trusts as those upon which such sums were held by the Co-Issuers or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Applicable Issuers on Issuer Order; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Applicable
Issuers for payment of such amounts (but only to the extent of the amounts so
paid to the Applicable Issuers) and all liability of the Trustee or such Paying
Agent with respect to such trust Money shall thereupon cease. The Trustee or
such Paying Agent, before being required to make any such release of payment,
may, but shall not be required to, adopt and employ, at the expense of the
Applicable Issuers any reasonable means of notification of such release of
payment, including, but not limited to, mailing notice of such release to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in Monies due and payable but not
claimed is determinable from the records of any Paying Agent, at the last
address of record of each such Holder.

 

Section 7.4            Existence of Co-Issuers. (a) The Issuer and the Co-Issuer
shall, to the maximum extent permitted by applicable law, maintain in full force
and effect their existence and rights as companies incorporated or organized
under the laws of the Cayman Islands and the State of Delaware, respectively,
and shall obtain and preserve their qualification to do business as foreign
corporations or companies, as applicable, in each jurisdiction in which such
qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, or any of the Assets; provided that
the Issuer shall be entitled to change its jurisdiction of incorporation from
the Cayman Islands to any other jurisdiction reasonably selected by the Issuer
at the direction of a Majority of the Subordinated Notes so long as (i) the
Issuer has received a legal opinion (upon which the Trustee may conclusively
rely) to the effect that such change is not disadvantageous in any material
respect to the Holders, (ii) written notice of such change shall have been given
to the Trustee and, subject to Section 14.3(c), each Rating Agency then rating a
Class of Rated Notes by the Issuer, which notice shall be promptly forwarded by
the Trustee to the Holders and the Collateral Manager, (iii) the Rating Agency
Condition is satisfied and (iv) on or prior to the 15th Business Day following
receipt of such notice the Trustee shall not have received written notice from a
Majority of the Controlling Class objecting to such change.

 



 134 

 

(b)               The Issuer and the Co-Issuer shall ensure that all corporate
or other formalities regarding their respective existences (including, if
required, holding regular board of directors' and shareholders', or other
similar, meetings to the extent required by applicable law) are followed.
Neither the Issuer nor the Co-Issuer shall take any action, or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or in its assets and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization, winding up or other insolvency
Proceeding. Without limiting the foregoing, (i) the Issuer shall not have any
subsidiaries (other than the Co-Issuer); (ii) the Co-Issuer shall not have any
subsidiaries; and (iii) except to the extent contemplated in the Administration
Agreement or the declaration of trust by MaplesFS Limited, (x) the Issuer and
the Co-Issuer shall not (A) have any employees (other than their respective
directors or managers), (B) except as contemplated by the Collateral Management
Agreement, the Memorandum and Articles of Association and the Administration
Agreement, engage in any transaction with any shareholder that would constitute
a conflict of interest or (C) pay dividends other than in accordance with the
terms of this Indenture and the Memorandum and Articles of Association and (y)
the Issuer shall (A) maintain books and records separate from any other Person,
(B) maintain its accounts separate from those of any other Person, (C) not
commingle its assets with those of any other Person, (D) conduct its own
business in its own name, (E) maintain separate financial statements (if any),
(F) pay its own liabilities out of its own funds, (G) maintain an arm's length
relationship with its Affiliates, (H) use separate stationery, invoices and
checks, (I) hold itself out as a separate Person, (J) correct any known
misunderstanding regarding its separate identity and (K) have at least one
director that is Independent of the Collateral Manager.

 

Section 7.5            Protection of Assets. (a) The Collateral Manager on
behalf of the Issuer will cause the taking of such action within the Collateral
Manager's control as is reasonably necessary in order to maintain the perfection
and priority of the security interest of the Trustee in the Assets; provided
that the Collateral Manager and the Trustee shall be entitled to rely on any
Opinion of Counsel delivered pursuant to Section 7.6 and any Opinion of Counsel
with respect to the same subject matter delivered pursuant to
Section 3.1(a)(iii) to determine what actions are reasonably necessary, and
shall be fully protected in so relying on such an Opinion of Counsel, unless the
Collateral Manager has actual knowledge that the procedures described in any
such Opinion of Counsel are no longer adequate to maintain such perfection and
priority. The Issuer shall from time to time execute and deliver all such
supplements and amendments hereto and file or authorize the filing of all such
Financing Statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable or desirable to secure the rights and remedies of the Holders of the
Secured Notes hereunder and to:

 

(i)                 Grant more effectively all or any portion of the Assets;

 

(ii)               maintain, preserve and perfect any Grant made or to be made
by this Indenture including, without limitation, the first priority nature of
the lien or carry out more effectively the purposes hereof;

 

(iii)             perfect, publish notice of or protect the validity of any
Grant made or to be made by this Indenture (including, without limitation, any
and all actions necessary or desirable as a result of changes in law or
regulations);

 

(iv)             enforce any of the Assets or other instruments or property
included in the Assets;

 



 135 

 

(v)               preserve and defend title to the Assets and the rights therein
of the Trustee and the Holders of the Secured Notes in the Assets against the
claims of all Persons and parties; or

 

(vi)             pay or cause to be paid any and all taxes levied or assessed
upon all or any part of the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
file and hereby authorizes the filing of any Financing Statement, continuation
statement and all other instruments prepared and delivered to it, and take all
other actions, required pursuant to this Section 7.5. Such designation shall not
impose upon the Trustee, or release or diminish, the Issuer's and the Collateral
Manager's obligations under this Section 7.5. The Issuer further authorizes and
shall cause the Issuer's United States counsel to file without the Issuer's
signature a Financing Statement that names the Issuer as debtor and the Trustee,
on behalf of the Secured Parties, as secured party and that describes "all
personal property of the Debtor now owned or hereafter acquired, other than
"Excepted Property" (and that defines "Excepted Property" in accordance with its
definition herein) as the Assets in which the Trustee has a Grant.

 

(b)               The Trustee shall not, except in accordance with Section 5.5
or Section 10.11(a), (b) and (c) or Section 12.1, as applicable, permit the
removal of any portion of the Assets or transfer any such Assets from the
Account to which it is credited, or cause or permit any change in the Delivery
made pursuant to Section 3.3 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Trustee's security
interest in such Assets is different from the jurisdiction governing the
perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(a)(iii) unless the Trustee shall have received an
Opinion of Counsel to the effect that the lien and security interest created by
this Indenture with respect to such property and the priority thereof will
continue to be maintained after giving effect to such action or actions).

 

Section 7.6            Opinions as to Assets. On or before September 29th in
each calendar year, commencing in 2017, the Issuer shall furnish to the Trustee
and S&P an Opinion of Counsel relating to the security interest granted by the
Issuer to the Trustee, stating that, as of the date of such opinion, the lien
and security interest created by this Indenture with respect to the Assets
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year.

 

Section 7.7            Performance of Obligations. (a) The Co-Issuers, each as
to itself, shall not take any action, and will use their best efforts not to
permit any action to be taken by others, that would release any Person from any
of such Person's covenants or obligations under any instrument included in the
Assets, except in the case of enforcement action taken with respect to any
Defaulted Obligation in accordance with the provisions hereof and actions by the
Collateral Manager under the Collateral Management Agreement and in conformity
with this Indenture or as otherwise required hereby.

 



 136 

 

(b)               The Issuer shall notify S&P within 10 Business Days after it
has received notice from any Noteholder of any material breach of any
Transaction Document, following any applicable cure period for such breach.

 

(c)                If any Holder of Class A-1R Notes shall fail to satisfy the
Purchaser Rating Criteria at any time during the Reinvestment Period, then the
Issuer shall use its commercially reasonable efforts to enforce its rights under
the Class A-1R Note Purchase Agreement.

 

Neither the Trustee nor the Note Agent shall have any obligation to monitor
whether any Class A-1R Noteholder, transferee or guarantor satisfies the
Purchaser Rating Criteria or, in the event that any such person fails to satisfy
such criteria, to determine whether such person has complied with the
requirements of this Indenture and the Class A-1R Note Purchase Agreement with
respect thereto.

 

Section 7.8            Negative Covenants. (a) The Issuer will not and, with
respect to clauses (ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xii) and
(xiii) the Co-Issuer will not, in each case from and after the Closing Date:

 

(i)                 sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Collateral Management Agreement;

 

(ii)               claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code or any applicable laws of the Cayman Islands or other
applicable jurisdiction, including pursuant to FATCA);

 

(iii)             (A) incur or assume or guarantee any indebtedness, other than
the Notes, this Indenture and the transactions contemplated hereby or
(B)(1) issue or co-issue, as applicable, any additional class of securities
except in accordance with Section 2.13 and 3.2 or (2) issue or co-issue, as
applicable, any additional shares;

 

(iv)             (A) permit the validity or effectiveness of this Indenture or
any Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes except as may be permitted hereby or by the Collateral
Management Agreement, (B) except as permitted by this Indenture, permit any
lien, charge, adverse claim, security interest, mortgage or other encumbrance
(other than the lien of this Indenture) to be created on or extend to or
otherwise arise upon or burden any part of the Assets, any interest therein or
the proceeds thereof, or (C) except as permitted by this Indenture, take any
action that would permit the lien of this Indenture not to constitute a valid
first priority security interest in the Assets;

 

(v)               amend the Collateral Management Agreement except pursuant to
the terms thereof and Article XV of this Indenture;

 



 137 

 

(vi)             dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)           pay any distributions other than in accordance with the Priority
of Payments;

 

(viii)         permit the formation of any subsidiaries (except, in the case of
the Issuer, the Co-Issuer);

 

(ix)             conduct business under any name other than its own;

 

(x)               have any employees (other than directors or managers to the
extent they are employees);

 

(xi)             sell, transfer, exchange or otherwise dispose of Assets, or
enter into an agreement or commitment to do so or enter into or engage in any
business with respect to any part of the Assets, except as expressly permitted
by both this Indenture and the Collateral Management Agreement;

 

(xii)           fail to maintain an independent manager under the Co-Issuer's
limited liability company operating agreement; or

 

(xiii)         elect to be treated as a corporation for U.S. federal income tax
purposes.

 

(b)               The Co-Issuer will not invest any of its assets in
"securities" as such term is defined in the Investment Company Act, and will
keep all of its assets in Cash.

 

(c)                The Issuer and the Co-Issuer shall not be party to any
agreements without including customary "non-petition" and "limited recourse"
provisions therein (and shall not amend or eliminate such provisions in any
agreement to which it is party), except for (i) any agreements related to the
purchase and sale of any Collateral Obligations or Eligible Investments which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation and (ii) any agreement with the IRS relating to compliance with
FATCA.

 

(d)               Notwithstanding anything contained in this Indenture to the
contrary, the Issuer may not acquire any of the Secured Notes; provided that
this Section 7.8(d) shall not be deemed to limit an Optional Redemption or
Mandatory Redemption pursuant to the terms of this Indenture.

 

Section 7.9            Statement as to Compliance. On or before September 29th
in each calendar year commencing in 2017, or immediately if there has been a
Default under this Indenture and prior to the issuance of any additional notes
pursuant to Section 2.13, the Issuer, subject to Section 14.3(c), shall deliver
to each Rating Agency then rating a Class of Rated Notes, the Trustee, the
Collateral Manager and the Administrator (to be forwarded by the Trustee or the
Administrator, as applicable, to each Noteholder making a written request
therefor) an Officer's certificate of the Issuer that, having made reasonable
inquiries of the Collateral Manager, and to the best of the knowledge,
information and belief of the Issuer, there did not exist, as at a date not more
than five days prior to the date of the certificate, nor had there existed at
any time prior thereto since the date of the last certificate (if any), any
Default hereunder or, if such Default did then exist or had existed, specifying
the same and the nature and status thereof, including actions undertaken to
remedy the same, and that the Issuer has complied with all of its obligations
under this Indenture or, if such is not the case, specifying those obligations
with which it has not complied.

 



 138 

 

Section 7.10        Co-Issuers May Consolidate, etc., Only on Certain Terms.
Neither the Issuer nor the Co-Issuer (the "Merging Entity") shall consolidate or
merge with or into any other Person or, except as permitted under this
Indenture, transfer or convey all or substantially all of its assets to any
Person, unless permitted by Cayman Islands law (in the case of the Issuer) or
United States and Delaware law (in the case of the Co-Issuer) and unless:

 

(a)                the Merging Entity shall be the surviving corporation, or the
Person (if other than the Merging Entity) formed by such consolidation or into
which the Merging Entity is merged or to which all or substantially all of the
assets of the Merging Entity are transferred (the "Successor Entity") (A) if the
Merging Entity is the Issuer, shall be a company incorporated and existing under
the laws of the Cayman Islands or such other jurisdiction approved by a Majority
of the Controlling Class provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4, and (B) in any case shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee and each Holder, the due and punctual payment of the principal of
and interest on all Secured Notes and the performance and observance of every
covenant of this Indenture on its part to be performed or observed, all as
provided herein;

 

(b)               the Rating Agency Condition shall have been satisfied with
respect to such consolidation or merger;

 

(c)                if the Merging Entity is not the Successor Entity, the
Successor Entity shall have agreed with the Trustee (i) to observe the same
legal requirements for the recognition of such formed or surviving corporation
as a legal entity separate and apart from any of its Affiliates as are
applicable to the Merging Entity with respect to its Affiliates and (ii) not to
consolidate or merge with or into any other Person or transfer or convey the
Assets or all or substantially all of its assets to any other Person except in
accordance with the provisions of this Section 7.10;

 

(d)               if the Merging Entity is not the Successor Entity, the
Successor Entity shall have delivered to the Trustee, the Collateral Manager and
the Issuer (and, subject to Section 14.3(c), the Issuer shall have delivered to
each Rating Agency then rating a Class of Rated Notes) an Officer's certificate
and an Opinion of Counsel each stating that such Person is duly organized,
validly existing and in good standing in the jurisdiction in which such Person
is organized; that such Person has sufficient power and authority to assume the
obligations set forth in subsection (a) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors' rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in
equity or at law); if the Merging Entity is the Issuer, that, immediately
following the event which causes such Successor Entity to become the successor
to the Issuer, (i) such Successor Entity has title, free and clear of any lien,
security interest or charge, other than the lien and security interest of this
Indenture and any other Permitted Lien, to the Assets securing all of the Notes
and (ii) the Trustee continues to have a valid perfected first priority security
interest in the Assets securing all of the Secured Notes; and in each case as to
such other matters as the Trustee or any Noteholder may reasonably require;
provided that nothing in this clause shall imply or impose a duty on the Trustee
to require such other documents;

 



 139 

 

(e)                immediately after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing;

 

(f)                the Merging Entity shall have notified the Collateral Manager
and the Issuer (and, subject to Section 14.3(c), the Issuer shall have notified
each Rating Agency then rating a Class of Rated Notes) of such consolidation,
merger, transfer or conveyance and shall have delivered to the Trustee and each
Noteholder an Officer's certificate and an Opinion of Counsel each stating that
such consolidation, merger, transfer or conveyance and such supplemental
indenture comply with this Article VII and that all conditions precedent in this
Article VII relating to such transaction have been complied with;

 

(g)               the Merging Entity shall have delivered to the Trustee an
Opinion of Counsel stating that after giving effect to such transaction, neither
of the Co-Issuers (or, if applicable, the Successor Entity) will be required to
register as an investment company under the Investment Company Act;

 

(h)               after giving effect to such transaction, the outstanding stock
of the Merging Entity (or, if applicable, the Successor Entity) will not be
beneficially owned within the meaning of the Investment Company Act by any U.S.
person;

 

(i)                 the fees, costs and expenses of the Trustee (including any
reasonable legal fees and expenses) associated with the matters addressed in
this Section 7.10 shall have been paid by the Merging Entity (or, if applicable,
the Successor Entity) or otherwise provided for to the satisfaction of the
Trustee; and

 

(j)       after giving effect to such transaction, the Successor Entity is not
treated as a corporation for U.S. federal income tax purposes.

 

Section 7.11        Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
or the Co-Issuer in accordance with Section 7.10 in which the Merging Entity is
not the surviving corporation, the Successor Entity shall succeed to, and be
substituted for, and may exercise every right and power of, the Merging Entity
under this Indenture with the same effect as if such Person had been named as
the Issuer or the Co-Issuer, as the case may be, herein. In the event of any
such consolidation, merger, transfer or conveyance, the Person named as the
"Issuer" or the "Co-Issuer" in the first paragraph of this Indenture or any
successor which shall theretofore have become such in the manner prescribed in
this Article VII may be dissolved, wound up and liquidated at any time
thereafter, and such Person thereafter shall be released, without further action
by any Person, from its liabilities as obligor and maker on all the Notes and
from its obligations under this Indenture and the other Transaction Documents to
which it is a party.

 



 140 

 

Section 7.12        No Other Business. The Issuer shall not have any employees
(other than its officer, if any, and directors to the extent such officer or
directors might be considered employees) and shall not engage in any business or
activity other than co-issuing, paying and redeeming the Notes and any
additional notes co-issued pursuant to this Indenture, acquiring, holding,
selling, exchanging, redeeming and pledging, solely for its own account, the
Assets and other incidental activities, including entering into the Transaction
Documents to which it is a party and shall not engage in any activity that would
cause the Issuer to be subject to U.S. federal or state income tax on a net
income basis. The Co-Issuer shall not engage in any business or activity other
than issuing and selling the Secured Notes and any additional notes of such
Classes issued pursuant to this Indenture and other incidental activities. The
Issuer and the Co-Issuer may amend, or permit the amendment of, their Memorandum
and Articles of Association and certificate of formation and operating
agreement, respectively, only if such amendment would satisfy the Rating Agency
Condition.

 

Section 7.13        Maintenance of Listing. So long as any Listed Notes remain
Outstanding, the Co-Issuers shall use reasonable efforts to maintain the listing
of such Notes on the Irish Stock Exchange.

 

Section 7.14        Annual Rating Review. (a) So long as any of the Secured
Notes of any Class remain Outstanding, on or before September 29th in each year
commencing in 2017, the Applicable Issuers shall obtain and pay for an annual
review of the rating of each such Class of Secured Notes from each Rating
Agency, as applicable. The Applicable Issuers shall promptly notify the Trustee
and the Collateral Manager in writing (and the Trustee shall promptly provide
the Holders with a copy of such notice) if at any time the then-current rating
of any such Class of Secured Notes has been, or is known will be, changed or
withdrawn.

 

(b)               The Issuer shall obtain and pay for an annual review of any
Collateral Obligation which has an S&P Rating derived as set forth in clause
(iii)(b) of the part of the definition of the term "S&P Rating."

 

Section 7.15        Reporting. At any time when the Co-Issuers are not subject
to Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Co-Issuers shall promptly furnish or
cause to be furnished Rule 144A Information to such Holder or beneficial owner,
to a prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. "Rule 144A Information" shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

 



 141 

 

Section 7.16        Calculation Agent. (a) The Issuer hereby agrees that for so
long as any Floating Rate Notes remain Outstanding there will at all times be an
agent appointed (which does not control or is not controlled or under common
control with the Issuer, the Collateral Manager or their respective Affiliates,
and is not a fund or account managed by the Collateral Manager or Affiliates of
the Collateral Manager) to calculate LIBOR in respect of each Interest Accrual
Period in accordance with the terms of Exhibit C hereto (the "Calculation
Agent"). The Issuer hereby appoints the Trustee as Calculation Agent. The
Calculation Agent may be removed by the Issuer or the Collateral Manager, on
behalf of the Issuer, at any time. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Issuer or the Collateral Manager,
on behalf of the Issuer, or if the Calculation Agent fails to determine any of
the information required to be published on the Irish Stock Exchange, as
described in subsection (b), in respect of any Interest Accrual Period, the
Issuer or the Collateral Manager, on behalf of the Issuer, will promptly appoint
a replacement Calculation Agent which does not control or is not controlled by
or under common control with (x) the Issuer or its Affiliates, (y) the
Collateral Manager or its Affiliates or (z) funds or accounts managed by the
Collateral Manager or Affiliates of the Collateral Manager. The Calculation
Agent may not resign its duties or be removed without a successor having been
duly appointed.

 

(b)               The Calculation Agent shall be required to agree (and the
Trustee as Calculation Agent does hereby agree) that, as soon as possible after
11:00 a.m. London time on each Interest Determination Date, but in no event
later than 11:00 a.m. New York time on the London Banking Day immediately
following each Interest Determination Date, the Calculation Agent will calculate
the Interest Rate applicable to each Class of Floating Rate Notes (other than in
the case of the Class A-1R Notes, where such amount is to be calculated by the
Note Agent pursuant to the Class A-1R Note Purchase Agreement) during the
related Interest Accrual Period and the Note Interest Amount (in each case,
rounded to the nearest cent, with half a cent being rounded upward) payable on
the related Payment Date in respect of such Class of Floating Rate Notes in
respect of the related Interest Accrual Period. At such time, the Calculation
Agent will communicate such rates and amounts to the Co-Issuers, the Trustee,
each Paying Agent, the Collateral Manager, Euroclear and Clearstream. The
Calculation Agent will also specify to the Co-Issuers the quotations upon which
the foregoing rates and amounts are based, and in any event the Calculation
Agent shall notify the Co-Issuers before 5:00 p.m. (New York time) on every
Interest Determination Date if it has not determined and is not in the process
of determining any such Interest Rate or Note Interest Amount together with its
reasons therefor. The Calculation Agent's determination of the foregoing rates
and amounts for any Interest Accrual Period will (in the absence of manifest
error) be final and binding upon all parties.

 

Section 7.17        Certain Tax Matters. (a) As of the Closing Date, the Issuer
will elect to be classified, for U.S. federal income tax purposes, as a
disregarded entity wholly owned by the sole beneficial owner of the Subordinated
Notes. So long as there is one beneficial tax owner of the Subordinated Notes,
such beneficial owner agrees or will be deemed to agree to treat the assets and
liabilities held by the Issuer as those of the sole beneficial owner for U.S.
federal income tax purposes.

 

(b)               The Issuer will treat each purchase of Collateral Obligations
as a "purchase" for tax accounting and reporting purposes.

 



 142 

 

(c)                The Issuer and the Co-Issuer shall file, or cause to be
filed, any tax returns, including information tax returns, required by any
governmental authority.

 

(d)               If the Issuer has purchased an interest and the Issuer is
aware that such interest is a "reportable transaction" within the meaning of
Section 6011 of the Code, and a Holder of a Subordinated Note (or any other Note
that is required to be treated as equity for U.S. federal income tax purposes)
requests in writing information about any such transactions in which the Issuer
is an investor, the Issuer shall provide (to the extent it can reasonably obtain
such information), or cause its Independent accountants to provide, such
information that is required to be obtained by such Holder under the Code as
soon as practicable after such request.

 

(e)                Notwithstanding anything herein to the contrary, the
Collateral Manager, the Co-Issuers, the Trustee, the Collateral Administrator,
the Placement Agent, the Holders and beneficial owners of the Notes and each
employee, representative or other agent of those Persons, may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. tax treatment and tax
structure does not permit disclosure of information identifying the Collateral
Manager, the Co-Issuers, the Trustee, the Collateral Administrator, the
Placement Agent or any other party to the transactions contemplated by this
Indenture, the Offering or the pricing (except to the extent such information is
relevant to U.S. tax structure or tax treatment of such transactions).

 

(f)                Upon the Issuer's receipt of a request of a Holder of a
Secured Note or written request of a Person certifying that it is an owner of a
beneficial interest in a Secured Note for the information described in United
States Treasury Regulations section 1.1275-3(b)(1)(i) that is applicable to such
Note, the Issuer will cause its Independent certified public accountants to
provide promptly to the Trustee and such requesting Holder or owner of a
beneficial interest in such a Note all of such information. Any additional
issuance of Notes shall be accomplished in a manner that will allow the
Independent certified public accountants of the Issuer to accurately calculate
original issue discount income to holders of the additional Notes.

 

(g)               If required to prevent the withholding and imposition of
United States income tax on payments made to the Issuer, the Issuer shall
deliver or cause to be delivered the applicable United States IRS Form W-8 (or
an IRS Form W-9 of its sole owner, if applicable) or applicable successor form
and any relevant supporting documentation to each issuer or obligor of or
counterparty with respect to an Asset at the time such Asset is purchased or
entered into by the Issuer and thereafter prior to the obsolescence or
expiration of such form.

 

(h)               The Issuer shall (i) use reasonable best efforts to comply
with the Cayman FATCA Legislation and (ii) make any amendments to this Indenture
reasonably necessary to enable the Issuer to comply with the Tax Account
Reporting Rules and to cause the Holders to comply with their Holder Tax
Obligations.

 

(i)                 If a Holder or beneficial owner of Notes fails to comply
with its Holder Tax Obligations or otherwise causes the Issuer to be unable to
comply with Tax Account Reporting Rules, the Issuer shall compel any such Holder
to sell its interest in such Note. Each Holder and beneficial owner of Notes
acknowledges that any transfer of Notes under this Section 7.17(i) may be for
less than the fair market value of such Notes. Each Holder and beneficial owner
of the Notes also acknowledges that the failure to comply with its Holder Tax
Obligations may cause the Issuer to withhold on payments to such Holder. Any
amounts withheld under this Section 7.17(i) will be deemed to have been paid in
respect of the relevant Notes.

 



 143 

 

(j)                 For taxable years of the Issuer beginning before January 1,
2018, so long as the Issuer is treated as a partnership for U.S. federal income
tax purposes, the BDC is hereby designated as the tax matters partner, as
defined under Temporary Treasury Regulations Section 301.6231(a)(7)-1.  The BDC
shall be the tax matters partner so long as it is eligible to be so designated
under such regulation (or applicable successor provision), and after the first
taxable year of the Issuer beginning after December 31, 2017, shall be the
partnership representative. If the BDC is no longer eligible, all equity owners
of the Issuer will be deemed to have agreed to appoint the BDC as the agent and
attorney-in-fact of the tax matters partner (and, when relevant, the partnership
representative).  By its acceptance thereof, the BDC and each holder of Notes
hereby agrees to irrevocably appoint the BDC as its agent to perform all of the
duties of the tax matters partner (and, when relevant, the partnership
representative) for the Issuer. Such appointment shall be coupled with an
interest.  In the event the Issuer shall be the subject of an income tax audit
by any U.S. federal, state or local authority, to the extent the Issuer is
treated as an entity for purposes of such audit, including administrative
settlement and judicial review, the BDC, as  either tax matters partner,
partnership representative or attorney in fact and agent of
the  tax matters partner or partnership representative shall be authorized to
act for, and its decision shall be final and binding upon, the Issuer and
each partner thereof.  All expenses incurred in connection with any such audit,
investigation, settlement or review shall be borne by the Issuer.

 

(k)               So long as the Issuer is treated as a partnership for U.S.
federal income tax purposes, the Collateral Manager shall cause the
Issuer to provide each person who was a beneficial owner of a Subordinated Note
(or any other Class of Notes, to the extent such Class of Notes is treated as
equity in the Issuer) at any time during a taxable year with an annual statement
(including a Schedule K-1 to IRS Form 1065) indicating such beneficial
owner's allocable share of the Issuer's tax items for such year taxable year.

 

(l)                 So long as the Issuer is treated as a partnership for U.S.
federal income tax purposes, the Collateral Manager shall maintain, or cause to
be maintained, a separate capital account for each beneficial owner of the
Subordinated Notes, and to the extent a Class is treated as equity in the
Issuer, for each beneficial owner of such Class, in accordance with the
principles and requirements set forth in Section 704(b) of the Code and the
Treasury Regulations.

 

(m)             In the case of the Class A-1R Notes, if the Issuer is required
to deduct or withhold any tax, then the Issuer will: (1) notify the Trustee (who
will notify each affected Holder) of such requirement no later than 10 days
prior to the date of the payment from which amounts are required to be withheld
(provided that, despite the failure of the Issuer or the Trustee to give such
notice, amounts withheld pursuant to applicable laws will be considered as
having been paid by the Co-Issuers as provided above); (2) pay to the relevant
authorities the full amount required to be deducted or withheld (including the
full amount required to be deducted or withheld from any additional amount paid
by the Issuer to an affected Holder by reason of clause (4) below) promptly upon
the earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against the affected Holder;
(3) promptly forward to the affected Holder documentation reasonably acceptable
to the affected Holder evidencing such payment to such authorities; and (4) if
such tax is an Indemnifiable Tax, pay to the affected Holder the additional
amount (a "Class A-1R Note Gross-Up Amount") necessary to ensure that the net
amount received by the affected Holder after deduction or withholding of such
Indemnifiable Tax equals the full amount the affected Holder would have received
had no such deduction or withholding been required. Notice is hereby given to
each Holder of Class A-1R Notes that failure of such Noteholder to provide
appropriate tax certifications to the Trustee upon request may result in amounts
being withheld from payments to such Holder under the Class A-1R Notes.

 



 144 

 

(n)       Each Holder of a Subordinated Note shall be a United States Person.
Any transfer of a Subordinated Note to a person other than a United States
Person shall be void ab initio.

 

Section 7.18        Effective Date. (a) The Issuer will use commercially
reasonable efforts to purchase (or enter into commitments to purchase), on or
before the Effective Date, Collateral Obligations (a) such that the Target
Initial Par Condition is satisfied and (b) that satisfy, as of the Effective
Date, the Concentration Limitations, the Collateral Quality Test (excluding the
S&P CDO Monitor Test) and the Coverage Tests.

 

(b)       Within 10 Business Days after the Effective Date, the Issuer shall
provide, or cause the Collateral Manager to provide the following documents: to
S&P (i) a report (which the Issuer shall cause the Collateral Administrator to
prepare on its behalf in accordance with, and subject to the terms of, the
Collateral Administration Agreement) identifying the Collateral Obligations; and
(ii) a report (which the Issuer shall cause the Collateral Administrator to
prepare on its behalf in accordance with, and subject to the terms of, the
Collateral Administration Agreement, and may be in the form of a Monthly Report)
stating the following information (the "Effective Date Report"): (A) the
obligor, principal balance, coupon/spread, the LIBOR floor, if any, stated
maturity, S&P Rating and country of domicile with respect to each Collateral
Obligation as of the Effective Date and (B) as of the Effective Date, the level
of compliance with, and satisfaction or non-satisfaction of (1) the Target
Initial Par Condition, (2) each Coverage Test, (3) the Concentration Limitations
and (4) the Collateral Quality Test (excluding the S&P CDO Monitor Test).

 

(c)       If prior to the date 40 Business Days after the Effective Date, (1)
the Issuer (or the Collateral Manager on behalf of the Issuer) has not provided
to S&P an Effective Date Report that shows that the Target Initial Par Condition
was satisfied, each Overcollateralization Ratio Test was satisfied, the
Concentration Limitations were complied with and the Collateral Quality Test
(excluding the S&P CDO Monitor Test) was satisfied (such Effective Date Report,
a "Passing Report") or (2) any of the tests referred to in clause (ii)(B) of the
foregoing clause (b) are not satisfied (any such event pursuant to clause (1) or
clause (2) of this clause (c) constituting an "S&P Rating Confirmation Failure")
then (A) the Issuer (or the Collateral Manager on the Issuer's behalf) prior to
the first Payment Date shall either (i) provide a Passing Report to S&P or (ii)
request S&P to confirm prior to the first Payment Date that it will not reduce
or withdraw its Initial Ratings of the Rated Notes and (B) if, prior to the
first Payment Date, the Issuer (or the Collateral Manager on the Issuer's
behalf) has not provided a Passing Report to S&P, or obtained such confirmation
from S&P, each as described in the immediately preceding clause (A) of this
clause (c), the Issuer (or the Collateral Manager on the Issuer's behalf) shall
instruct the Trustee to transfer amounts from the Interest Collection Subaccount
to the Principal Collection Subaccount and may, prior to the first Payment Date
thereafter, use such funds on behalf of the Issuer for the purchase of
additional Collateral Obligations in an amount sufficient to enable the Issuer
(or the Collateral Manager on the Issuer's behalf) to (i) provide to S&P a
Passing Report or (ii) obtain from S&P written confirmation (which may take the
form of a press release or other written communication) of its Initial Rating of
the Rated Notes; provided that, in lieu of any such transfer and application of
funds as aforesaid, the Issuer (or the Collateral Manager on the Issuer's
behalf) may take such action, including but not limited to, an Effective
Date-Related Redemption and/or transferring amounts from the Interest Collection
Subaccount to the Principal Collection Subaccount as Principal Proceeds (for use
in an Effective Date-Related Redemption), sufficient to enable the Issuer (or
the Collateral Manager on the Issuer's behalf) to (1) provide to S&P a Passing
Report or (2) obtain from S&P written confirmation (which may take the form of a
press release or other written communication) of its Initial Rating of the Rated
Notes; provided further that amounts may not be transferred from the Interest
Collection Subaccount to the Principal Collection Subaccount if, after giving
effect to such transfer, (I) the amounts available pursuant to the Priority of
Payments on the next succeeding Payment Date would be insufficient to pay the
full amount of the accrued and unpaid interest on any Class of Secured Notes on
such next succeeding Payment Date or (II) such transfer would result in a
deferral of interest with respect to the Class B Notes or the Class C Notes on
the next succeeding Payment Date.

 



 145 

 

(d)       S&P CDO Monitor Test. The Collateral Manager may, at any time after
the Closing Date upon at least five Business Days' prior written notice to S&P,
the Trustee and the Collateral Administrator, elect to utilize the S&P CDO
Monitor in determining compliance with the S&P CDO Monitor Test (the effective
date specified by the Collateral Manager for such election, the "S&P CDO Monitor
Election Date").

 

Section 7.19        Representations Relating to Security Interests in the
Assets. (a) The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

 

(i)                 The Issuer owns such Asset free and clear of any lien, claim
or encumbrance of any person, other than such as are created under, or permitted
by, this Indenture other than Permitted Liens.

 

(ii)               Other than the security interest Granted to the Trustee
pursuant to this Indenture, except as permitted by this Indenture, the Issuer
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Assets. The Issuer has not authorized the filing of and is
not aware of any Financing Statements against the Issuer that include a
description of collateral covering the Assets other than any Financing Statement
relating to the security interest granted to the Trustee hereunder or that has
been terminated; the Issuer is not aware of any judgment, PBGC liens or tax lien
filings against the Issuer.

 



 146 

 

(iii)             All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a "securities account" (as defined in Section 8-501(a) of the UCC).

 

(iv)             All Accounts constitute "securities accounts" under
Section 8-501(a) of the UCC.

 

(v)               This Indenture creates a valid and continuing security
interest (as defined in Section 1 - 201(37) of the UCC) in such Assets in favor
of the Trustee, for the benefit and security of the Secured Parties, which
security interest is prior to all other liens, claims and encumbrances (except
as permitted otherwise in this Indenture), and is enforceable as such against
creditors of and purchasers from the Issuer.

 

(b)               The Issuer hereby represents and warrants that, as of the
Closing Date (which representations and warranties shall survive the execution
of this Indenture and be deemed to be repeated on each date on which an Asset is
Granted to the Trustee hereunder), with respect to Assets that constitute
Instruments:

 

(i)                 Either (x) the Issuer has caused or will have caused, within
ten days after the Closing Date, the filing of all appropriate Financing
Statements in the proper office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Instruments
granted to the Trustee, for the benefit and security of the Secured Parties or
(y) (A) all original executed copies of each promissory note or mortgage note
that constitutes or evidences the Instruments have been delivered to the Trustee
or the Issuer has received written acknowledgement from a custodian that such
custodian is holding the mortgage notes or promissory notes that constitute
evidence of the Instruments solely on behalf of the Trustee and for the benefit
of the Secured Parties and (B) none of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Trustee,
for the benefit of the Secured Parties.

 



 147 

 

(ii)               The Issuer has received all consents and approvals required
by the terms of the Assets to the pledge hereunder to the Trustee of its
interest and rights in the Assets.

 

(c)                The Issuer hereby represents and warrants that, as of the
Closing Date (which representations and warranties shall survive the execution
of this Indenture and be deemed to be repeated on each date on which an Asset is
Granted to the Trustee hereunder), with respect to the Assets that constitute
Security Entitlements:

 

(i)                 All of such Assets have been and will have been credited to
one of the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC. The Securities Intermediary for each Account has
agreed to treat all assets credited to such Accounts as "financial assets"
within the meaning of Section 8-102(a)(9) the UCC.

 

(ii)               The Issuer has received all consents and approvals required
by the terms of the Assets to the pledge hereunder to the Trustee of its
interest and rights in the Assets.

 

(iii)             (x) The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y) (A) the Issuer has delivered
to the Trustee a fully executed Securities Account Control Agreement pursuant to
which the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the person having a security entitlement against
the Custodian in each of the Accounts.

 

(iv)             The Accounts are not in the name of any person other than the
Issuer or the Trustee. The Issuer has not consented to the Custodian to comply
with the entitlement order of any Person other than the Trustee (and the Issuer
prior to a notice of exclusive control being provided by the Trustee).

 

(d)               The Issuer hereby represents and warrants that, as of the
Closing Date (which representations and warranties shall survive the execution
of this Indenture and be deemed to be repeated on each date on which an Asset is
Granted to the Trustee hereunder), with respect to Assets that constitute
general intangibles:

 

(i)                 The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Assets granted to the Trustee,
for the benefit and security of the Secured Parties, hereunder.

 

(ii)               The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Trustee of its interest and rights in the Assets.

 

(e)       The Issuer hereby represents, warrants and covenants that, as of the
Closing Date (which representations and warranties shall survive the execution
of this Indenture and be deemed to be repeated on each date on which an Asset is
Granted to the Trustee hereunder) each payment of principal or interest with
respect to the Notes made under this Indenture will have been made (i) in
payment of a debt incurred by the Issuer in the ordinary course of business or
financial affairs of the Issuer and (ii) in the ordinary course of business or
financial affairs of the Issuer.

 

The Co-Issuers agree to notify the Collateral Manager and S&P promptly if they
become aware of the breach of any of the representations and warranties
contained in this Section 7.19 and shall not, without satisfaction of the Rating
Agency Condition, waive any of the representations and warranties in this
Section 7.19 or any breach thereof.

 



 148 

 

Section 7.20        Information. The Issuer will deliver to the Trustee and each
Rating Agency then rating any Class of Notes (and the Trustee shall furnish
copies thereof to each of the Holders):

 

(a)       as soon as reasonably available and in any event within 120 days after
the end of each fiscal year, a balance sheet of the Issuer or, if the Issuer is
consolidated with the balance sheet of the BDC, of the BDC as of the end of such
fiscal year and the related statements of operations and cash flows for such
fiscal year audited by Independent public accountants of nationally recognized
standing;

 

(b)       as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year, (i) a balance sheet of the
Issuer or, if the Issuer is consolidated with the balance sheet of the BDC, of
the BDC as of the end of such quarter and the related statements of operations
for such quarter and for the portion of the Issuer's fiscal year ended at the
end of such quarter and (ii) such other information reasonably requested by the
Majority of any Class of Notes in writing; and

 

(c)       simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the Issuer certifying
(x) that such financial statements fairly present the financial condition and
the results of operations of the Issuer on the dates and for the periods
indicated, on the basis of GAAP, subject, in the case of interim financial
statements, to normally recurring year-end adjustments and the absence of notes,
and (y) that an Authorized Officer of the Issuer has reviewed the terms of the
Transaction Documents and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the business and condition of the
Issuer during the period beginning on the date through which the last such
review was made pursuant to this Section 7.20(c) (or, in the case of the first
certification pursuant to this Section 7.20(c), the Closing Date) and ending on
a date not more than ten Business Days prior to the date of such delivery and
that on the basis of such financial statements and such review of the
Transaction Documents, no Default occurred and is continuing or, if any such
Default has occurred and is then continuing, specifying the nature and extent
thereof and, if continuing, the action the Issuer is taking or proposes to take
in respect thereof.

 

Section 7.21        Credit Estimates. For any Collateral Obligation which has an
S&P Rating determined pursuant to clause (iii)(b) of the definition of "S&P
Rating", the Collateral Manager on behalf of the Issuer or the issuer of such
Collateral Obligation shall, prior to or within 30 days after the acquisition of
such Collateral Obligation, apply (and concurrently submit all available
Information in respect of such application) to S&P for a credit estimate. So
long as (i) the Collateral Manager acts in accordance with the procedures and
requirements specified in the definition of "S&P Rating" relating to credit
estimates and (ii) during the immediately preceding 12 calendar months, no more
than five Collateral Obligations that were Deemed Rated Obligations have
received credit estimates that have resulted in such Deemed Rated Obligations
that were not deemed to be CCC Collateral Obligations to constitute CCC
Collateral Obligations or Defaulted Obligations as a result of the receipt of an
applicable credit estimate, clause (xvii) of Concentration Limitations shall not
be breached if a Deemed Rated Obligation becomes a CCC Collateral Obligation due
to such Collateral Obligation receiving a lower credit estimate than the rating
determined by the Collateral Manager with respect to such Collateral Obligation
pursuant to, and in accordance with, clause (iii)(b) of the definition of "S&P
Rating".

 



 149 

 

ARTICLE VIII

Supplemental Indentures

 

Section 8.1            Supplemental Indentures Without Consent of Holders of
Notes. Without the consent of the Holders of any Notes and, in the case of any
supplemental indenture that affects the obligations or rights of the Collateral
Manager in any manner (including, without limitation, (x) modifying the
restrictions on the acquisition and disposition of Collateral Obligations or the
definition of "Collateral Obligation," (y) expanding or restricting the
Collateral Manager's discretion or (z) affecting the amount or priority of any
fees or other amounts payable to the Collateral Manager in any manner), with the
written consent of the Collateral Manager and, except as provided in Section
8.3, without an Opinion of Counsel being provided to the Issuer or the Trustee
as to whether any Class of Notes would be materially and adversely affected
thereby, the Co-Issuers, when authorized by Board Resolutions, and the Trustee,
at any time and from time to time subject to Section 8.3, may enter into one or
more indentures supplemental hereto, in form satisfactory to the Trustee, for
any of the following purposes:

 

(i)                 to evidence the succession of another Person to the Issuer
or the Co-Issuer and the assumption by any such successor Person of the
covenants of the Issuer or the Co-Issuer herein and in the Notes;

 

(ii)               to add to the covenants of the Co-Issuers or the Trustee for
the benefit of the Secured Parties or to surrender any right or power conferred
upon the Issuer by this Indenture;

 

(iii)             to convey, transfer, assign, mortgage or pledge any property
to or with the Trustee or add to the conditions, limitations or restrictions on
the authorized amount, terms and purposes of the issue, authentication and
delivery of the Notes;

 

(iv)             to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee and to add to or change any of the provisions
of this Indenture as shall be necessary to facilitate the administration of the
trusts hereunder by more than one Trustee, pursuant to the requirements of
Sections 6.9, 6.10 and 6.12 hereof;

 

(v)               to correct or amplify the description of any property at any
time subject to the lien of this Indenture, or to better assure, convey and
confirm unto the Trustee any property subject or required to be subjected to the
lien of this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations, whether
pursuant to Section 7.5 or otherwise) or to subject to the lien of this
Indenture any additional property;

 

(vi)             to modify the restrictions on and procedures for resales and
other transfers of Notes to reflect any changes in ERISA or other applicable law
or regulation (or the interpretation thereof) or to enable the Co-Issuers to
rely upon any exemption from registration under the Securities Act or the
Investment Company Act or otherwise comply with any applicable securities law,
or to remove restrictions on resale and transfer to the extent not required
thereunder, including, without limitation, by reducing the minimum denomination
of any Class of Notes;

 



 150 

 

(vii)           to make such changes (including the removal and appointment of
any listing agent, transfer agent, paying agent or additional registrar in
Ireland) as shall be necessary or advisable in order for the Listed Notes to be
or remain listed on an exchange, including the Irish Stock Exchange, and
otherwise to amend this Indenture to incorporate any changes required or
requested by governmental authority, stock exchange authority, listing agent,
transfer agent, paying agent or additional registrar for the Notes in connection
therewith;

 

(viii)         [reserved];

 

(ix)             subject to Section 8.3(b), to correct or supplement any
inconsistent or defective provisions in this Indenture or to cure any ambiguity,
omission or errors in this Indenture;

 

(x)               subject to Section 8.3(b), to conform the provisions of this
Indenture to the Offering Circular;

 

(xi)             to take any action necessary or helpful (A) to prevent the
Issuer or the Trustee from becoming subject to any withholding or other taxes or
assessments or (B) to prevent the Issuer from being treated as other than a
partnership or disregarded entity for U.S. federal income tax purposes;

 

(xii)           to make such changes as shall be necessary to permit the
Co-Issuers to (A) issue or co-issue, as applicable, additional notes of any one
or more existing Classes; provided that any such additional issuance or
co-issuance, as applicable, of notes shall be issued or co-issued, as
applicable, in accordance with this Indenture, including Sections 2.13 and 3.2;
provided, further, that the supplemental indenture effecting such additional
issuance may not amend the requirements described under Sections 2.13 and 3.2;
or (B) to issue replacement securities in connection with a Refinancing in
accordance with this Indenture;

 

(xiii)         to amend the name of the Issuer or the Co-Issuer;

 

(xiv)         subject to Section 8.3(b), to evidence any waiver or modification
by S&P as to any requirement or condition, as applicable, of S&P set forth
herein;

 

(xv)           subject to Section 8.3(b), to modify the terms hereof in order
that it may be consistent with the requirements of S&P, including to address any
change in the rating methodology employed by S&P;

 



 151 

 

(xvi)         to take any action necessary or advisable (1) to allow the Issuer
to comply with the Tax Account Reporting Rules (including providing for remedies
against, or imposing penalties upon, Holders who fail to comply with their
Holder Tax Obligations or otherwise cause the Issuer to fail to comply with the
Tax Account Reporting Rules) or (2) for the Bankruptcy Subordination Agreement;
and to (A) issue a new Note or Notes in respect of, or issue one or more new
sub-classes of, any Class of Notes, in each case with new identifiers
(including CUSIPs, ISINs and Common Codes, as applicable), to the extent that
the Issuer or the Trustee determines that one or more beneficial owners of the
Notes of such Class have failed to comply with their Holder Tax Obligations or
would otherwise cause the Issuer to fail to comply with the Tax Account
Reporting Rules or in connection with the Bankruptcy Subordination Agreement;
provided that any sub-class of a Class of Notes issued pursuant to this
clause shall be issued on identical terms as, and rank pari passu in all
respects with, the existing Notes of such Class and (B) provide for procedures
under which beneficial owners of such Class that have complied with their Holder
Tax Obligations and do not otherwise cause the Issuer to fail to comply with the
Tax Account Reporting Rules (or subject to the Bankruptcy Subordination
Agreement, as the case may be) may take an interest in such new Note(s) or
sub-class(es);

 

(xvii)       to modify the procedures herein relating to compliance with Rule
17g-5 of the Exchange Act;

 

(xviii)     subject to the approval of all of the Holders of the Class A-1R
Notes as described in Section 8.3(b), for so long as such Notes are Outstanding,
to amend any provision of this Indenture relating solely to the manner, timing
and conditions of Class A-1R Borrowings;

 

(xix)         subject to Section 8.3(b), to amend, modify, enter into or
accommodate the execution of any Hedge Agreement upon terms satisfactory to the
Collateral Manager;

 

(xx)           to accommodate the settlement of the Secured Notes in book-entry
form through the facilities of DTC or otherwise; provided that no such
book-entry settlement will apply in respect of the Subordinated Notes;

 

(xxi)         to facilitate any necessary filings, exemptions or registrations
with the CFTC;

 

(xxii)       subject to Section 8.3(c), to accommodate changes to the Retention
Requirement Laws and the Origination Requirement (including such changes as may
be required by the Securitisation Regulation); provided that such supplemental
indenture does not adversely affect any Holder of Secured Notes; or

 

(xxiii)     subject to Section 8.3(c), to amend, modify or otherwise accommodate
changes to this Indenture to comply with the U.S. Risk Retention Regulations;
provided that such supplemental indenture does not adversely affect any Holder
of Secured Notes.

 

Section 8.2            Supplemental Indentures With Consent of Holders of Notes.
(a)                With the written consent of the Collateral Manager (in the
case of any supplemental indenture that affects the obligations or rights of the
Collateral Manager in any manner including, without limitation, (x) modifying
the restrictions on the acquisition and disposition of Collateral Obligations or
the definition of "Collateral Obligation," (y) expanding or restricting the
Collateral Manager's discretion or (z) affecting the amount or priority of any
fees or other amounts payable to the Collateral Manager in any manner), a
Majority of each Class of Secured Notes materially and adversely affected
thereby, if any, if the Subordinated Notes are materially and adversely affected
thereby, a Majority of the Subordinated Notes, and any Hedge Counterparty
materially and adversely affected thereby, the Trustee and the Co-Issuers may,
subject to Section 8.3, execute one or more indentures supplemental hereto to
add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
of the Notes of any Class under this Indenture; provided that notwithstanding
anything in this Indenture to the contrary, no such supplemental indenture
shall, without the consent of each Holder of each Outstanding Note of each Class
materially and adversely affected thereby:

 



 152 

 

(i)                 subject to Section 8.2(b) below, change the Stated Maturity
of the principal of or the due date of any installment of interest on any
Secured Note or any Class A-1R Note Additional Amounts, reduce the principal
amount thereof or the rate of interest thereon (or, in the case of the Class
A-1R Notes, the Commitment Fee Rate) or the Redemption Price with respect to any
Note or Class A-1R Note Additional Amounts with respect to any Class A-1R Note,
or change the earliest date on which Notes of any Class may be redeemed, change
the provisions of this Indenture relating to the application of proceeds of any
Assets to the payment of principal of or interest on the Secured Notes or
distributions on the Subordinated Notes or change any place where, or the coin
or currency in which, Notes or the principal thereof or interest or any
distribution thereon or any Class A-1R Note Additional Amount is payable, or
impair the right to institute suit for the enforcement of any such payment on or
after the Stated Maturity thereof (or, in the case of redemption, on or after
the applicable Redemption Date);

 

(ii)               reduce the percentage of the Aggregate Outstanding Amount of
Holders of each Class whose consent is required for the authorization of any
such supplemental indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their consequences
provided for in this Indenture;

 

(iii)             materially impair or materially adversely affect the Assets
except as otherwise permitted in this Indenture;

 

(iv)             except as otherwise permitted by this Indenture, permit the
creation of any lien ranking prior to or on a parity with the lien of this
Indenture with respect to any part of the Assets or terminate such lien on any
property at any time subject hereto or deprive the Holder of any Secured Note of
the security afforded by the lien of this Indenture;

 

(v)               reduce the percentage of the Aggregate Outstanding Amount of
Holders of any Class of Secured Notes whose consent is required to request the
Trustee to preserve the Assets or rescind the Trustee's determination to
preserve the Assets pursuant to Section 5.5 or to sell or liquidate the Assets
pursuant to Section 5.4 or 5.5;

 

(vi)             modify any of the provisions of (x) this Section 8.2, except to
increase the percentage of Outstanding Notes the consent of the Holders of which
is required for any such action or to provide that certain other provisions of
this Indenture cannot be modified or waived without the consent of the Holder of
each Note Outstanding and affected thereby or (y) Section 8.1 or Section 8.3;

 



 153 

 

(vii)           modify the definition of the term "Outstanding" or the Priority
of Payments set forth in Section 11.1(a); or

 

(viii)         modify any of the provisions of this Indenture in such a manner
as to affect the calculation of the amount of any payment of interest or
Commitment Fee or principal on any Secured Note or any Class A-1R Note
Additional Amounts or any amount available for distribution to the Subordinated
Notes, or to affect the rights of the Holders of any Secured Notes to the
benefit of any provisions for the redemption of such Secured Notes contained
herein.

 

(b)               The entry into any supplemental indenture for the purpose of
reducing the interest rate on any Class of Secured Notes (any such Class, the
"Reduced Interest Class") will be deemed not to have a material and adverse
effect on any Holder or beneficial owner of Notes except the Holders and
beneficial owners of the Reduced Interest Class.  Any such supplemental
indenture shall not require the consent of any Holder of any Class of Notes
except the Reduced Interest Class but shall, for the avoidance of doubt, require
the consent of each Holder of the Reduced Interest Class.

 

(c)                Notwithstanding any other provision relating to supplemental
indentures, at any time after the expiration of the Non-Call Period, if any
Class of Notes has been or contemporaneously with the effectiveness of any
supplemental indenture will be paid in full in accordance with this Indenture as
so supplemented or amended, the written consent of any holder of any Note of
such Class will not be required with respect to such supplemental indenture.

 

Section 8.3            Execution of Supplemental Indentures. (a) The Trustee
shall join in the execution of any such supplemental indenture and to make any
further appropriate agreements and stipulations which may be therein contained,
but the Trustee shall not be obligated to enter into any such supplemental
indenture which affects the Trustee's own rights, duties, liabilities or
immunities under this Indenture or otherwise, except to the extent required by
law.

 

(b)               With respect to any supplemental indenture permitted by
Section 8.1 or 8.2 the consent to which is expressly required pursuant to such
Section from all or a Majority of Holders of each Class materially and adversely
affected thereby and/or any Hedge Counterparty materially and adversely affected
thereby, the Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel (which may be supported as to factual (including financial
and capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering such Opinion of
Counsel) or an Officer's certificate of the Collateral Manager (as applicable)
as to (i) whether or not the Holders of any Class of Secured Notes would be
adversely affected or materially and adversely affected, as applicable, by such
supplemental indenture, (ii) whether or not the Subordinated Notes would be
materially and adversely affected by such supplemental indenture and (iii)
whether or not a non-consenting Hedge Counterparty would be materially and
adversely affected by such supplemental indenture. Such determination shall, in
each such case, be conclusive and binding on all present and future Holders. In
executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying upon, an
Opinion of Counsel and Officer's certificate of the Collateral Manager stating
that the execution of such supplemental indenture is authorized and permitted by
this Indenture and that all conditions precedent thereto have been satisfied.
The Trustee shall not be liable for any reliance made in good faith upon such an
Opinion of Counsel or such an Officer's certificate of the Collateral Manager.
In addition, in the case of any proposed supplemental indenture described in
clauses (ix), (x), (xiv), (xv) and (xix) of Section 8.1 (each, a "Consent
Amendment") that is proposed while the Class A-1 Notes or the Class A-2 Notes
remain Outstanding, the Co-Issuers and the Trustee shall not enter into such
proposed supplemental indenture without the written consent of a Majority of the
Controlling Class. In the case of any proposed supplemental indenture described
in clause (xviii) of Section 8.1, the Co-Issuers and the Trustee shall not enter
into such proposed supplemental indenture without the written consent of all of
the Holders of the Class A-1R Notes.

 



 154 

 

(c)                In the case of any proposed supplemental indenture described
in clause (xxii) or (xxiii) of Section 8.1, if the Trustee receives written
notice of objection to such supplemental indenture from any Holder of Secured
Notes at least one Business Day prior to the execution of such supplemental
indenture, such supplemental indenture will only be effective with the prior
written consent of a Majority of each Class of Secured Notes adversely affected
thereby.

 

(d)               At the cost of the Co-Issuers, for so long as any Notes shall
remain Outstanding, not later than 15 Business Days prior to the execution of
any proposed supplemental indenture pursuant to Section 8.1 or Section 8.2, the
Trustee shall deliver to the Collateral Manager, the Collateral Administrator,
each Hedge Counterparty and the Noteholders (other than, with respect to a
supplemental indenture to effect a Refinancing, the Noteholders of Notes to be
redeemed in connection with such Refinancing) a copy of such supplemental
indenture; provided that notice of any Consent Amendment shall be delivered not
later than 30 days prior to the execution of the proposed supplemental
indenture. At the cost of the Issuer, for so long as any Class of Secured Notes
shall remain Outstanding and such Class is rated by S&P, the Issuer shall
provide to S&P (i) a copy of any proposed supplemental indenture at least 15
Business Days prior to the execution thereof (provided that notice of any
Consent Amendment shall be delivered not later than 30 days prior to the
execution of the proposed supplemental indenture) and (ii) a copy of the
executed supplemental indenture after its execution. At the cost of the
Co-Issuers, the Trustee shall provide to the Holders (in the manner described in
Section 14.4) a copy of the executed supplemental indenture after its execution
together with a copy of any confirmations from S&P that were received in
connection with the supplemental indenture. Any failure of the Trustee to
publish or deliver such notice, or any defect therein, shall not in any way
impair or affect the validity of any such supplemental indenture.

 

(e)                It shall not be necessary for any Act of Holders to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.

 



 155 

 

(f)                The Collateral Manager shall not be bound to follow any
amendment or supplement to this Indenture until it has received a copy of any
such amendment or supplement from the Issuer or the Trustee and, if such
amendment or supplement, as described above, requires the Collateral Manager's
consent, shall have consented thereto in writing, and until such amendment or
supplement is in fact validly executed and enforceable. Neither the Trustee nor
the Collateral Administrator shall be obligated to enter into any supplemental
indenture which affects the Trustee's or the Collateral Administrator's own
rights, duties, liabilities or immunities under this Indenture or otherwise.

 

(g)               For so long as any Notes are listed on the Irish Stock
Exchange, the Issuer shall notify the Irish Stock Exchange of any modification
to this Indenture.

 

Section 8.4            Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article VIII, this Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a
part of this Indenture for all purposes; and every Holder of Notes theretofore
and thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5            Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II of Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice in form approved by the Trustee as to any
matter provided for in such supplemental indenture. If the Applicable Issuers
shall so determine, new Notes, so modified as to conform in the opinion of the
Co-Issuers to any such supplemental indenture, may be prepared and executed by
the Applicable Issuers and authenticated and delivered by the Trustee in
exchange for Outstanding Notes.

 

ARTICLE IX

Redemption Of Notes

 

Section 9.1            Mandatory Redemption. If (x) a Coverage Test is not
satisfied on any Determination Date on which such Coverage Test is applicable or
(y) the Interest Diversion Test is not satisfied on any Measurement Date after
the end of the Reinvestment Period, the Issuer shall apply available amounts in
the Payment Account to make payments on the Secured Notes pursuant to the
Priority of Payments (a "Mandatory Redemption").

 

Section 9.2            Optional Redemption. (a) The Secured Notes shall be
redeemable by the Applicable Issuers, on any Business Day after the Non-Call
Period, at the written direction of a Majority of the Subordinated Notes, as
follows: based upon such written direction, (i) the Secured Notes shall be
redeemed in whole (with respect to all Classes of Secured Notes) but not in part
from Sale Proceeds and/or Refinancing Proceeds; or (ii) the Secured Notes shall
be redeemed in part by Class from Refinancing Proceeds (so long as any Class of
Secured Notes to be redeemed represents not less than the entire Class of such
Secured Notes). In connection with any such Optional Redemption, the Secured
Notes shall be redeemed at the applicable Redemption Prices and a Majority of
the Subordinated Notes must provide the above described written direction to the
Issuer and the Trustee not later than 45 days (or such shorter period of time as
the Trustee and the Collateral Manager find reasonably acceptable) prior to the
Business Day on which such redemption is to be made; provided that all Secured
Notes to be redeemed must be redeemed simultaneously. The terms of any
Refinancing and any financial institutions acting as lenders thereunder or
purchasers thereof shall be acceptable to the Collateral Manager and a Majority
of the Subordinated Notes, and any Refinancing shall satisfy the conditions set
forth in this Section 9.2.

 



 156 

 

(b)               The Subordinated Notes may be redeemed, in whole but not in
part (subject to Sections 9.2(d) and (e) with respect to a redemption from
proceeds that include Refinancing Proceeds), on any Business Day on or after the
redemption or repayment in full of the Secured Notes, at the direction of a
Majority of the Subordinated Notes.

 

(c)                In the event of any redemption pursuant to this Section 9.2
or Section 9.3, the Issuer shall, at least 30 days prior to the Redemption Date,
notify the Trustee in writing of such Redemption Date, the applicable Record
Date, the principal amount of Notes to be redeemed on such Redemption Date and
the applicable Redemption Prices; provided that failure to effect any Optional
Redemption which is withdrawn by the Co-Issuers in accordance with this
Indenture shall not constitute an Event of Default.

 

(d)               In the case of a Refinancing upon a redemption of the Secured
Notes in whole but not in part, such Refinancing will only be effective if (i)
the Refinancing Proceeds, all Sale Proceeds from the sale of Collateral
Obligations and other Assets in accordance with the procedures set forth herein,
and all other available funds will be at least sufficient to redeem
simultaneously the Secured Notes, in whole but not in part, and to pay the other
amounts included in the aggregate Redemption Price and all accrued and unpaid
Administrative Expenses (regardless of the Administrative Expense Cap),
including the reasonable fees, costs, charges and expenses incurred by the
Co-Issuers, the Trustee and the Collateral Administrator (including reasonable
attorneys' fees and expenses) in connection with such Refinancing, (ii) the Sale
Proceeds, Refinancing Proceeds and other available funds are used (to the extent
necessary) to make such redemption and (iii) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Sections 2.7(i) and 5.4(d)(i).

 

(e)                In the case of a Refinancing upon a redemption of the Secured
Notes in part by Class, such Refinancing will only be effective if (i) the
Rating Agency Condition has been satisfied with respect to any remaining Class
of Rated Notes then Outstanding that was not the subject of the Refinancing,
(ii) the Refinancing Proceeds will be at least sufficient to pay in full the
aggregate Redemption Prices of the entire Class or Classes of Secured Notes
subject to Refinancing, (iii) the Refinancing Proceeds are used (to the extent
necessary) to make such redemption, (iv) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Sections 2.7(i) and 5.4(d)(i), (v) the
aggregate principal amount of any obligations providing the Refinancing is no
greater than the Aggregate Outstanding Amount of the Secured Notes being
redeemed with the proceeds of such obligations, (vi) the stated maturity of each
class of obligations providing the Refinancing is no earlier than the
corresponding Stated Maturity of each Class of Secured Notes being refinanced,
(vii) the reasonable fees, costs, charges and expenses incurred in connection
with such Refinancing have been paid or will be adequately provided for from the
Refinancing Proceeds (except for expenses owed to persons that the Collateral
Manager informs the Trustee will be paid solely as Administrative Expenses
payable in accordance with this Indenture without regard to the Administrative
Expense Cap), (viii) the interest rate of any obligations providing the
Refinancing will not be greater than the interest rate of the Secured Notes
subject to such Refinancing (provided that (A) such condition shall be satisfied
if (1) the weighted average spread over LIBOR or fixed rate with respect to the
obligations providing the Refinancing is less than the weighted average spread
or fixed rate of the Secured Notes subject to Refinancing or (2) solely with
respect to any Class of Fixed Rate Notes that are being refinanced by
obligations with a floating interest rate, the spread with respect to such
obligations is equal to or less than (I) the implied interest rate calculated as
(x) the fixed coupon minus (y) the forward implied swap rate for a designated
maturity equal to the weighted average life of such Notes, as determined by the
Collateral Manager, or (II) the initial spread applicable to any Pari Passu
Class of Floating Rate Notes then applicable to such Floating Rate Notes and (B)
any Pari Passu Class may be refinanced using a single class of fixed rate
obligations or floating rate obligations), (ix) the obligations providing the
Refinancing are subject to the Priority of Payments and do not rank higher in
priority pursuant to the Priority of Payments than the Class of Secured Notes
being refinanced, (x) the voting rights, consent rights, redemption rights and
all other rights of the obligations providing the Refinancing are the same as
the rights of the corresponding Class of Secured Notes being refinanced, (xi) an
opinion of tax counsel of nationally recognized standing in the United States
experienced in such matters shall be delivered to the Trustee to the effect that
any remaining Secured Notes that were not the subject of the Refinancing will be
treated as debt for U.S. federal income tax purposes and (xii) subject to the
immediately following sentence, any loan or issuance of replacement securities
in connection with the Refinancing shall be first offered to holders of the
entire Class or Classes of Secured Notes subject to Refinancing. The Collateral
Manager (or an affiliate thereof) shall have the right to acquire one or more
Notes of one or more Classes in connection with any Refinancing if the
Collateral Manager determines that such acquisition is necessary to comply with
the U.S. Risk Retention Regulations.

 



 157 

 

(f)                The Holders of the Subordinated Notes will not have any cause
of action against any of the Co-Issuers, the Collateral Manager, the Collateral
Administrator or the Trustee for any failure to obtain a Refinancing. If a
Refinancing is obtained meeting the requirements specified above as certified by
the Collateral Manager, the Issuer and the Trustee shall amend this Indenture to
the extent necessary to reflect the terms of the Refinancing and no further
consent for such amendments shall be required from the Holders of Notes (other
than a Majority of the Subordinated Notes). The Trustee shall not be obligated
to enter into any amendment that, in its view, adversely affects its duties,
obligations, liabilities or protections hereunder, and the Trustee shall be
entitled to conclusively rely upon an Officer's certificate and/or Opinion of
Counsel as to matters of law (which may be supported as to factual (including
financial and capital markets) matters by any relevant certificates and other
documents necessary or advisable in the judgment of counsel delivering such
opinion of counsel) provided by the Issuer to the effect that such amendment
meets the requirements specified above and is authorized and permitted under
this Indenture (except that such Opinion of Counsel shall not be required to
opine as to the sufficiency of the Refinancing Proceeds).

 

(g)               In connection with any Optional Redemption of Secured Notes,
Holders of 100% of the Aggregate Outstanding Amount of any Class of Secured
Notes by notifying the Trustee in writing prior to the Redemption Date may elect
to receive less than 100% of the Redemption Price that would otherwise be
payable to the Holders of such Class of Secured Notes.

 



 158 

 

(h)               Any rating of replacement securities in connection with a
Refinancing by a Rating Agency will be based on a credit analysis specific to
such replacement securities and independent of the rating of the Secured Notes
being refinanced.

 

Section 9.3            Tax Redemption. (a) The Notes shall be redeemed in whole
but not in part (any such redemption, a "Tax Redemption") at their applicable
Redemption Prices at the written direction (delivered to the Trustee) of (x) a
Majority of any Affected Class or (y) a Majority of the Subordinated Notes, in
either case following the occurrence of (and due to) a Tax Event.

 

(b)               In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes by notifying the
Trustee in writing prior to the Redemption Date may elect to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class of Secured Notes.

 

(c)                Upon its receipt of such written direction directing a Tax
Redemption, the Trustee shall promptly notify the Collateral Manager, the
Holders and the Issuer (which shall notify each Rating Agency then rating a
Class of Rated Notes) thereof.

 

(d)               If an Officer of the Collateral Manager obtains actual
knowledge of the occurrence of a Tax Event, the Collateral Manager shall
promptly notify in writing the Administrator and the Issuer (which shall notify
each Rating Agency then rating a Class of Rated Notes), the Collateral
Administrator and the Trustee thereof, and upon receipt of such notice the
Trustee shall promptly notify the Holders of the Notes. Until the Trustee
receives written notice from the Collateral Manager or otherwise, the Trustee
shall not be deemed to have notice or knowledge to the contrary.

 

Section 9.4            Redemption Procedures. (a) In the event of any redemption
pursuant to Section 9.2 or 9.3, the written direction required thereby shall be
provided to the Issuer, the Trustee and the Collateral Manager not later than 45
days (or such shorter period of time as the Trustee and the Collateral Manager
find reasonably acceptable) prior to the Payment Date on which such redemption
is to be made (which date shall be designated in such notice). In the event of
any redemption pursuant to Section 9.2 or 9.3, a notice of redemption shall be
given by first class mail, postage prepaid, mailed not later than nine Business
Days prior to the applicable Redemption Date, to each Holder of Notes, at such
Holder's address in the Register and S&P. In addition, for so long as any Listed
Notes are listed on the Irish Stock Exchange and so long as the guidelines of
such exchange so require, notice of redemption pursuant to Section 9.2 or 9.3
shall also be given to the Holders thereof by publication on the Irish Stock
Exchange.

 

(b)               All notices of redemption delivered pursuant to Section 9.4(a)
shall state:

 

(i)                 the applicable Redemption Date;

 

(ii)               the Redemption Prices of the Notes to be redeemed;

 



 159 

 

(iii)             all of the Secured Notes that are to be redeemed are to be
redeemed in full and that interest on such Secured Notes shall cease to accrue
on the Payment Date specified in the notice;

 

(iv)             the place or places where Notes are to be surrendered for
payment of the Redemption Prices, which shall be the office or agency of the
Co-Issuers to be maintained as provided in Section 7.2; and

 

(v)               whether the Subordinated Notes are to be redeemed in full on
such Redemption Date and, if so, the place or places where the Subordinated
Notes are to be surrendered for payment of the Redemption Prices, which shall be
the office or agency of the Co-Issuers to be maintained as provided in
Section 7.2.

 

(c)                The Co-Issuers may withdraw any such notice of redemption
delivered pursuant to Section 9.2 or Section 9.3 on any day up to and including
the later of (x) the day on which the Collateral Manager is required to deliver
to the Trustee the sale agreement or agreements or certifications as described
in Section 9.4(f) (if applicable), by written notice to the Trustee that the
Collateral Manager will be unable to deliver the sale agreement or agreements or
certifications described in Section 9.4(f)  and (y) the day on which the Holders
of Notes are notified of such redemption in accordance with Section 9.4(a), by
written notice to the Trustee and the Collateral Manager. Any withdrawal of such
notice of redemption will be made by written notice to the Trustee and the
Collateral Manager. If the Co-Issuers so withdraw any notice of an Optional
Redemption or Tax Redemption or are otherwise unable to complete a redemption of
the Notes pursuant to Section 9.2 or Section 9.3, the Co-Issuers will comply
with all binding agreements, and the proceeds received from the sale of any
Collateral Obligations and other Assets sold in contemplation of such redemption
may be reinvested in accordance with the Eligibility Criteria during the
Reinvestment Period at the Collateral Manager's sole discretion (on behalf of
the Issuer). If the proceeds are not reinvested, or with respect to sales after
the Reinvestment Period, the proceeds will be applied as Principal Proceeds as
described in the Priority of Payments on the next Payment Date.

 

(d)               Notice of redemption pursuant to Section 9.2 or 9.3 shall be
given by the Co-Issuers or, upon an Issuer Order, by the Trustee in the name and
at the expense of the Co-Issuers. Failure to give notice of redemption, or any
defect therein, to any Holder of any Note selected for redemption shall not
impair or affect the validity of the redemption of any other Notes.

 

(e)                Unless Refinancing Proceeds are being used to redeem the
Secured Notes in whole or in part, upon receipt of a notice of redemption of the
Secured Notes pursuant to Section 9.2(a) or Section 9.3, the Collateral Manager
in its sole discretion shall direct the sale or sales (and the manner thereof)
of all or part of the Collateral Obligations and other Assets such that the
proceeds from such sale or sales and all other funds available for such purpose
in the Collection Account and the Payment Account will be at least sufficient to
pay the Redemption Prices of the Secured Notes (subject, in the case of an
Optional Redemption, to Section 9.2(d) above and, in the case of a Tax
Redemption, to Section 9.3(b) above) and to pay all amounts set forth in clauses
(A) (without regard to the Administrative Expense Cap), (B) and (C) of Section
11.1(a)(i), as more particularly set forth in Section 9.4(f) below. If such
proceeds of such sale and all other funds available for such purpose in the
Collection Account and the Payment Account would not be sufficient to redeem all
Secured Notes and to pay such fees and expenses, the Secured Notes may not be
redeemed. The Collateral Manager, in its sole discretion, may effect the sale or
sales of all or any part of the Collateral Obligations or other Assets through
the direct sale of such Collateral Obligations or other Assets or by
participation or other arrangement.

 



 160 

 

(f)                Unless Refinancing Proceeds are being used to redeem the
Secured Notes in whole or in part, in the event of any redemption pursuant to
Section 9.2 or 9.3, no Secured Notes may be optionally redeemed unless (i) at
least five Business Days before the scheduled Redemption Date the Collateral
Manager shall have furnished to the Trustee evidence, in a form reasonably
satisfactory to the Trustee, that the Collateral Manager on behalf of the Issuer
has entered into a binding agreement or agreements with a financial or other
institution or institutions whose short-term unsecured debt obligations (other
than such obligations whose rating is based on the credit of a Person other than
such institution) were rated, or guaranteed by a Person whose short-term
unsecured debt obligations were rated, at least "A-" by S&P on the applicable
trade date or trade dates to purchase (directly or by participation or other
arrangement), not later than the Business Day immediately preceding the
scheduled Redemption Date in immediately available funds, all or part of the
Assets and/or the Hedge Agreements at a purchase price at least sufficient,
together with the Eligible Investments maturing, redeemable or putable to the
issuer thereof at par on or prior to the scheduled Redemption Date, to pay all
amounts set forth in clauses (A) (regardless of the Administrative Expense Cap),
(B) and (C) of Section 11.1(a)(i) and redeem all of the Secured Notes on the
scheduled Redemption Date at the applicable Redemption Prices (or in the case of
any Class of Secured Notes, such other amount that the Holders of such Class
have elected to receive, in the case of an Optional Redemption or Tax Redemption
where Holders of such Class have elected to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class),
or (ii) prior to selling any Collateral Obligations and/or Eligible Investments,
the Collateral Manager shall certify to the Trustee that, in its judgment, the
aggregate sum of (A) expected proceeds from the sale of Eligible Investments,
and (B) for each Collateral Obligation, the product of its principal balance and
its Market Value (expressed as a percentage of the par amount of such Collateral
Obligation), shall exceed the sum of (x) the aggregate Redemption Prices (or in
the case of any Class of Secured Notes, such other amount that the Holders of
such Class have elected to receive, in the case of an Optional Redemption or Tax
Redemption where Holders of such Class have elected to receive less than 100% of
the Redemption Price that would otherwise be payable to the Holders of such
Class) of the Outstanding Secured Notes and (y) all amounts set forth in clauses
(A) (regardless of the Administrative Expense Cap), (B) and (C) of Section
11.1(a)(i). Any certification delivered by the Collateral Manager pursuant to
this Section 9.4(f) shall include (1) the prices of, and expected proceeds from,
the sale (directly or by participation or other arrangement) of any Collateral
Obligations, Eligible Investments and/or Hedge Agreements and (2) all
calculations required by this Section 9.4(f). Any holder of Notes, the
Collateral Manager or any of the Collateral Manager's Affiliates or accounts
managed by it shall have the right, subject to the same terms and conditions
afforded to other bidders, to bid on Assets to be sold as part of an Optional
Redemption or Tax Redemption.

 



 161 

 

Section 9.5            Notes Payable on Redemption Date. (a) Notice of
redemption pursuant to Section 9.4 having been given as aforesaid, the Notes
shall, on the Redemption Date, subject to Section 9.4(f) and the Co-Issuers'
right to withdraw any notice of redemption pursuant to Section 9.4(c), become
due and payable at the Redemption Prices therein specified, and from and after
the Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Notes that are Secured Notes
shall cease to bear interest on the Redemption Date. Upon final payment on a
Note to be so redeemed, the Holder shall present and surrender such Note at the
place specified in the notice of redemption on or prior to such Redemption Date.
Payments of interest on Secured Notes so to be redeemed which are payable on or
prior to the Redemption Date shall be payable to the Holders of such Secured
Notes, or one or more predecessor Notes, registered as such at the close of
business on the relevant Record Date according to the terms and provisions of
Section 2.7(e).

 

(b)               If any Secured Note called for redemption shall not be paid
upon surrender thereof for redemption, the principal thereof shall, until paid,
bear interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder.

 

Section 9.6            Special Redemption and Effective Date-Related Redemption.
Principal payments on the Secured Notes shall be made in part in accordance with
the Priority of Payments on any Payment Date during the Reinvestment Period (any
such date, a "Special Redemption Date"), if the Collateral Manager at its sole
discretion notifies the Trustee at least five Business Days prior to the
applicable Special Redemption Date that it has been unable, for a period of at
least 20 consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager in its sole
discretion and which would satisfy the Eligibility Criteria in sufficient
amounts to permit the investment or reinvestment of all or a portion of the
funds then in the Collection Account that are to be invested in additional
Collateral Obligations (a "Special Redemption").

 

On the Special Redemption Date, the amount in the Collection Account
representing Principal Proceeds which the Collateral Manager has determined
(with written notice to the Trustee and the Collateral Administrator) cannot be
reinvested in additional Collateral Obligations (such amount, the "Special
Redemption Amount"), will be applied as described in the Priority of Payments in
accordance with the Note Payment Sequence and the Reinvestment Period shall
terminate.

 

Principal payments on the Notes shall be made in whole or in part, at par
without payment of any redemption premium, in accordance with the Priority of
Payments if, after the Effective Date, the Collateral Manager notifies the
Trustee that a redemption is required in order to (1) enable the Issuer (or the
Collateral Manager on the Issuer's behalf) to provide a Passing Report to S&P or
(2) cause S&P to provide written confirmation (which may take the form of a
press release or other written communication) of its Initial Ratings of the
Rated Notes (an "Effective Date-Related Redemption").

 

For each Effective Date-Related Redemption, on the first Payment Date following
the Due Period for which the notice thereof is effective (an "Effective
Date-Related Redemption Date"), funds in the Collection Account or the Payment
Account will be available to be applied in accordance with Section 11.1(a)(i) to
the extent of available Interest Proceeds and in accordance with Section
11.1(a)(ii) to the extent of available Principal Proceeds (an "Effective
Date-Related Redemption Amount").

 



 162 

 

Notice of payments pursuant to this Section 9.6 shall be given by the Co-Issuers
or, upon an Issuer Order, the Trustee in the name and at the expense of the
Co-Issuers, not less than in the case of a Special Redemption or Effective
Date-Related Redemption, three Business Days prior to the applicable Special
Redemption Date or Effective Date-Related Redemption Date by facsimile, email
transmission or first class mail, postage prepaid, to each Holder of Secured
Notes to receive proceeds of a Special Redemption or to be redeemed in
connection with an Effective Date-Related Redemption, as applicable, at such
Holder's facsimile number, email address or mailing address in the Register and
to each Rating Agency then rating a Class of Rated Notes. In addition, for so
long as any Listed Notes are listed on the Irish Stock Exchange and so long as
the guidelines of such exchange so require, notice of Special Redemption or
Effective Date-Related Redemption to the holders of such Listed Notes shall also
be given by the Issuer to Noteholders by publication on the Irish Stock
Exchange.

 

In connection with an Effective Date-Related Redemption, the principal of the
Rated Notes will be paid from Interest Proceeds (and, to the extent necessary,
Principal Proceeds) in accordance with the Note Payment Sequence pursuant to the
Priority of Payments in an aggregate amount sufficient to (1) enable the Issuer
(or the Collateral Manager on the Issuer's behalf) to provide a Passing Report
to S&P or (2) cause S&P to provide written confirmation (which may take the form
of a press release or other written communication) of its Initial Ratings of the
Rated Notes.

 

Section 9.7            Prepayments; Reduction of Commitments.

 

(a)                At the direction of the Collateral Manager, upon the terms
and subject to the conditions of this Section 9.7, the Co-Issuers shall have the
right to prepay the Class A-1R Notes (each a "Prepayment") on any date that is a
Business Day during the Reinvestment Period; provided that (x) no Prepayment
shall be made during the period from (but excluding) any Determination Date to
(but excluding) the related Payment Date and (y) no Prepayment shall be made on
a date other than a Payment Date unless all previously incurred Breakage Costs
have been paid in full and the Collateral Manager reasonably believes that any
Breakage Costs incurred in connection with the current Prepayment will be paid
on the immediately succeeding Payment Date. Any Prepayment shall be limited in
amount to the Principal Proceeds on deposit in the Collection Account on the
date of the Prepayment for such application.

 

(b)               The aggregate principal amount of any Prepayment (taken as a
whole) shall be an integral multiple of U.S.$100,000 and at least
U.S.$1,000,000, unless otherwise agreed to, in writing, by all of the Holders of
the Class A-1R Notes (or, if the Aggregate Outstanding Amount of the Class A-1R
Notes subject to such Prepayment is less than such amount, the entire Aggregate
Outstanding Amount of such Notes). Any Prepayment shall be made pro rata
according to the Aggregate Outstanding Amount of the Class A-1R Notes; provided
with respect to any Prepayment made during any Interest Accrual Period in which
one or more draws on the Class A-1R Notes were made, the Prepayment shall be
made among such Class A-1R Notes drawn during such Interest Accrual Period in
the priority directed by the Collateral Manager (which may or may not be pro
rata).

 



 163 

 

(c)                In order to effect a Prepayment, the Collateral Manager shall
give not fewer than three Business Days' notice (such Business Day, the
"Prepayment Notice Date") thereof to the Trustee, the Co-Issuers and the Note
Agent. Such notice shall specify the Business Day on which such Prepayment shall
occur, the amount of such Prepayment (being a stated amount, subject to the
limitation referred to above), the related Breakage Costs and whether a draw
made on the Class A-1R Notes during the same Interest Accrual Period is being
repaid. The Note Agent shall forward a copy of such notice to each Holder of
Class A-1R Notes subject to such Prepayment at the Holder's address in the
Register.

 

(d)               After such notice is given, the amount of such Prepayment
shall be payable on the date specified in such notice.

 

(e)                The amount of any Prepayment actually made shall reduce the
Aggregate Outstanding Amount of the Class A-1R Notes subject to such Prepayment,
pro rata in accordance with each Holder's Class A-1R Notes subject to Section
9.7(b), but shall not reduce the Commitments.

 

(f)                On any date during the Reinvestment Period on which Class A-1
Notes are repaid or redeemed other than in connection with a Prepayment, the
Commitments shall be reduced by an amount equal to the lesser of (i) the amount
of the Commitments immediately prior to such reduction and (ii) the product of
(1) the amount of the Commitments immediately prior to such repayment and (2) a
ratio the numerator of which is the Aggregate Outstanding Amount of the Class
A-1T Notes redeemed or repaid on such date plus the Aggregate Outstanding Amount
of the Class A-1F Notes redeemed or repaid on such date and the denominator of
which is the Aggregate Outstanding Amount of the Class A-1T Notes immediately
prior to such date plus the Aggregate Outstanding Amount of the Class A-1F Notes
immediately prior to such date (such that, after giving effect to such reduction
in the Commitments, the ratio of the Commitments to the Aggregate Outstanding
Amount of the Class A-1T Notes at such time plus the Aggregate Outstanding
Amount of the Class A-1F Notes at such time is the same as it was immediately
prior to such payment). Any such reduction of the Commitments will be applied to
the Commitments pro rata in accordance with each holder's Commitment. Any
reduction or termination of the Commitments shall be permanent. The Issuer or
the Note Agent (at the request and direction of the Issuer) shall provide the
Holders of the Class A-1R Notes with no less than one Business Day's prior
written notice of any reduction in the Commitments. The Commitments will
terminate on the last day of the Reinvestment Period (or, if earlier, the date
on which the Class A-1R Notes are optionally redeemed by the Issuer pursuant to
Article IX).

 



 164 

 

ARTICLE X

Accounts, Accountings And Releases

 

Section 10.1                    Collection of Money. Except as otherwise
expressly provided herein, the Trustee may demand payment or delivery of, and
shall receive and collect, directly and without intervention or assistance of
any fiscal agent or other intermediary, all Money and other property payable to
or receivable by the Trustee pursuant to this Indenture, including all payments
due on the Assets, in accordance with the terms and conditions of such Assets.
The Trustee shall segregate and hold all such Money and property received by it
in trust for the Holders of the Notes and shall apply it as provided in this
Indenture. Each Account shall be established and maintained with (a) a federal
or state-chartered depository institution with a long-term senior debt rating of
at least "A" and a short-term senior debt rating of at least "A-1" by S&P (or at
least "A+" by S&P if such institution has no short-term rating) or (b) in
segregated trust accounts with the corporate trust department of a federal or
state-chartered deposit institution rated at least at least "A-1" by S&P (or at
least "A+" by S&P if such institution has no short-term rating) and subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b). Such institution shall have a combined
capital and surplus of at least U.S.$200,000,000. All Cash deposited in the
Accounts shall be invested only in Eligible Investments or Collateral
Obligations in accordance with the terms of this Indenture. To avoid the
consolidation of the Assets of the Issuer with the general assets of the Bank
under any circumstances, the Trustee shall comply, and shall cause the Custodian
to comply, with all law applicable to it as a national bank with trust powers
holding segregated trust assets in a fiduciary capacity.

 

Section 10.2                    Collection Account. (a) In accordance with this
Indenture and the Securities Account Control Agreement, the Trustee shall, prior
to the Closing Date, establish at the Custodian two segregated trust accounts,
one of which will be designated the "Interest Collection Subaccount" and one of
which will be designated the "Principal Collection Subaccount" (and which
together will comprise the Collection Account), each held in the name of
"Garrison Funding 2016-2 Ltd." which accounts shall be subject to the lien of
Deutsche Bank Trust Company Americas, as Trustee for the benefit of the Secured
Parties, and each of which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement. The Trustee shall from time to
time deposit into the Interest Collection Subaccount, in addition to the
deposits required pursuant to Section 10.9(a), immediately upon receipt thereof
or upon transfer from the Payment Account, all Interest Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII). The Trustee shall deposit immediately upon receipt thereof or
upon transfer from the Revolver Funding Account all other amounts remitted to
the Collection Account into the Principal Collection Subaccount, including in
addition to the deposits required pursuant to Section 10.9(a), (i) any funds
designated as Principal Proceeds by the Collateral Manager in accordance with
this Indenture and (ii) all other Principal Proceeds (unless simultaneously
reinvested in additional Collateral Obligations in accordance with Article XII
or in Eligible Investments).

 

(b)               The Trustee, within one Business Day after receipt of any
distribution or other proceeds in respect of the Assets which are not Cash,
shall so notify the Issuer and the Issuer (or the Collateral Manager on behalf
of the Issuer) shall use its commercially reasonable efforts to, within five
Business Days after receipt of such notice from the Trustee (or as soon as
practicable thereafter), sell such distribution or other proceeds for Cash in an
arm's length transaction and deposit the proceeds thereof in the Collection
Account; provided that the Issuer (i) need not sell such distributions or other
proceeds if it delivers an Issuer Order or an Officer's certificate to the
Trustee certifying that such distributions or other proceeds constitute
Collateral Obligations, Eligible Investments, Defaulted Obligations or Equity
Securities or (ii) may otherwise retain such distribution or other proceeds for
up to two years from the date of receipt thereof if it delivers an Officer's
certificate to the Trustee certifying that (x) it will sell such distribution
within such two-year period and (y) retaining such distribution is not otherwise
prohibited by this Indenture.

 



 165 

 

(c)                At any time when reinvestment is permitted pursuant to
Article XII, the Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
withdraw funds on deposit in the Principal Collection Subaccount representing
Principal Proceeds (together with Interest Proceeds but only to the extent used
to pay for accrued interest on an additional Collateral Obligation) and
reinvest such funds in additional Collateral Obligations or exercise a warrant
held in the Assets, in each case in accordance with the requirements of Article
XII and such Issuer Order. At any time as of which no funds are on deposit in
the Revolver Funding Account, the Collateral Manager on behalf of the Issuer may
by Issuer Order direct the Trustee to, and upon receipt of such Issuer Order the
Trustee shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds and deposit such funds in the Revolver Funding
Account to meet funding requirements on Delayed Drawdown Collateral Obligations
or Revolving Collateral Obligations.

 

(d)               The Collateral Manager on behalf of the Issuer may by Issuer
Order direct the Trustee to, and upon receipt of such Issuer Order the Trustee
shall, pay from amounts on deposit in the Collection Account on any Business Day
during any Interest Accrual Period (i) any amount required to exercise a warrant
or right to acquire securities held in the Assets in accordance with the
requirements of Article XII and such Issuer Order, (ii) from Interest Proceeds
only, any Administrative Expenses (such payments to be counted against the
Administrative Expense Cap for the applicable period and to be subject to the
order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date; provided, further, that the Trustee
shall be entitled (but not required) without liability on its part, to refrain
from making any such payment of an Administrative Expense pursuant to this
Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to leave insufficient funds
available to pay in full each of the items described in Section 11.1(a)(i)(A) as
reasonably anticipated to be or become due and payable on the next Payment Date,
taking into account the Administrative Expense Cap and (iii) any amounts
required to effect a Prepayment in accordance with this Indenture.

 

(e)                The Trustee shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

 



 166 

 

Section 10.3                    Transaction Accounts. (a) Payment Account. In
accordance with this Indenture and the Securities Account Control Agreement, the
Trustee shall, prior to the Closing Date, establish at the Custodian a single,
segregated non-interest bearing trust account held in the name of "Garrison
Funding 2016-2 Ltd." which account shall be subject to the lien of Deutsche Bank
Trust Company Americas, as Trustee for the benefit of the Secured Parties and
shall be designated as the Payment Account, and be maintained with the Custodian
in accordance with the Securities Account Control Agreement. Except as provided
in Section 11.1(a), the only permitted withdrawal from or application of funds
on deposit in, or otherwise to the credit of, the Payment Account shall be to
pay amounts due and payable on the Notes in accordance with their terms and the
provisions of this Indenture and, upon Issuer Order, to pay Administrative
Expenses, Collateral Management Fees and other amounts specified herein, each in
accordance with the Priority of Payments and, in addition, on any Business Day
during the Reinvestment Period, the Co-Issuers (at the direction of the
Collateral Manager) shall have the right, subject to the limitations set forth
in Section 9.7 to use funds in the Payment Account to make Prepayments as set
forth in Section 9.7. The Co-Issuers shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with this
Indenture and the Securities Account Control Agreement. Amounts in the Payment
Account shall remain uninvested.

 

(b)               Custodial Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Trustee shall, prior to the Closing
Date, establish at the Custodian a single, segregated non-interest bearing trust
account held in the name of "Garrison Funding 2016-2 Ltd." which account shall
be subject to the lien of Deutsche Bank Trust Company Americas, as Trustee for
the benefit of the Secured Parties and shall be designated as the Custodial
Account, and shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. All Collateral Obligations shall be
credited to the Custodial Account. The only permitted withdrawals from the
Custodial Account shall be in accordance with the provisions of this Indenture.
The Trustee agrees to give the Co-Issuers immediate notice if (to the actual
knowledge of a Trust Officer of the Trustee) the Custodial Account or any assets
or securities on deposit therein, or otherwise to the credit of the Custodial
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process. The Co-Issuers shall not have any
legal, equitable or beneficial interest in the Custodial Account other than in
accordance with this Indenture and the Securities Account Control Agreement.
Cash amounts credited to the Custodial Account shall remain uninvested, and
shall be transferred to the Collection Account upon receipt thereof.

 

(c)                [Reserved.]

 

(d)               [Reserved.]

 

(e)                Hedge Counterparty Collateral Accounts. If and to the extent
that any Hedge Agreement requires the Hedge Counterparty to post collateral with
respect to such Hedge Agreement, the Issuer will (at the direction of the
Collateral Manager), on or prior to the date such Hedge Agreement is entered
into, direct the Trustee to establish at the Custodian a segregated,
non-interest bearing trust account held in the name of "Garrison Funding 2016-2
Ltd." which account shall be subject to the lien of Deutsche Bank Trust Company
Americas, as Trustee for the benefit of the Secured Parties and shall be
designated as a "Hedge Counterparty Collateral Account," and shall be maintained
with the Custodian in accordance with a securities account control agreement,
upon terms determined by the Collateral Manager and acceptable to the Trustee
and Bank as securities intermediary or depository bank (in each case, solely
with regard to their respective duties, liabilities and protections thereunder),
and in accordance with the related Hedge Agreement, as determined by the
Collateral Manager. The Trustee (as directed by the Collateral Manager on behalf
of the Issuer) will deposit into each Hedge Counterparty Collateral Account all
collateral received by it from the related Hedge Counterparty for posting to
such account and all other funds and property received by it from or on behalf
of the related Hedge Counterparty and identified or instructed by the Collateral
Manager to be deposited into the Hedge Counterparty Collateral Account in
accordance with the terms of the related Hedge Agreement as directed by the
Collateral Manager. The only permitted withdrawals from or application of funds
or property on deposit in the Hedge Counterparty Collateral Account will be in
accordance with the written instructions of the Collateral Manager.

 



 167 

 

Section 10.4                    The Revolver Funding Account. Upon the purchase
of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation, funds in an amount equal to the undrawn portion of such obligation
may be withdrawn from the Principal Collection Subaccount and deposited by the
Trustee in a single, segregated trust account established at the Custodian and
held in the name of "Garrison Funding 2016-2 Ltd." which account shall be
subject to the lien of Deutsche Bank Trust Company Americas, as Trustee for the
benefit of the Secured Parties, (the "Revolver Funding Account"), and shall be
maintained with the Custodian in accordance with the Securities Account Control
Agreement. Upon initial purchase of any such obligations, funds deposited in the
Revolver Funding Account in respect of any Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation will be treated as part of the
purchase price therefor. Amounts on deposit in the Revolver Funding Account will
be invested in overnight funds that are Eligible Investments selected by the
Collateral Manager pursuant to Section 10.9 and earnings from all such
investments will be deposited in the Interest Collection Subaccount as Interest
Proceeds.

 

With respect to any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, upon the purchase of any such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation, funds shall be deposited in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
such Account and the Aggregate Undrawn Amount shall be equal to or greater than
the sum of the unfunded funding obligations under all such Delayed Drawdown
Collateral Obligations and Revolving Collateral Obligations then included in the
Assets. In addition, the Trustee shall deposit funds into the Revolver Funding
Account as provided in the Priority of Payments.

 

Fundings of Revolving Collateral Obligations and Delayed Drawdown Collateral
Obligations shall be made using, first, amounts on deposit in the Revolver
Funding Account, then amounts on deposit in the Principal Collection Subaccount
(other than amounts reserved to purchase Collateral Obligations that have not
yet settled), and finally, during the Reinvestment Period, available Borrowings
under first the Class A-1R Notes.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (A) the amounts on deposit in the Revolver Funding
Account plus the Aggregate Undrawn Amount over (B) the sum of the unfunded
funding obligations under all Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations (including any such excess that occurs, upon
receipt of written notice by the Trustee or upon actual knowledge of a Trust
Officer of the Trustee, upon (a) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation or (b) the occurrence
of an event of default with respect to any such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation or any other event or circumstance
which results in the irrevocable reduction of the undrawn commitments under such
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation will
be transferred by the Trustee on each Business Day (so long as such excess
exists) as Principal Proceeds to the Principal Collection Subaccount. The
Trustee shall not be responsible at any time for determining whether the funds
in such Revolver Funding Account are insufficient.

 



 168 

 

Section 10.5                    [Reserved]

 

Section 10.6                    Class A-1R Purchaser Collateral
Account(i)                 . (a) If and to the extent that any Holder of Class
A-1R Notes is required to secure its obligations with respect to its Commitment,
the Trustee shall establish a segregated, non-interest bearing account, which
shall be held in the name of the Trustee in trust solely to secure the related
Holder's obligations under the Class A-1R Notes to the Issuer, which shall be
designated as a Class A-1R Purchaser Collateral Account (each, a "Class A-1R
Purchaser Collateral Account"). The Trustee (as directed in writing by the
Collateral Manager on behalf of the Issuer) shall deposit into each Class A-1R
Purchaser Collateral Account all amounts which it receives from such Holder as
are required to secure the obligations of the Holder in accordance with the
terms of the Class A-1R Note Purchase Agreement. Amounts in the Class A-1R
Purchaser Collateral Account will be released to the Issuer or the related
Holder only in accordance with this Section 10.6, the Class A-1R Note Purchase
Agreement and applicable law.

 

(b)               As directed by the Collateral Manager in writing, in
accordance with the Class A-1R Note Purchase Agreement, amounts on deposit in a
Class A-1R Purchaser Collateral Account shall be invested pursuant to Section
10.9 in Eligible Investments. Income received on amounts on deposit in each
Class A-1R Purchaser Collateral Account shall be applied, as directed by the
Collateral Manager in writing, to the applicable Holder on a monthly basis
without giving effect to the Priority of Payments.

 

(c)                The amounts in each Class A-1R Purchaser Collateral Account
shall be held solely for the benefit of the Issuer and the related Holder of the
Class A-1R Notes and no Person other than the Trustee, the Issuer and such
Holder shall have any legal or beneficial interest therein. Amounts in each such
account shall not constitute Interest Proceeds or Principal Proceeds and such
amounts (including any investment earnings received thereon) shall be applied at
the direction of the Collateral Manager in writing as provided in Section
3.08(d)(iv) of the Class A-1R Note Purchase Agreement and shall be remitted to
the related Holder of the Class A-1R Notes if and to the extent provided for
therein regardless of the occurrence of an Event of Default under this
Indenture. Such amounts will be returned to the applicable holder if its
Commitment terminates (including upon the acceleration of the maturity of any
Class of Secured Note after an Event of Default and at the end of the
Reinvestment Period) or it again satisfies the Purchaser Rating Criteria.

 



 169 

 

Section 10.7                    [Reserved]

 

Section 10.8                    Reports to Rating Agencies and Additional
Recipients. In addition to the information and reports specifically required to
be provided to each Rating Agency then rating a Class of Rated Notes pursuant to
the terms of this Indenture, the Issuer shall provide the Collateral Manager and
each Rating Agency then rating a Class of Rated Notes with all information or
reports delivered to the Trustee hereunder (with the exception of any
Accountants' Certificates) and the Trustee shall provide all such information to
the Placement Agent upon the Placement Agent's written request, and, subject to
Section 14.3(c), such additional information (with the exception of any
Accountants' Certificates) as any Rating Agency then rating a Class of Rated
Notes may from time to time reasonably request (including notification to S&P of
any modification of any loan document relating to a DIP Collateral Obligation or
any release of collateral thereunder not permitted by such loan documentation
and notification to S&P of any Specified Event of which the Issuer has
knowledge, which notice to S&P shall include a copy of any such amendment
related to a Specified Event and a brief summary of its purposes, as
applicable). Within 10 Business Days after the S&P CDO Monitor Election Date,
together with each Monthly Report and on each Payment Date, the Issuer shall
provide to S&P, via e-mail in accordance with Section 14.3(a), a Microsoft Excel
file of the Excel Default Model Input File and, with respect to each Collateral
Obligation, the name of each obligor thereon, the CUSIP number thereof (if
applicable) and whether it is a Senior Secured Loan, Second Lien Loan or
Cov-Lite Loan.

 

Section 10.9                    Reinvestment of Funds in Accounts; Reports by
Trustee. (a) By Issuer Order (which may be in the form of standing
instructions), the Issuer (or the Collateral Manager on behalf of the
Issuer) shall at all times direct the Trustee to, and, upon receipt of such
Issuer Order, the Trustee shall, invest all funds on deposit in the Collection
Account, the Revolver Funding Account and any Class A-1R Purchaser Collateral
Account, as so directed in Eligible Investments having stated maturities no
later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). The Issuer agrees that it (and that the
Collateral Manager on its behalf) shall not give any instruction to invest such
funds other than in accordance with, or subject to an exemption from, applicable
Retention Requirement Laws. If prior to the occurrence of an Event of Default,
the Issuer shall not have given any such investment directions, the Trustee
shall seek instructions from the Collateral Manager within three Business Days
after transfer of any funds to such accounts. If the Trustee does not thereafter
receive written instructions from the Collateral Manager within five Business
Days after transfer of such funds to such accounts, it shall invest and reinvest
the funds held in such accounts, as fully as practicable, in the Standby
Directed Investment or, if the Standby Directed Investment is unavailable, such
funds shall remain uninvested. If after the occurrence of an Event of Default,
the Issuer shall not have given such investment directions to the Trustee for
three consecutive days, the Trustee shall invest and reinvest such Monies as
fully as practicable in the Standby Directed Investment unless and until
contrary investment instructions as provided in the preceding sentence are
received or the Trustee receives a written instruction from the Issuer, or the
Collateral Manager on behalf of the Issuer, changing the Standby Directed
Investment. Except to the extent expressly provided otherwise herein, all
interest and other income from such investments shall be deposited in the
Interest Collection Subaccount, any gain realized from such investments shall be
credited to the Principal Collection Subaccount upon receipt, and any loss
resulting from such investments shall be charged to the Principal Collection
Subaccount. The Trustee shall not in any way be held liable by reason of any
insufficiency of such accounts which results from any loss relating to any such
investment, provided that nothing herein shall relieve the Bank of (i) its
obligations or liabilities under any security or obligation issued by the Bank
or any Affiliate thereof or (ii) liability for any loss resulting from gross
negligence, willful misconduct or fraud on the part of the Bank or any Affiliate
thereof. Except as expressly provided herein, the Trustee shall not otherwise be
under any duty to invest (or pay interest on) amounts held hereunder from time
to time.

 



 170 

 

(b)               The Trustee agrees to give the Issuer immediate notice if a
Trust Officer has actual knowledge that any Account or any funds on deposit in
any Account, or otherwise to the credit of an Account, shall become subject to
any writ, order, judgment, warrant of attachment, execution or similar process.

 

(c)                The Trustee shall supply, in a timely fashion, to the
Co-Issuers (and the Issuer shall supply to S&P) and the Collateral Manager any
information regularly maintained by the Trustee that the Co-Issuers, S&P or the
Collateral Manager may from time to time reasonably request with respect to the
Assets, the Accounts and the other Assets and provide any other requested
information reasonably available to the Trustee by reason of its acting as
Trustee hereunder and required to be provided by Section 10.10 or to permit the
Collateral Manager to perform its obligations under the Collateral Management
Agreement or the Issuer's obligations hereunder that have been delegated to the
Collateral Manager. The Trustee shall promptly forward to the Collateral Manager
copies of notices and other writings received by it from the issuer of any
Collateral Obligation or from any Clearing Agency with respect to any Collateral
Obligation which notices or writings advise the holders of such Collateral
Obligation of any rights that the holders might have with respect thereto
(including, without limitation, requests to vote with respect to amendments or
waivers and notices of prepayments and redemptions) as well as all periodic
financial reports received from such issuer and Clearing Agencies with respect
to such issuer.

 

Section 10.10                Accountings. (a) Monthly. Not later than the 20th
calendar day (or, if such day is not a Business Day, on the next succeeding
Business Day) of each calendar month (other than any month in which a
Distribution Report is made available) and commencing in November 2016, the
Issuer shall compile and make available (or cause to be compiled and made
available) to S&P, the Trustee, the Collateral Manager, the Placement Agent and,
upon written request therefor, to any Holder shown on the Register and, upon
written notice to the Trustee in the form of Exhibit D, any beneficial owner of
a Note, a monthly report on a trade date basis (each such report a "Monthly
Report"). As used herein, the "Monthly Report Determination Date" with respect
to any calendar month will be the eighth Business Day prior to the 20th day of
such calendar month. The Monthly Report for a calendar month shall contain the
following information with respect to the Collateral Obligations and Eligible
Investments included in the Assets, based in part on information provided by the
Collateral Manager, and shall be determined as of the Monthly Report
Determination Date for such calendar month:

 

(i)                 Aggregate Principal Balance of Collateral Obligations and
Eligible Investments representing Principal Proceeds.

 

(ii)               Total Capitalization of Collateral Obligations.

 

(iii)             Principal Collateralization Amount of Collateral Obligations.

 



 171 

 

(iv)             A list of Collateral Obligations, including, with respect to
each such Collateral Obligation, the following information:

 

(A)             The Obligor thereon (including the issuer ticker, if any);

 

(B)              The CUSIP or security identifier thereof;

 

(C)              The Principal Balance thereof (other than any accrued interest
that was purchased with Principal Proceeds (but excluding any capitalized
interest));

 

(D)             The percentage of the aggregate Total Capitalization represented
by such Collateral Obligation;

 

(E)              The related interest rate or spread (in the case of a LIBOR
Floor Obligation, calculated both with and without regard to the applicable
specified "floor" rate per annum) and (y) the identity of any Collateral
Obligation that is not a LIBOR Floor Obligation and for which interest is
calculated with respect to an index other than LIBOR;

 

(F)               The stated maturity thereof;

 

(G)             The related S&P Industry Classification;

 

(H)             The S&P Rating (including the source (e.g., public rating,
derived from a publicly monitored rating by Moody's, credit estimate or any
other source) and, in the case of a credit estimate, the date such credit
estimate was last assigned by S&P and the date on which information was last
submitted to S&P to obtain such credit estimate);

 

(I)                The Market Value of each Defaulted Obligation, Current Pay
Obligation and PIK Loan;

 

(J)                The country of Domicile;

 

(K)             An indication as to whether each such Collateral Obligation is
(1) a Senior Secured Loan, (2) a Credit Risk Obligation, (3) a Defaulted
Obligation, (4) a Delayed Drawdown Collateral Obligation, (5) a Revolving
Collateral Obligation, (6) a Second Lien Loan, (7) a Current Pay Obligation, (8)
a Fixed Rate Obligation, (9) a DIP Collateral Obligation, (10) a Cov-Lite Loan,
(11) a Participation Interest, (12) a PIK Loan, (13) a Deemed Rated Obligation,
(14) a Discount Obligation or (15) a CCC Collateral Obligation;

 

(L)              The S&P Recovery Rate;

 



 172 

 

(M)            The Exposure Amount of Revolving Collateral Obligations and
Delayed Drawdown Collateral Obligation;

 

(N)             The Unsettled Amounts with respect thereto; and

 

(O)             LoanX identification or LIN # (if any).

 

(v)               If the Monthly Report Determination Date occurs on or prior to
the last day of the Reinvestment Period, for each of the limitations and tests
specified in the definitions of Concentration Limitations and Collateral Quality
Test, (1) the result, (2) the related minimum or maximum test level and (3) a
determination as to whether such result satisfies the related test.

 

(vi)             The calculation of each of the following:

 

(A)             Each Interest Coverage Ratio (and setting forth the percentage
required to satisfy each Interest Coverage Test);

 

(B)              Each Overcollateralization Ratio (and setting forth the
percentage required to satisfy each Overcollateralization Ratio Test); and

 

(C)              The Diversity Score.

 

(vii)           If the Monthly Report Determination Date occurs after the last
day of the Reinvestment Period, the result of the Interest Diversion Test and a
determination as to whether such result satisfies such test.

 

(viii)         The calculation specified in Section 5.1(g).

 

(ix)             For each Account, a schedule showing the beginning balance and
the ending balance.

 

(x)               Purchases, prepayments, and sales:

 

(A)             The identity, Principal Balance (other than any accrued interest
that was purchased with Principal Proceeds (but excluding any capitalized
interest)), Principal Proceeds and Interest Proceeds received, and date for
(X) each Collateral Obligation that was released for sale or disposition
pursuant to Section 12.1 since the last Monthly Report Determination Date and
(Y) for each prepayment or redemption of a Collateral Obligation, and in the
case of (X), whether such Collateral Obligation was a Credit Risk Obligation or
a Credit Improved Obligation, whether the sale of such Collateral Obligation was
a discretionary sale and the price (expressed as a percentage of par) of such
sale or disposition; and

 

(B)              The identity, Principal Balance (other than any accrued
interest that was purchased with Principal Proceeds (but excluding any
capitalized interest)), and Principal Proceeds and Interest Proceeds expended to
acquire each Collateral Obligation acquired pursuant to Section 12.2 and the
price (expressed as a percentage of par) of such acquisition since the last
Monthly Report Determination Date.

 



 173 

 

(xi)             The identity of each Defaulted Obligation, the Market Value of
each such Defaulted Obligation, the date of default thereof and the number of
days such Defaulted Obligation is in default.

 

(xii)           The identity of each Participation Interest and the S&P Rating
of the Selling Institution as provided by the Collateral Manager.

 

(xiii)         As reported by the Retention Provider to the Collateral Manager
pursuant to the terms of the Retention Letter, whether the Retention Provider is
in compliance with the Retention Requirement as of such Monthly Report
Determination Date.

 

(xiv)         The details of any Trading Plan entered into during the preceding
month.

 

(xv)           Such other information S&P or the Collateral Manager may
reasonably request.

 

(xvi)         The nature, source and amount of any proceeds in the Collection
Account (including a list of (A) any fees or other amounts received in
connection with (1) the reduction of the par amount of a Collateral Obligation,
(2) the extension of the maturity of a Collateral Obligation, (3) the reduction
of the interest rate of a Collateral Obligation or (4) a Specified Change to an
Underlying Instrument of any Collateral Obligation and (B) any amounts received
that constitute origination fees or amounts payable in respect of original issue
discount of a Collateral Obligation), and the identity of all Eligible
Investments credited to each Account.

 

(xvii)       The rating by S&P of each Class of Rated Notes.

 

(xviii)     The amount of the Class A-1R Commitment and the Aggregate
Outstanding Amount of the Secured Notes of each Class.

 

(xix)         An information table showing the percentage breakdown of
Collateral Obligations by each of the S&P rating subcategories.

 

(xx)           A notation next to each Collateral Obligation identifying if it
has been subject to an amendment that has occurred during the preceding month
that affects the coupon/spread, principal amount due, maturity date or due date,
and the amount of any related amendment fee.

 

(xxi)         The Market Value of each CCC Collateral Obligation, the identity
of each CCC Collateral Obligation included in the CCC Excess and the Excess CCC
Adjustment Amount.

 

(xxii)       If the Monthly Report Determination Date occurs on or after the
Effective Date and prior to the S&P CDO Monitor Election Date (if such date
occurs), the Expected Portfolio Default Rate, the Default Rate Dispersion, the
Obligor Diversity Measure, the Industry Diversity Measure, the Regional
Diversity Measure and the Weighted Average Life.

 



 174 

 

Upon receipt of each Monthly Report, the Trustee shall compare the information
contained in such Monthly Report to the information contained in its records
with respect to the Assets and shall, within three Business Days after receipt
of such Monthly Report, notify the Issuer (and the Issuer shall notify S&P), the
Collateral Administrator and the Collateral Manager if the information contained
in the Monthly Report does not conform to the information maintained by the
Trustee with respect to the Assets. If any discrepancy exists, the Collateral
Administrator and the Issuer, or the Collateral Manager on behalf of the Issuer,
shall attempt to resolve the discrepancy. If such discrepancy cannot be promptly
resolved, the Trustee shall within five Business Days notify the Collateral
Manager who shall, on behalf of the Issuer, request that the Independent
certified public accountants appointed by the Issuer pursuant to
Section 10.12 review such Monthly Report and the Trustee's records to determine
the cause of such discrepancy. If such review reveals an error in the Monthly
Report or the Trustee's records, the Monthly Report or the Trustee's records
shall be revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Indenture and notice of any error in the Monthly
Report shall be sent as soon as practicable by the Issuer to all recipients of
such report which may be accomplished by making a notation of such error in the
subsequent Monthly Report.

 

(b)               Payment Date Accounting. The Issuer shall render an accounting
(each a "Distribution Report"), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, S&P and the
Placement Agent and, upon written request therefor, any Holder shown on the
Register and, upon written notice to the Trustee in the form of Exhibit D, any
beneficial owner of a Note not later than the Business Day preceding the related
Payment Date. The Distribution Report shall contain the following information:

 

(i)                 the information required to be in the Monthly Report
pursuant to Section 10.10(a);

 

(ii)               (a) the Aggregate Outstanding Amount of the Secured Notes of
each Class at the beginning of the Interest Accrual Period and such amount as a
percentage of the original Aggregate Outstanding Amount of the Secured Notes of
such Class, (b) the amount of principal payments to be made on the Secured Notes
of each Class on the next Payment Date, the amount of any Deferred Interest on
the Class B Notes and the Class C Notes, and the Aggregate Outstanding Amount of
the Secured Notes of each Class after giving effect to the principal payments,
if any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class and (c) the
Aggregate Outstanding Amount of the Subordinated Notes at the beginning of the
Interest Accrual Period and such amount as a percentage of the original
Aggregate Outstanding Amount of the Subordinated Notes, the amount of payments
to be made on the Subordinated Notes in respect of Subordinated Note Redemption
Prices on the next Payment Date, and the Aggregate Outstanding Amount of the
Subordinated Notes after giving effect to such payments, if any, on the next
Payment Date and such amount as a percentage of the original Aggregate
Outstanding Amount of the Subordinated Notes;

 



 175 

 

(iii)             the Interest Rate and accrued interest for each applicable
Class of Secured Notes for such Payment Date (and, in the case of the Class A-1R
Notes, the Commitment Fees accrued for such Payment Date);

 

(iv)             the amounts payable pursuant to each clause of
Section 11.1(a)(i) and each clause of Section 11.1(a)(ii) or each clause of
Section 11.1(a)(iii), as applicable, on the related Payment Date;

 

(v)               for the Collection Account:

 

(A)             the Balance on deposit in the Collection Account at the end of
the related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);

 

(B)              the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i), 
Section 11.1(a)(ii) and Section 11.1(a)(iii) on the next Payment Date (net of
amounts which the Collateral Manager intends to re-invest in additional
Collateral Obligations pursuant to Article XII); and

 

(C)              the Balance remaining in the Collection Account immediately
after all payments and deposits to be made on such Payment Date; and

 

(vi)             such other information as the Collateral Manager may reasonably
request.

 

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)                Interest Rate Notice. The Trustee shall include in the
Monthly Report a notice setting forth the Interest Rate for each Class of
Secured Notes for the Interest Accrual Period preceding the next Payment Date.

 

(d)               Failure to Provide Accounting. If the Trustee shall not have
received any accounting provided for in this Section 10.10 on the first Business
Day after the date on which such accounting is due to the Trustee, the Trustee
shall notify the Collateral Manager who shall use commercially reasonable
efforts to obtain such accounting by the applicable Payment Date. To the extent
the Collateral Manager is required to provide any information or reports
pursuant to this Section 10.10 as a result of the failure of the Issuer to
provide such information or reports, the Collateral Manager shall be entitled to
retain an Independent certified public accountant in connection therewith and
the reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

 



 176 

 

(e)                Required Content of Certain Reports. Each Monthly Report and
each Distribution Report sent to any Holder or beneficial owner of an interest
in a Note shall contain, or be accompanied by, the following notices:

 

The Notes may be beneficially owned only by Persons that, (a) in the case of the
Secured Notes, (i) are not U.S. persons (within the meaning of Regulation S
under the United States Securities Act of 1933, as amended) and are purchasing
their beneficial interest in an offshore transaction or (ii) are Qualified
Institutional Buyers or Institutional Accredited Investors and Qualified
Purchasers or corporations, partnerships, limited liability companies or other
entities (other than trusts) each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser or (b) in the case of the Subordinated
Notes, are Qualified Institutional Buyers or Institutional Accredited Investors
and either Qualified Purchasers or corporations, partnerships, limited liability
companies or other entities (other than trusts) each shareholder, partner,
member or other equity owner of which is a Qualified Purchaser and (c) in the
case of clauses (a) and (b), can make the representations set forth in
Section 2.5 of this Indenture. The Issuer has the right to compel any beneficial
owner of an interest in Rule 144A Global Secured Notes that does not meet the
qualifications set forth in the preceding sentence to sell its interest in such
Notes, or may sell such interest on behalf of such owner, pursuant to
Section 2.11.

 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes, provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder's Notes that is permitted by the terms of this Indenture to acquire
such holder's Notes and that agrees to keep such information confidential in
accordance with the terms of this Indenture.

 

(f)                Placement Agent Information. The Issuer and the Placement
Agent, or any successor to the Placement Agent, may post the information
contained in a Monthly Report or Distribution Report to a password-protected
internet site accessible only to the Holders of the Notes and to the Collateral
Manager.

 

(g)               Distribution of Reports. The Trustee will make the Monthly
Report, the Distribution Report and the Transaction Documents (including any
amendments thereto) and any notices or communications required to be delivered
to the Holders in accordance with this Indenture available via its internet
website. The Trustee's internet website shall initially be located at
"https://tss.sfs.db.com/investpublic/" (the "Trustee's Website"). The Trustee
may change the way such statements are distributed. As a condition to access to
the Trustee's internet website, the Trustee may require registration and the
acceptance of a disclaimer. Assistance in using the website can be obtained by
calling the Trustee's investor relations desk at (800) 735-7777. The Trustee
shall be entitled to rely on but shall not be responsible for the content or
accuracy of any information provided in the Monthly Report and the Distribution
Report which the Trustee disseminates in accordance with this Indenture and may
affix thereto any disclaimer it deems appropriate in its reasonable discretion.

 



 177 

 

Section 10.11    Release of Collateral. (a) Subject to Article XII, the Issuer
may, by Issuer Order executed by an Authorized Officer of the Collateral Manager
on behalf of the Issuer, delivered to the Trustee at least one Business Day
prior to the settlement date for any sale of an Asset certifying that the sale
of such Asset is being made in accordance with Section 12.1 hereof and such sale
complies with all applicable requirements of Section 12.1 (provided that if an
Event of Default has occurred and is continuing, neither the Issuer nor the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to release
or cause to be released such Asset from the lien of this Indenture pursuant to a
sale under Section 12.1(f), (h) or (i)), direct the Trustee to release or cause
to be released such Asset from the lien of this Indenture and, upon receipt of
such Issuer Order, the Trustee shall deliver any such Asset, if in physical
form, duly endorsed to the broker or purchaser designated in such Issuer Order
or, if such Asset is a Clearing Corporation Security, cause an appropriate
transfer thereof to be made, in each case against receipt of the sales price
therefor as specified by the Collateral Manager in such Issuer Order; provided
that the Trustee may deliver any such Asset in physical form for examination in
accordance with street delivery custom; provided that, for purposes of this
Section 10.11 and Sections 12.1 and 12.2, Issuer Order shall mean to include the
delivery to the Trustee, by email or otherwise in writing, of a confirmation of
trade, instruction to post or to commit to the trade or similar language by the
Collateral Manager, and shall constitute a direction and certification that the
transaction is in compliance with and satisfies all applicable provisions of
such Sections and Article XII of this Indenture.

 

(b)               Subject to the terms of this Indenture, the Trustee shall upon
an Issuer Order (i) deliver any Asset, and release or cause to be released such
Asset from the lien of this Indenture, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or payment in full thereof and (ii) provide notice
thereof to the Collateral Manager.

 

(c)                Upon receiving actual notice of any tender offer, voluntary
redemption, exchange offer, conversion or other similar action (an "Offer") or
any request for a waiver, consent, amendment or other modification or action
with respect to any Asset, the Trustee on behalf of the Issuer shall notify the
Collateral Manager of such Offer or such request. Subject to Section 12.4,
unless the Notes have been accelerated following an Event of Default, the
Collateral Manager may direct (x) the Trustee to accept or participate in or
decline or refuse to participate in such Offer and, in the case of acceptance or
participation, to release from the lien of this Indenture such Asset in
accordance with the terms of the Offer against receipt of payment therefor, or
(y) the Issuer or the Trustee to agree to or otherwise act with respect to such
consent, waiver, amendment, modification or action; provided that in the absence
of any such direction, the Trustee shall not respond or react to such Offer or
request.

 

(d)               As provided in Section 10.2(a), the Trustee shall deposit any
proceeds received by it from the disposition of an Asset in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

 



 178 

 

(e)                The Trustee shall, upon receipt of an Issuer Order at such
time as there are no Secured Notes Outstanding and all obligations of the
Co-Issuers hereunder have been satisfied, release any remaining Assets from the
lien of this Indenture.

 

(f)                Any security, Collateral Obligation or amounts that are
released pursuant to Section 10.11(a), (b) or (c) shall be released from the
lien of this Indenture.

 

(g)               Any amounts paid from the Payment Account to the Holders of
the Subordinated Notes in accordance with the Priority of Payments shall be
released from the lien of this Indenture.

 

Section 10.12    Reports by Independent Accountants. (a) As of the Closing Date,
the Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and S&P a successor thereto that shall also be a firm
of Independent certified public accountants of recognized international
reputation, which may be a firm of Independent certified public accountants that
performs accounting services for the Issuer or the Collateral Manager. If the
Issuer shall fail to appoint a successor to a firm of Independent certified
public accountants which has resigned within 30 days after such resignation, the
Issuer shall promptly notify the Trustee of such failure in writing. If the
Issuer shall not have appointed a successor within ten days thereafter, the
Trustee shall promptly notify the Collateral Manager, who shall appoint a
successor firm of Independent certified public accountants of recognized
international reputation. The fees of such Independent certified public
accountants and its successor shall be payable by the Issuer. Neither the
Trustee nor the Collateral Administrator shall have any responsibility to make
any inquiry or investigation as to, and shall have no obligation in respect of,
the terms of any engagement of Independent accountants by the Issuer (or the
Collateral Manager on behalf of the Issuer) or the terms of any agreed upon
procedures in respect of such engagement; provided, however that the Trustee is
hereby directed to execute an access letter, in form and substance acceptable to
the Trustee, with such Independent certified public accountants selected by the
Issuer or Collateral Manager in which the Trustee shall agree to not disclose
the contents of any statement or reports received from such accountants other
than as specified in such access letter; provided further, that the Trustee
shall not deliver under any circumstances (other than as compelled by legal or
regulatory process), and without regard to any other provision of this
Indenture, to any Holder, any Rating Agency or other party any such statement or
report received from such accountants. A Holder may only obtain such statement
or report directly from such accountants. Notwithstanding any provision in this
Indenture to the contrary, the Trustee shall have no liability or responsibility
for taking any action, or omitting to take any action, if such action or
omission is in accordance with this Section 10.12, it being understood and
agreed that the Trustee and/or the Collateral Administrator, as the case may be,
will deliver such letter of agreement in conclusive reliance on the foregoing
direction of the Issuer, and neither the Trustee nor the Collateral
Administrator shall make any inquiry or investigation as to, or shall have any
obligation in respect of, the validity or correctness of such procedures.

 



 179 

 

(b)               On or before September 29th of each year commencing in 2017,
the Issuer shall cause to be delivered to the Trustee a statement from a firm of
Independent certified public accountants for each Distribution Report received
since the last statement (i) indicating that the calculations within those
Distribution Reports have been performed in accordance with the applicable
provisions of this Indenture and (ii) listing the Aggregate Principal Balance of
the Assets and the Aggregate Principal Balance of the Collateral Obligations
securing the Secured Notes as of the immediately preceding Determination Dates;
provided that in the event of a conflict between such firm of Independent
certified public accountants and the Issuer with respect to any matter in this
Section 10.12, the determination by such firm of Independent public accountants
shall be conclusive. To the extent a beneficial owner or Holder of a Note
requests the yield to maturity in respect of the relevant Note in order to
determine any "original issue discount" in respect thereof, the Trustee shall
request that the firm of Independent certified public accountants appointed by
the Issuer calculate such yield to maturity. The Trustee shall have no
responsibility to calculate the yield to maturity nor to verify the accuracy of
such Independent certified public accountants' calculation. If the firm of
Independent certified public accountants fails to calculate such yield to
maturity, the Trustee shall have no responsibility to provide such information
to the beneficial owner or Holder of a Note.

 

(c)                Upon the written request of the Trustee, or any Holder of a
Subordinated Note, the Issuer will cause the firm of Independent certified
public accountants appointed pursuant to Section 10.12(a) to provide any Holder
of Subordinated Notes with all of the information required to be provided by the
Issuer pursuant to Section 7.17 or assist the Issuer in the preparation thereof.

 

(d)               Any statement or report delivered to the Trustee pursuant to
this Section 10.12 from the firm of Independent certified public accountants may
be requested by any Holder directly from such accountants. Upon written request
from a Holder to the Trustee, the Trustee shall provide to such Holder the
contact information for such accountants.

 

Section 10.13    [Reserved].

 

Section 10.14    Procedures Relating to the Establishment of Accounts Controlled
by the Trustee. Notwithstanding anything else contained herein, the Trustee
agrees that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into a securities account
control agreement and, if the Securities Intermediary is the Bank, shall cause
the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
account as it deems necessary or appropriate for convenience of administration.

 

Section 10.15    Section 3(c)(7) Procedures. For so long as any Notes are
Outstanding, the Issuer shall do the following:

 

(a)                Notification. Each Monthly Report sent or caused to be sent
by the Issuer to the Noteholders will include a notice to the following effect:

 



 180 

 

"The Investment Company Act of 1940, as amended (the "1940 Act"), requires that
all holders of the outstanding securities of the Co-Issuers that are U.S.
persons (as defined in Regulation S) be "Qualified Purchasers" ("Qualified
Purchasers") as defined in Section 2(a)(51)(A) of the 1940 Act and related rules
(or corporations, partnerships, limited liability companies or other entities
(other than trusts), each shareholder, partner, member or other equity owner of
which is a Qualified Purchaser). Under the rules, each Co-Issuer must have a
"reasonable belief" that all holders of its outstanding securities that are
"U.S. persons" (as defined in Regulation S), including transferees, are
Qualified Purchasers (or corporations, partnerships, limited liability companies
or other entities (other than trusts), each shareholder, partner, member or
other equity owner of which is a Qualified Purchaser). Consequently, all sales
and resales of the Notes in the United States or to "U.S. persons" (as defined
in Regulation S) must be made solely to purchasers that are Qualified Purchasers
(or corporations, partnerships, limited liability companies or other entities
(other than trusts), each shareholder, partner, member or other equity owner of
which is a Qualified Purchaser). Each purchaser of a Secured Note in the United
States who is a "U.S. person" (as defined in Regulation S) (such Note a
"Restricted Secured Note") will be deemed (or required, as the case may be) to
represent at the time of purchase that: (i) the purchaser is a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser) who is either (x) an institutional
accredited investor ("IAI") within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act of 1933, as amended (the "Securities Act") or (y) a
qualified institutional buyer as defined in Rule 144A under the Securities Act
("QIB"); (ii) the purchaser is acting for its own account or the account of
another Qualified Purchaser and QIB/IAI (as applicable); (iii) the purchaser is
not formed for the purpose of investing in either Co-Issuer; (iv) the purchaser,
and each account for which it is purchasing, will hold and transfer at least the
minimum denominations of the Notes specified in the Indenture; (v) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (vi) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Restricted Secured Notes may
only be transferred to another Qualified Purchaser (or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) and QIB/IAI (as applicable) and all subsequent transferees are deemed
to have made representations (i) through (vi) above. Each purchaser of a
Subordinated Note will be required to represent at the time of purchase that:
(a) the purchaser is a Qualified Purchaser (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) who is either (x) an IAI under the Securities Act or (y) a QIB; (b)
the purchaser is acting for its own account or the account of another Qualified
Purchaser and QIB/IAI (as applicable); (c) the purchaser is not formed for the
purpose of investing in the Issuer; (d) the purchaser, and each account for
which it is purchasing, will hold and transfer at least the minimum
denominations of the Notes specified in the Indenture; (e) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (f) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Subordinated Notes may only be
transferred to another Qualified Purchaser (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) and QIB/IAI (as applicable) and all subsequent transferees are deemed
to have made representations (a) through (f) above."

 



 181 

 

"The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent."

 

"The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Co-Issuers determine that any holder of, or beneficial
owner of an interest in a Restricted Secured Note or a Subordinated Note is a
"U.S. person" (as defined in Regulation S) who is determined not to have been a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) at the time of acquisition of
such Restricted Secured Note or Subordinated Note, as applicable, or beneficial
interest therein, the Issuer may require, by notice to such Holder or beneficial
owner, that such Holder or beneficial owner sell all of its right, title and
interest to such Restricted Secured Note or a Subordinated Note, as applicable,
(or any interest therein) to a Person that is either (x) not a "U.S. person" (as
defined in Regulation S) with respect to the Secured Notes only or (y) a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) who is either an IAI or a QIB
(as applicable), with such sale to be effected within 30 days after notice of
such sale requirement is given. If such holder or beneficial owner fails to
effect the transfer required within such 30-day period, (i) the Issuer or the
Collateral Manager acting for the Issuer, without further notice so such holder,
shall and is hereby irrevocably authorized by such holder or beneficial owner,
to cause its Restricted Secured Note or Subordinated Note, as applicable, or
beneficial interest therein to be transferred in a commercially reasonable sale
(conducted by the Collateral Manager in accordance with Article 9 of the UCC as
in effect in the State of New York as applied to securities that are sold on a
recognized market or that may decline speedily in value) to a Person that
certifies to the Trustee, the Co-Issuers and the Collateral Manager, in
connection with such transfer, that such Person meets the qualifications set
forth in clauses (x) and (y) above and (ii) pending such transfer, no further
payments will be made in respect of such Restricted Secured Note or Subordinated
Note, as applicable, or beneficial interest therein held by such holder or
beneficial owner."

 

(b)               DTC Actions. In connection with the Global Secured Notes, the
Issuer shall, or shall cause its agent to request of DTC, and cooperate with DTC
to ensure, that (i) DTC's security description and delivery order include the
marker "3c7" and that DTC's reference directory contains an accurate description
of the restrictions on the holding and transfer of the Notes due to the Issuer's
reliance on the exemption to registration provided by Section 3(c)(7) of the
Investment Company Act, (ii) DTC send to its participants in connection with the
initial offering of the Notes, a notice that the Issuer is relying on Section
3(c)(7) and (iii) DTC's reference directory include each class of Notes (and the
applicable CUSIP numbers for the Notes) in the listing of 3(c)(7) issues
together with an attached description of the limitations as to the distribution,
purchase, sale and holding of the Notes.

 



 182 

 

In addition to the obligations of the Registrar set forth in Section 2.5, the
Issuer will from time to time (upon the request of the Trustee) make a request
to DTC to deliver to the Issuer a list of all DTC participants holding an
interest in the Global Secured Notes.

 

(c)                Bloomberg Screens, Etc. The Issuer shall, or shall cause its
agent to, cause the Bloomberg screen or screens containing information about the
Secured Notes to include the following language: (i) the bottom of "Security
Description" page describing the Notes shall state: "144A/3c7" (ii) the
"Security Description" page shall have an indicator stating "PRVT PLACEMENT,"
and (iii) the "Comments" page shall state that "These Securities are being
offered in the United States to Persons who are both (x) qualified institutional
buyers (as defined in Rule 144A under the Securities Act) and (y) qualified
purchasers (as defined under Section 3(c)(7) under the Investment Company Act of
1940)." The Issuer shall use commercially reasonable efforts to cause any other
third-party vendor screens containing information about the Notes to include
substantially similar language to clauses (i) through (iii) above.

 

(d)               CUSIP numbers. The Issuer shall, or shall cause its agent to,
(i) ensure that all CUSIP numbers identifying the Rule 144A Global Secured Notes
shall have a "fixed field" attached thereto that contains "3c7" and "144A"
indicators and (ii) take steps to cause the Placement Agent to require that all
"confirms" of trades of such Notes contain CUSIP numbers with such "fixed field"
identifiers.

 

ARTICLE XI

Application Of Monies

 

Section 11.1                    Disbursements of Monies from Payment Account.
(a) Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 and to Section 13.1, on each Payment
Date, the Trustee shall disburse amounts transferred from the Collection Account
to the Payment Account pursuant to Section 10.2 in accordance with the following
priorities (the "Priority of Payments"); provided that, unless an Enforcement
Event has occurred and is continuing, (x) amounts transferred from the Interest
Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).

 

(i)                 On each Payment Date, unless (x) such Payment Date is the
Stated Maturity or (y) an Enforcement Event has occurred and is continuing,
Interest Proceeds on deposit in the Collection Account, to the extent received
on or before the related Determination Date (or if such Determination Date is
not a Business Day, the next succeeding Business Day) and that are transferred
into the Payment Account, shall be applied in the following order of priority:

 

(A)             to the payment of (1) first, Taxes, governmental fees and any
registered office fees owing by the Issuer and the Co-Issuer, if any, and
(2) second, the accrued and unpaid Administrative Expenses, in the priority
stated in the definition thereof, up to the Administrative Expense Cap (except
as otherwise expressly provided in connection with any redemption pursuant to
Section 9.2 or 9.3);

 



 183 

 

(B)              to the payment of (1) first, any amounts due to a Hedge
Counterparty under a Hedge Agreement other than amounts due as a result of the
termination (or partial early termination) of such Hedge Agreement and (2)
second, any amounts due to a Hedge Counterparty pursuant to an early termination
(or partial early termination) of such Hedge Agreement as a result of a Priority
Termination Event;

 

(C)              (1) first, to the payment of (a) any accrued and unpaid Senior
Collateral Management Fee due and payable to the Collateral Manager on such
Payment Date minus (b) the amount of any Current Deferred Senior Collateral
Management Fee, if any, on such Payment Date, and (2) second, at the election of
the Collateral Manager, to the applicable account as Interest Proceeds or
Principal Proceeds in an amount not to exceed the Current Deferred Senior
Collateral Management Fee; provided that any Cumulative Deferred Senior
Collateral Management Fee shall not be payable pursuant to this clause (C);

 

(D)             to the payment (pro rata based on the amounts payable under
clauses (1), (2) and (3) below) of (1) accrued and unpaid interest on the
Class A-1R Notes (including, without limitation, past due interest, if any), the
Commitment Fees and any Commitment Fee Shortfall with respect to the Class A-1R
Notes with respect to such Payment Date (excluding any Capped Amounts), (2)
accrued and unpaid interest on the Class A-1T Notes (including, without
limitation, past due interest, if any) and (3) accrued and unpaid interest on
the Class A-1F Notes (including, without limitation, past due interest, if any);

 

(E)              to the payment of accrued and unpaid interest on the Class A-2
Notes (including, without limitation, past due interest, if any);

 

(F)               if either of the Class A Coverage Tests is not satisfied on
the related Determination Date, to make payments in accordance with the Note
Payment Sequence to the extent necessary to cause all Class A Coverage Tests
that are applicable on such Payment Date to be satisfied on a pro forma basis
after giving effect to all payments pursuant to this clause (F);

 

(G)             to the payment of accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class B
Notes;

 

(H)             if either of the Class B Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (H);

 



 184 

 

(I)                to the payment of any Deferred Interest on the Class B Notes;

 

(J)                to the payment of any accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class C
Notes;

 

(K)             if either of the Class C Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (K);

 

(L)              to the payment of any Deferred Interest on the Class C Notes;

 

(M)            if, with respect to any Payment Date following the Effective
Date, an S&P Rating Confirmation Failure has occurred, amounts available for
distribution pursuant to this clause (M) shall be used for application in
accordance with the Note Payment Sequence on such Payment Date in an amount
sufficient to (1) enable the Issuer (or the Collateral Manager on the Issuer's
behalf) to provide a Passing Report to S&P or (2) cause S&P to provide written
confirmation (which may take the form of a press release or other written
communication) of its Initial Ratings of the Rated Notes;

 

(N)             to the benefit of any applicable holders on a pro rata basis for
payment of accrued and unpaid Class A-1R Note Additional Amounts;

 

(O)             to the payment of (in the same manner and order of priority
stated therein) any Administrative Expenses not paid pursuant to clause (A)(2)
above due to the limitation contained therein;

 

(P)               (1) first, to the payment of (a) any accrued and unpaid
Subordinated Collateral Management Fee due and payable to the Collateral Manager
on such Payment Date, minus (b) the amount of any Current Deferred Subordinated
Collateral Management Fee, if any, on such Payment Date, (2) second, at the
election of the Collateral Manager, to the applicable account as Interest
Proceeds or Principal Proceeds in an amount not to exceed the Current Deferred
Subordinated Collateral Management Fee and (3) third, to the payment to the
Collateral Manager of any Cumulative Deferred Senior Collateral Management Fee
and/or any Cumulative Deferred Subordinated Collateral Management Fee, at the
election of the Collateral Manager;

 

(Q)             to the payment of amounts due to any Hedge Counterparty under
any Hedge Agreement not otherwise paid pursuant to clause (B) above;

 

(R)              any remaining Interest Proceeds shall be paid during the
Reinvestment Period, at the option of the Collateral Manager, (i) to the
Collection Account as Principal Proceeds to invest in Eligible Investments
(pending the purchase of additional Collateral Obligations) and/or to the
purchase of additional Collateral Obligations (provided that such payment would
not, in the reasonable determination of the Collateral Manager, cause a
Retention Deficiency), (ii) to the Holders of the Subordinated Notes or (iii) to
make a Prepayment of the principal of (and accrued and unpaid interest on) the
Class A-1R Notes; and

 



 185 

 

(S)               after the Reinvestment Period, any remaining Interest Proceeds
shall be paid (in the following order): (i) if a Key Person Event has occurred,
to be applied as Principal Proceeds, (ii) if the Interest Diversion Test is not
satisfied, to be applied as Principal Proceeds until the Interest Diversion Test
is satisfied (provided that to do so would not, in the reasonable determination
of the Collateral Manager, cause a Retention Deficiency) and (iii) to the
Holders of the Subordinated Notes.

 

(ii)               On each Payment Date, unless (x) such Payment Date is the
Stated Maturity or (y) an Enforcement Event has occurred and is continuing,
Principal Proceeds on deposit in the Collection Account that are received on or
before the related Determination Date (or if such Determination Date is not a
Business Day, the next succeeding Business Day) and that are transferred to the
Payment Account (which will not include (i) amounts required to meet funding
requirements with respect to Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations that are deposited in the Revolver Funding
Account or (ii) during the Reinvestment Period, Principal Proceeds (x) that have
previously been reinvested in Collateral Obligations or (y) that the Collateral
Manager intends to invest in Collateral Obligations with respect to which there
is a committed purchase during the Interest Accrual Period related to such
Payment Date that will settle during a subsequent Interest Accrual Period
(including, without limitation, any succeeding Interest Accrual Period which
occurs (in whole or in part) following the Reinvestment Period)) shall be
applied in the following order of priority; provided that after giving effect to
any such payment no Commitment Shortfall would exist (and, to the extent that
any Commitment Shortfall would exist, Principal Proceeds shall first be
deposited in the Revolver Funding Account in the amount needed to eliminate such
Commitment Shortfall):

 

(A)             to pay the amounts referred to in clauses (A) through (E) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;

 

(B)              if either of the Class A Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class A Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (B);

 

(C)              to the payment of accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class B
Notes (only to the extent the Class B Notes are the Controlling Class at such
time);

 



 186 

 

(D)             if either of the Class B Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (D);

 

(E)              to the payment of any Deferred Interest on the Class B Notes
(only to the extent the Class B Notes are the Controlling Class at such time);

 

(F)               to the payment of any accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class C
Notes (only to the extent the Class C Notes are the Controlling Class at such
time);

 

(G)             if either of the Class C Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (G);

 

(H)             to the payment of any Deferred Interest on the Class C Notes
(only to the extent the Class C Notes are the Controlling Class at such time);

 

(I)                with respect to any Payment Date following the Effective
Date, if after the application of Interest Proceeds pursuant to clause (M) of
Section 11.1(a)(i), S&P has not yet confirmed its Initial Ratings of the Rated
Notes (or the Issuer has not provided a Passing Report to S&P), to make payments
in accordance with the Note Payment Sequence on such Payment Date in an amount
sufficient to (1) enable the Issuer (or the Collateral Manager on the Issuer's
behalf) to provide a Passing Report to S&P or (2) cause S&P to provide written
confirmation (which may take the form of a press release or other written
communication) of its Initial Ratings of the Rated Notes;

 

(J)                to make payments in the amount of the Special Redemption
Amount, if any, at the election of the Collateral Manager, in accordance with
the Note Payment Sequence;

 

(K)             during the Reinvestment Period, at the option of the Collateral
Manager, (1) to the Collection Account as Principal Proceeds to invest in
Eligible Investments (pending the purchase of additional Collateral Obligations)
and/or to the purchase of additional Collateral Obligations (provided that such
payment would not, in the reasonable determination of the Collateral Manager,
cause a Retention Deficiency) or (2) to make a Prepayment of the principal of
(and accrued and unpaid interest on) the Class A-1R Notes or (3) to the Revolver
Funding Account, until the Net Aggregate Exposure Amount is zero;

 



 187 

 

(L)              after the Reinvestment Period, to the payment of the Class A-1
Notes until paid in full;

 

(M)            after the Reinvestment Period, to the payment of the Class A-2
Notes until paid in full;

 

(N)             after the Reinvestment Period, to the payment of the Class B
Notes until paid in full;

 

(O)             after the Reinvestment Period, to the payment of the Class C
Notes until paid in full;

 

(P)               after the Reinvestment Period, to pay the amounts referred to
in clauses (N) through (Q) of Section 11.1(a)(i) (and in the same manner and
order of priority stated therein), but only to the extent not paid in full
thereunder; and

 

(Q)             after the Reinvestment Period, to the Holders of the
Subordinated Notes.

 

(iii)             Notwithstanding the provisions of the foregoing Sections
11.1(a)(i) and 11.1(a)(ii), (x) if acceleration of the maturity of the Secured
Notes has occurred following an Event of Default and such acceleration has not
been rescinded or annulled (an "Enforcement Event"), on each Payment Date and
(y) on the Stated Maturity, all Interest Proceeds and Principal Proceeds will be
applied in the following order of priority:

 

(A)             to the payment of (1) first, Taxes, governmental fees and any
registered office fees owing by the Issuer and the Co-Issuer, if any,
(2) second, the accrued and unpaid Administrative Expenses, in the priority
stated in the definition thereof, up to the Administrative Expense Cap, and (3)
third, any remaining accrued and unpaid Administrative Expenses, in the priority
stated in the definition thereof, up to an amount equal to the Interest Proceeds
available for distribution on such date;

 

(B)              to the payment of (1) first, any amounts due to a Hedge
Counterparty under a Hedge Agreement other than amounts due as a result of the
termination (or partial early termination) of such Hedge Agreement and (2)
second, any amounts due to a Hedge Counterparty pursuant to an early termination
(or partial early termination) of such Hedge Agreement as a result of a Priority
Termination Event;

 

(C)              to the payment of any accrued and unpaid Senior Collateral
Management Fee due and payable to the Collateral Manager on such Payment Date;
provided that any Cumulative Deferred Senior Collateral Management Fee shall not
be payable pursuant to this clause (C);

 



 188 

 

(D)             (1) first, to the payment (pro rata based on the amounts payable
under clauses (a), (b) and (c) below) of (a) accrued and unpaid interest on the
Class A-1R Notes (including, without limitation, past due interest, if any), the
Commitment Fees and any Commitment Fee Shortfall with respect to the Class A-1R
Notes with respect to such Payment Date (excluding any Capped Amounts), (b)
accrued and unpaid interest on the Class A-1T Notes (including, without
limitation, past due interest, if any) and (c) accrued and unpaid interest on
the Class A-1F Notes (including, without limitation, past due interest, if any)
and (2) second, to any applicable holders of the Class A-1R Notes on a pro rata
basis for payment of accrued and unpaid Class A-1R Note Additional Amounts;

 

(E)              to the payment, pro rata based on Aggregate Amount Outstanding,
of principal of the Class A-1R Notes, the Class A-1T Notes and the Class A-1F
Notes, until the Class A-1R Notes, the Class A-1T Notes and the Class A-1F Notes
have been paid in full;

 

(F)               to the payment of accrued and unpaid interest on the Class A-2
Notes (including, without limitation, past due interest, if any);

 

(G)             to the payment of principal of the Class A-2 Notes until the
Class A-2 Notes have been paid in full;

 

(H)             to the payment of accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class B
Notes;

 

(I)                to the payment of any Deferred Interest on the Class B Notes;

 

(J)                to the payment of principal of the Class B Notes until the
Class B Notes have been paid in full;

 

(K)             to the payment of accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class C
Notes;

 

(L)              to the payment of any Deferred Interest on the Class C Notes;

 

(M)            to the payment of principal of the Class C Notes until the Class
C Notes have been paid in full;

 

(N)             to the payment of (1) first, (in the same manner and order of
priority stated therein) any Administrative Expenses not paid pursuant to
clauses (A)(2) and (3) above due to the limitation contained therein and (2)
second, any amounts due any Hedge Counterparty under any Hedge Agreement
pursuant to an early termination (or partial early termination) of such Hedge
Agreement not otherwise paid pursuant to clause (B) above;

 



 189 

 

(O)             (1) first, to the payment of any accrued and unpaid Subordinated
Collateral Management Fee due and payable to the Collateral Manager on such
Payment Date and (2) second, to the payment of any Cumulative Deferred Senior
Collateral Management Fee and/or any Cumulative Deferred Subordinated Collateral
Management Fee, at the election of the Collateral Manager; and

 

(P)               to the Holders of the Subordinated Notes.

 

(b)               If on any Payment Date the amount available in the Payment
Account is insufficient to make the full amount of the disbursements required by
the Distribution Report, the Trustee shall make the disbursements called for in
the order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

 

(c)                In connection with the application of funds to pay
Administrative Expenses of the Issuer or the Co-Issuer, as the case may be, in
accordance with Section 11.1(a)(i), Section 11.1(a)(ii) and
Section 11.1(a)(iii), the Trustee shall remit such funds, to the extent
available (and subject to the order of priority set forth in the definition of
"Administrative Expenses"), as directed and designated in an Issuer Order (which
may be in the form of standing instructions, including standing instructions to
pay Administrative Expenses in such amounts and to such entities as indicated in
the Distribution Report in respect of such Payment Date) delivered to the
Trustee no later than the Business Day prior to each Payment Date.

 

(d)               The Collateral Manager may, in its sole discretion, elect to
irrevocably waive payment of any or all of any Collateral Management Fee
otherwise due on any Payment Date by notice to the Issuer, the Collateral
Administrator and the Trustee no later than the Determination Date immediately
prior to such Payment Date in accordance with the terms of Section 8(c) of the
Collateral Management Agreement. Any such Collateral Management Fee, once
waived, shall not thereafter become due and payable and any claim of the
Collateral Manager therein shall be extinguished.

 

ARTICLE XII

SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1                    Sales of Collateral Obligations. Subject to the
satisfaction of the conditions specified in Section 12.3, the Collateral Manager
may, pursuant to an Issuer Order delivered by an Authorized Officer of the
Collateral Manager on behalf of the Issuer (except as otherwise specified in
this Section 12.1), direct the Trustee to sell and the Trustee shall sell on
behalf of the Issuer in the manner directed by the Collateral Manager any
Collateral Obligation, Equity Security or Unsaleable Asset if, as certified by
the Collateral Manager (which may be satisfied by delivery of an Issuer Order),
such sale meets the requirements of any one of paragraphs (a) through (i) of
this Section 12.1 (subject in each case to any applicable requirement of
disposition under Section 12.1(d) and provided that if an Event of Default has
occurred and is continuing, the Collateral Manager may not direct the Trustee to
sell any Collateral Obligation or Equity Security pursuant to Section 12.1(b) or
(h)).

 



 190 

 

(a)                Credit Risk Obligations. The Collateral Manager may direct
the Trustee to sell any Credit Risk Obligation at any time without restriction;
provided that the sale of a Credit Risk Obligation to an Affiliate shall be at a
price at least equal to its Market Value and such Market Value shall not be
determined pursuant to clause (iv) of the definition thereof; provided further
that the Collateral Manager may direct the Trustee to sell any Credit Risk
Obligation to an Affiliate of the Collateral Manager at no less than the par
amount of such Credit Risk Obligation up to an aggregate amount (together with
any sales of Defaulted Obligations sold to an Affiliate of the Collateral
Manager pursuant to the second proviso in clause (c) below) of 10.0% of Total
Capitalization measured as of the date of such sale.

 

(b)               Credit Improved Obligations. The Collateral Manager may direct
the Trustee to sell any Credit Improved Obligation either:

 

(i)                 at any time if the Sale Proceeds from such sale are at least
equal to the Investment Criteria Adjusted Balance of such Credit Improved
Obligation; or

 

(ii)               solely during the Reinvestment Period, if the Collateral
Manager reasonably believes prior to such sale that it will be able to enter
into binding commitments to reinvest all or a portion of the proceeds of such
sale, in compliance with the Eligibility Criteria and the Standard of Care, in
one or more additional Collateral Obligations with an Aggregate Principal
Balance at least equal to the Investment Criteria Adjusted Balance of such
Credit Improved Obligation within 20 Business Days of such sale.

 

(c)                Defaulted Obligations. The Collateral Manager may direct the
Trustee to sell any Defaulted Obligation at any time without restriction;
provided that the sale of a Defaulted Obligation to an Affiliate shall be at a
price at least equal to its Market Value and such Market Value shall not be
determined pursuant to clause (iv) of the definition thereof; provided further
that the Collateral Manager may direct the Trustee to sell any Defaulted
Obligation to an Affiliate of the Collateral Manager at no less than the par
amount of such Defaulted Obligation up to an aggregate amount (together with any
sales of Credit Risk Obligations sold to an Affiliate of the Collateral Manager
pursuant to the second proviso in clause (a) above) of 10.0% of Total
Capitalization measured as of the date of such sale. With respect to each
Defaulted Obligation that has not been sold or terminated within one year after
becoming a Defaulted Obligation, the Market Value and Principal Balance of such
Defaulted Obligation shall be deemed to be zero.

 

(d)               Equity Securities. The Collateral Manager may direct the
Trustee to sell any Equity Security at any time without restriction and shall
use its commercially reasonable efforts to effect the sale of any Equity
Security, regardless of price and subject to any transfer restrictions
applicable to such Equity Security:

 

(i)                 within three years after receipt, if such Equity Security is
(A) received upon the conversion of a Defaulted Obligation, or (B) received in
an exchange initiated by the Obligor to avoid bankruptcy; and

 



 191 

 

(ii)               within 45 days after receipt if such Equity Security
constitutes Margin Stock, unless such sale is prohibited by applicable law or
restrictions governing such Equity Security, in which case such Equity Security
shall be sold as soon as such sale is permitted by applicable law or in
compliance with such restrictions.

 

(e)                Optional Redemption and Tax Redemption. Unless Refinancing
Proceeds are being used to redeem the Secured Notes in whole or in part, after
the Issuer has notified the Trustee of an Optional Redemption of the Notes in
accordance with Section 9.2 or a Majority of an Affected Class or a Majority of
the Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption in accordance with Section 9.3, the Collateral Manager
shall direct the Trustee to sell (which sale or sales may be through
participation or other arrangement) all or a portion of the Collateral
Obligations if the requirements of Article IX (including the certification
requirements of Section 9.4(f)(ii), if applicable) are satisfied. If any such
sale is made through participations, the Issuer shall use commercially
reasonable efforts to cause such participations to be converted to assignments
within six months after the sale.

 

(f)                [Reserved].

 

(g)               [Reserved].

 

(h)               Discretionary Sales. During the Reinvestment Period, the
Collateral Manager may direct the Trustee to sell any Collateral Obligation at
any time if, after giving effect to such sale, the Aggregate Principal Balance
of all Collateral Obligations sold as described in this Section 12.1(h) during
the preceding period of 12 calendar months (or, for the first 12 calendar months
after the Closing Date, during the period commencing on the Closing Date) is not
greater than 20% of Total Capitalization as of the first day of such 12 calendar
month period (or as of the Closing Date, as the case may be) and the Collateral
Manager reasonably believes prior to such sale that it will be able to enter
into binding commitments to reinvest all or a portion of the proceeds of such
sale, in compliance with the Eligibility Criteria, in one or more additional
Collateral Obligations with an Aggregate Principal Balance at least equal to the
Principal Balance (or, in the case of any Discount Obligation, the purchase
price, excluding accrued interest expressed as a percentage of par and
multiplied by the outstanding principal balance thereof) of such Collateral
Obligation within 30 days after such sale.

 

(i)                 Unsaleable Assets. Notwithstanding the other requirements
set forth in this Indenture, on any Business Day after the Reinvestment Period,
unless an Event of Default has occurred and is continuing, the Collateral
Manager, in its sole discretion, may conduct an auction on behalf of the Issuer
of Unsaleable Assets in accordance with the procedures described in this Section
12.1(i). Promptly after receipt of written notice from the Collateral Manager of
such auction, the Trustee will provide notice (in such form as is prepared by
the Collateral Manager) to the Holders (and, for so long as any Rated Notes are
Outstanding, S&P) of an auction, setting forth in reasonable detail a
description of each Unsaleable Asset and the following auction procedures: (i)
any Holder or beneficial owner of Notes may submit a written bid within 10
Business Days after the date of such notice to purchase one or more Unsaleable
Assets no later than the date specified in the auction notice (which will be at
least 15 Business Days after the date of such notice); (ii) each bid must
include an offer to purchase such Unsaleable Assets for a specified amount of
cash on a proposed settlement date no later than 20 Business Days after the date
of the auction notice; (iii) if no Holder or beneficial owner of Notes submits
such a bid within the time period specified under clause (i) above, unless the
Collateral Manager determines that delivery in-kind is not legally or
commercially practicable and provides written notice thereof to the Trustee, the
Trustee will provide notice thereof to each Holder and offer to deliver (at such
Holder's expense) a pro rata portion (as determined by the Collateral Manager)
of each unsold Unsaleable Asset to the Holders or beneficial owners of the most
senior Class that provide delivery instructions to the Trustee on or before the
date specified in such notice, subject to minimum denominations; provided that,
to the extent that minimum denominations do not permit a pro rata distribution,
the Trustee will distribute the Unsaleable Assets on a pro rata basis to the
extent possible as directed by the Collateral Manager in writing and the
Collateral Manager will select by lottery the Holder or beneficial owner to whom
the remaining amount will be delivered and deliver written notice thereof to the
Trustee and the Trustee shall deliver such interests as specified in such
written direction; and (iv) if no such Holder or beneficial owner provides
delivery instructions to the Trustee, the Trustee will promptly notify the
Collateral Manager and offer to deliver (at the cost of the Collateral Manager)
the Unsaleable Asset to the Collateral Manager. If the Collateral Manager
declines such offer, the Trustee will take such action as directed by the
Collateral Manager (on behalf of the Issuer) in writing to dispose of the
Unsaleable Asset, which may be by donation to a charity, abandonment or other
means.

 



 192 

 

Section 12.2                    Purchase of Additional Collateral Obligations.
On any date during the Reinvestment Period, the Collateral Manager may, pursuant
to an Issuer Order delivered by an Authorized Officer of the Collateral Manager
on behalf of the Issuer subject to the other requirements in this Indenture,
direct the Trustee to invest Principal Proceeds (including the proceeds of the
Class A-1R Notes), proceeds of additional notes issued pursuant to Section 2.13
and 3.2, and Principal Financed Accrued Interest in additional Collateral
Obligations, and the Trustee shall invest such Principal Proceeds and other
amounts in accordance with such direction. After the Reinvestment Period, the
Collateral Manager shall not direct the Trustee to invest any amounts on behalf
of the Issuer; provided that in accordance with Section 12.2(d), Cash on deposit
in any Account (other than the Payment Account) may be invested in Eligible
Investments following the Reinvestment Period.

 

(a)                Eligibility Criteria. No obligation may be purchased by the
Issuer unless each of the following conditions (the "Eligibility Criteria") is
satisfied as of the date the Collateral Manager commits on behalf of the Issuer
to make such purchase, in each case as determined by the Collateral Manager
after giving effect to such purchase and all other sales or purchases previously
or simultaneously committed to:

 

(i)                 such obligation is a Collateral Obligation;

 

(ii)               on and after the Effective Date (A) in the case of an
additional Collateral Obligation purchased with the proceeds from the sale of a
Credit Risk Obligation or a Defaulted Obligation, either (1) the Aggregate
Principal Balance of all additional Collateral Obligations purchased with the
proceeds from such sale plus, without duplication, the amount of any cash
contributions made to the Issuer in connection therewith will at least equal the
Sale Proceeds from such sale, (2) the Aggregate Principal Balance of the
Collateral Obligations (including, without duplication, the amount of any cash
contributions made to the Issuer in connection therewith) will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such sale) or (3) the Principal
Collateralization Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation plus, without duplication, the
amount of any cash contributions made to the Issuer in connection therewith)
will be greater than the Reinvestment Target Par Balance and (B) in the case of
any other purchase of additional Collateral Obligations purchased with the
proceeds from the sale of a Collateral Obligation, either (1) the Aggregate
Principal Balance of the Collateral Obligations plus, without duplication, the
amount of any cash contributions made to the Issuer in connection therewith will
be maintained or increased (when compared to the Aggregate Principal Balance of
the Collateral Obligations immediately prior to such sale) or (2) the Principal
Collateralization Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation plus, without duplication, the
amount of any cash contributions made to the Issuer in connection therewith)
will be greater than the Reinvestment Target Par Balance;

 



 193 

 

(iii)             each Coverage Test will be satisfied;

 

(iv)             either (A) each requirement or test, as the case may be, of the
Concentration Limitations (on and after the Effective Date) and the Collateral
Quality Test (except, in the case of an additional Collateral Obligation
purchased with the proceeds from the sale of a Credit Risk Obligation or a
Defaulted Obligation, the S&P CDO Monitor Test) will be satisfied or (B) if any
such requirement or test was not satisfied immediately prior to such investment,
such requirement or test will be maintained or improved after giving effect to
the investment;

 

(v)               the date on which the Issuer (or the Collateral Manager on its
behalf) commits to purchase such Collateral Obligation occurs during the
Reinvestment Period;

 

(vi)             there is no Commitment Shortfall after giving effect to such
purchase;

 

(vii)           the Origination Requirement will be satisfied after giving
effect to such purchase;

 

(viii)         no Retention Deficiency would occur as a result of, and
immediately after giving effect to, any such purchase; and

 

(ix)       other than for purposes of a determination pursuant to Section
12.4(b)(w), there has not been a forbearance or waiver of any payment due on or
with respect to such obligation or on another material obligation for borrowed
money of the Obligor that is senior or pari passu in right of payment with such
obligation or, if any such forbearance or waiver has occurred, the amounts
previously due have been paid.

 



 194 

 

(b)               Trading Plan Period. For purposes of calculating compliance
with the Eligibility Criteria, at the election of the Collateral Manager in its
sole discretion, any proposed investment (whether a single Collateral Obligation
or a group of Collateral Obligations) identified by the Collateral Manager as
such at the time when compliance with the Eligibility Criteria is required to be
calculated (a "Trading Plan") may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the ten Business Days
following the date of determination of such compliance (such period, the
"Trading Plan Period"); provided that (u) no Trading Plan may result in the
purchase of Collateral Obligations with an Average Life less than six months,
(v) no Trading Plan may result in the purchase of a group of Collateral
Obligations if the difference between the shortest Average Life of any
Collateral Obligation in such group and the longest Average Life of any
Collateral Obligation in such group is greater than two years, (w) no Trading
Plan may result in the purchase of Collateral Obligations having an aggregate
principal balance that exceeds 5% of the Aggregate Principal Balance as of the
first day of the Trading Plan Period, (x) no Trading Plan Period may include a
Determination Date, (y) no more than one Trading Plan may be in effect at any
time during a Trading Plan Period and (z) if the Eligibility Criteria are not
satisfied upon the expiry of the related Trading Plan Period, the Eligibility
Criteria shall not at any time thereafter be evaluated by giving effect to a
Trading Plan. The Collateral Manager shall provide prior written notice to S&P,
the Trustee (and the Trustee shall provide such notice to the holders of the
Notes) and the Collateral Administrator of (i) any Trading Plan, which notice
shall specify the proposed investments identified by the Collateral Manager for
acquisition as part of such Trading Plan and (ii) the occurrence of the event
described in clause (z) above. In addition, notwithstanding anything to the
contrary set forth above, no Trading Plan may be implemented by the Collateral
Manager pursuant to this Indenture if any previous Trading Plan failed to be
successfully implemented during the related Trading Plan Period.

 

(c)                Certification by Collateral Manager. Not later than the
Subsequent Delivery Date for any Collateral Obligation purchased in accordance
with this Section 12.2, the Collateral Manager shall deliver by e-mail (in the
form of a manually signed document on the applicable letterhead attached to such
email) to the Trustee and the Collateral Administrator an executed Officer's
certificate of the Collateral Manager certifying that such purchase complies
with this Section 12.2 and Section 12.3 or an Issuer Order.

 

(d)               Investment in Eligible Investments. Cash on deposit in any
Account (other than the Payment Account) may be invested at any time in Eligible
Investments in accordance with Article X.

 

(e)                End of Reinvestment Period. Not later than the Business Day
immediately preceding the end of the Reinvestment Period, the Collateral Manager
shall deliver to the Trustee a schedule of Collateral Obligations purchased by
the Issuer with respect to which purchases the trade date has occurred but the
settlement date has not yet occurred and shall certify to the Trustee that
sufficient Principal Proceeds are available (including for this purpose, cash on
deposit in the Collection Account representing Principal Proceeds as well as any
Principal Proceeds that will be received by the Issuer from the sale of
Collateral Obligations for which the trade date has already occurred but the
settlement date has not yet occurred) to effect the settlement of such
Collateral Obligations. With respect to the purchase of any Collateral
Obligation the settlement date for which the Collateral Manager reasonably
expects will occur after the end of the Reinvestment Period, to the extent such
Collateral Obligation would be purchased using Principal Proceeds consisting of
scheduled distributions of principal, only that portion of such Principal
Proceeds that the Collateral Manager reasonably expects will be received prior
to the end of the Reinvestment Period may be used to effect such purchase and
such Collateral Obligation will be treated as having been purchased by the
Issuer prior to the end of the Reinvestment Period for purposes of the
Eligibility Criteria.

 



 195 

 

(f) No Exercise of Warrants or Acquisition of Securities. Notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
the Issuer may not exercise any warrant or otherwise acquire securities
(including pursuant to Section 10.2(d)) (other than the exercise of a warrant or
other acquisition of securities in connection with an insolvency, bankruptcy,
reorganization, debt restructuring or workout of the issuer thereof).

 

Section 12.3                    Conditions Applicable to All Sale and Purchase
Transactions. (a) Any transaction effected under this Article XII or in
connection with the acquisition of additional Collateral Obligations shall be
conducted on an arm's length basis and, if effected with a Person Affiliated
with the Collateral Manager (or with an account or portfolio for which the
Collateral Manager or any of its Affiliates serves as investment adviser), shall
be effected in accordance with the requirements of Section 5 of the Collateral
Management Agreement on terms no less favorable to the Issuer than would be the
case if such Person were not so Affiliated, provided that the Trustee shall have
no responsibility to oversee compliance with this clause (a) by the other
parties.

 

(b)               Upon any acquisition of a Collateral Obligation pursuant to
this Article XII, all of the Issuer's right, title and interest to the Asset or
Assets shall be Granted to the Trustee pursuant to this Indenture, such Asset or
Assets shall be Delivered to the Custodian, and, if applicable, the Custodian
shall receive such Asset or Assets. The Trustee shall also receive, not later
than the Subsequent Delivery Date, an Officer's certificate of the Issuer
containing the statements set forth in Section 3.1(a)(ix); provided that such
requirement shall be satisfied, and such statements shall be deemed to have been
made by the Issuer, in respect of such acquisition by the delivery to the
Trustee of an Issuer Order.

 

(c)                [Reserved].

 

(d)               If the Issuer (or the Collateral Manager on its behalf) enters
into a committed purchase for an additional Collateral Obligation during one
Interest Accrual Period that will settle after such Interest Accrual Period, the
Collateral Manager will use commercially reasonable efforts to settle such
additional Collateral Obligation during the immediately succeeding Interest
Accrual Period. In no event will the Trustee be obligated to settle a trade to
the extent such action would result in a negative balance or overdraft of the
Principal Collection Subaccount, and the Trustee shall incur no liability for
refusing to wire funds in excess of the balance of funds in the Principal
Collection Subaccount.

 

(e)                Upon the direction to commence any liquidation of the Assets
due to an Event of Default and the acceleration of the maturity of the Secured
Notes being delivered, liquidation of the Assets will be effected as described
under Section 5.5. In such an event, neither the Collateral Manager nor the
Issuer will have the right to direct the sale of any Assets.

 



 196 

 

Section 12.4                    Amendments to Underlying Instruments. (a) The
Issuer may enter into any exchange, amendment or waiver of or supplement to any
Underlying Instrument; provided that the prior written consent of a Majority of
the Controlling Class to any such exchange, amendment, waiver or supplement
shall be required if (i) an Event of Default has occurred and is continuing or
would result from such exchange, amendment, waiver or supplement, (ii) such
exchange, amendment, waiver or supplement, individually or together with all
other such exchanges, amendments, waivers and/or supplements, would result in a
Material Adverse Effect or (iii) such exchange, amendment, waiver or supplement
constitutes a Specified Change; provided that in the case of the foregoing
clause (iii), if the Majority of the Controlling Class have not responded in any
manner to a request relating to such exchange, amendment, waiver or supplement
within 10 Business Days following the delivery of notice thereof, the Majority
of the Controlling Class shall have been deemed to consent to such exchange,
amendment, waiver or supplement. Any Collateral Obligation that, as a result of
any exchange thereof or amendment, waiver or supplement thereto, ceases to
qualify as a Collateral Obligation, will thereafter have a value equal to zero
when calculating the Principal Collateralization Amount for purposes of the
Overcollateralization Ratio Test for so long as it remains unqualified to be a
Collateral Obligation by the terms of this Indenture. In the event of an
exchange of or amendment, waiver or supplement to a Collateral Obligation that
results in the failure of the Maximum Weighted Average Life Test (but would
otherwise qualify as a Collateral Obligation), such Collateral Obligation will
thereafter be treated as a Defaulted Obligation until such time as the Maximum
Weighted Average Life Test is satisfied (provided that, if at the time of such
satisfaction of the Maximum Weighted Average Life Test, such Collateral
Obligation would otherwise be considered a Defaulted Obligation in accordance
with the terms of this Indenture, such Collateral Obligation will continue to be
treated as a Defaulted Obligation). In connection with a Specified Change to a
Collateral Obligation with respect to which consent from a Majority of the
Controlling Class is required for the Issuer to enter into such Specified
Change, if a Majority of the Controlling Class has requested that the Issuer not
enter into such Specified Change within 10 Business Days of the delivery of
notice thereof, such Collateral Obligation shall upon the occurrence of such
Specified Change be treated as a Defaulted Obligation for all purposes
hereunder. For the avoidance of doubt, such Collateral Obligation shall be so
treated as a Defaulted Obligation notwithstanding the Issuer taking no action to
enter into the exchange, amendment or waiver of or supplement to the Underlying
Instrument enacting the Specified Change.

 



 197 

 

(b)               Notwithstanding Section 12.4(a), if any exchange, amendment,
consent, waiver or other modification to any Underlying Instrument would effect
a Specified Change, prior written consent of a Majority of the Controlling Class
will not be required if, after giving effect to such Specified Change, (w) the
relevant Collateral Obligation would be eligible to be acquired by the Issuer in
accordance with the terms of this Indenture; (x) if the Specified Change
Condition is not satisfied at such time, the updated S&P Rating for the relevant
Collateral Obligation is "CCC" or higher (provided that (i) until such time as
an updated S&P Rating is obtained, such Collateral Obligation will have an S&P
Rating as determined pursuant to clause (iii)(b) of the definition of "S&P
Rating" and (ii) if such updated S&P Rating is lower than "CCC", such Collateral
Obligation will be treated as a Defaulted Obligation (including for purposes of
calculations under clause (y) below) until such time as an updated S&P Rating of
"CCC" or higher is received (unless such Collateral Obligation would otherwise
be considered a Defaulted Obligation in accordance with the terms of this
Indenture, in which case such Collateral Obligation will continue to be treated
as a Defaulted Obligation)); (y) all Coverage Tests and the Collateral Quality
Test would be satisfied (or if the Collateral Quality Test is already not
satisfied, the Collateral Quality Test would be maintained or improved) and (z)
if such Specified Change would have the effect of extending the maturity date of
the asset to be held by the Issuer, such extended maturity date will not be
after the Stated Maturity of the Notes; provided that after the Reinvestment
Period, (A) if such Specified Change would result in an interest rate reduction
specified under clause (c) of the definition thereof in respect of a Collateral
Obligation and such interest rate reduction would result in such Collateral
Obligation having an interest rate lower than 4.00% per annum (in the case of a
Fixed Rate Obligation) or LIBOR (or any other applicable benchmark) plus 2.00%
per annum (in the case of a Floating Rate Obligation), such Collateral
Obligation will thereafter be treated as a Defaulted Obligation or (B) if any
Specified Change would result in the extension of the Due Date of any Scheduled
Distribution in respect of a Collateral Obligation, the Weighted Average Life of
the Collateral Obligations must be, after giving effect to such Specified
Change, less than the lesser of (1) four years and (2) the Weighted Average Life
of the Collateral Obligations on the last day of the Reinvestment Period
(provided that the threshold determined by the lesser of clauses (1) and (2)
will be reduced by one-quarter of one year on each quarterly date subsequent to
the end of the Reinvestment Period).

 

ARTICLE XIII

Noteholders' Relations

 

Section 13.1                    Subordination. (a) Anything in this Indenture or
the Notes to the contrary notwithstanding, the Holders of each Class of Notes
that constitute a Junior Class agree for the benefit of the Holders of the Notes
of each Priority Class with respect to such Junior Class that such Junior Class
shall be subordinate and junior to the Notes of each such Priority Class to the
extent and in the manner set forth in this Indenture.

 

(b)               If contrary to the provisions of this Indenture any Holder of
Notes of any Junior Class shall have received any payment or distribution in
respect of such Notes contrary to the provisions of this Indenture, then, unless
and until each Priority Class with respect thereto shall have been paid in full
in Cash or, to the extent a Majority of such Priority Class consents, other than
in Cash in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Trustee, which shall pay and deliver the same to the
Holders of the applicable Priority Class(es) in accordance with this Indenture;
provided that if any such payment or distribution is made other than in Cash, it
shall be held by the Trustee as part of the Assets and subject in all respects
to the provisions of this Indenture, including this Section 13.1.

 



 198 

 

(c)                Each Holder of Notes of any Junior Class agrees with all
Holders of the applicable Priority Classes that such Holder of Junior Class
Notes shall not demand, accept, or receive any payment or distribution in
respect of such Notes in violation of the provisions of this Indenture
including, without limitation, this Section 13.1; provided that after a Priority
Class has been paid in full, the Holders of the related Junior Class or Classes
shall be fully subrogated to the rights of the Holders of such Priority Class.
Nothing in this Section 13.1 shall affect the obligation of the Issuer to pay
Holders of any Junior Class of Notes.

 

(d)       By its acceptance of an interest in the Notes, each Holder and
beneficial owner of Notes acknowledges and agrees to the provisions of Section
5.4(d).

 

Section 13.2        Standard of Conduct. In exercising any of its or their
voting rights, rights to direct and consent or any other rights as a Holder
under this Indenture, each Holder (a) does not owe any duty of care to any
Person and is not obligated to act in a fiduciary or advisory capacity to any
Person (including, but not limited to, any other Holder or beneficial owner of
Secured Notes or Subordinated Notes, the Issuer, the Trustee, any holder of
ordinary shares of the Issuer, the Co-Issuer or the Collateral Manager); (b)
shall only consider the interests of itself and/or its Affiliates; and (c) will
not be prohibited from engaging in activities that compete or conflict with
those of any Person (including, but not limited to, any Holder or beneficial
owner of Secured Notes or Subordinated Notes, the Issuer, the Trustee, any
holder of ordinary shares of the Issuer, the Co-Issuer or the Collateral
Manager), nor shall any such restrictions apply to any Affiliates of any Holder.

 

ARTICLE XIV

MISCELLANEOUS

 

Section 14.1                    Form of Documents Delivered to Trustee. In any
case where several matters are required to be certified by, or covered by an
opinion of, any specified Person, it is not necessary that all such matters be
certified by, or covered by the opinion of, only one such Person, or that they
be so certified or covered by only one document, but one such Person may certify
or give an opinion with respect to some matters and one or more other such
Persons as to other matters, and any such Person may certify or give an opinion
as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that such
counsel is a nationally or internationally recognized and reputable law firm,
one or more of the partners of which are admitted to practice before the highest
court of any State of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which law firm may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer or the Co-Issuer), unless such Officer
knows, or should know that the certificate or opinion or representations with
respect to the matters upon which such certificate or opinion is based are
erroneous. Any such certificate of an Officer of the Issuer, the Co-Issuer or
the Collateral Manager or Opinion of Counsel may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, the
Issuer, the Co-Issuer, the Collateral Manager or any other Person (on which the
Trustee shall also be entitled to conclusively rely), stating that the
information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Collateral Manager or such other Person, unless such
Officer of the Issuer, the Co-Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Collateral Manager or the Issuer, stating that the
information with respect to such matters is in the possession of the Collateral
Manager, the Issuer or the Co-Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

 



 199 

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the
Applicable Issuers, then notwithstanding that the satisfaction of such condition
is a condition precedent to the Applicable Issuer's right to make such request
or direction, the Trustee shall be protected in acting in accordance with such
request or direction if it does not have knowledge of the occurrence and
continuation of such Default or Event of Default as provided in Section 6.1(d).

 

The Bank, in all of its capacities, agrees to accept and act upon instructions
or directions pursuant to this Indenture or any document executed in connection
herewith sent by unsecured email, facsimile transmission or other similar
unsecured electronic methods, in each such case of a manually executed
instruction or direction on the applicable letterhead (which instruction or
direction may be in the form of a .pdf file attached to an email); provided,
however, that any Person providing such instructions or directions shall provide
to the Bank an incumbency certificate listing authorized persons designated to
provide such instructions or directions, which incumbency certificate shall be
amended whenever a person is added or deleted from the listing. If such person
elects to give the Bank email or facsimile instructions (or instructions by a
similar electronic method) and the Bank in its discretion elects to act upon
such instructions, the Bank's reasonable understanding of such instructions
shall be deemed controlling. The Bank shall not be liable for any losses, costs
or expenses arising directly or indirectly from the Bank's reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a subsequent written instruction. Any person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the Bank, including without limitation the risk of the Bank acting on
unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

 

Section 14.2                    Acts of Holders. (a) Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be given or taken by Holders may be embodied in and evidenced
by one or more instruments of substantially similar tenor signed by such Holders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee, and, where it is hereby
expressly required, to the Issuer. Such instrument or instruments (and the
action or actions embodied therein and evidenced thereby) are herein sometimes
referred to as the "Act" of the Holders signing such instrument or instruments.
Proof of execution of any such instrument or of a writing appointing any such
agent shall be sufficient for any purpose of this Indenture and conclusive in
favor of the Trustee and the Co-Issuers, if made in the manner provided in this
Section 14.2.

 



 200 

 

(b)               The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee deems
sufficient.

 

(c)                The principal amount or face amount, as the case may be, and
registered numbers of Notes held by any Person, and the date of such Person's
holding the same, shall be proved by the Register.

 

(d)               Any request, demand, authorization, direction, notice,
consent, waiver or other action by the Holder of any Notes shall bind the Holder
(and any transferee thereof) of such and of every Note issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.

 

Section 14.3                    Notices, etc., to Trustee, the Co-Issuers, the
Collateral Manager, the Placement Agent, the Collateral Administrator, the
Paying Agent, each Hedge Counterparty and S&P. (a) Any request, demand,
authorization, direction, instruction, order, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture to be
made upon, given, e-mailed or furnished to, or filed with:

 

(i)                 the Trustee shall be sufficient for every purpose hereunder
if made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail, or by facsimile in legible
form, to the Trustee addressed to it at its applicable Corporate Trust Office,
or at any other address previously furnished in writing to the other parties
hereto by the Trustee, and executed by an Authorized Officer of the entity
sending such request, demand, authorization, direction, instruction, order,
notice, consent, waiver or other document, provided that any demand,
authorization, direction, instruction, order, notice, consent, waiver or other
document sent to Deutsche Bank Trust Company Americas (in any capacity
hereunder) will be deemed effective only upon receipt thereof by Deutsche Bank
Trust Company Americas;

 

(ii)               the Co-Issuers shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
or by facsimile in legible form, to the Issuer addressed to it at c/o MaplesFS
Limited, P.O. Box 1093, Boundary Hall, Cricket Square, Grand Cayman, KY1-1102,
Cayman Islands, Attention: The Directors, telecopy no. (345) 945-7100, with a
copy to Maples and Calder addressed to it at P.O. Box 309, Ugland House, Grand
Cayman, KY1-1104, Cayman Islands, Attention: Garrison Funding 2016-2 Ltd.,
telecopy no. (345) 949-8080, email: cayman@maplesfs.com or to the Co-Issuer
addressed to it at c/o Puglisi & Associates, 850 Library Avenue, Suite 204,
Newark, Delaware 19711 or at any other address previously furnished in writing
to the other parties hereto by the Issuer or the Co-Issuer, as the case may be,
with a copy to the Collateral Manager at its address below;

 



 201 

 

(iii)             the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Manager addressed to it at Garrison Capital Inc., 1290 Avenue of the
Americas, Suite 914, New York, New York 10104, Attention: Sujit Sahadevan,
facsimile No. (212) 372-9525, or at any other address previously furnished in
writing to the parties hereto;

 

(iv)             the Placement Agent shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by telecopy in legible form, addressed to
Natixis Securities Americas LLC, 1251 Avenue of the Americas, New York, NY
10020, Attention: Hank Sandlass, or at any other address previously furnished in
writing to the Issuer and the Trustee by the Placement Agent;

 

(v)               the Collateral Administrator shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Collateral Administrator at Deutsche Bank Trust Company Americas, 1761 East
St. Andrew Place, Santa Ana, California 92705, Attention: Structured Credit
Services – Garrison Funding 2016-2, or at any other address previously furnished
in writing to the parties hereto;

 

(vi)             S&P shall be sufficient for every purpose hereunder when
received by S&P (unless otherwise herein expressly provided) if in writing and
mailed, first class postage prepaid, hand delivered or sent by overnight courier
service to S&P, addressed to it at Standard & Poor's, 55 Water Street, 41st
Floor, New York, New York 10041-0003 or by facsimile in legible form to
facsimile no. (212) 438-2655, Attention: Asset-Backed CBO/CLO Surveillance or by
electronic copy to CDO_Surveillance@spglobal.com; provided that in respect of
any application for a ratings estimate by S&P in respect of a Collateral
Obligation, Information must be submitted to creditestimates@spglobal.com;

 

(vii)           the Administrator shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Administrator addressed to it at MaplesFS Limited, P.O. Box 1093,
Boundary Hall, Cricket Square, Grand Cayman, KY1-1102, Cayman Islands;
Attention: Garrison Funding 2016-2; and

 

(viii)         if to any Hedge Counterparty, in accordance with the notice
provisions of the related Hedge Agreement.

 

(b)               If any provision in this Indenture calls for any notice or
document to be delivered simultaneously to the Trustee and any other person or
entity, the Trustee's receipt of such notice or document shall entitle the
Trustee to assume that such notice or document was delivered to such other
person or entity unless otherwise expressly specified herein.

 



 202 

 

(c)                Notwithstanding any provision to the contrary contained
herein or in any agreement or document related thereto, any request, demand,
authorization, direction, instruction, order, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture to be
sent to S&P shall be sent by the Collateral Manager on behalf of the Issuer and,
if pursuant to the terms of this Indenture, the Trustee is to send such request,
demand, authorization, direction, instruction, order, notice, consent, waiver or
Act of Noteholders or other documents provided or permitted by this Indenture to
S&P, it shall instead be sent to the Collateral Manager first for dissemination
to S&P.

 

(d)               Notwithstanding any provision to the contrary contained herein
or in any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee (except
information required to be provided to the Irish Stock Exchange) may be provided
by providing access to a website containing such information.

 

(e)                The parties hereto agree that all 17g-5 Information provided
to S&P, or any of its respective officers, directors or employees, to be given
or provided to S&P pursuant to, in connection with or related, directly or
indirectly, to this Indenture, the Collateral Management Agreement, the
Collateral Administration Agreement, any transaction document relating hereto,
the Assets or the Notes, shall be in each case must be provided in compliance
with Section 14.17 and as follows:

 

(i)       is in writing;

 

(ii)       sent (by 12:00 p.m. New York time) on or before the date such Notice
or other document is due) to SEC.17g-5@db.com, or such other email address as is
provided by the Collateral Administrator (the "Rule 17g-5 Address") for Posting
to the 17g-5 Website in accordance with the Collateral Administration Agreement;
and

 

(iii)       sent to S&P at the address below (or such other email address as is
provided by S&P) at cdo_surveillance@spglobal.com and with respect to (w) any
documents related to satisfaction of the S&P Rating Condition in connection with
the confirmation of ratings on the Effective Date,
CDOEffectiveDatePortfolios@spglobal.com; (x) S&P CDO Monitor requests,
CDOMonitor@spglobal.com; (y) any reports delivered under Sections 10.8, 10.9 and
10.10, CDO_Surveillance@spglobal.com; and (z) any requests for credit estimates,
creditestimates@spglobal.com.

 

Section 14.4                    Notices to Holders; Waiver. Except as otherwise
expressly provided herein, where this Indenture provides for notice to Holders
of any event,

 

(a)                such notice shall be sufficiently given to Holders if in
writing and mailed, first class postage prepaid (or, in the case of Holders of
Global Secured Notes, e-mailed to DTC), to each Holder affected by such event,
at the address of such Holder as it appears in the Register, not earlier than
the earliest date and not later than the latest date, prescribed for the giving
of such notice; and

 

(b)               such notice shall be in the English language.

 



 203 

 

Such notices will be deemed to have been given on the date of such mailing.

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above. Notices
for Holders may also be posted to the Trustee's internet website.

 

The Trustee will deliver to the Holders any information or notice relating to
this Indenture requested to be so delivered by at least 25% of the Holders of
any Class of Notes (by Aggregate Outstanding Amount), at the expense of the
Issuer; provided that the Trustee may decline to send any such notice that it
reasonably determines to be contrary to (i) any of the terms of this Indenture,
(ii) any duty or obligation that the Trustee may have hereunder or (iii)
applicable law. For the avoidance of doubt, such information shall not include
any Accountants' Certificate. The Trustee may require the requesting Holders to
comply with its standard verification policies in order to confirm Noteholder
status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5                    Effect of Headings and Table of Contents. The
Article and Section headings herein (including those used in cross-references
herein) and the Table of Contents are for convenience only and shall not affect
the construction hereof.

 

Section 14.6                    Successors and Assigns. All covenants and
agreements in this Indenture by the Co-Issuers shall bind their respective
successors and assigns, whether so expressed or not.

 

Section 14.7                    Severability. If any term, provision, covenant
or condition of this Indenture or the Notes, or the application thereof to any
party hereto or any circumstance, is held to be unenforceable, invalid or
illegal (in whole or in part) for any reason (in any relevant jurisdiction), the
remaining terms, provisions, covenants and conditions of this Indenture or the
Notes, modified by the deletion of the unenforceable, invalid or illegal portion
(in any relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 



 204 

 

Section 14.8                                Benefits of Indenture. Nothing in
this Indenture or in the Notes, expressed or implied, shall give to any Person,
other than the parties hereto and their successors hereunder, the Collateral
Manager, the Collateral Administrator, the Holders of the Notes and (to the
extent provided herein) the Administrator (solely in its capacity as such) and
the other Secured Parties any benefit or any legal or equitable right, remedy or
claim under this Indenture.

 

Section 14.9                                Legal Holidays. If the date of any
Payment Date, Redemption Date or Stated Maturity shall not be a Business Day,
then notwithstanding any other provision of the Notes or this Indenture, payment
need not be made on such date, but may be made on the next succeeding Business
Day with the same force and effect as if made on the nominal date of any such
Payment Date, Redemption Date or Stated Maturity date, as the case may be.

 

Section 14.10    Governing Law. This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

 

Section 14.11    Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture ("Proceedings"), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this Indenture
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

Section 14.12    WAIVER OF JURY TRIAL. EACH OF THE ISSUER, THE CO-ISSUER, THE
HOLDERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Indenture by, among other things, the mutual waivers and
certifications in this paragraph.

 



 205 

 

Section 14.13    Counterparts. This Indenture (and each amendment, modification
and waiver in respect of it) and the Notes may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart signature page of this Indenture by e-mail
(PDF) or telecopy shall be effective as delivery of a manually executed
counterpart of this Indenture.

 

Section 14.14    Acts of Issuer. Any report, information, communication,
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer's behalf.

 

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to S&P and to comply with the provisions of this Section 14.14 and
Section 14.16, unless otherwise agreed to in writing by the Collateral Manager.

 

Section 14.15    Liability of Co-Issuers. Notwithstanding any other terms of
this Indenture, the Notes or any other agreement entered into between, inter
alia, the Co-Issuers or otherwise, none of the Co-Issuers (each, a "Party")
shall have any liability whatsoever to any other Party under this Indenture, the
Notes, any such agreement or otherwise and, without prejudice to the generality
of the foregoing, none of the Parties shall be entitled to take any action to
enforce, or bring any action or proceeding, in respect of this Indenture, the
Notes, any such agreement or otherwise against any other Party. In particular,
none of the Parties shall be entitled to petition or take any other steps for
the winding up or bankruptcy of the other of any other Party or shall have any
claim in respect to any assets of any other Party.

 

Section 14.16    Communications with Rating Agencies.

 

If the Issuer shall receive any written or oral communication from S&P (or any
of its respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Notes, the Issuer agrees to refrain from communicating with
S&P and to promptly (and, in any event, within one Business Day) notify the
Collateral Manager of such communication. The Issuer agrees that in no event
shall it engage in any oral or written communication with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Notes with S&P (or any of their respective officers,
directors or employees) without the participation of the Collateral Manager,
unless otherwise agreed to in writing by the Collateral Manager. The Trustee
agrees that in no event shall a Trust Officer engage in any oral or written
communication with respect to the transactions contemplated hereby or under the
Transaction Documents or in any way relating to the Notes with S&P without the
prior written consent (which may be in the form of e-mail correspondence) or
participation of the Collateral Manager, unless otherwise agreed to in writing
by the Collateral Manager; provided that nothing in this Section 14.16 shall
prohibit the Trustee from making available on its internet website the Monthly
Reports, Distribution Reports and other notices or documentation relating to the
Notes or this Indenture.

 



 206 

 

Section 14.17    17g-5 Information.

 

(a)                The Issuer shall comply with its obligations under Rule 17g-5
promulgated under the Exchange Act ("Rule 17g-5"), by their or their agent's
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Co-Issuers or other
parties on their behalf, including the Trustee and the Collateral Manager,
provide to the Rating Agencies for the purposes of determining the initial
credit rating of the Rated Notes or undertaking credit rating surveillance of
the Rated Notes (the "17g-5 Information"). At all times while any Rated Notes
are rated by any Rating Agency or any other NRSRO, the Co-Issuers shall engage a
third-party to post 17g-5 Information to the 17g-5 Website. On the Closing Date,
the Issuer shall engage the Collateral Administrator (in such capacity, the
"Information Agent"), to post 17g-5 Information it receives from the Issuer, the
Trustee or the Collateral Manager to the 17g-5 Website in accordance with the
Collateral Administration Agreement. All information to be posted shall be
provided to the Information Agent in an electronic format readable and
uploadable (e.g., that is not locked or corrupted) by e-mail to SEC.17g-5@db.com
and specifying "Garrison Funding 2016-2 Ltd." and labeled for delivery to a
Rating Agency.

 

(b)               To the extent any of the Co-Issuers, the Trustee or the
Collateral Manager are engaged in oral communications with any Rating Agency,
for the purposes of determining the Initial Ratings of the Rated Notes or
undertaking credit rating surveillance of the Rated Notes, the party
communicating with such Rating Agency shall cause such oral communication to
either be (x) recorded and an audio file containing the recording to be promptly
delivered to the Information Agent for Posting or (y) summarized in writing and
the summary to be promptly delivered to the Information Agent for Posting.

 

(c)                Notwithstanding the requirements herein, the Trustee shall
have no obligation to engage in or respond to any oral communications, for the
purposes of determining the Initial Rating of the Rated Notes or undertaking
credit rating surveillance of the Rated Notes, with any Rating Agency or any of
their respective officers, directors or employees.

 

(d)               Notwithstanding anything to the contrary in this Indenture, a
breach of this Section 14.17 shall not constitute a Default or Event of Default.

 

(e)                The Trustee will not be responsible for maintaining the 17g-5
Website, posting any 17g-5 Information to the 17g-5 Website or assuring that the
17g-5 Website complies with the requirements of this Indenture, Rule 17g-5 or
any other law or regulation. In no event will the Trustee be deemed to make any
representation in respect of the content of the 17g-5 Website or compliance of
the 17g-5 Website with this Indenture, Rule 17g-5 or any other law or
regulation.

 

(f)                The Trustee will not be responsible or liable for the
dissemination of any identification numbers or passwords for the 17g-5 Website,
including by the Co-Issuers, the Rating Agencies, the NRSROs, any of their
agents or any other party. The Trustee will not be liable for the use of any
information posted on the 17g-5 Website, whether by the Co-Issuers, the Rating
Agencies, the NRSROs or any other third party that may gain access to the 17g-5
Information posted thereon.

 



 207 

 

(g)               The maintenance by the Trustee of the Trustee's Website will
not be deemed as compliance by or on behalf of the Issuer with Rule 17g-5 or any
other law or regulation related thereto.

 

(h)               For the avoidance of doubt, no statement or report of the
Independent Accountants shall be required to be provided to, or shall otherwise
be shared with, any Rating Agency and shall not, under any circumstances, be
posted to the 17g-5 Website.

 

Section 14.18    Special Provisions Applicable to CP Conduits.

 

(a)                Each of the parties hereto (each, a "Restricted Person")
hereby agrees that it will not institute against any CP Conduit, or join any
other Person in instituting against, or encourage, cooperate with or join any
Person in instituing against, any CP Conduit, any proceeding seeking a judgment
of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors' rights, present a
petition for the winding up or liquidation of any CP Conduit or seek the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for any CP Conduit or for all or
substantially all of its assets prior to the date that is two years and a day
(or, if longer, the applicable preference period then in effect) after the last
day on which any Commercial Paper Notes shall have been outstanding. The
obligations under this Section 14.18(a) shall survive the termination of this
Indenture.

 

(b)               Nothing in clause (a) above shall limit the right of any
Restricted Person to file any claim in or otherwise take any action with respect
to any proceeding of the type described in clause (a) above that was instituted
against any CP Conduit by any person other than such Restricted Person, so long
as such Restricted Person did not encourage, cooperate with or join any Person
in instituting such proceeding.

 

(c)                Notwithstanding anything to the contrary contained herein,
the obligations of any CP Conduit under this Indenture are solely the corporate
obligations of such CP Conduit and, in the case of obligations of any CP Conduit
other than Commercial Paper Notes, shall be payable at such time as funds are
received by or are available to such CP Conduit in excess of funds necessary to
pay in full all outstanding Commercial Paper Notes and, to the extent funds are
not available to pay such obligations, the claims relating thereto shall not
constitute a claim against such CP Conduit but shall continue to accrue. Each
party hereto agrees that the payment of any claim (as defined in Section 101 of
the Bankruptcy Law) of any such party shall be subordinated to the payment in
full of all Commercial Paper Notes. The provisions of this Section 14.18(c)
shall survive the termination of this Indenture.

 

(d)               No recourse under any obligation, covenant or agreement of any
CP Conduit contained in this Indenture shall be had against any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit or any
agent of such CP Conduit or any of their Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Indenture is solely a corporate obligation of any such CP
Conduit individually, and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, employee or
agent of such CP Conduit or any agent thereof or any of their Affiliates (solely
by virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of such CP Conduit contained in this
Indenture, or implied therefrom, and that any and all personal liability for
breaches by any CP Conduit of any of such obligations, covenants or agreements,
either at common law or at equity, or by statute, rule or regulation, of every
such incorporator, stockholder, officer, director, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Indenture, provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or omissions made by them. The provisions of this Section 14.18(d) shall
survive termination of this Indenture.

 



 208 

 

(e)                Each CP Conduit may act hereunder by and through its Program
Manager, administrator or funding agent, as applicable.

 

(f)                Each of the parties hereto waives any right to set-off and to
appropriate and apply any and all deposits and any other indebtedness at any
time held or owing thereby to or for the credit or the account of any CP Conduit
against and on account of the obligations and liabilities of such CP Conduit to
such party under this Indenture, except that as to the Trustee, such waiver
shall be only in its capacity as trustee hereunder and not with respect to the
Bank.

 

(g)               Notwithstanding anything to the contrary herein, but subject
in all respects to the confidentiality provisions herein, each CP Conduit may
disclose to its respective Conduit Support Providers, any Affiliates of any such
party and governmental authorities having jurisdiction over such CP Conduit,
Conduit Support Provider, any Affiliate of such party and any Conduit Rating
Agency, the identities of (and other material information regarding) the
Co-Issuers, any other obligor on, or in respect of, any Note issued to such CP
Conduit, the Assets constituting collateral for such Notes and any of the terms
and provisions of the Transaction Documents that it may deem necessary or
advisable.

 

(h)               No pledge and/or collateral assignment by any CP Conduit to a
Conduit Support Provider of an interest in the rights of such CP Conduit in any
Note issued to such CP Conduit shall constitute an assignment and/or assumption
of such CP Conduit's obligations under this Indenture, such obligations in all
cases remaining with such CP Conduit. Moreover, any such pledge and/or
collateral assignment of the rights of such CP Conduit shall be permitted
hereunder without further action or consent and any such pledgee may foreclose
on any such pledge and perfect an assignment of such interest and enforce such
CP Conduit's right hereunder notwithstanding anything to the contrary in this
Indenture.

 

Section 14.19    Confidential Information.

 



 209 

 

(a)       The Trustee, the Collateral Administrator and each Holder of Notes
will maintain the confidentiality of all Confidential Information in accordance
with procedures adopted by such Person in good faith to protect Confidential
Information of third parties delivered to such Person; provided that such Person
may deliver or disclose Confidential Information to: (i) such Person's
directors, trustees, officers, employees, agents, attorneys and affiliates who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 14.19 and to the extent such
disclosure is reasonably required for the administration of this Indenture, the
matters contemplated hereby or the investment represented by the Notes;
(ii) such Person's legal advisors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.19 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Notes; (iii) any other Holder, or any of the other parties to this Indenture,
the Collateral Management Agreement or the Collateral Administration Agreement;
(iv) any Person of the type that would be, to such Person's knowledge, permitted
to acquire Notes in accordance with the requirements of Section 2.5 hereof to
which such Person sells or offers to sell any such Note or any part thereof;
(v) any other Person from which such former Person offers to purchase any
obligation of the Issuer; (vi) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person;
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with this Section 14.19; (viii) the
Rating Agency (subject to Sections 14.16 and 14.17); (ix) any other Person with
the consent of the Issuer and the Collateral Manager; or (x) any other Person to
which such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation or order applicable to such Person,
(B) in response to any subpoena or other legal process (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), (D) if an Event of Default has occurred and is
continuing, to the extent such Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under the Notes or this Indenture or (E)
in the Trustee's or Collateral Administrator's performance of its obligations
under this Indenture, the Collateral Administration Agreement or other
transaction document related thereto; and provided that delivery to the Holders
by the Trustee or the Collateral Administrator of any report of information
required by the terms of this Indenture to be provided to Holders shall not be a
violation of this Section 14.19. Each Holder of Notes will, by its acceptance of
its Note, be deemed to have agreed, except as set forth in clauses (vi),
(vii) and (x) above, that it shall use the Confidential Information for the sole
purpose of making an investment in the Notes or administering its investment in
the Notes; and that the Trustee and the Collateral Administrator shall neither
be required nor authorized to disclose to Holders any Confidential Information
in violation of this Section 14.19. In the event of any required disclosure of
the Confidential Information by such Holder, such Holder will, by its acceptance
of its Note, be deemed to have agreed to use reasonable efforts to protect the
confidentiality of the Confidential Information. Each Holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 14.19.

 



 210 

 

(b)       For the purposes of this Section 14.19, "Confidential Information"
means information delivered to the Trustee, the Collateral Administrator or any
Holder of Notes by or on behalf of the Co-Issuers in connection with and
relating to the transactions contemplated by or otherwise pursuant to this
Indenture (including, without limitation, information relating to Obligors);
provided that such term does not include information that: (i) was publicly
known or otherwise known to the Trustee, the Collateral Administrator or such
Holder prior to the time of such disclosure; (ii) subsequently becomes publicly
known through no act or omission by the Trustee, the Collateral Administrator,
any Holder or any Person acting on behalf of the Trustee, the Collateral
Administrator or any Holder; (iii) otherwise is known or becomes known to the
Trustee, the Collateral Administrator or any Holder other than (x) through
disclosure by the Co-Issuers, the Collateral Manager or any of their Affiliates,
as applicable, or (y) to the knowledge of the Trustee, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Co-Issuers, the Collateral Manager or any of their
Affiliates, as applicable; or (iv) is allowed to be treated as non-confidential
by consent of the Co-Issuers.

 

(c)       Notwithstanding the foregoing, the Trustee and the Collateral
Administrator may disclose Confidential Information to the extent disclosure
thereof may be required by law or by any regulatory or governmental authority
and the Trustee and the Collateral Administrator may disclose on a confidential
basis any Confidential Information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

(d)       Notwithstanding anything herein to the contrary, the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Placement
Agent, the Retention Provider, the Holders and beneficial owners of the Notes
and each employee, representative or other agent of those Persons, may disclose
to any and all Persons, without limitation of any kind, the U.S. tax treatment
and tax structure of the transactions contemplated by this Indenture and all
materials of any kind, including opinions or other tax analyses, that are
provided to those Persons. This authorization to disclose the U.S. tax treatment
and tax structure does not permit disclosure of information identifying the
Collateral Manager, the Co-Issuers, the Trustee, the Collateral Administrator,
the Placement Agent or any other party to the transactions contemplated by this
Indenture, the Offering or the pricing (except to the extent such information is
relevant to U.S. tax structure or tax treatment of such transactions).

 

ARTICLE XV

Assignment Of COLLATERAL MANAGEMENT Agreement

 

Section 15.1                                Assignment of Collateral Management
Agreement. (a) The Issuer hereby acknowledges that its Grant pursuant to the
first Granting Clause hereof includes all of the Issuer's estate, right, title
and interest in, to and under the Collateral Management Agreement, including
(i) the right to give all notices, consents and releases thereunder, (ii) the
right to give all notices of termination and to take any legal action upon the
breach of an obligation of the Collateral Manager thereunder, including the
commencement, conduct and consummation of Proceedings at law or in equity,
(iii) the right to receive all notices, accountings, consents, releases and
statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided that
notwithstanding anything herein to the contrary, the Trustee shall not have the
authority to exercise any of the rights set forth in (i) through (iv) above or
that may otherwise arise as a result of the Grant until the occurrence of an
Event of Default hereunder and such authority shall terminate at such time, if
any, as such Event of Default is cured or waived.

 

(b)               The assignment made hereby is executed as collateral security,
and the execution and delivery hereby shall not in any way impair or diminish
the obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

 



 211 

 

(c)                Upon the retirement of the Notes, the payment of all amounts
required to be paid pursuant to the Priority of Payments and the release of the
Assets from the lien of this Indenture, this assignment and all rights herein
assigned to the Trustee for the benefit of the Secured Parties shall cease and
terminate and all the estate, right, title and interest of the Trustee in, to
and under the Collateral Management Agreement shall revert to the Issuer and no
further instrument or act shall be necessary to evidence such termination and
reversion.

 

(d)               The Issuer represents that the Issuer has not executed any
other assignment of the Collateral Management Agreement.

 

(e)                The Issuer agrees that this assignment is irrevocable, and
that it will not take any action which is inconsistent with this assignment or
make any other assignment inconsistent herewith. The Issuer will, from time to
time, execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.

 

(f)                The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Collateral Manager in the Collateral Management
Agreement, to the following:

 

(i)                 The Collateral Manager shall consent to the provisions of
this assignment and agree to perform any provisions of this Indenture applicable
to the Collateral Manager subject to the terms (including the standard of care
set forth in the Collateral Management Agreement) of the Collateral Management
Agreement;

 

(ii)               The Collateral Manager shall acknowledge that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Management Agreement to the Trustee as representative of the Secured Parties and
the Collateral Manager shall agree that all of the representations, covenants
and agreements made by the Collateral Manager in the Collateral Management
Agreement are also for the benefit of the Trustee; and

 

(iii)             The Collateral Manager shall deliver to the Trustee all copies
of all notices, statements, communications and instruments delivered or required
to be delivered by the Collateral Manager to the Issuer pursuant to the
Collateral Management Agreement.

 

(g)               The Co-Issuers and the Trustee agree that the Collateral
Manager shall be a third party beneficiary of this Indenture, and shall be
entitled to rely upon and enforce such provisions of this Indenture to the same
extent as if it were a party hereto.

 

(h)               Upon a Trust Officer of the Trustee receiving written notice
from the Collateral Manager that an event constituting "Cause" as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
one Business Day thereafter, notify the Noteholders (as their names appear in
the Register).

 



 212 

 

ARTICLE XVI

HEDGE AGREEMENTS

 

Section 16.1                                Hedge Agreements.

 

(a)                The Issuer (or the Collateral Manager on behalf of the
Issuer) may enter into Hedge Agreements from time to time after the Closing Date
solely for the purpose of managing interest rate and other risks in connection
with the Issuer's issuance of, and making payments on, the Notes. Once entered
into, a Hedge Agreement shall not be terminated unless the related hedged asset
has been liquidated. The Issuer (or the Collateral Manager on behalf of the
Issuer) shall promptly provide written notice of entry into any Hedge Agreement
to the Trustee and the Collateral Administrator. Notwithstanding anything to the
contrary contained in this Indenture, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall not enter into any Hedge Agreement unless the Rating
Agency Condition has been satisfied with respect thereto. The Issuer shall
provide a copy of each Hedge Agreement to each Rating Agency then rating a Class
of Rated Notes and the Trustee. In addition, the Issuer shall not be permitted
to enter into or amend hedge agreements unless both:

 

(i)                 either (a) the Issuer has obtained the advice of Milbank,
Tweed, Hadley & McCloy LLP or Dechert LLP or an Opinion of Counsel of other
nationally recognized counsel approved by the Placement Agent that entering into
such hedge agreement will not cause the Issuer to be considered a "commodity
pool" as defined in Section 1a(10) of the Commodity Exchange Act, or (b) the
Issuer will be operated such that the Collateral Manager and/or such other
relevant party to the transaction, as applicable, will be eligible for an
exemption from registration as a CPO and a CTA and all conditions precedent to
obtaining such an exemption have been satisfied; and

 

(ii)               the Issuer has received advice of Milbank, Tweed, Hadley &
McCloy LLP or Dechert LLP or an Opinion of Counsel of other nationally
recognized counsel approved by the Placement Agent that either (a) entering into
such hedge agreement will not, in and of itself, cause the Issuer to become a
"hedge fund or a private equity fund" as defined for the purposes of Section 13
of the Bank Holding Company Act, as amended, or (b) if the Issuer were to become
a "hedge fund or private equity fund," then an exemption would apply enabling a
banking entity to sponsor or acquire an ownership interest in the Issuer and to
engage in covered transactions with the Issuer, notwithstanding the general
prohibitions of such Section 13.

 

For so long as the Issuer and, if applicable, the Collateral Manager are subject
to any of clause (i)(b) or clause (ii)(b) above, the Issuer and, if applicable,
the Collateral Manager shall take all action necessary to ensure ongoing
compliance with the applicable exemption from registration or registration
requirement, as applicable, under the Commodity Exchange Act and/or the Bank
Holding Company Act, as applicable. The reasonable fees, costs, charges and
expenses incurred by the Issuer and the Collateral Manager (including reasonable
attorneys', accountants' and other professional fees and expenses) in connection
with these requirements shall be paid as Administrative Expenses.

 



 213 

 

(b)               Each Hedge Agreement shall contain appropriate limited
recourse and non-petition provisions equivalent (mutatis mutandis) to those
contained in Section 5.4(d) and Section 2.7(i). Each Hedge Counterparty shall be
required to have, at the time that any Hedge Agreement to which it is a party is
entered into, the Required Hedge Counterparty Ratings. Payments with respect to
Hedge Agreements shall be subject to Article XI. Each Hedge Agreement shall
contain an acknowledgement by the Hedge Counterparty that the obligations of the
Issuer to the Hedge Counterparty under the relevant Hedge Agreement shall be
payable in accordance with Article XI.

 

(c)                In the event of any early termination of a Hedge Agreement
with respect to which the Hedge Counterparty is the sole "defaulting party" or
"affected party" (each as defined in the Hedge Agreements), notwithstanding any
term hereof to the contrary, (i) any termination payment paid by the Hedge
Counterparty to the Issuer may be paid to a replacement Hedge Counterparty at
the direction of the Collateral Manager and (ii) any payment received from a
replacement Hedge Counterparty may be paid to the replaced Hedge Counterparty at
the direction of the Collateral Manager under the terminated Hedge Agreement.

 

(d)               The Issuer (or the Collateral Manager on its behalf) shall,
upon receiving written notice of the exposure calculated under a credit support
annex to any Hedge Agreement, if applicable, make a demand to the relevant Hedge
Counterparty and its credit support provider, if applicable, for securities
having a value under such credit support annex equal to the required credit
support amount.

 

(e)                Each Hedge Agreement will, at a minimum, (i) include
requirements for collateralization by or replacement of the Hedge Counterparty
(including timing requirements) that satisfy Rating Agency criteria of each
Rating Agency then rating a Class of Rated Notes in effect at the time of
execution of the Hedge Agreement and (ii) permit the Issuer to terminate such
agreement (with the Hedge Counterparty bearing the costs of any replacement
Hedge Agreement) for failure to satisfy such requirement.

 

(f)                The Issuer shall give prompt notice to each Rating Agency
then rating a Class of Rated Notes of any termination of a Hedge Agreement or
agreement to provide Hedge Counterparty Credit Support. Any collateral received
from a Hedge Counterparty under a Hedge Agreement shall be deposited in the
Hedge Counterparty Collateral Account.

 

(g)               If a Hedge Counterparty has defaulted in the payment when due
of its obligations to the Issuer under the Hedge Agreement, promptly after
becoming aware thereof the Collateral Manager shall make a demand on the Hedge
Counterparty (or its guarantor under the Hedge Agreement) with a copy to the
Trustee, demanding payment thereunder.

 

(h)               Each Hedge Agreement shall provide that it may not be
terminated due to the occurrence of an Event of Default until liquidation of the
Collateral has commenced.

 

[Signature Pages Follow]

 



 214 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

Executed as a Deed by:

 

GARRISON FUNDING 2016-2 LTD.,
as Issuer

 

By /s/ Carrie Bunton                       
       Name: Carrie Bunton
       Title: Director



 

In the presence of:

 

Witness: /s/ Jeffrey Powery                      

Name: Jeffrey Powery

Occupation: Corporate Assistant

Title:

 

 

 

 

 

 

 



 215 

 

GARRISON FUNDING 2016-2 LLC,
as Co-Issuer

 

By /s/ Donald J. Puglisi                        
       Name: Donald J. Puglisi
       Title: Manager

 

 

 

 

 

 

 

 

 

 



 216 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee

 

By /s/ Vincent Pham                    
       Name: Vincent Pham
       Title: Vice President

 

By /s/ Mark Nguyen                    
       Name: Mark Nguyen
       Title: Authorized Signer

 

 

 

 

 

 

 

 

 

 



 217 

 

Schedule 1

 

List of Collateral Obligations

 

 

 

 

 

 

 

 

 

 

 

 

 

S-1-1



 

 

Schedule 2

 

S&P Industry Classifications

 

 

 

Asset Type
Code
Description Geographic Scope 1020000 Energy Equipment and Services G 1030000
Oil, Gas and Consumable Fuels G 2020000 Chemicals G 2030000 Construction
Materials L 2040000 Containers and Packaging R 2050000 Metals and Mining G
2060000 Paper and Forest Products G 3020000 Aerospace and Defense R 3030000
Building Products L 3040000 Construction and Engineering L 3050000 Electrical
Equipment G 3060000 Industrial Conglomerates G 3070000 Machinery R 3080000
Trading Companies and Distributors G 3110000 Commercial Services and Supplies R
3210000 Air Freight and Logistics G 3220000 Airlines G 3230000 Marine G 3240000
Road and Rail R 3250000 Transportation Infrastructure G 4011000 Auto Components
G 4020000 Automobiles G 4110000 Household Durables L 4120000 Leisure Products L
4130000 Textiles, Apparel and Luxury Goods R 4210000 Hotels, Restaurants and
Leisure R 4310000 Media R 4410000 Distributors G 4420000 Internet and Catalog
Retail R 4430000 Multiline Retail L 4440000 Specialty Retail L 5020000 Food and
Staples Retailing L 5110000 Beverages R 5120000 Food Products R 5130000 Tobacco
R 5210000 Household Products L 5220000 Personal Products L 6020000 Healthcare
Equipment and Supplies R 6030000 Healthcare Providers and Services R 6110000
Biotechnology R 6120000 Pharmaceuticals G 7011000 Banks G 7020000 Thrifts and
Mortgage Finance R 7110000 Diversified Financial Services G 7120000 Consumer
Finance R

 

S-2-1

 

 

Asset Type
Code
Description Geographic Scope 7130000 Capital Markets G 7210000 Insurance G
7310000 Real Estate Management and Development L 7311000 Real Estate Investment
Trusts (REITs) R 8020000 Internet Software and Services G 8030000 IT Services G
8040000 Software G 8110000 Communications Equipment G 8120000 Technology
Hardware, Storage and Peripherals G 8130000 Electronic Equipment, Instruments
and Components G 8210000 Semiconductors and Semiconductor Equipment G 9020000
Diversified Telecommunication Services G 9030000 Wireless Telecommunication
Services G 9520000 Electric Utilities R 9530000 Gas Utilities R 9540000
Multi-Utilities R 9550000 Water Utilities R 9551701 Diversified Consumer
Services L 9551702 Independent Power and Renewable Electricity Producers R
9551727 Life Sciences Tools and Services R 9551729 Health Care Technology R
9612010 Professional Services R 1000-1099 Reserved L

 

 

S-2-2



 

 

Schedule 3

 

S&P Recovery Rate Tables

 

 

Section 1.

 

(a)(i)  If a Collateral Obligation has an S&P Recovery Rating, the S&P Recovery
Rate for such Collateral Obligation shall be determined as follows:

 

S&P Recovery Rating of a Collateral Obligation

Initial Liability Rating

Range from Published Reports

"AAA"

"AA"

"A"

"BBB"

"BB"

"B" and "CCC"

1+ 100 75% 85% 88% 90% 92% 95% 1 90-99 65% 75% 80% 85% 90% 95% 2 80-89 60% 70%
75% 81% 86% 89% 2 70-79 50% 60% 66% 73% 79% 79% 3 60-69 40% 50% 56% 63% 67% 69%
3 50-59 30% 40% 46% 53% 59% 59% 4 40-49 27% 35% 42% 46% 48% 49% 4 30-39 20% 26%
33% 39% 39% 39% 5 20-29 15% 20% 24% 26% 28% 29% 5 10-19 5% 10% 15% 19% 19% 19% 6
0-9 2% 4% 6% 8% 9% 9%     Recovery rate

 

(ii)  If (x) a Collateral Obligation does not have an S&P Recovery Rating and
such Collateral Obligation is a senior unsecured loan or second lien loan and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Loan or senior secured note (a "Senior Secured Debt Instrument") that
has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral Obligation
shall be determined as follows:

 

For Collateral Obligations Domiciled in Group A

 

S-3-1

 

 



S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

"AAA"

"AA"

"A"

"BBB"

"BB"

"B" and "CCC"

1+ 18% 20% 23% 26% 29% 31% 1 18% 20% 23% 26% 29% 31% 2 18% 20% 23% 26% 29% 31% 3
12% 15% 18% 21% 22% 23% 4 5% 8% 11% 13% 14% 15% 5 2% 4% 6% 8% 9% 10% 6 -% -% -%
-% -% -%   Recovery rate

 

For Collateral Obligations Domiciled in Group B

 

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

"AAA"

"AA"

"A"

"BBB"

"BB"

"B" and "CCC"

1+ 16% 18% 21% 24% 27% 29% 1 16% 18% 21% 24% 27% 29% 2 16% 18% 21% 24% 27% 29% 3
10% 13% 15% 18% 19% 20% 4 5% 5% 5% 5% 5% 5% 5 2% 2% 2% 2% 2% 2% 6 -% -% -% -% -%
-%   Recovery rate

 

For Collateral Obligations Domiciled in Group C

 

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

"AAA"

"AA"

"A"

"BBB"

"BB"

"B" and "CCC"

1+ 13% 16% 18% 21% 23% 25% 1 13% 16% 18% 21% 23% 25% 2 13% 16% 18% 21% 23% 25% 3
8% 11% 13% 15% 16% 17% 4 5% 5% 5% 5% 5% 5% 5 2% 2% 2% 2% 2% 2% 6 -% -% -% -% -%
-%   Recovery rate

 

(iii)If (x) a Collateral Obligation does not have an S&P Recovery Rating and
such Collateral Obligation is a subordinated loan and (y) the issuer of such
Collateral Obligation has issued another debt instrument that is outstanding and
senior to such Collateral Obligation that is a Senior Secured Debt Instrument
that has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral
Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A, B and C

 

S&P Recovery Rating of the Senior Secured Debt Instrument

Initial Liability Rating

"AAA"

"AA"

"A"

"BBB"

"BB"

"B" and "CCC"

1+ 8% 8% 8% 8% 8% 8% 1 8% 8% 8% 8% 8% 8% 2 8% 8% 8% 8% 8% 8% 3 5% 5% 5% 5% 5% 5%
4 2% 2% 2% 2% 2% 2% 5 -% -% -% -% -% -% 6 -% -% -% -% -% -%   Recovery rate

 

(b)               If a recovery rate cannot be determined using clause (a), the
recovery rate shall be determined using the following table:

 

Recovery rates for obligors Domiciled in Group A, B or C:

 

 

S-3-2

 

 



Priority Category

Initial Liability Rating

 

"AAA"

"AA"

"A"

"BBB"

"BB"

"B" and "CCC"

Senior Secured Loans Group A 50% 55% 59% 63% 75% 79% Group B 39% 42% 46% 49% 60%
63% Group C 17% 19% 27% 29% 31% 34% Senior Secured Loans (Cov-Lite Loans) Group
A 41% 46% 49% 53% 63% 67% Group B 32% 35% 39% 41% 50% 53% Group C 17% 19% 27%
29% 31% 34% Second Lien Loans and Unsecured Loans[1] Group A 18% 20% 23% 26% 29%
31% Group B 13% 16% 18% 21% 23% 25% Group C 10% 12% 14% 16% 18% 20% Subordinated
loans Group A 8% 8% 8% 8% 8% 8% Group B 8% 8% 8% 8% 8% 8% Group C 5% 5% 5% 5% 5%
5%   Recovery rate

 

Group A: Australia, Belgium, Canada, Denmark, Finland, France, Germany, Hong
Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway, Portugal,
Singapore, Spain, Sweden, Switzerland, U.K., U.S.

Group B: Brazil, Italy, Mexico, South Africa, Turkey, United Arab Emirates

Group C: Kazakhstan, Russian Federation, Ukraine, others

 

 

___________________________

 

[1]Solely for the purpose of determining the S&P Recovery Rate for such loan,
the Aggregate Principal Balance of all Unsecured Loans and Second Lien Loans
that, in the aggregate, represent up to 15% of the Principal Collateralization
Amount shall have the S&P Recovery Rate specified for Unsecured Loans and Second
Lien Loans in the table above and the Aggregate Principal Balance of all
Unsecured Loans and Second Lien Loans in excess of 15% of the Principal
Collateralization Amount shall have the S&P Recovery Rate specified for
Subordinated loans in the table above.

 

 

 

S-3-3



 

 

Section 2. S&P CDO Monitor

 

Liability Rating "AAA" Weighted Average S&P Recovery Rate 36.00% 36.50% 37.00%
37.50% 38.00% 38.50% 39.00% 39.50% 40.00% 40.50% 41.00% 41.50% 42.00% 42.50%
43.00% 43.50% 44.00% 44.50% 45.00% 45.50% 46.00% 46.50% 47.00% 47.50% 48.00%
48.50% 49.00% 49.50% 50.00%

 

 

Weighted Average Spread

 

The applicable weighted average spread will be the spread between 5.50% and
9.50% (in increments of 0.01%) without exceeding the Weighted Average Spread
(determined for purposes of this definition as if all Discount Obligations
instead constituted Collateral Obligations that are not Discount Obligations) as
of such Measurement Date.

 

S-3-4



 

 

Section 3 S&P Default Rate.

 

Maturity (years) S&P Rating "AAA" "AA+" "AA" "AA-" "A+" "A" "A-" "BBB+" "BBB"
"BBB-" 0 0.000000000000% 0.000000000000% 0.000000000000% 0.000000000000%
0.000000000000% 0.000000000000% 0.000000000000% 0.000000000000% 0.000000000000%
0.000000000000% 1 0.003249168014% 0.008324133473% 0.017658665685%
0.049442537636% 0.100435283385% 0.198335724928% 0.305284013092% 0.403669389141%
0.461619431140% 0.524293676951% 2 0.015699160323% 0.036996201042%
0.073622429264% 0.139938458667% 0.257399573659% 0.452472002175% 0.667328704185%
0.892888699405% 1.091718533602% 1.445988981952% 3 0.041483816094%
0.091325396687% 0.172278071294% 0.276840924859% 0.474538444138% 0.770505273372%
1.100045166236% 1.484174712870% 1.895695617364% 2.702053897092% 4
0.084783735367% 0.176280787635% 0.317752719845% 0.464897370222% 0.755268739144%
1.158808027690% 1.613532092160% 2.186031844418% 2.867799361424% 4.229668376188%
5 0.149745582951% 0.296441043902% 0.513748509964% 0.708173062555%
1.102407117753% 1.621845931443% 2.213969353901% 3.000396020915% 3.994693333519%
5.969442574039% 6 0.240402335808% 0.455938301677% 0.763414909529%
1.009969303017% 1.517930050335% 2.162162838004% 2.903924108898% 3.924150737171%
5.258484100533% 7.867653829083% 7 0.360598844688% 0.658408410672%
1.069265583311% 1.372767418503% 2.002861319041% 2.780489164645% 3.682872062425%
4.950544130466% 6.639096774184% 9.877441995809% 8 0.513925203265%
0.906952567554% 1.433135028927% 1.798206028262% 2.557255249779% 3.475933634592%
4.547803679069% 6.070419602795% 8.116014268566% 11.959163544802% 9
0.703659581067% 1.204112355275% 1.856168027847% 2.287090497830% 3.180245322497%
4.246223104848% 5.493831311597% 7.273225514177% 9.669462876962% 14.080159863536%
10 0.932721558018% 1.551858575581% 2.338835025976% 2.839429962031%
3.870134053607% 5.087961844696% 6.514747149521% 8.547803540196% 11.281151957447%
16.214168796922% 11 1.203636450979% 1.951593238045% 2.880967203295%
3.454495951708% 4.624506060805% 5.996888869754% 7.603506151831% 9.882975172219%
12.934675905433% 18.340556287277% 12 1.518510638111% 2.404163416342%
3.481805774334% 4.130896444852% 5.440351149008% 6.968118682835% 8.752624592744%
11.267955488484% 14.615674128289% 20.443491679272% 13 1.879017477837%
2.909885294571% 4.140060854110% 4.866659574161% 6.314188127197% 7.996356467179%
9.954495300396% 12.692626165773% 16.311827279155% 22.511145500583% 14
2.286393094556% 3.468576536752% 4.853975984763% 5.659321964303% 7.242183059306%
9.076083242049% 11.201626713245% 14.147698429601% 18.012750134259%
24.534954734253% 15 2.741441064319% 4.079595071314% 5.621395127849%
6.506017556120% 8.220257939344% 10.201709768991% 12.486815855274%
15.624793193058% 19.709825519910% 26.508976972438% 16 3.244544875941%
4.741882448743% 6.439829575802% 7.403563681456% 9.244187501892% 11.367700243875%
13.803266284923% 17.116461299395% 21.396010509223% 28.429339437018% 17
3.795686957738% 5.454010071015% 7.306522817054% 8.348542006155% 10.309683146543%
12.568668220692% 15.144661780260% 18.616162353298% 23.065635817821%
30.293779563441% 18 4.394473036551% 6.214226778788% 8.218511899319%
9.337372717552% 11.412463860794% 13.799447984096% 16.505205534227%
20.118216540699% 24.714211642608% 32.101268824753% 19 5.040160622073%
7.020506494637% 9.172684273858% 10.366380975952% 12.548314646638%
15.055144894628% 17.879633320753% 21.617740303414% 26.338247665982%
33.851709269878% 20 5.731690474411% 7.870594841153% 10.165829471868%
11.431855172602% 13.713133355595% 16.331168219788% 19.263207693491%
23.110573813940% 27.935091127019% 35.545691796023% 21 6.467720005315%
8.762053868981% 11.194685266377% 12.530096944489% 14.902967068053%
17.623249751025% 20.651698936614% 24.593205864939% 29.502784323211%
37.184305725693% 22 7.246657674287% 9.692304233146% 12.255978214336%
13.657463200185% 16.114039259518% 18.927451178181% 22.041357278348%
26.062699982603% 31.039941302623% 38.768990320407% 23 8.066697561510%
10.658664340514% 13.346458660563% 14.810400624971% 17.342769013874%
20.240162811085% 23.428879835930% 27.516624211807% 32.545642561659%
40.301420123877% 24 8.925853423660% 11.658386153875% 14.462930424521%
15.985473272686% 18.585783500387% 21.558095845599% 24.811374891951%
28.952986021038% 34.019346068715% 41.783417301371% 25 9.821991660962%
12.688687477491% 15.602275489727% 17.179383930879% 19.839924848505%
22.878269995493% 26.186325396763% 30.370173060440% 35.460812735415%
43.216885327770% 26 10.752862740247% 13.746780665156% 16.761474080616%
18.388989978303% 21.102252449299% 24.197997968242% 27.551553032431%
31.766900011297% 36.870044445001% 44.603759426533% 27 11.716130726647%
14.829897785967% 17.937620549285% 19.611314451375% 22.370041596552%
25.514867959937% 28.905183739534% 33.142161435353% 38.247232845686%
45.945970060372% 28 12.709400674022% 15.935312356895% 19.127935510379%
20.843553008938% 23.640779262780% 26.826725084491% 30.245615277997%
34.495190323981% 39.592717273876% 47.245416525357% 29 13.730243710320%
17.060357806895% 20.329774661513% 22.083077440588% 24.912157691632%
28.131652434167% 31.571487147424% 35.825421926124% 40.906950354635%
48.503948316705% 30 14.776219728465% 18.202442877234% 21.540634713369%
23.327436309552% 26.182066381869% 29.427952288898% 32.881653013776%
37.132462374109% 42.190470013462% 49.723352433811%   Default Rate

 

S-3-5

 

 



Maturity (years) S&P Rating "BB+" "BB" "BB-" "B+" "B" "B-" "CCC+" "CCC" "CCC-" 0
0.000000000000% 0.000000000000% 0.000000000000% 0.000000000000% 0.000000000000%
0.000000000000% 0.000000000000% 0.000000000000% 0.000000000000% 1
1.051626951540% 2.109451063219% 2.600238218261% 3.221175349449% 7.848052027128%
10.882127346154% 15.688600485092% 20.494983870945% 25.301274610780% 2
2.499656454519% 4.644347602378% 5.872070298984% 7.597534275765% 14.781993688588%
20.010197918490% 28.039819269931% 34.622676009875% 40.104827389528% 3
4.296728984267% 7.475880167357% 9.536299437344% 12.379110105596%
20.934989256384% 27.616831728107% 37.429808873546% 44.486182623555%
49.823180926143% 4 6.375706489973% 10.488372919304% 13.369966912307%
17.163869422120% 26.396576049049% 33.956728434721% 44.585490662468%
51.602827454518% 56.644893859712% 5 8.664543568793% 13.586821436722%
17.214556293531% 21.748448101304% 31.246336178428% 39.272129824310%
50.135334884654% 56.922984826034% 61.661406997870% 6 11.095356236080%
16.697806761620% 20.966482949668% 26.041061250789% 35.559617193298%
43.770644618830% 54.540770782673% 61.035699119403% 65.491579211460% 7
13.609032486632% 19.767400297576% 24.563596164635% 30.011114045302%
39.406428304708% 47.619999931623% 58.122985959186% 64.312999141532%
68.512299997909% 8 16.156889823197% 22.757944125466% 27.972842394960%
33.660307587399% 42.849804714584% 50.951512801740% 61.102368657078%
66.995611089592% 70.963159373549% 9 18.700580837749% 25.644677999303%
31.180555451716% 37.006268488077% 45.945037340867% 53.866495002890%
63.630625959677% 69.243071475508% 73.001158997065% 10 21.211084035732%
28.412675027236% 34.185383793706% 40.073439438302% 48.739741129612%
56.442783804416% 65.813447581021% 71.163564980709% 74.731800853184% 11
23.667314094497% 31.054264263660% 36.993387616211% 42.888152616124%
51.274446097825% 58.740339226248% 67.725700377843% 72.832114376329%
76.227639665042% 12 26.054665876636% 33.566967587371% 39.614763984459%
45.476089725285% 53.583430552170% 60.805677528899% 69.421439889161%
74.301912258474% 77.539705473005% 13 28.363659558653% 35.951905665999%
42.061729215497% 47.861083876451% 55.695611742152% 62.675242871282%
70.940493338196% 75.611514630921% 78.704696564217% 14 30.588762208959%
38.212599668453% 44.347194216901% 50.064658739768% 57.635391124606%
64.377917518522% 72.312812694716% 76.789484926254% 79.749592477526% 15
32.727407180692% 40.354090885716% 46.483968141201% 52.105958011379%
59.423406584219% 65.936872217181% 73.561381419564% 77.857439457102%
80.694660997118% 16 34.779203545341% 42.382307208110% 48.484305663441%
54.001868607450% 61.077176721927% 67.370926400653% 74.704179108008%
78.832075169049% 81.555448782805% 17 36.745314020415% 44.303616519638%
50.359672594052% 55.767228363735% 62.611639818625% 68.695550071172%
75.755527500643% 79.726540401237% 82.344119393145% 18 38.627975067186%
46.124518847755% 52.120646691784% 57.415059395658% 64.039598203907%
69.923605651349% 76.727026109433% 80.551375832039% 83.070366542031% 19
40.430132963573% 47.851439829326% 53.776899540229% 58.956796989869%
65.372081561665% 71.065901445795% 77.628212466144% 81.315170523112%
83.742047206234% 20 42.155172182601% 49.490597076921% 55.337224854383%
60.402499985314% 66.618642723567% 72.131608316220% 78.467035300329%
82.025026616334% 84.365627512204% 21 43.806715861018% 51.047918266808%
56.809591468229% 61.761037378072% 67.787598227180% 73.128576554444%
79.250198989996% 82.686893791883% 84.946501826992% 22 45.388481719360%
52.528995390171% 58.201207638061% 63.040250473015% 68.886224172514%
74.063579446157% 79.983418248194% 83.305813869936% 85.489224805959% 23
46.904180090904% 53.939063874386% 59.518588675300% 64.247092133036%
69.920916125231% 74.942502551257% 80.671609361297% 83.886102557309%
85.997682859142% 24 48.357443564838% 55.282998463208% 60.767623324921%
65.387745604166% 70.897320184886% 75.770492428590% 81.319035960797%
84.431486609666% 86.475222861870% 25 49.751780111272% 56.565320087529%
61.953636423910% 66.467725632041% 71.820440936178% 76.552074772016%
81.929421763250% 84.945208922783% 86.924750263494% 26 51.090543460914%
57.790209665155% 63.081446667744% 67.491964477911% 72.694730840340%
77.291249247078% 82.506038981922% 85.430110229233% 87.348804983309% 27
52.376916018026% 58.961526000669% 64.155419082782% 68.464885182201%
73.524164682987% 77.991566402222% 83.051778577124% 85.888693491442%
87.749620956371% 28 53.613900757325% 60.082825839927% 65.179512243902%
69.390464113840% 74.312301943161% 78.656190650205% 83.569206768834%
86.323175320733% 88.129173477942% 29 54.804319456997% 61.157384762435%
66.157320515020% 70.272284536398% 75.062339353433% 79.287952316911%
84.060611023618% 86.735527538576% 88.489217319288% 30 55.950815306984%
62.188218039284% 67.092111705074% 71.113582641990% 75.777155452562%
79.889391025997% 84.528037876516% 87.127511150820% 88.831317771650%   Default
Rate

 

S-3-6



 

 

Schedule 4

 

DIVERSITY SCORE CALCULATION

 

The Diversity Score is calculated as follows:

 

(a)An "Issuer Par Amount" is calculated for each issuer of a Collateral
Obligation, and is equal to the Aggregate Principal Balance of all Collateral
Obligations issued by that issuer and all affiliates.

 

(b)An "Average Par Amount" is calculated by summing the Issuer Par Amounts for
all issuers, and dividing by the number of issuers.

 

(c)An "Equivalent Unit Score" is calculated for each issuer, and is equal to the
lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by the
Average Par Amount.

 

(d)An "Aggregate Industry Equivalent Unit Score" is then calculated for each of
the S&P Industry Classifications, and is equal to the sum of the Equivalent Unit
Scores for each issuer in such S&P Industry Classification.

 

(e)An "Industry Diversity Score" is then established for each S&P Industry
Classification group shown in Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

                0.0000 0.0000 5.0500 2.7000 10.1500 4.0200 15.2500 4.5300 0.0500
0.1000 5.1500 2.7333 10.2500 4.0300 15.3500 4.5400 0.1500 0.2000 5.2500 2.7667
10.3500 4.0400 15.4500 4.5500 0.2500 0.3000 5.3500 2.8000 10.4500 4.0500 15.5500
4.5600 0.3500 0.4000 5.4500 2.8333 10.5500 4.0600 15.6500 4.5700 0.4500 0.5000
5.5500 2.8667 10.6500 4.0700 15.7500 4.5800 0.5500 0.6000 5.6500 2.9000 10.7500
4.0800 15.8500 4.5900 0.6500 0.7000 5.7500 2.9333 10.8500 4.0900 15.9500 4.6000
0.7500 0.8000 5.8500 2.9667 10.9500 4.1000 16.0500 4.6100 0.8500 0.9000 5.9500
3.0000 11.0500 4.1100 16.1500 4.6200 0.9500 1.0000 6.0500 3.0250 11.1500 4.1200
16.2500 4.6300 1.0500 1.0500 6.1500 3.0500 11.2500 4.1300 16.3500 4.6400 1.1500
1.1000 6.2500 3.0750 11.3500 4.1400 16.4500 4.6500 1.2500 1.1500 6.3500 3.1000
11.4500 4.1500 16.5500 4.6600 1.3500 1.2000 6.4500 3.1250 11.5500 4.1600 16.6500
4.6700 1.4500 1.2500 6.5500 3.1500 11.6500 4.1700 16.7500 4.6800 1.5500 1.3000
6.6500 3.1750 11.7500 4.1800 16.8500 4.6900 1.6500 1.3500 6.7500 3.2000 11.8500
4.1900 16.9500 4.7000

 

 

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

1.7500 1.4000 6.8500 3.2250 11.9500 4.2000 17.0500 4.7100 1.8500 1.4500 6.9500
3.2500 12.0500 4.2100 17.1500 4.7200 1.9500 1.5000 7.0500 3.2750 12.1500 4.2200
17.2500 4.7300 2.0500 1.5500 7.1500 3.3000 12.2500 4.2300 17.3500 4.7400 2.1500
1.6000 7.2500 3.3250 12.3500 4.2400 17.4500 4.7500 2.2500 1.6500 7.3500 3.3500
12.4500 4.2500 17.5500 4.7600 2.3500 1.7000 7.4500 3.3750 12.5500 4.2600 17.6500
4.7700 2.4500 1.7500 7.5500 3.4000 12.6500 4.2700 17.7500 4.7800 2.5500 1.8000
7.6500 3.4250 12.7500 4.2800 17.8500 4.7900 2.6500 1.8500 7.7500 3.4500 12.8500
4.2900 17.9500 4.8000 2.7500 1.9000 7.8500 3.4750 12.9500 4.3000 18.0500 4.8100
2.8500 1.9500 7.9500 3.5000 13.0500 4.3100 18.1500 4.8200 2.9500 2.0000 8.0500
3.5250 13.1500 4.3200 18.2500 4.8300 3.0500 2.0333 8.1500 3.5500 13.2500 4.3300
18.3500 4.8400 3.1500 2.0667 8.2500 3.5750 13.3500 4.3400 18.4500 4.8500 3.2500
2.1000 8.3500 3.6000 13.4500 4.3500 18.5500 4.8600 3.3500 2.1333 8.4500 3.6250
13.5500 4.3600 18.6500 4.8700 3.4500 2.1667 8.5500 3.6500 13.6500 4.3700 18.7500
4.8800 3.5500 2.2000 8.6500 3.6750 13.7500 4.3800 18.8500 4.8900 3.6500 2.2333
8.7500 3.7000 13.8500 4.3900 18.9500 4.9000 3.7500 2.2667 8.8500 3.7250 13.9500
4.4000 19.0500 4.9100 3.8500 2.3000 8.9500 3.7500 14.0500 4.4100 19.1500 4.9200
3.9500 2.3333 9.0500 3.7750 14.1500 4.4200 19.2500 4.9300 4.0500 2.3667 9.1500
3.8000 14.2500 4.4300 19.3500 4.9400 4.1500 2.4000 9.2500 3.8250 14.3500 4.4400
19.4500 4.9500 4.2500 2.4333 9.3500 3.8500 14.4500 4.4500 19.5500 4.9600 4.3500
2.4667 9.4500 3.8750 14.5500 4.4600 19.6500 4.9700 4.4500 2.5000 9.5500 3.9000
14.6500 4.4700 19.7500 4.9800 4.5500 2.5333 9.6500 3.9250 14.7500 4.4800 19.8500
4.9900 4.6500 2.5667 9.7500 3.9500 14.8500 4.4900 19.9500 5.0000 4.7500 2.6000
9.8500 3.9750 14.9500 4.5000     4.8500 2.6333 9.9500 4.0000 15.0500 4.5100    
4.9500 2.6667 10.0500 4.0100 15.1500 4.5200    

 

(f)The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each S&P Industry Classification group shown in Schedule 2.

 

(g)For purposes of calculating the Diversity Score, affiliated issuers in the
same S&P Industry Classification are deemed to be a single issuer except as
otherwise agreed to by S&P.

 

S-4-2

 